Exhibit 10.1


Execution Version

 

$160,000,000 

THIRD AMENDED AND RESTATED
CREDIT AGREEMENT 
 
among 
 
MAPCO EXPRESS, INC., 
together with each other Person who becomes a borrower
hereunder by execution of a joinder, as Borrowers, 

the Several Lenders
from Time to Time Parties Hereto, 

FIFTH THIRD BANK, AN OHIO BANKING CORPORATION,
as Joint Lead Arranger and Sole Bookrunner,


BMO CAPITAL MARKETS,
as Co-Syndication Agent and as Joint Lead Arranger,


REGIONS BUSINESS CAPITAL, A DIVISION OF REGIONS BANK,
as Co- Syndication Agent and as Joint Lead Arranger,


BANK OF AMERICA, N.A.,
as Co-Syndication Agent,
 
and 

FIFTH THIRD BANK, AN OHIO BANKING CORPORATION,
as Administrative Agent 
 
Dated as of May 6, 2014
 













--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page
SECTION 1.


DEFINITIONS.
2
1.1


Defined Terms
2
1.2


Other Definitional Provisions
29
SECTION 2.


AMOUNT AND TERMS OF COMMITMENTS
30
2.1


Intentionally Omitted
30
2.2


Intentionally Omitted
30
2.3


Intentionally Omitted
30
2.4


Revolving Credit Commitments
30
2.5


Procedure for Revolving Credit Borrowing
32
2.6


Repayment of Loans; Evidence of Debt
32
2.7


Commitment Fees, etc
33
2.8


Termination or Reduction of Revolving Credit Commitments
33
2.9


Optional Prepayments
34
2.10


Mandatory Prepayments
34
2.11


Conversion and Continuation Options
35
2.12


Minimum Amounts and Maximum Number of Eurodollar Tranches
35
2.13


Interest Rates and Payment Dates
36
2.14


Computation of Interest and Fees
36
2.15


Inability to Determine Interest Rate
37
2.16


Pro Rata Treatment and Payments
37
2.17


Requirements of Law
39
2.18


Taxes
40
2.19


Indemnity
42
2.20


Illegality
43
2.21


Change of Lending Office
43
2.22


Replacement of Lenders under Certain Circumstances; Defaulting Lenders
43
2.23


Swing Line Commitment
46
2.24


Procedure for Swing Line Borrowing; Refunding of Swing Line Loans
46
2.25


Intentionally Omitted
48
2.26


Increases in Revolving Credit Commitments
48
SECTION 3.


LETTERS OF CREDIT
50
3.1


L/C Commitment
50
3.2


Procedure for Issuance of Letter of Credit
51
3.3


Fees and Other Charges
51
3.4


L/C Participations
51
3.5


Reimbursement Obligation of the Borrowers
53
3.6


Obligations Absolute
53
3.7


Letter of Credit Payments
54
3.8


Applications
54
SECTION 4.


REPRESENTATIONS AND WARRANTIES
54


i

--------------------------------------------------------------------------------




4.1


Financial Condition
54
4.2


No Change
55
4.3


Corporate Existence; Compliance with Law
55
4.4


Corporate Power; Authorization; Enforceable Obligations
55
4.5


No Legal Bar
55
4.6


No Material Litigation
56
4.7


No Default
56
4.8


Ownership of Property; Liens
56
4.9


Intellectual Property
56
4.10


Taxes
56
4.11


Federal Regulations
57
4.12


Labor Matters
57
4.13


ERISA
57
4.14


Investment Company Act; Other Regulations
58
4.15


Subsidiaries
58
4.16


Use of Proceeds
58
4.17


Environmental Matters
58
4.18


Accuracy of Information, etc
59
4.19


Security Documents
60
4.20


Solvency
60
4.21


Regulation H
60
4.22


Delek Build to Suit Leases.
60
SECTION 5.


CONDITIONS PRECEDENT
61
5.1


Conditions to Effectiveness
61
5.2


Conditions to Each Extension of Credit
62
SECTION 6.


AFFIRMATIVE COVENANTS
63
6.1


Financial Statements
63
6.2


Certificates; Other Information
64
6.3


Payment of Obligations
65
6.4


Conduct of Business and Maintenance of Existence; Compliance
65
6.5


Maintenance of Property; Insurance
66
6.6


Inspection of Property; Books and Records; Discussions
66
6.7


Notices
66
6.8


Environmental Laws
67
6.9


Intentionally Omitted
68
6.10


Additional Collateral, etc
68
6.11


Further Assurances
71
6.12


Interest Rate Protection.
71
6.13


Post-Closing Requirements.
71
SECTION 7.


NEGATIVE COVENANTS
71
7.1


Financial Condition Covenants
72
7.2


Limitation on Indebtedness
73


ii

--------------------------------------------------------------------------------




7.3


Limitation on Liens
75
7.4


Limitation on Fundamental Changes
76
7.5


Limitation on Disposition of Property
77
7.6


Limitation on Restricted Payments
79
7.7


Limitation on Growth Capital Expenditures
81
7.8


Limitation on Investments
82
7.9


Limitation on Transactions with Affiliates
84
7.10


Limitation on Sales and Leasebacks
84
7.11


Limitation on Changes in Fiscal Periods
84
7.12


Limitation on Negative Pledge Clauses
84
7.13


Limitation on Restrictions on Subsidiary Distributions
85
7.14


Limitation on Lines of Business
85
7.15


Intentionally Omitted
85
7.16


Limitation on Hedge Agreements
85
SECTION 8.


EVENTS OF DEFAULT
85
SECTION 9.


THE AGENTS
89
9.1


Appointment
89
9.2


Delegation of Duties
89
9.3


Exculpatory Provisions
89
9.4


Reliance by Agents
89
9.5


Notice of Default
90
9.6


Non-Reliance on Agents and Other Lenders
90
9.7


Indemnification
91
9.8


Agent in Its Individual Capacity
91
9.9


Successor Administrative Agent
91
9.10


Authorization to Release Liens and Guarantees
92
9.11


The Arrangers; the Co-Syndication Agents
92
SECTION 10.


MISCELLANEOUS
92
10.1


Amendments and Waivers
92
10.2


Notices
94
10.3


No Waiver; Cumulative Remedies
95
10.4


Survival of Representations and Warranties
95
10.5


Payment of Expenses
95
10.6


Successors and Assigns; Participations and Assignments
96
10.7


Adjustments; Set-off
100
10.8


Counterparts
100
10.9


Severability
101
10.10


Integration
101
10.11


GOVERNING LAW
101
10.12


Submission To Jurisdiction; Waivers
101
10.13


Acknowledgments
101
10.14


Confidentiality
102


iii

--------------------------------------------------------------------------------




10.15


Release of Collateral and Guarantee Obligations
102
10.16


Accounting Changes
103
10.17


Intentionally Omitted
103
10.18


WAIVERS OF JURY TRIAL
103
10.19


Joint and Several Liability
103
10.20


Effect of Amendment and Restatement of the Existing Credit Agreement
104
10.21


Dodd-Frank.
104




iv

--------------------------------------------------------------------------------






ANNEXES:
A    Existing Letters of Credit


SCHEDULES:
1.1A-1    Exempt Properties
1.1A-2    Mortgage Amendments
1.1C    Commitments
2.4    Revolving Credit Commitments under the Existing Credit Agreement
4.1(b)    Guarantee Obligations
4.4    Consents
4.8(a)    Real Property of the Loan Parties
4.8(b)    Ownership of Properties
4.15    Subsidiaries
6.13    Post-Closing Requirements
7.2    Existing Capital Lease Obligations and Purchase Money Indebtedness
7.3(f)    Permitted Liens
7.9    Affiliate Transactions


EXHIBITS:
A    Form of Joinder to Third Amended and Restated Credit Agreement
B    Form of Compliance Certificate
C    Form of Closing Certificate
D    Form of Mortgage
E    Form of Assignment and Acceptance
F    Intentionally Omitted
G-1    Form of Revolving Credit Note
G-2    Form of Swing Line Note
H    Form of Exemption Certificate
I    Form of Borrowing Notice
J    Form of New Lender Supplement
K    Form of Commitment Increase Supplement



v

--------------------------------------------------------------------------------




THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of May 6, 2014, among
MAPCO EXPRESS, INC., a Delaware corporation (“MAPCO Express” together with each
other Person who becomes a borrower hereunder by execution of a joinder in the
form of Exhibit A attached hereto, the “Borrowers”), the several banks and other
financial institutions or entities from time to time parties to this Agreement
(the “Lenders”), FIFTH THIRD BANK, an Ohio banking corporation (in its
individual capacity, "Fifth Third"), as joint lead arranger and sole bookrunner
(in such capacity, the “Fifth Third Joint Arranger”), BMO CAPITAL MARKETS, as
co-syndication agent (in such capacity, the “BMO Co-Syndication Agent”), and as
joint lead arranger (the "BMO Joint Arranger"), BANK OF AMERICA, N.A., as
co-syndication agent (the “BofA Co-Syndication Agent”), REGIONS BUSINESS
CAPITAL, A DIVISION OF REGIONS BANK, as co-syndication agent (in such capacity,
the “Regions Co-Syndication Agent”; the Regions Co-Syndication Agent, the BofA
Co-Syndication Agent and the BMO Co-Syndication Agent are referred to herein
each individually as a "Co-Syndication Agent" and the as the "Co-Syndication
Agents"), and as joint lead arranger (the "Regions Joint Arranger"; the Fifth
Third Joint Arranger, the BMO Joint Arranger and the Regions Joint Arranger are
referred to herein each individually as an "Arranger" and collectively as the
"Arrangers"), and Fifth Third, as administrative agent (in such capacity, the
“Administrative Agent”).
W I T N E S S E T H:
WHEREAS, MAPCO Express, the Lenders, the Administrative Agent and certain other
Persons are parties to that certain Second Amended and Restated Credit
Agreement, dated as of the Second Restatement Effective Date (as amended
pursuant to that certain (x) First Amendment to Second Amended and Restated
Credit Agreement dated as of December 23, 2010, and (y) Second Amendment to
Second Amended and Restated Credit Agreement dated as of the Second Amendment
Effective Date, and as otherwise amended, restated, supplemented or modified
prior to the date hereof, the “Existing Credit Agreement”);
WHEREAS, the Borrowers, the Administrative Agent and the Lenders desire to amend
and restate in its entirety the Existing Credit Agreement, without constituting
a novation, all on the terms and subject to the conditions contained herein; and
WHEREAS, it is the intention of the Borrowers, each other Loan Party and the
Administrative Agent that all of the Obligations under the amendment and
restatement of the Existing Credit Agreement shall continue (without break in
continuity) to be secured by, to the extent set forth in the Existing Credit
Agreement and herein, a security interest in and lien upon substantially all of
the personal and real property of the Borrowers and each other Loan Party.
NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth and for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree that on the
Third Restatement Effective Date, as provided in Section 10.20, the Existing
Credit Agreement shall be amended and restated in its entirety as follows:




--------------------------------------------------------------------------------








SECTION 1.
DEFINITIONS.

1.1    Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.
“Accounts”: “accounts”, as defined in Article 9 of the UCC.
“Adjustment Date”: as defined in the Pricing Grid.
“Administrative Agent”: as defined in the preamble hereto.
“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.
“Agents”: the collective reference to the Co-Syndication Agents and the
Administrative Agent.
“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the amount of such Lender’s Revolving Credit Commitment then in effect or, if
the Revolving Credit Commitments have been terminated, the amount of such
Lender’s Revolving Extensions of Credit then outstanding.
“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the sum of the Aggregate Exposures of all Lenders at such time.
“Agreement”: this Credit Agreement, as amended, supplemented or otherwise
modified from time to time.
“Applicable Margin”: for each Type of Loan under the Facility, the rate per
annum set forth opposite the Facility under the relevant column heading below:
 
Base Rate
Loans
 
Eurodollar
Loans
Revolving Credit Facility (including Swing Line Loans)
2.25%
 
3.25%
 
 
 
 

provided, that on and after the first Adjustment Date occurring after the
completion of the fiscal quarter of the Borrowers ending June 30, 2014, the
Applicable Margin will be determined pursuant to the Pricing Grid.

2

--------------------------------------------------------------------------------








“Application”: an application, in such form as the relevant Issuing Lender may
specify from time to time, requesting such Issuing Lender to issue a Letter of
Credit.
“Arrangers”: as defined in the preamble hereto.
“Assignment and Acceptance”: as defined in Section 10.6(c).
“Assignee”: as defined in Section 10.6(c).
“Assignor”: as defined in Section 10.6(c).
“Attributable Debt”: as to any sale and leaseback transaction, at the time of
determination, the present value (discounted at the rate of interest implicit in
such transaction, determined in accordance with GAAP) of the obligation of the
lessee for net rental payments during the remaining term of the lease included
in such sale and leaseback transaction (including any period for which such
lease has been extended or may, at the option of the lessor, be extended).
“Available Revolving Credit Commitment”: with respect to any Revolving Credit
Lender at any time, an amount equal to the excess, if any, of (a) such Lender’s
Revolving Credit Commitment then in effect over (b) such Lender’s Revolving
Extensions of Credit then outstanding; provided, that in calculating any
Lender’s Revolving Extensions of Credit for the purpose of determining such
Lender’s Available Revolving Credit Commitment pursuant to Section 2.7(a), the
aggregate principal amount of Swing Line Loans then outstanding shall be deemed
to be zero.
“Base Rate”: for any day, the greatest of: (i) the rate of interest announced by
the Administrative Agent from time to time as its “prime rate” as in effect on
such day, with any change in the Base Rate resulting from a change in said prime
rate to be effective as of the date of the relevant change in said prime rate
(it being acknowledged that such rate may not be the Administrative Agent’s best
or lowest rate), (ii) the sum of (x) the Federal Funds Effective Rate, plus
(y) 1/2 of 1% and (iii) the sum of (x) the Eurodollar Rate that would be
applicable to a Eurodollar Loan with a one (1) month Interest Period advanced on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus (y) 1.00%. Any change in the Base Rate due to a change in the
prime rate, the Eurodollar Rate for an interest period of one (1) month or the
Federal Funds Effective Rate shall be effective as of the opening of business on
the effective day of such change in the prime rate, the Eurodollar Rate or the
Federal Funds Effective Rate, respectively. In the event that the Eurodollar
Base Rate used to determine the Eurodollar Rate described in clause (iii) above
does not appear on Reuters Screen LIBOR01 Page screen (or otherwise on such
screen), the “Eurodollar Base Rate” for purposes of this definition shall be
determined by reference to such other comparable publicly available service for
displaying eurodollar rates as may be selected by the Administrative Agent.
“Base Rate Loans”: Loans for which the applicable rate of interest is based upon
the Base Rate.
“Benefited Lender”: as defined in Section 10.7.

3

--------------------------------------------------------------------------------








“BMO Co-Syndication Agent”: as defined in the preamble hereto.
“BMO Joint Arranger”: as defined in the preamble hereto.
“BofA Co-Syndication Agent”: as defined in the preamble hereto.
“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).
“Borrowers”: as defined in the preamble hereto.
“Borrowing Date”: any Business Day specified by a Borrower as a date on which
such Borrower requests the Lenders to make Loans hereunder.
“Borrowing Notice”: with respect to any request for borrowing of Loans
hereunder, a notice from any Borrower, substantially in the form of, and
containing the information prescribed by, Exhibit I, delivered to the
Administrative Agent.
"Build to Suit Leased Location": the fee or leasehold real Property acquired by
a developer and all buildings, fixtures and other improvements thereon to be
built (or otherwise provided) by a developer pursuant to a Build to Suit
Project, which such Property and improvements are leased from the developer by a
Borrower or a Wholly Owned Subsidiary of a Borrower.
"Build to Suit Project": an arrangement whereby a Borrower or a Wholly Owned
Subsidiary of a Borrower shall enter into an agreement with a developer,
pursuant to which such developer shall acquire a fee or leasehold interest in
real Property and shall build on such Property a convenience store (which may
include improvements and assets for customary ancillary uses in Borrower’s line
of business, such as a car wash) in accordance with the specifications provided
by a Borrower and lease the to be newly built convenience store (together with
any such ancillary improvements and assets) to such Borrower or Wholly Owned
Subsidiary. In connection with a Build to Suit Project, it is agreed and
acknowledged that the developer may develop improvements in addition to such
convenience store (together with any such ancillary improvements and assets),
which additional improvements shall not be subject to such lease.
“Business Day”: (a) for all purposes other than as covered by clause (b) below,
a day other than a Saturday, Sunday or other day on which commercial banks in
New York City are authorized or required by law to close and (b) with respect to
all notices and determinations in connection with, and payments of principal and
interest on, Eurodollar Loans, any day which is a Business Day described in
clause (a) and which is also a day for trading by and between banks in Dollar
deposits in the interbank eurodollar market.
“Business Unit”: as defined in the definition of “Consolidated EBITDA.”
“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person for the acquisition, development or
leasing (pursuant to a capital lease) of fixed or capital assets or additions to
equipment (including replacements, capitalized repairs and

4

--------------------------------------------------------------------------------








improvements during such period) which are required to be capitalized under GAAP
on a balance sheet of such Person.
“Capital Lease Obligations”: with respect to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal Property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP; and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.
“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States of America or any state thereof having combined
capital and surplus of not less than $500,000,000; (c) commercial paper of an
issuer rated at least A-2 by Standard & Poor’s Ratings Services (“S&P”) or P-2
by Moody’s Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating
by a nationally recognized rating agency, if both of the two named rating
agencies cease publishing ratings of commercial paper issuers generally, and
maturing within six months from the date of acquisition; (d) repurchase
obligations of any Lender or of any commercial bank satisfying the requirements
of clause (b) of this definition, having a term of not more than 30 days with
respect to securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; and (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition.
“Change of Control”: the occurrence of any of the following events: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), excluding the
Permitted Investors, shall become, or obtain rights (whether by means or
warrants, options or otherwise) to become, the “beneficial owner” (as defined in
Rules 13(d)-3 and 13(d)‑5 under the Exchange Act), directly or indirectly, of
more than 35% of the outstanding common stock of Holdings; (b) the board of
directors of Holdings shall cease to consist of a majority of Continuing
Directors; (c) (i) prior to the consummation of a Qualified Initial

5

--------------------------------------------------------------------------------








Public Offering, Holdings shall cease to own and control, of record and
beneficially, directly, 100% of each class of outstanding Capital Stock of MAPCO
Express (other than Capital Stock issued or transferred in connection with a
Management Stock Issuance to the extent not exceeding 7.5% of the outstanding
Capital Stock of MAPCO Express) free and clear of all Liens (except Liens
created by the Guarantee and Collateral Agreement) and (ii) following the
consummation of a Qualified Initial Public Offering, Holdings shall at any time
cease to own of record and beneficially, directly, more than fifty percent (50%)
of each class of outstanding Capital Stock of MAPCO Express or, in any event,
capital stock representing voting control of MAPCO Express free and clear of all
Liens (except Liens created by the Guarantee and Collateral Agreement) and (d)
MAPCO Express shall cease to own and control, of record and beneficially,
directly, 100% of each class of outstanding Capital Stock of each of its
Subsidiaries (other than Joint Ventures to the extent permitted to exist
pursuant to the terms of this Agreement) free and clear of all Liens (except
Liens created by the Guarantee and Collateral Agreement).
“Co-Syndication Agents”: as defined in the preamble hereto.
“Code”: the U.S. Internal Revenue Code of 1986, as amended from time to time.
“Collateral”: all Property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document and, in
the case of Holdings, all of the issued and outstanding Capital Stock of MAPCO
Express.
“Commitment”: with respect to any Lender, the Revolving Credit Commitment of
such Lender.
“Commitment Fee”: as defined in Section 2.7.
“Commitment Fee Rate”: means 0.35% per annum; provided, that, on and after the
first Adjustment Date occurring after the completion of the fiscal quarter of
the Borrowers ending June 30, 2014, the Commitment Fee Rate will be determined
pursuant to the Pricing Grid.
“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.
“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with a Borrower within the meaning of Section 4001 of ERISA
or is part of a group that includes a Borrower and that is treated as a single
employer under Section 414 of the Code.
“Compliance Certificate”: a certificate duly executed by a Responsible Officer,
substantially in the form of Exhibit B.
“Concentration Account”: as defined in the Guarantee and Collateral Agreement.
“Consolidated Adjusted Debt”: on any date, the sum of (a) Funded Debt of the
Borrowers and their Subsidiaries on such date, determined on a consolidated
basis in accordance with GAAP, plus (b) the product of Consolidated Lease
Expense for the period of four consecutive fiscal quarters most recently ended
on or prior to such date multiplied by 6.

6

--------------------------------------------------------------------------------








“Consolidated Adjusted Leverage Ratio”: as at the last day of any period of four
consecutive fiscal quarters of the Borrowers, the ratio of (a) Consolidated
Adjusted Debt on such day to (b) Consolidated EBITDAR of the Borrowers and their
Subsidiaries for such period.
“Consolidated EBITDA”: of any Person for any period, Consolidated Net Income of
such Person and its Subsidiaries for such period (other than (w) gains or losses
from the sale, exchange, transfer or other Disposition of Property or assets not
in the ordinary course of business of the Borrowers and their Subsidiaries, and
related tax effects in accordance with GAAP, (x) gains or losses from the sale,
exchange, transfer or other Disposition of Surplus Growth Capital Expenditures,
and related tax effects in accordance with GAAP, (y) any other extraordinary
gains or losses of a Borrower or its Subsidiaries, and related tax effects, in
each case, in accordance with GAAP and (z) unusual or non-recurring gains or
income (or losses or expenses), and related tax effects in accordance with GAAP,
all of which shall be excluded), plus, in each case, without duplication and to
the extent deducted in the calculation of Consolidated Net Income for such
period, all as determined on a consolidated basis, the sum of (a) income tax
expense, (b) interest expense (less interest income), amortization or writeoff
of debt discount and debt issuance costs and commissions, discounts and other
fees and charges associated with Indebtedness, (c) depreciation and amortization
expense, (d) amortization of intangibles (including, but not limited to,
goodwill) and organization costs, and (e) all non-cash losses or expenses (or
minus non-cash income or gain) included or deducted in calculating Consolidated
Net Income for such period, but excluding any non-cash loss or expense (x) that
is an accrual of a reserve for a cash expenditure or payment to be made, or
anticipated to be made, in a future period or (y) relating to a write-down,
write off or reserve with respect to accounts and inventory, provided, that, for
purposes of calculating Consolidated EBITDA of the Borrowers and their
Subsidiaries for any period :
(i)    the Consolidated EBITDA of any Person (or business unit or asset group of
any Person (a “Business Unit”)) acquired by the Borrowers or their Subsidiaries
during such period shall be included on a pro forma basis for such period
(assuming the consummation of such acquisition and the incurrence or assumption
of any Indebtedness in connection therewith occurred on the first day of such
period) if the consolidated balance sheet of such acquired Person and its
consolidated Subsidiaries or of such Business Unit as at the end of the period
preceding the acquisition of such Person or of such Business Unit and the
related consolidated statements of income and stockholders’ equity and of cash
flows for the period in respect of which Consolidated EBITDA is to be calculated
(x) have been previously provided to the Administrative Agent and the Lenders
and (y) either (1) have been reported on without a qualification arising out of
the scope of the audit by independent certified public accountants of nationally
recognized standing or (2) have been found acceptable by the Administrative
Agent;
(ii)    the Consolidated EBITDA of any Person or Business Unit (which shall
exclude, for purposes of clarification, the MAPCO Trucking Operations) Disposed
of by the Borrowers or their Subsidiaries during such period shall be excluded
for such period (assuming the consummation of such Disposition and the

7

--------------------------------------------------------------------------------








repayment of any Indebtedness in connection therewith occurred on the first day
of such period); and
(iii)    solely in the event the MAPCO Trucking Operations are Disposed of by
the Borrowers or their Subsidiaries, the Consolidated EBITDA of the MAPCO
Trucking Operations that is generated from business conducted with
non-affiliated third parties (and not from business among the Loan Parties),
during such period shall be excluded for such period (assuming the consummation
of such Disposition and the repayment of any Indebtedness in connection
therewith occurred on the first day of such period).
“Consolidated EBITDAR”: of any Person for any period, the Consolidated EBITDA of
such Person for such period, plus Consolidated Lease Expense of such Person for
such period.
“Consolidated Fixed Charge Coverage Ratio”: for any period, the ratio of
(a) (x) Consolidated EBITDA of the Borrowers and their Subsidiaries for such
period minus (y) the aggregate amount actually paid by the Borrowers and their
Subsidiaries in cash during such period on account of Maintenance Capital
Expenditures, to (b) Consolidated Fixed Charges for such period.
“Consolidated Fixed Charges”: for any period, (x) the sum (without duplication)
of (a) Consolidated Interest Expense of the Borrowers and their Subsidiaries for
such period, (b) payments for cash income taxes made or required to be made by
the Borrowers or any of their Subsidiaries on a consolidated basis in respect of
such period, provided however in the event there is a tax rebate or refund such
amount must represent actual cash payments to MAPCO Express, (c) scheduled
payments (other than principal payments of Revolving Credit Loans) made or
required to be made during such period on account of principal of Indebtedness
of the Borrowers or any of their Subsidiaries (including, without limitation,
the amount of principal that is attributable to any Capital Lease Obligation,
but excluding the effect of any reclassification of Indebtedness as required
under GAAP upon commencement of retail operations at a Delek Financed Build to
Suit Project), and (d) the aggregate amount, without duplication, of all
Restricted Payments made by the Borrowers pursuant to Sections 7.6(c) and 7.6(e)
during such period (whether or not made in compliance with such Sections 7.6(c)
and 7.6(e)) minus (y) any Holdings' Equity Contribution made during such period
(other than Holdings’ Equity Contributions the proceeds of which are designated
to be used to purchase Delek Funded FF&E); provided, that, the aggregate amount
permitted to be deducted from Consolidated Fixed Charges pursuant to this clause
(y) shall not exceed an amount equal to $10,000,000 plus the amount of all
Restricted Payments made by MAPCO Express during such period to Holdings in
accordance with Sections 7.6(c) and 7.6(e).
“Consolidated Interest Expense”: of any Person for any period, total cash
interest expense (including that attributable to Capital Lease Obligations) of
such Person and its Subsidiaries for such period with respect to all outstanding
Indebtedness of such Person and its Subsidiaries (including, without limitation,
all commissions, discounts and other fees and charges owed by such Person with
respect to letters of credit and bankers’ acceptance financing and net costs of
such Person under Hedge Agreements in respect of interest rates to the extent
such net costs are allocable to such period in accordance with GAAP). For
purposes of calculating Consolidated Interest Expense as of any date of
measurement ending prior to March 31, 2015, Consolidated Interest

8

--------------------------------------------------------------------------------








Expense (a) for the measurement period ending on June 30, 2014, shall equal
Consolidated Interest Expense during the period commencing on April 1, 2014
through June 30, 2014 multiplied by 4, (b) for the measurement period ending on
September 30, 2014, shall equal Consolidated Interest Expense during the period
commencing on April 1, 2014 through September 30, 2014 multiplied by 2, and (c)
for the measurement period ending on December 31, 2014, shall equal Consolidated
Interest Expense during the period commencing on April 1, 2014 through December
31, 2014 multiplied by 4/3.
“Consolidated Lease Expense”: for any period, the aggregate amount of fixed and
contingent rentals payable by the Borrowers and their Subsidiaries for such
period with respect to leases of real Property, determined on a consolidated
basis in accordance with GAAP, including, without limitation, all Delek Build to
Suit Operating Lease Payments; provided, that neither (a) any such rentals or
costs and any lease expense pertaining to any leased retail stores for which the
underlying lease agreements shall have been terminated by the Borrowers during
such period nor (b) payments in respect of Capital Lease Obligations shall
constitute Consolidated Lease Expense.
“Consolidated Leverage Ratio”: as at the last day of any period of four
consecutive fiscal quarters of the Borrowers, the ratio of (a) Consolidated
Total Debt on such day to (b) Consolidated EBITDA of the Borrowers and their
Subsidiaries for such period.
“Consolidated Net Income”: of any Person for any period, the consolidated net
income (or loss) of such Person and its Subsidiaries for such period, determined
on a consolidated basis in accordance with GAAP; provided, that in calculating
Consolidated Net Income of the Borrowers and their Subsidiaries for any period,
there shall be excluded (a) the income (or deficit) of any Person accrued prior
to the date it becomes a Subsidiary of a Borrower or is merged into or
consolidated with a Borrower or any of its Subsidiaries, (b) the income (or
deficit) of any Person (other than a Subsidiary of a Borrower) in which a
Borrower or any of its Subsidiaries has an ownership interest, except to the
extent that any such income is actually received by such Borrower or such
Subsidiary in the form of dividends or similar distributions and (c) the
undistributed earnings of any Subsidiary of a Borrower to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any Contractual Obligation (other
than under any Loan Document) or Requirement of Law applicable to such
Subsidiary.
“Consolidated Total Debt”: at any date, without duplication, the aggregate
principal amount of all Indebtedness of the Borrowers and their Subsidiaries
(excluding all obligations of such Persons, contingent or otherwise, as an
account party or applicant under acceptance, letter of credit or similar
facilities, except in the case of letters of credit, to the extent such letters
of credit have been drawn and the issuer thereunder has not been reimbursed
whether by the making of a Revolving Credit Loan (in the case of Letters of
Credit issued hereunder) or otherwise) at such date, determined on a
consolidated basis in accordance with GAAP, other than Delek Build to Suit
Borrower Indebtedness.
“Continuing Directors”: the directors of Holdings on the Third Restatement
Effective Date and each other director of Holdings, if, in each case, such other
director’s nomination for election to the board of directors of Holdings is
recommended by at least 60% of the then Continuing

9

--------------------------------------------------------------------------------








Directors or such other director receives the vote of the Permitted Investors in
his or her election by the shareholders of Holdings.
“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its Property is bound.
“Control Agreement”: a tri-party deposit account, securities account or
commodities account control agreement by and among the applicable Loan Party,
Administrative Agent and the depository, securities intermediary or commodities
intermediary, and each in form and substance reasonably satisfactory in all
respects to the Administrative Agent and in any event providing to
Administrative Agent “control” of such deposit account, securities or
commodities account within the meaning of Articles 8 and 9 of the UCC.
“Control Investment Affiliate”: as to any Person, any other Person that
(a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more companies.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person, whether by contract or otherwise.
“Default”: any of the events specified in SECTION 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Defaulting Lender”: any Lender that (a) has failed to fund any amounts required
to be funded by it under this Agreement or any other Loan Document within two
(2) days after the date that it is required to do so under this Agreement or the
other Loan Documents, (b) notified any Borrower, the Administrative Agent, or
any Lender in writing that it does not intend to comply with all or any portion
of its funding obligations under this Agreement or any other Loan Document, (c)
has made a public statement to the effect that it does not intend to comply with
its funding obligations under this Agreement, the other Loan Documents or under
other agreements generally (as reasonably determined by the Administrative
Agent) under which it has committed to extend credit, (d) failed, within one (1)
Business Day after written request by the Administrative Agent, to confirm that
it will comply with the terms of this Agreement or any other Loan Document
relating to its obligations to fund any amounts required to be funded by it
under this Agreement and the other Loan Documents, (e) otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it under this Agreement or any other Loan Document on the date
that it is required to do so under this Agreement or the applicable other Loan
Document, or (f) (i) becomes or is insolvent or has a parent company that has
become or is insolvent (in either such case in this clause (f)(i), as determined
by applicable law) or (ii) becomes the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, or custodian or
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment and, in the
case of this clause (f), the

10

--------------------------------------------------------------------------------








Administrative Agent has determined that such Lender is reasonably likely to
fail to fund any payments required to be made by it under this Agreement or any
other Loan Document.
“Delek Build to Suit Borrower Indebtedness”: (a) Indebtedness incurred by
Holdings, NTI, a Delek Build to Suit Subsidiary or a Delek Joint Venture in
connection with the Delek Financed Build to Suit Leased Locations, which such
Indebtedness is non-recourse to the Borrowers and their Subsidiaries, but is
required in accordance with GAAP to be recorded as a liability on MAPCO
Express’s balance sheet and, as a result thereof, constitutes “Indebtedness” of
MAPCO Express solely as a result of such GAAP accounting, which such
Indebtedness is secured solely by (x) assets that are not legally owned by MAPCO
Express or a Subsidiary of MAPCO Express and (y) Delek Funded FF&E, or (b)
Indebtedness of the Borrowers arising (i) solely as a result of the lease by a
Borrower of any buildings, land, fixtures and other improvements in connection
with Delek Financed Build to Suit Project being categorized under GAAP as
Capital Lease Obligations or (ii) in connection with a Delek Financed Build to
Suit Project categorized as Indebtedness under GAAP prior to the commencement of
retail operations at such Delek Financed Build to Suit Project.
“Delek Build to Suit Financing”: secured Indebtedness incurred by Holdings, NTI,
a Delek Build to Suit Subsidiary or the Delek Joint Venture, as applicable, to
finance the purchase by such Person of a Delek Financed Build to Suit Leased
Location.
“Delek Build to Suit Lease”: a lease by any of the Borrowers or a Wholly Owned
Subsidiary of the Borrowers of buildings, land, certain fixtures and other
improvements from Holdings, NTI, a Delek Build to Suit Subsidiary or a Delek
Joint Venture, in each case in connection with a Delek Financed Build to Suit
Project.
“Delek Build to Suit Operating Lease Payments”: any and all payments made in
respect of a Delek Build to Suit Lease that are deemed rental payments for the
land being leased and are required under GAAP to be categorized as payments in
respect of an operating lease.
“Delek Build to Suit Subsidiary”: a Wholly Owned Subsidiary of Holdings or NTI
that is not a Loan Party or a Subsidiary of a Loan Party (and is not required to
become a Loan Party pursuant to the terms hereof) that is formed by Holdings or
NTI solely for the purpose of consummating Delek Financed Build to Suit
Projects.
"Delek Financed Build to Suit Leased Location": the fee or leasehold interest in
real Property acquired by a Holdings, NTI, a Delek Build to Suit Subsidiary or
the Delek Joint Venture, as applicable, and certain buildings, fixtures and
other improvements thereon to be built (or otherwise provided) by a developer
pursuant to a Delek Financed Build to Suit Project, which such Property and
improvements are leased from Holdings, NTI, a Delek Build to Suit Subsidiary or
the Delek Joint Venture, as the case may be, to a Borrower or a Wholly Owned
Subsidiary of a Borrower pursuant to a Delek Build to Suit Lease.
"Delek Financed Build to Suit Project": an arrangement whereby any one of
Holdings, NTI, a Delek Build to Suit Subsidiary or a Delek Joint Venture, shall
acquire a fee or leasehold interest in real Property and shall build on such
Property improvements, including a convenience store (which may include
improvements and assets for customary ancillary uses in Borrowers’ line of

11

--------------------------------------------------------------------------------








business, such as a car wash), in accordance with the specifications provided by
a Borrower and lease the to-be-newly-built convenience store (together with any
such ancillary improvements and assets) to such Borrower or Wholly Owned
Subsidiary.
“Delek Funded FF&E”: in connection with any Delek Financed Build to Suit
Project, furniture, fixtures and equipment owned by a Borrower or a Subsidiary
of a Borrower, which such furniture, fixtures and equipment was acquired by a
Borrower or a Subsidiary of a Borrower and paid for solely with the cash
proceeds of a so designated Holdings’ Equity Contribution received by MAPCO
Express (or paid for by a Borrower or a Subsidiary of a Borrower and promptly
reimbursed by Holdings with the cash proceeds of a so designated Holdings Equity
Contribution).
“Delek Joint Venture”: any joint venture that is entered into by Holdings, a
Delek Build to Suit Subsidiary or NTI with a non-Affiliated third party
developer on an arm’s length basis to engage in the joint undertaking of a
business, which such business shall consist of Delek Financed Build to Suit
Projects; provided, that, no Borrower and no Subsidiary of a Borrower shall
assume liability for any liabilities of the Delek Joint Venture (whether by
operation of law or by contract) without the prior consent of the Required
Lenders.
“Deposit Accounts”: as defined in the Guarantee and Collateral Agreement.
“Derivatives Counterparty”: as defined in Section 7.6.
“Disposition”: with respect to any Property, any sale, lease (as lessor), sale
and leaseback, assignment, conveyance, transfer, lease termination (but not
lease expiration) or other disposition thereof; and the terms “Dispose” and
“Disposed of” shall have correlative meanings.
“Dollars” and “$”: dollars in lawful currency of the United States of America.
“Domestic Subsidiary”: any Subsidiary of a Borrower organized under the laws of
the United States, or any state thereof or the District of Columbia.
“Environmental Laws”: any and all laws, rules, orders, regulations, statutes,
ordinances, guidelines, codes, decrees, or other legally enforceable
requirements (including, without limitation, common law) of any international
authority, foreign government, the United States, or any state, local, municipal
or other Governmental Authority, regulating, relating to or imposing liability
or standards of conduct concerning protection of the environment or of human
health, or employee health and safety, as has been, is now, or may at any time
hereafter be, in effect.
“Environmental Permits”: any and all permits, licenses, approvals,
registrations, notifications, exemptions and other authorizations pursuant to or
required under any applicable Environmental Law.
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.
“Eurocurrency Reserve Requirements”: for any day, the aggregate (without
duplication) of the maximum rates (expressed as a decimal fraction) of reserve
requirements in effect on such day

12

--------------------------------------------------------------------------------








(including, without limitation, basic, supplemental, marginal and emergency
reserves) under any regulations of the Board or other Governmental Authority
having jurisdiction with respect thereto dealing with reserve requirements
prescribed for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board) maintained by a member bank of the
Federal Reserve System.
“Eurodollar Base Rate”: with respect to each day during each Interest Period,
the rate per annum determined on the basis of the rate for deposits in Dollars
for a period equal to such Interest Period commencing on the first day of such
Interest Period appearing on Reuters Screen LIBOR01 Page as of 11:00 A.M.
(London, England time), two Business Days prior to the beginning of such
Interest Period. In the event that such rate described in clause (a) above does
not appear on Reuters Screen LIBOR01 Page screen (or otherwise on such screen),
the “Eurodollar Base Rate” for purposes of this definition shall be determined
by reference to such other comparable publicly available service for displaying
eurodollar rates as may be selected by the Administrative Agent.
“Eurodollar Loans”: Loans for which the applicable rate of interest is based
upon the Eurodollar Rate.
“Eurodollar Rate”: with respect to each day during each Interest Period, a rate
per annum determined for such day in accordance with the following formula
(rounded upward to the nearest 1/100th of 1%):
___________        Eurodollar Base Rate___                 
1.00 ‑ Eurocurrency Reserve Requirements
“Eurodollar Tranche”: the collective reference to Eurodollar Loans under the
Facility the then current Interest Periods with respect to all of which begin on
the same date and end on the same later date (whether or not such Loans shall
originally have been made on the same day).
“Event of Default”: any of the events specified in SECTION 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Excluded Foreign Subsidiary”: any Foreign Subsidiary that is a “controlled
foreign corporation” for U.S. federal tax purposes, in respect of which either
(a) the pledge of all of the Capital Stock of such Subsidiary as Collateral or
(b) the guaranteeing by such Subsidiary of the Obligations, would, in the good
faith judgment of a Borrower, result in adverse tax consequences to such
Borrower.
“Excluded Swap Obligation”: with respect to any guarantor of a Swap Obligation,
including the grant of a security interest to secure the guaranty of such Swap
Obligation, any Swap Obligation if, and to the extent that, such Swap Obligation
is or becomes illegal under the Commodity Exchange Act or any rule, regulation
or order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder (after giving effect
to any applicable keepwell or other similar provisions) at the time the guaranty
or grant of such security interest becomes effective with respect

13

--------------------------------------------------------------------------------








to such Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Swap
Obligation or security interest is or becomes illegal.
“Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.22) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.18, amounts with
respect to such Taxes were payable either to such Lender's assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with paragraphs (d) through (g) of Section 2.18, and (d) any U.S.
federal withholding Taxes imposed under FATCA.
“Exempt Properties”: the real properties listed on Schedule 1.1A-1.
“Existing Credit Agreement”: as defined in the recitals hereto.
“Existing Letters of Credit”: the letters of credit described in Annex A.
“Existing Mortgages”: the collective reference to each existing deed of trust
and mortgage, as amended, delivered pursuant to the Existing Credit Agreement in
respect of the Mortgaged Properties.
“Existing Revolving Credit Loans”: as defined in Section 2.4.
“Facility”: the Revolving Credit Commitments and the extensions of credit made
thereunder (the “Revolving Credit Facility”).
“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any applicable agreements
entered into pursuant to Section 1471(b)(1) of the Code, and any applicable
intergovernmental agreements with respect to the implementation of the
foregoing.
“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the

14

--------------------------------------------------------------------------------








quotations for the day of such transactions received by the Administrative Agent
from three federal funds brokers of recognized standing selected by it.
“Fifth Third Joint Arranger”: as defined in the preamble hereto.
“First Amendment Effective Date”: December 23, 2010.
“Foreign Subsidiary”: any Subsidiary of a Borrower that is not a Domestic
Subsidiary.
“FQ1”, “FQ2 “, “FQ3”, and “FQ4”: when used with a numerical year designation,
means the first, second, third or fourth fiscal quarters, respectively, of such
fiscal year of the Borrowers (e.g., FQ1 2014 means the first fiscal quarter of
the Borrowers’ 2014 fiscal year, which ends December 31, 2014).
“Funded Debt”: with respect to any Person, (i) all Indebtedness of such Person
of the types described in clauses (a) through (e) of the definition of
“Indebtedness” in this Section 1.1, other than Delek Build to Suit Borrower
Indebtedness, and (ii) all obligations of such Person arising under letters of
credit, solely to the extent such letters of credit have been drawn and the
issuer thereunder has not been reimbursed whether by the making of a Revolving
Credit Loan (in the case of Letters of Credit issued hereunder) or otherwise.
“Funding Office”: the office specified from time to time by the Administrative
Agent as its funding office by notice to the Borrowers and the Lenders.
“Funds Transfer and Deposit Account Liability”: the liability of a Loan Party or
any Subsidiary of any Loan Party owing to any of the Lenders or any Affiliates
of such Lenders, arising out of (a) the execution or processing of electronic
transfers of funds by automatic clearing house transfer, wire transfer or
otherwise to or from the deposit accounts of a Loan Party and/or any Subsidiary
of a Loan Party now or hereafter maintained with any of the Lenders or their
Affiliates, (b) the acceptance for deposit or the honoring for payment of any
check, draft or other item with respect to any such deposit accounts, and (c)
any other deposit, disbursement, and cash management services afforded to any
Loan Party or any Subsidiary of any Loan Party by any of such Lenders or their
Affiliates.
“GAAP”: generally accepted accounting principles in the United States of America
as in effect from time to time.
“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).
"Growth Capital Expenditures": all Capital Expenditures made (a) for the
reimaging, expanding and remodeling of existing convenience stores owned or
leased by the Borrowers, (b) for the acquisition of fee or leasehold real estate
used for convenience store locations that are new

15

--------------------------------------------------------------------------------








to Borrowers or their Subsidiaries, (c) for the acquisition of fee interests in
existing leased convenience store locations, (d) for the construction of, and
purchase of personal Property for, convenience store locations that are new to
the Borrower or their Subsidiaries and (e) to reimage, remodel or upgrade any
personal Property used by the Borrowers and their Subsidiaries in connection
with any convenience store location. For purposes of clarification, if any
Borrower or any Subsidiary of a Borrower makes an acquisition of any Person (or
any business unit or asset group of any Person) (such Person, business unit or
asset group is referred to herein as an "Acquisition Target") and such Borrower
or such Subsidiary intends to operate such Acquisition Target as a going concern
and does not intend at the time of such acquisition to upgrade, reimage, expand
or remodel such Acquisition Target (or the assets acquired in connection with
the acquisition of a Person), except for such reimaging and rebranding, if any,
as the Borrowers determine is reasonably appropriate in connection with such
acquisition, to conform an Acquisition Target to standard images then utilized
by the Borrowers or their Subsidiaries (such reimaging and rebranding is
referred to herein as "Acquisition Target Reimaging"), then (x) the purchase
price paid in connection with such acquisition shall not constitute Growth
Capital Expenditures and shall be treated as an Investment and shall count
against the permitted Investment basket contained in Section 7.8(g) and (y) the
costs and expenses incurred to consummate the Acquisition Target Reimaging, if
any, shall be treated as an Investment and shall count against the permitted
Investment basket contained in Section 7.8(g).
“Guarantee and Collateral Agreement”: the Second Amended and Restated Guarantee
and Collateral Agreement executed and delivered by Holdings, the Borrowers and
each Subsidiary Guarantor to the Administrative Agent on the date hereof, as the
same has been and may further be amended, restated, supplemented or otherwise
modified from time to time.
“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any Property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase Property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount of the primary obligation guaranteed by such guaranteeing person
pursuant to the terms of the instrument embodying such Guarantee Obligation,
unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable

16

--------------------------------------------------------------------------------








are not stated or determinable, in which case the amount of such Guarantee
Obligation shall be such guaranteeing person’s maximum reasonably anticipated
liability in respect thereof as determined by the Borrowers in good faith.
“Hedge Agreements”: all interest rate or currency swaps, caps or collar
agreements, foreign exchange agreements, commodity contracts or similar
arrangements entered into by the Borrowers or their Subsidiaries providing for
protection against fluctuations in interest rates, currency exchange rates,
commodity prices or the exchange of nominal interest obligations, either
generally or under specific contingencies.
“Holdings”: Delek US Holdings, Inc., a Delaware corporation.
“Holdings’ Equity Contribution”: any cash equity contribution to MAPCO Express
made by Holdings.
“Holdings Guaranty”: that certain Guaranty dated of even date herewith executed
and delivered by Holdings to the Administrative Agent on the date hereof, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.
“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than trade
payables incurred in the ordinary course of such Person’s business), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to Property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such Property), (e) all Capital Lease Obligations of such Person,
(f) all obligations of such Person, contingent or otherwise, as an account party
or applicant under acceptance, letter of credit, surety bond or similar
facilities, (g) all obligations of such Person, contingent or otherwise, to
purchase, redeem, retire or otherwise acquire for value any Capital Stock of
such Person, (h) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (g) above, (i) all
obligations of the kind referred to in clauses (a) through (h) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on Property (including, without
limitation, accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation and
(j) for the purposes of SECTION 8(e) only, all obligations of such Person in
respect of Hedge Agreements. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.
“Indemnified Liabilities”: as defined in Section 10.5.

17

--------------------------------------------------------------------------------








“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrowers
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.
“Indemnitee”: as defined in Section 10.5.
“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
“Insolvent”: pertaining to a condition of Insolvency.
“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, copyrights, copyright licenses, patents, patent licenses,
trademarks, trademark licenses, technology, know-how and processes, and all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.
“Interest Payment Date”: (a) as to any Base Rate Loan, the last Business Day of
each March, June, September and December to occur while such Loan is outstanding
and the final maturity date of such Loan, (b) as to any Eurodollar Loan, the
last day of such Interest Period and (c) as to any Loan (other than any
Revolving Credit Loan that is a Base Rate Loan and any Swing Line Loan), the
date of any repayment or prepayment made in respect thereof.
“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two or three months thereafter, as
selected by a Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two or three months thereafter, as selected
by such Borrower by irrevocable notice to the Administrative Agent not later
than 12:00 P.M., New York City time, on the date that is three Business Days
prior to the last day of the then current Interest Period with respect thereto;
provided that, all of the foregoing provisions relating to Interest Periods are
subject to the following:
(1)
if any Interest Period would otherwise end on a day that is not a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(2)
any Interest Period for any Revolving Credit Loan that would otherwise extend
beyond the Revolving Credit Termination Date shall end on the Revolving Credit
Termination Date; and

(3)
any Interest Period that begins on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the calendar


18

--------------------------------------------------------------------------------








month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period.
“Investments”: as defined in Section 7.8.
“IRS”: the U.S. Internal Revenue Service, or any successor agency.
“Issuing Lender”: Fifth Third, Bank of Montreal and any Revolving Credit Lender
from time to time designated by the Borrowers as an Issuing Lender with the
consent of such Revolving Credit Lender and the Administrative Agent (which such
consent of the Administrative Agent not to be unreasonably withheld); provided,
that, in no event shall there be more than two (2) Revolving Credit Lenders (in
addition to Fifth Third and Bank of Montreal) designated as an “Issuing Lender”
hereunder as of any date of determination.
“Joint Venture”: any joint venture that is (a) structured as a corporation, a
limited liability company or other legal entity that is reasonably acceptable to
the Required Lenders and is, in any such case, in form and substance (and
governed by organizational documents) reasonably acceptable to the Required
Lenders, (b) entered into by a Borrower or one of its Wholly Owned Subsidiaries
with a non-Affiliated third party land developer who is reasonably acceptable to
the Required Lenders, and (c) entered into by such Borrower or such Subsidiary
on an arm’s length basis to engage in the joint undertaking of a business, which
such business shall consist solely of Build to Suit Projects; provided, that, in
addition to the forgoing, any and all agreements by a Borrower or a Subsidiary
of a Borrower to assume liability for any liabilities of the Joint Venture
(whether by operation of law or by contract) shall be consented to by the
Required Lenders.
“L/C Commitment”: $40,000,000; provided, that at the option of the Borrowers,
exercisable by written notice delivered to the Administrative Agent in
connection with the delivery of a Revolving Commitment Increase Notice (as
defined in Section 2.26), the L/C Commitment may, at the option of the
Borrowers, be increased proportionately by the percentage increase in the Total
Revolving Credit Commitment resulting from the consummation of the transaction
described in such Revolving Commitment Increase Notice.
“L/C Fee Payment Date”: the last Business Day of each March, June, September and
December and the last day of the Revolving Credit Commitment Period.
“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.
“L/C Participants”: with respect to any Letter of Credit, the collective
reference to all the Revolving Credit Lenders other than the Issuing Lender that
issued such letter of Credit.
“Lenders”: as defined in the preamble hereto.
“Letters of Credit”: as defined in Section 3.1(a).
“Letter of Credit Fees”: as defined in Section 3.3.

19

--------------------------------------------------------------------------------








“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).
“Loan”: any loan made by any Lender pursuant to this Agreement.
“Loan Documents”: this Agreement, the Holdings Guaranty, the Security Documents,
the Applications and the Notes.
“Loan Parties”: the Borrowers and each Subsidiary of a Borrower that is a party
to a Loan Document (including, without limitation, any Subsidiary Guarantor).
For purposes of clarification, in no event shall Holdings be deemed a Loan
Party.
"Maintenance Capital Expenditures": all Capital Expenditures other than Growth
Capital Expenditures.
"Management Stock Issuance": the issuance or transfer by MAPCO Express of common
Capital Stock of MAPCO Express to officers and employees of MAPCO Express in
connection with Management Stock Plans, provided, that the aggregate amount of
all issuances or other transfers by MAPCO Express from and after the First
Amendment Effective Date shall not exceed, at any time, more than seven and one
half percent (7.5%) of the total issued and outstanding Capital Stock of MAPCO
Express, after giving effect to such issuance or transfer.
"Management Stock Plans" mean any equity incentive or other plan, arrangement or
contract approved by the Board of Directors of Holdings or MAPCO Express
pursuant to which MAPCO Express issues or grants (i) shares of capital stock of
MAPCO Express, (ii) options or other rights to acquire capital stock of MAPCO
Express, (iii) stock appreciation rights, (iv) restricted stock units or awards,
(v) performance stock or tax bonus awards or (vi) any awards or rights similar
to each of the foregoing to employees, advisors, officers, and directors of, and
consultants to, MAPCO Express and its Subsidiaries.
“MAPCO Express”: as defined in the preamble hereto.
“MAPCO Trucking Operations”: bulk logistics assets and services conducted by the
Borrowers and their Subsidiaries.
“Material Adverse Effect”: a material adverse effect on (a) the business,
assets, property, operations or condition (financial or otherwise) of the
Borrowers and their Subsidiaries taken as a whole or (b) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Agents or the Lenders hereunder or thereunder.
“Material Environmental Aggregate Amount”: an amount or amounts payable by the
Borrowers and/or any of their Subsidiaries, in the aggregate of $10,000,000 or
more, for: costs to comply with any Environmental Law; costs of any
investigation, and any remediation, of any

20

--------------------------------------------------------------------------------








Material of Environmental Concern; and compensatory damages (including, without
limitation damages to natural resources), punitive damages, fines, and penalties
pursuant to any Environmental Law.
“Material Environmental Amount”: an amount or amounts payable by the Borrowers
and/or any of their Subsidiaries, in the aggregate in excess of $3,000,000, for:
costs to comply with any Environmental Law; costs of any investigation, and any
remediation, of any Material of Environmental Concern; and compensatory damages
(including, without limitation damages to natural resources), punitive damages,
fines, and penalties pursuant to any Environmental Law.
“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products, polychlorinated biphenyls,
urea-formaldehyde insulation, asbestos, pollutants, contaminants, radioactivity,
and any other substances or materials of any kind, whether or not any such
substance or material is defined as hazardous or toxic under any Environmental
Law, that is regulated pursuant to or could give rise to liability under any
Environmental Law.
“Mortgage Amendment”: each of the amendments to the Existing Mortgage described
on Schedule 1.1A-2 executed and delivered by any Loan Party on the Third
Restatement Effective Date.
“Mortgaged Properties”: the fee owned and leased real Property set forth on
Schedule 4.8(a) (other than (x) Exempt Properties, (y) properties Disposed of in
accordance with Section 7.5(e) and Section 7.5(h) and (z) Properties where the
Mortgages have been released by the Administrative Agent in accordance with the
provisions of Section 10.15(a)), and any real Property as to which a Mortgage is
granted pursuant to Section 6.10 of this Agreement, in each case, as to which
the Administrative Agent for the benefit of the Secured Parties shall be granted
a Lien pursuant to one or more Mortgages.
“Mortgages”: each of the Existing Mortgages and each of the other mortgages and
deeds of trust made by any Loan Party in favor of, or for the benefit of, the
Administrative Agent for the benefit of the Secured Parties, substantially in
the form of Exhibit D (with such changes thereto as shall be advisable under the
law of the jurisdiction in which such mortgage or deed of trust is to be
recorded), as the same may be amended, supplemented or otherwise modified from
time to time.
“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
“Net Cash Proceeds”: (a) in connection with any Disposition of Property, the
proceeds thereof in the form of cash and Cash Equivalents (including any such
proceeds received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, but
only as and when received) of such Disposition, net of attorneys’ fees,
accountants’ fees, investment banking fees, amounts required to be applied to
the repayment of Indebtedness secured by a Lien expressly permitted to be senior
to the Lien of the Administrative Agent hereunder on any asset which is the
subject of such Disposition (other than any Lien pursuant to a Security
Document) and other customary fees and expenses actually incurred

21

--------------------------------------------------------------------------------








in connection therewith and net of taxes paid or reasonably estimated to be
payable as a result thereof (after taking into account any available tax credits
or deductions and any tax sharing arrangements), and (b) in connection with any
issuance or sale of equity securities or debt securities or instruments or the
incurrence of loans, the cash proceeds received from such issuance or
incurrence, net of attorneys’ fees, investment banking fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred in connection therewith.
“New Lender Supplement”: as defined in Section 2.18(b).
“New Revolving Credit Lender”: as defined in Section 2.18(b).
“Non-U.S. Lender”: as defined in Section 2.18(d).
“Note”: any promissory note evidencing any Loan.
“NTI”: NTI Investments, LLC, a Delaware limited liability company and a Wholly
Owned Subsidiary of Holdings that, for purposes of clarification, is not a Loan
Party.
“Obligations”: the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and Reimbursement
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to a Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans, the
Reimbursement Obligations, any Funds Transfer and Deposit Account Liability and
all other obligations and liabilities of the Borrowers to the Administrative
Agent or to any Lender, any Affiliate of a Lender (in the case of any Funds
Transfer and Deposit Account Liability), or any Qualified Counterparty (other
than, in each instance, Excluded Swap Obligations), whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, this Agreement,
any other Loan Document, the Letters of Credit, any Specified Hedge Agreement
(other than Excluded Swap Obligations), any document governing Funds Transfer
and Deposit Account Liability or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including,
without limitation, all fees, charges and disbursements of counsel to the
Administrative Agent or to any Lender that are required to be paid by the
Borrowers pursuant hereto) or otherwise (other than Excluded Swap Obligations);
provided, that (i) obligations of the Borrowers or any Subsidiary under any
Specified Hedge Agreement shall be secured and guaranteed pursuant to the
Security Documents only to the extent that (and shall exclude, in any event
Excluded Swap Obligations), and for so long as, the other Obligations are so
secured and guaranteed (and shall exclude, in any event Excluded Swap
Obligations) and (ii) any release of Collateral or Subsidiary Guarantors
effected in the manner permitted by this Agreement shall not require the consent
of holders of obligations under Specified Hedge Agreements.
“Other Connection Taxes”: with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest

22

--------------------------------------------------------------------------------








under, engaged in any other transaction pursuant to or enforced any Loan
Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes”: any and all present or future stamp, court or documentary,
intangible, recording, filing or similar taxes, or any other excise or property
taxes, charges or similar levies arising from any payment made hereunder or from
the execution, delivery, performance, registration or enforcement of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, this Agreement or any other Loan Document.
“Participant”: as defined in Section 10.6(b).
“Participant Register”: as defined in Section 10.6(b).
“Payment Office”: the office specified from time to time by the Administrative
Agent as its payment office by notice to the Borrowers and the Lenders.
“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
“Permitted Investors”: the collective reference to Delek Group and its Control
Investment Affiliates.
“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which a Borrower or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Pricing Grid”: the table set forth below.
Consolidated Leverage Ratio
Applicable Margin for Base Rate Loans
Applicable Margin for Eurodollar Loans
Commitment Fee Rate
> 3.50 to 1.00
2.25%
3.25%
0.35%
≤ 3.50 to 1.00 and > 3.00 to 1.00
1.75%
2.75%
0.35%
≤ 3.00 to 1.00 and > 2.50 to 1.00
1.50%
2.50%
0.35%
≤ 2.50 to 1.00 and > 2.00 to 1.00
1.25%
2.25%
0.30%
≤ 2.00 to 1.00
1.00%
2.00%
0.25%
 
 
 
 

For the purposes of the Pricing Grid, changes in the Applicable Margin resulting
from changes in the Consolidated Leverage Ratio shall become effective on each
date (each, an “Adjustment Date”) that is the third (3rd) Business Day after the
Business Day on which financial statements are delivered to the Lenders pursuant
to Section 6.1 and shall remain in effect until the next change to be effected

23

--------------------------------------------------------------------------------








pursuant to this paragraph. If any financial statements referred to above are
not delivered within the time periods specified in Section 6.1, then, until the
date that is three Business Days after the date on which such financial
statements are delivered, the highest rate set forth in each column of the
applicable table of the Pricing Grid shall apply. In addition, at all times
while an Event of Default shall have occurred and be continuing, the highest
rate set forth in each column of the applicable table of the Pricing Grid shall
apply. Each determination of the Consolidated Leverage Ratio pursuant to the
applicable table of the Pricing Grid shall be made in a manner consistent with
the determination thereof pursuant to Section 7.1.
In the event that any financial statement or Compliance Certificate delivered
pursuant to Sections 6.1(a), 6.1(b) or 6.2(b), respectively, is inaccurate, and
such inaccuracy, if corrected, would have led to the imposition of a higher
Applicable Margin for any period than the Applicable Margin applied for that
period, then (i) the Borrowers shall immediately deliver to the Administrative
Agent a corrected financial statement and a corrected Compliance Certificate for
that period, (ii) the Applicable Margin shall be determined based on the
corrected Compliance Certificate for that period, and (iii) the Borrowers shall
immediately pay to the Administrative Agent (for the account of the Lenders that
hold the Commitments and Loans at the time such payment is received, regardless
of whether those Lenders held the Commitments and Loans during the relevant
period) the accrued additional interest owing as a result of such increased
Applicable Margin for that period. This paragraph shall not limit the rights of
the Administrative Agent or the Lenders with respect to Section 2.13(c) and
Section 8 hereof, and shall survive the termination of this Agreement until the
payment in full in cash of the aggregate outstanding principal balance of the
Loans.
“Projections”: as defined in Section 6.2(c).
“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.
“Qualified Counterparty”: with respect to any Specified Hedge Agreement, any
counterparty thereto that, at the time such Specified Hedge Agreement was
entered into, was a Lender or an affiliate of a Lender.
“Qualified Initial Public Offering”: an underwritten initial public offering of
equity securities of MAPCO Express pursuant to an effective registration
statement under the Securities Act of 1933 in which the gross proceeds received
by MAPCO Express are $25,000,000 or more.
“Recipient”: means (a) the Administrative Agent, (b) any Lender, and (c) any
Issuing Lender, as applicable.
“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
a Borrower or any of its Subsidiaries.
“Refunded Swing Line Loans”: as defined in Section 2.24(b).
“Regions Co-Syndication Agent”: as defined in the preamble hereto.

24

--------------------------------------------------------------------------------








“Regions Joint Arranger”: as defined in the preamble hereto.
“Register”: as defined in Section 10.6(c).
“Regulation H”: Regulation H of the Board as in effect from time to time.
“Regulation U”: Regulation U of the Board as in effect from time to time.
“Reimbursement Obligation”: the obligation of the Borrowers to reimburse each
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of Credit
issued by such Issuing Lender.
“Related Fund”: with respect to any Lender, any fund that (x) invests in
commercial loans and (y) is managed or advised by the same investment advisor as
such Lender, by such Lender or an Affiliate of such Lender.
“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
“Replacement Lender”: as defined in Section 2.22(a).
“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.
“Required Lenders”: at any time the Lenders holding more than fifty percent
(50%) of the Total Revolving Credit Commitments (or, if the Revolving Credit
Commitments shall have been terminated or for any other reason are no longer in
effect, the Total Revolving Extensions of Credit then outstanding); provided,
however, (x) that in each of the foregoing instances, “Required Lenders” shall
in no event be less than two (2) unaffiliated Lenders in the event there are two
(2) or more unaffiliated Lenders, and (y) "Required Lenders" shall be determined
without any consideration of any Revolving Credit Commitments or Revolving
Extensions of Credit of any Defaulting Lenders, with any such Lender being
deemed not to be a "Lender" hereunder for purposes of calculating Required
Lenders and all Defaulting Lenders' Revolving Credit Commitments and Revolving
Extensions of Credit shall be deemed to be zero ($0), whether or not funded in
whole or in part.
“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By‑Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.
“Responsible Officer”: with respect to any Borrower, the chief executive
officer, president, chief financial officer, chief accounting officer, any
executive vice president, any vice president or the treasurer of such Borrower,
but in any event, with respect to financial reporting and covenant compliance,
the chief financial officer, the chief accounting officer or the treasurer of
such Borrower.

25

--------------------------------------------------------------------------------








“Restricted Payments”: as defined in Section 7.6.
“Revolving Commitment Increase Notice”: as defined in Section 2.26(a).
“Revolving Credit Commitment”: as to any Lender, the obligation of such Lender,
if any, to make Revolving Credit Loans and participate in Letters of Credit and
Swing Line Loans, in an aggregate principal and/or face amount not to exceed the
amount set forth under the heading “Revolving Credit Commitment” opposite such
Lender’s name on Schedule 1.1(C) hereto or New Lender Supplement delivered by
such Lender, or, as the case may be, in the Assignment and Acceptance pursuant
to which such Lender became a party hereto, as the same may be changed from time
to time pursuant to the terms hereof. The aggregate amount of the Total
Revolving Credit Commitments as of the Third Restatement Effective Date is
$160,000,000.
“Revolving Credit Commitment Period”: the period from and including the Third
Restatement Effective Date to the Revolving Credit Termination Date.
“Revolving Credit Facility”: as defined in the definition of “Facility” in this
Section 1.1.
“Revolving Credit Increase Effective Date”: as defined in Section 2.26(f).
“Revolving Credit Lender”: each Lender that has a Revolving Credit Commitment or
that is the holder of Revolving Credit Loans.
“Revolving Credit Loans”: as defined in Section 2.4.
“Revolving Credit Note”: as defined in Section 2.6(e).
“Revolving Credit Percentage”: as to any Revolving Credit Lender at any time,
the percentage which such Lender’s Revolving Credit Commitment then constitutes
of the Total Revolving Credit Commitments (or, at any time after the Revolving
Credit Commitments shall have expired or terminated, the percentage which the
aggregate amount of such Lender’s Revolving Extensions of Credit then
outstanding constitutes of the Total Revolving Extensions of Credit then
outstanding).
“Revolving Credit Termination Date”: May 6, 2019.
“Revolving Extensions of Credit”: as to any Revolving Credit Lender at any time,
an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Credit Loans made by such Lender then outstanding, (b) such Lender’s
Revolving Credit Percentage of the L/C Obligations then outstanding and (c) such
Lender’s Revolving Credit Percentage of the aggregate principal amount of Swing
Line Loans then outstanding.
“Revolving Offered Increase Amount”: as defined in Section 2.26(a).
“SEC”: the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

26

--------------------------------------------------------------------------------








“Second Amendment”: that certain Second Amendment to Second Amended and Restated
Credit Agreement dated as of the Second Amendment Effective Date by and among
the Borrowers, each other Loan Party, the Administrative Agent and certain of
the Lenders party thereto.
“Second Amendment Effective Date” is March 30, 2012.
"Second Restatement Effective Date": December 10, 2009
“Secured Parties”: as defined in the Guarantee and Collateral Agreement.
“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Holdings Guaranty, the Mortgages, the Control Agreements and all
other security documents hereafter delivered to the Administrative Agent
granting a Lien on any Property of any Person to secure the obligations and
liabilities of any Loan Party under any Loan Document.
“Significant Event of Default” shall mean an Event of Default of the types
described in clauses (f) of Section 8, clause (c) of Section 8, solely as a
result Borrower’s failure to comply with Section 7.1 and/or clause (d) of
Section 8, solely as a result Borrower’s failure to comply with Section 6.1
and/or Section 6.2(b)(ii).
“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but which
is not a Multiemployer Plan.
“Solvent”: with respect to any Person, as of any date of determination, (a) the
amount of the “present fair saleable value” of the assets of such Person will,
as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business, and
(d) such Person will be able to pay its debts as they mature. For purposes of
this definition, (i) “debt” means liability on a “claim”, and (ii) “claim” means
any (x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.
“Specified Hedge Agreement”: any Hedge Agreement entered into by a Borrower or
any Subsidiary Guarantor and any Qualified Counterparty.
“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such

27

--------------------------------------------------------------------------------








corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Borrowers.
“Subsidiary Guarantor”: each Subsidiary of the Borrowers that is a party to the
Guarantee and Collateral Agreement.
“Supermajority Lenders”: at any time the Lenders holding at least sixty six and
two-thirds percent (66 2/3%) of the Total Revolving Credit Commitments (or, if
the Revolving Credit Commitments shall have been terminated or for any other
reason are no longer in effect, the Total Revolving Extensions of Credit then
outstanding); provided, however, (x) that in each of the foregoing instances,
“Supermajority Lenders” shall in no event be less than two (2) unaffiliated
Lenders in the event there are two (2) or more unaffiliated Lenders, and (y)
"Supermajority Lenders" shall be determined without any consideration of any
Revolving Credit Commitments or Revolving Extensions of Credit of any Defaulting
Lenders, with any such Lender being deemed not to be a "Lender" hereunder for
purposes of calculating Supermajority Lenders and all Defaulting Lenders'
Revolving Credit Commitments and Revolving Extensions of Credit shall be deemed
to be zero ($0), whether or not funded in whole or in part.
“Surplus Growth Capital Expenditures”: as defined in Section 7.7.
“Swap Obligation”: any Hedge Agreement that constitutes a “swap” within the
meaning of section 1a(47) of the Commodity Exchange Act, as amended from time to
time.
“Swing Line Commitment”: the obligation of the Swing Line Lender to make Swing
Line Loans pursuant to Section 2.23 in an aggregate principal amount at any one
time outstanding not to exceed $10,000,000; provided, that (a) at the option of
the Borrowers, exercisable by written notice delivered to the Administrative
Agent and the Swing Line Lender in connection with the delivery of a Revolving
Commitment Increase Notice, the Swing Line Commitment may, at the option of the
Borrowers, be increased proportionately by the percentage increase in the Total
Revolving Credit Commitment resulting from the consummation of the transaction
described in such Revolving Commitment Increase Notice and (b) upon the
reduction of the Total Revolving Credit Commitments pursuant to Section 2.8, the
Swing Line Commitment shall be decreased proportionately by the percentage
decrease in the Total Revolving Credit Commitment resulting from the
consummation of such reduction.
“Swing Line Lender”: Fifth Third, acting in its capacity as the lender of Swing
Line Loans.
“Swing Line Loans”: as defined in Section 2.23(a).
“Swing Line Note”: as defined in Section 2.6(e).
“Swing Line Participation Amount”: as defined in Section 2.24(c).

28

--------------------------------------------------------------------------------








“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Third Restatement Effective Date”: May 6, 2014.
“Third Restatement Effective Date Dividend”: one or more cash dividends made by
MAPCO Express to Holdings on the Third Restatement Effective Date (or within
thirty days following the Third Restatement Effective Date) in an amount not to
exceed $50,000,000 in the aggregate with respect to all such cash dividends.
“Total Consideration”: the aggregate Net Cash Proceeds received by the Borrowers
or their Subsidiaries in connection with a Disposition of any fee owned or
leased real property interest of the Borrowers or any of their Subsidiaries.
“Total Revolving Credit Commitments”: at any time, the aggregate amount of the
Revolving Credit Commitments then in effect.
“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Credit Lenders outstanding at
such time.
“Transferee”: as defined in Section 10.14.
“Type”: as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.
“U.S. Person”: a “United States person” as defined in Section 7701(a)(30) of the
Code
“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.
“Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of a Borrower.
“Withholding Agent”: a Borrower and the Administrative Agent, as applicable.
1.2    Other Definitional Provisions. (a). Unless otherwise specified therein,
all terms defined in this Agreement shall have the defined meanings when used in
the other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.
(b)    As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, accounting terms
relating to the Borrowers and their Subsidiaries not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP. Notwithstanding any other
provision contained herein (including, without limitation, Section 10.16), all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to in Section 7.1 shall be made,
without giving effect to any election

29

--------------------------------------------------------------------------------








under Accounting Standards Codification 825-10 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of any Borrower or any Subsidiary of any Borrower at “fair
value.” A breach of a financial covenant contained in Section 7.1 shall be
deemed to have occurred as of any date of determination by Administrative Agent
or as of the last day of any specified measurement period, regardless of when
the financial statements reflecting such breach are delivered to the
Administrative Agent. In addition, it is agreed and understood that if any
change in GAAP shall result in the requirement that existing or future
obligations under operating leases from time to time entered into by the
Borrowers or their Subsidiaries (as determined in accordance with GAAP as in
effect on the Third Restatement Effective Date) be treated as Indebtedness or
Capital Lease Obligations, such operating leases shall not be treated as
Indebtedness or Capital Lease Obligations hereunder, including, without
limitation, for purposes of calculating covenants hereunder and shall be treated
as operating leases.
(c)    The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.
(d)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
(e)    All calculations of financial ratios set forth in Section 7.1 and the
calculation of the Consolidated Leverage Ratio for purposes of determining the
Applicable Margin shall be calculated to the same number of decimal places as
the relevant ratios are expressed in and shall be rounded upward if the number
in the decimal place immediately following the last calculated decimal place is
five or greater. For example, if the relevant ratio is to be calculated to the
hundredth decimal place and the calculation of the ratio is 5.126, the ratio
will be rounded up to 5.13.
SECTION 2.
AMOUNT AND TERMS OF COMMITMENTS

2.1    Intentionally Omitted.
2.2    Intentionally Omitted.
2.3    Intentionally Omitted.
2.4    Revolving Credit Commitments. (a). Subject to the terms and conditions
hereof, the Revolving Credit Lenders severally agree to make revolving credit
loans (“Revolving Credit Loans”) to the Borrowers from time to time during the
Revolving Credit Commitment Period in an aggregate principal amount at any one
time outstanding for each Revolving Credit Lender which, when added to such
Lender’s Revolving Credit Percentage of the sum of (i) the L/C Obligations then
outstanding and (ii) the aggregate principal amount of the Swing Line Loans then
outstanding, does not exceed the amount of such Lender’s Revolving Credit
Commitment. During the Revolving Credit Commitment Period the Borrowers may use
the Revolving Credit Commitments by borrowing, prepaying the Revolving Credit
Loans in whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof. The Revolving Credit Loans may from time to

30

--------------------------------------------------------------------------------








time be Eurodollar Loans or Base Rate Loans, as determined by the Borrowers and
notified to the Administrative Agent in accordance with Sections 2.5 and 2.11;
provided, that no Revolving Credit Loan shall be made as a Eurodollar Loan after
the day that is one month prior to the Revolving Credit Termination Date.
(b)    Borrowers acknowledge and agree that (i) as of the Third Restatement
Effective Date (immediately prior to giving effect to any Borrowings made on the
Third Restatement Effective Date), the outstanding principal amount of the
“Revolving Credit Loans” under the Existing Credit Agreement is $63,000,000 (the
“Existing Revolving Credit Loans”), all of which Existing Revolving Credit Loans
shall, on the Third Restatement Effective Date, be and become outstanding
Revolving Credit Loans hereunder in like amount without constituting a novation
and (ii) immediately prior to giving effect to this Agreement, the “Total
Revolving Credit Commitments” (under and as defined in the Existing Credit
Agreement) of all “Revolving Credit Lenders” (under and as defined in the
Existing Credit Agreement) is $200,000,000 and the “Revolving Credit
Commitments” (under and as defined in the Existing Credit Agreement) of each
Lender under the Existing Credit Agreement, immediately prior to the
effectiveness of this Agreement are set forth on Schedule 2.4.
(c)    The parties hereto desire to reduce the aggregate Total Revolving Credit
Commitment from $200,000,000 to $160,000,000. Each Revolving Credit Lender,
severally and not jointly, hereby agrees that each Revolving Credit Lender’s
Revolving Credit Commitment, as of the Third Restatement Effective Date, shall
be as set forth on Schedules 1.1C attached hereto. To the extent necessary to
give effect to the provisions of the preceding sentence, each Person who is a
Revolving Credit Lender hereunder and a “Revolving Credit Lender” under and as
defined in the Existing Credit Agreement (each an “Existing Lender”), severally
and not jointly, hereby agrees on the date hereof to sell and to assign to (x)
each Revolving Credit Lender hereunder that was not a “Revolving Credit Lender”
under the Existing Credit Agreement (each, a “New Lender”) and/or (y) each
Existing Lender whose Revolving Credit Commitment shall be increased as a result
of the amendment and restatement contemplated hereby (each, an "Increasing
Existing Lender"), without recourse, representation or warranty (except as set
forth below), and each New Lender and Increasing Existing Lender, severally and
not jointly, hereby purchases and assumes from the Existing Lenders, a
percentage interest in the Total Revolving Credit Commitment in amounts required
to give effect to the pro rata shares set forth on Schedule 1.1C hereto. The
Revolving Credit Lenders, severally and not jointly, hereby agree, on the Third
Restatement Effective Date, to effect such inter-Lender transfers in accordance
with such Schedule 1.1C. As a result of such assignments and acceptances,
increases and/or reductions, as the case may be, each Existing Lender is
absolutely released from any of such obligations, covenants and agreements, to
the extent of its assigned or reduced shares of the Total Revolving Credit
Commitment, if any.
(d)    The Borrowers expressly acknowledge that the Existing Revolving Credit
Loans constitute Revolving Credit Loans hereunder from and after the Third
Restatement Effective Date and that such Revolving Credit Loans are not subject
to any defense, set-off or counterclaim which may at any time be available to or
be asserted by the Borrowers or any other Person against Administrative Agent or
any Lender (each of which defenses, set-off and counterclaim are hereby waived).

31

--------------------------------------------------------------------------------








2.5    Procedure for Revolving Credit Borrowing. Each Borrower may borrow under
the Revolving Credit Commitments on any Business Day during the Revolving Credit
Commitment Period, provided that such Borrower shall deliver to the
Administrative Agent a Borrowing Notice (which Borrowing Notice must be received
by the Administrative Agent prior to 12:00 Noon, New York City time, (a) three
Business Days prior to the requested Borrowing Date, in the case of Eurodollar
Loans, or (b) on the requested Borrowing Date, in the case of Base Rate Loans).
Each borrowing of Revolving Credit Loans under the Revolving Credit Commitments
shall be in an amount equal to (x) in the case of Base Rate Loans, $1,000,000 or
a whole multiple thereof (or, if the then aggregate Available Revolving Credit
Commitments are less than $1,000,000, such lesser amount) and (y) in the case of
Eurodollar Loans, $3,000,000 or a whole multiple of $1,000,000 in excess
thereof; provided, that the Swing Line Lender may request, on behalf of the
Borrowers, borrowings of Base Rate Loans under the Revolving Credit Commitments
in other amounts pursuant to Section 2.24. Upon receipt of any such Borrowing
Notice from a Borrower, the Administrative Agent shall promptly notify each
Revolving Credit Lender thereof. Each Revolving Credit Lender will make its
Revolving Credit Percentage of the amount of each borrowing of Revolving Credit
Loans available to the Administrative Agent for the account of such Borrower at
the Funding Office prior to 12:00 Noon, New York City time, on the Borrowing
Date requested by such Borrower (or, solely in the case of same day Borrowings
of Base Rate Loans, prior to 2:00 p.m., New York City time, on such Borrowing
Date) in funds immediately available to the Administrative Agent. Such borrowing
will then be made available to the relevant Borrower by the Administrative Agent
in like funds as received by the Administrative Agent.
2.6    Repayment of Loans; Evidence of Debt. (a). Each Borrower hereby
unconditionally jointly and severally promises to pay to the Administrative
Agent for the account of the appropriate Revolving Credit Lender, (i) the then
unpaid principal amount of each Revolving Credit Loan of such Revolving Credit
Lender on the Revolving Credit Termination Date (or on such earlier date on
which the Loans become due and payable pursuant to SECTION 8), and (ii) the then
unpaid principal amount of each Swing Line Loan of such Swing Line Lender on the
Revolving Credit Termination Date (or on such earlier date on which the Loans
become due and payable pursuant to Section 8). Each Borrower hereby further
jointly and severally agrees to pay interest on the unpaid principal amount of
the Loans from time to time outstanding from the date hereof until payment in
full thereof at the rates per annum, and on the dates, set forth in
Section 2.13.
(b)    Each Lender shall maintain an account or accounts evidencing indebtedness
of the Borrowers to such Lender resulting from each Loan of such Lender from
time to time, including the amounts of principal and interest payable and paid
to such Lender from time to time under this Agreement.
(c)    The Administrative Agent, on behalf of the Borrowers, shall maintain the
Register pursuant to Section 10.6(c), and a subaccount therein for each Lender,
in which shall be recorded (i) the amount of each Loan made hereunder and any
Note evidencing such Loan, the Type of such Loan and each Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrowers to each Lender hereunder and
(iii) both the amount of any sum received by the Administrative Agent hereunder
from the Borrowers and each Lender’s share thereof.

32

--------------------------------------------------------------------------------








(d)    The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 2.6(b) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrowers therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrowers to repay (with applicable interest) the Loans made
to the Borrowers by such Lender in accordance with the terms of this Agreement.
(e)    The Borrowers agree that, upon the request to the Administrative Agent by
any Lender, the Borrowers will promptly execute and deliver to such Lender a new
or substitute and amended, as applicable, promissory note of the Borrowers
evidencing any Revolving Credit Loans or Swing Line Loans, as the case may be,
of such Lender, substantially in the forms of Exhibit G-1 or G-2, respectively
(a “Revolving Credit Note”, or “Swing Line Note”, respectively), with
appropriate insertions as to date and principal amount.
2.7    Commitment Fees, etc. (a). The Borrowers jointly and severally agree to
pay to the Administrative Agent for the account of each Revolving Credit Lender
a commitment fee for the period from and including the Third Restatement
Effective Date to the last day of the Revolving Credit Commitment Period
applicable to each such Revolving Credit Lender, computed at the Commitment Fee
Rate on the average daily amount of the Available Revolving Credit Commitment of
such Lender during the period for which payment is made, payable quarterly in
arrears on the last Business Day of each March, June, September and December and
on the Revolving Credit Termination Date, commencing on the first of such dates
to occur after the date hereof (fees paid pursuant to this Section 2.7 are
referred to herein as "Commitment Fees"). The Borrowers hereby agree that
accrued and unpaid “commitment fees” in an amount equal to $99,524.04 due and
owing to the Revolving Credit Lenders under the Existing Credit Agreement as of
the Third Restatement Effective Date shall be paid in cash to the Administrative
Agent for the benefit of the Revolving Credit Lenders under the Existing Credit
Agreement on the date hereof.
(b)    The Borrowers jointly and severally agree to pay to the Administrative
Agent the fees in the amounts and on the dates from time to time agreed to in
writing by the Borrowers and the Administrative Agent.
2.8    Termination or Reduction of Revolving Credit Commitments. The Borrowers
shall have the right, upon not less than three Business Days’ notice to the
Administrative Agent, to terminate the Revolving Credit Commitments or, from
time to time, to reduce the aggregate amount of the Revolving Credit
Commitments; provided that (a) no such termination or reduction of Revolving
Credit Commitments shall be permitted if, after giving effect thereto and to any
prepayments of the Revolving Credit Loans and Swing Line Loans made on the
effective date thereof, the Total Revolving Extensions of Credit would exceed
the Total Revolving Credit Commitments and (b) in no event shall the Borrowers
be permitted to reduce the Total Revolving Credit Commitments to an amount less
than $100,000,000. Any such reduction shall be in an amount equal to $1,000,000,
or a whole multiple thereof, and shall reduce permanently the Revolving Credit
Commitments then in effect, whereupon the Revolving Credit Commitments of each

33

--------------------------------------------------------------------------------








Revolving Credit Lender shall automatically and permanently be reduced by an
amount equal to such Lender’s pro rata share of such reduction.
2.9    Optional Prepayments. The Borrowers may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty (except as
otherwise provided herein), upon irrevocable notice delivered to the
Administrative Agent no later than 12:00 noon, New York City time, three
Business Days prior thereto in the case of Eurodollar Loans and no later than
12:00 noon, New York City time, one Business Day prior thereto in the case of
Base Rate Loans, which notice shall specify the date and amount of such
prepayment, and whether such prepayment is of Eurodollar Loans or Base Rate
Loans; provided, that (i) if a Eurodollar Loan is prepaid on any day other than
the last day of the Interest Period applicable thereto, the Borrowers shall also
pay any amounts owing pursuant to Section 2.19, and (ii) no prior notice is
required for the prepayment of Swing Line Loans. Upon receipt of any such notice
the Administrative Agent shall promptly notify each Lender thereof. If any such
notice is given, the amount specified in such notice shall be due and payable on
the date specified therein, together with (except in the case of Revolving
Credit Loans that are Base Rate Loans and Swing Line Loans) accrued interest to
such date on the amount prepaid. Partial prepayments of Revolving Credit Loans
shall be in an aggregate principal amount of $500,000 or a whole multiple
thereof. Partial prepayments of Swing Line Loans shall be in an aggregate
principal amount of $100,000 or a whole multiple thereof.
2.10    Mandatory Prepayments. (a). Unless the Required Lenders shall otherwise
agree, if any Indebtedness shall be incurred by the Borrowers or any of their
Subsidiaries (excluding any Indebtedness incurred in accordance with
Section 7.2), then on the date of such incurrence, the Revolving Credit Loans
(without a corresponding reduction of the Revolving Credit Commitments) shall be
prepaid and/or the outstanding Letters of Credit shall be cash collateralized,
by an amount equal to the amount of the Net Cash Proceeds of such issuance or
incurrence, as set forth in Section 2.10(e). The provisions of this Section do
not constitute a consent to the incurrence of any Indebtedness by the Borrowers
or any of their Subsidiaries.
(b)    Unless the Required Lenders shall otherwise agree, if any Capital Stock
shall be issued by MAPCO Express or any of its Subsidiaries (other than in
connection with a capital contribution by Holdings to the Capital Stock of the
Borrowers or any of their respective Subsidiaries), and such issuance results in
a Change of Control and, in connection therewith, Holdings no longer controls
and manages the direction of the business and the operations of MAPCO Express,
then on the date of such issuance, the Revolving Credit Loans (without a
corresponding reduction of the Revolving Credit Commitments) shall be prepaid,
and/or the outstanding Letters of Credit shall be cash collateralized, by an
amount equal to one hundred percent (100%) of the amount of the Net Cash
Proceeds of such issuance, as set forth in Section 2.10(e). The provisions of
this Section do not constitute a consent to the issuance of any Capital Stock by
any entity whose Capital Stock is pledged pursuant to the Guarantee and
Collateral Agreement.
(c)    Unless the Required Lenders shall otherwise agree, upon the consummation
of a Qualified Initial Public Offering, then on the date of the Qualified
Initial Public Offering, the Revolving Credit Loans (without a corresponding
reduction of the Revolving Credit Commitments) shall be prepaid, and/or the
outstanding Letters of Credit shall be cash collateralized, by an amount

34

--------------------------------------------------------------------------------








equal to one hundred percent (100%) of the amount of the Net Cash Proceeds of
such Qualified Initial Public Offering, as set forth in Section 2.10(e).
(d)    Intentionally Omitted.
(e)    Amounts to be applied in connection with prepayments made pursuant to
this Section shall be applied, first, to the prepayment of the Revolving Credit
Loans and, second, to collateralize outstanding Letters of Credit in a cash
collateral account established with the Administrative Agent for the benefit of
the Secured Parties on terms and conditions satisfactory to the Administrative
Agent.
2.11    Conversion and Continuation Options. (a). The Borrowers may elect from
time to time to convert Eurodollar Loans to Base Rate Loans by giving the
Administrative Agent at least two Business Days’ prior irrevocable notice of
such election, provided that any such conversion of Eurodollar Loans may be made
only on the last day of an Interest Period with respect thereto. The Borrowers
may elect from time to time to convert Base Rate Loans to Eurodollar Loans by
giving the Administrative Agent at least three Business Days’ prior irrevocable
notice of such election (which notice shall specify the length of the initial
Interest Period therefor), provided that no Base Rate Loan under the Facility
may be converted into a Eurodollar Loan (i) when any Event of Default has
occurred and is continuing and the Administrative Agent has, or the Required
Lenders have, determined in its or their sole discretion not to permit such
conversions or (ii) after the date that is one month prior to the final
scheduled termination or maturity date of the Facility. Upon receipt of any such
notice the Administrative Agent shall promptly notify each Lender thereof.
(b)    The Borrowers may elect to continue any Eurodollar Loan as such upon the
expiration of the then current Interest Period with respect thereto by giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loan, provided
that no Eurodollar Loan under the Facility may be continued as such (i) when any
Event of Default has occurred and is continuing and the Administrative Agent
has, or the Required Lenders have, determined in its or their sole discretion
not to permit such continuations or (ii) after the date that is one month prior
to the final scheduled termination or maturity date of the Facility, and
provided, further, that if a Borrower shall fail to give any required notice as
described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso, such Loans shall be converted automatically
to Base Rate Loans on the last day of such then expiring Interest Period. Upon
receipt of any such notice the Administrative Agent shall promptly notify each
Lender thereof.
2.12    Minimum Amounts and Maximum Number of Eurodollar Tranches.
Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions, continuations and optional prepayments of Eurodollar Loans and all
selections of Interest Periods shall be in such amounts and be made pursuant to
such elections so that, (a) after giving effect thereto, the aggregate principal
amount of the Eurodollar Loans comprising each Eurodollar Tranche shall be equal
to $3,000,000 or a whole multiple of $1,000,000 in excess thereof and (b) no
more than five Eurodollar Tranches shall be outstanding at any one time.

35

--------------------------------------------------------------------------------








2.13    Interest Rates and Payment Dates. (a). Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin in effect for such day.
(b)    Each Base Rate Loan shall bear interest for each day on which it is
outstanding at a rate per annum equal to the Base Rate in effect for such day
plus the Applicable Margin in effect for such day.
(c)    (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), all outstanding Loans and Reimbursement
Obligations (whether or not overdue) (to the extent legally permitted) shall
bear interest at a rate per annum that is equal to (x) in the case of the Loans,
the rate that would otherwise be applicable thereto pursuant to the foregoing
provisions of this Section plus 2% or (y) in the case of Reimbursement
Obligations, the rate applicable to Base Rate Loans under the Revolving Credit
Facility plus 2%, (ii) if all or a portion of any interest payable on any Loan
or Reimbursement Obligation or any commitment fee or other amount payable
hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to the rate then applicable to Base Rate Loans under the
Facility plus 2%, in each case, with respect to clauses (i) and (ii) above, from
the date of such non‑payment until such amount is paid in full (after as well as
before judgment) and (iii) if any Significant Event of Default has occurred and
is continuing, then at the election of the Administrative Agent or the Required
Lenders, all outstanding Loans and Reimbursement Obligations (whether or not
overdue) (to the extent legally permitted) shall bear interest at a rate per
annum that is equal to (x) in the case of the Loans, the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
Section plus 2% or (y) in the case of Reimbursement Obligations, the rate
applicable to Base Rate Loans under the Revolving Credit Facility plus 2%, from
the date of such Significant Event of Default occurs until such time the
applicable Significant Event of Default has been waived in writing by the
necessary Lenders, as required pursuant to the terms of this Agreement.
(d)    Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to paragraph (c) of this Section shall
be payable from time to time on demand.
(e)    Each Borrower hereby agrees that accrued and unpaid interest in an amount
equal to $104,625.46 due and owing to the Revolving Credit Lenders under the
Existing Credit Agreement as of the Third Restatement Effective Date shall be
deemed accrued and continued hereunder and shall be paid in cash by the
Borrowers to the Administrative Agent, for the benefit of such Revolving Credit
Lenders under the Existing Credit Agreement on the date hereof.
2.14    Computation of Interest and Fees. (a). Interest, fees and commissions
payable pursuant hereto shall be calculated on the basis of a 360-day year for
the actual days elapsed, except that, with respect to Base Rate Loans on which
interest is calculated on the basis of the Prime Rate, the interest thereon
shall be calculated on the basis of a 365- (or 366-, as the case may be) day
year for the actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Borrowers and the Lenders of each determination of a
Eurodollar Rate. Any change in the interest

36

--------------------------------------------------------------------------------








rate on a Loan resulting from a change in the Base Rate or the Eurocurrency
Reserve Requirements shall become effective as of the opening of business on the
day on which such change becomes effective. The Administrative Agent shall as
soon as practicable notify the Borrowers and the Lenders of the effective date
and the amount of each such change in interest rate.
(b)    Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrowers in the absence of manifest error. Each determination of an
interest rate by the Administrative Agent pursuant to any provision of this
Agreement shall be conclusive and binding on each Lender, unless such Lender
notifies the Administrative Agent in writing to the contrary within thirty (30)
days after such determination is made by the Administrative Agent. The
Administrative Agent shall, at the request of a Borrower, deliver to the
Borrowers a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.13(a).
2.15    Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:
(a)    the Administrative Agent shall have determined (which determination shall
be conclusive and binding upon the Borrowers) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or
(b)    the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period, the Administrative Agent shall give
telecopy or telephonic notice thereof to the Borrowers and the Lenders as soon
as practicable thereafter. If such notice is given (x) any Eurodollar Loans
under the Facility requested to be made on the first day of such Interest Period
shall be made as Base Rate Loans, (y) any Loans under the Facility that were to
have been converted on the first day of such Interest Period to Eurodollar Loans
shall be continued as Base Rate Loans and (z) any outstanding Eurodollar Loans
under the Facility shall be converted, on the last day of the then current
Interest Period with respect thereto, to Base Rate Loans. Until such notice has
been withdrawn by the Administrative Agent, no further Eurodollar Loans under
the Facility shall be made or continued as such, nor shall any Borrower have the
right to convert Loans under the Facility to Eurodollar Loans.
2.16    Pro Rata Treatment and Payments. (a). Each borrowing by the Borrowers
from the Lenders hereunder, each payment by the Borrowers on account of any
commitment fee or Letter of Credit fee, and any reduction of the Commitments of
the Lenders, shall be made pro rata according to the respective Revolving Credit
Percentages of the Lenders. Each payment of interest in respect of the Loans and
each payment in respect of fees payable hereunder shall be applied to the
amounts of such obligations owing to the Lenders pro rata according to the
respective amounts then due and owing to the Lenders.
(b)    Intentionally Omitted.

37

--------------------------------------------------------------------------------








(c)    Except as set forth in Section 2.22, each payment (including each
prepayment) by a Borrower on account of principal of the Revolving Credit Loans
shall be made pro rata according to the respective outstanding principal amounts
of the Revolving Credit Loans then held by the Revolving Credit Lenders. Each
payment in respect of Reimbursement Obligations in respect of any Letter of
Credit shall be made to the Issuing Lender that issued such Letter of Credit.
(d)    The application of any payment of Loans under the Facility (including
optional and mandatory prepayments) shall be made, first, to Base Rate Loans
under the Facility and, second, to Eurodollar Loans under the Facility. Each
payment of the Loans (except in the case of Swing Line Loans and Revolving
Credit Loans that are Base Rate Loans) shall be accompanied by accrued interest
to the date of such payment on the amount paid.
(e)    All payments (including prepayments) to be made by the Borrowers
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 12:00 Noon,
New York City time, on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the Payment Office, in Dollars and in immediately
available funds. Any payment made by the Borrowers after 12:00 Noon, New York
City time, on any Business Day shall be deemed to have been on the next
following Business Day. If any payment hereunder (other than payments on the
Eurodollar Loans) becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day. If any
payment on a Eurodollar Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. In the case of any extension of any payment
of principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension.
(f)    Unless the Administrative Agent shall have been notified in writing by
any Lender prior to a borrowing that such Lender will not make the amount that
would constitute its share of such borrowing available to the Administrative
Agent, the Administrative Agent may assume that such Lender is making such
amount available to the Administrative Agent, and the Administrative Agent may,
in reliance upon such assumption, make available to the relevant Borrower a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the Borrowing Date therefor, such Lender shall pay
to the Administrative Agent, on demand, such amount with interest thereon at a
rate equal to the greater of (i) the Federal Funds Effective Rate and (ii) a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, for the period until such Lender makes such
amount immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing made available by the Administrative Agent
to the relevant Borrower is not made available to the Administrative Agent by
such Lender within three Business Days after such Borrowing Date, the
Administrative Agent shall also be entitled to recover such amount with interest

38

--------------------------------------------------------------------------------








thereon at the rate per annum applicable to Base Rate Loans under the Facility,
on demand, from the Borrowers.
(g)    Unless the Administrative Agent shall have been notified in writing by
the Borrowers prior to the date of any payment due to be made by the Borrowers
hereunder that the Borrowers will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrowers are making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrowers within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrowers.
(h)    Upon receipt by the Administrative Agent of payments on behalf of
Lenders, the Administrative Agent shall promptly distribute such payments to the
Lender or Lenders entitled thereto, in like funds as received by the
Administrative Agent.
2.17    Requirements of Law. (a). If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:
(i)    shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or
(ii)    shall impose on such Lender any other condition;
and the result of any of the foregoing is to increase the cost (other than an
increased cost that is an Indemnified Tax, Excluded Tax or Other Tax) to such
Lender, by an amount which such Lender deems to be material, of making,
converting into, continuing or maintaining Eurodollar Loans or issuing or
participating in Letters of Credit, or to reduce any amount receivable hereunder
in respect thereof, then, in any such case, the Borrowers shall promptly pay
such Lender, upon its demand, any additional amounts necessary to compensate
such Lender for such increased cost or reduced amount receivable. If any Lender
becomes entitled to claim any additional amounts pursuant to this Section, it
shall promptly notify the Borrowers (with a copy to the Administrative Agent) of
the event by reason of which it has become so entitled.
(b)    If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental

39

--------------------------------------------------------------------------------








Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Lender’s or such corporation’s capital as a
consequence of its obligations hereunder or under or in respect of any Letter of
Credit to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrowers (with a copy to the Administrative
Agent) of a written request therefor, the Borrowers shall pay to such Lender
such additional amount or amounts as will compensate such Lender or such
corporation for such reduction.
(c)    A certificate as to any additional amounts payable pursuant to this
Section submitted by any Lender to the Borrowers (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error. The
obligations of the Borrowers pursuant to this Section shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.
2.18    Taxes. (a). All payments made by or on account of any obligation of the
Borrowers under this Agreement shall be made free and clear of, and without
deduction or withholding for or on account of, any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrowers shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 2.18) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made. For purposes of this Section 2.18, the term “Lender” includes any
Issuing Lender and the term “applicable law” includes FATCA.
(b)    In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law, or to the Agent, if
applicable.
(c)    Whenever any Indemnified Taxes or Other Taxes are payable by a Borrower,
as promptly as possible thereafter such Borrower shall send to the
Administrative Agent for the account of the Administrative Agent or Lender, as
the case may be, a certified copy of an original official receipt, or such other
evidence of payment, received by such Borrower showing payment thereof. If a
Borrower fails to pay any Indemnified Taxes or Other Taxes when due to the
appropriate taxing authority or fails to remit to the Administrative Agent the
required receipts or other required documentary evidence, the Borrowers shall
indemnify the Agents and the Lenders for any incremental Taxes that may become
payable by any Agent or any Lender as a result of any such failure; provided
that the Borrowers shall not be required to indemnify any Agent or Lender with
respect to Indemnified Taxes or Other Taxes that accrued on or after the day
which is 180 days prior to the date on which such Agent or such Lender first
made demand therefor; provided further that if the event giving rise to such
Indemnified Taxes or Other Taxes has retroactive effect, such 180-

40

--------------------------------------------------------------------------------








day period shall be extended to include the period of retroactive effect. The
agreements in this Section shall survive the termination of this Agreement and
the payment of the Loans and all other amounts payable hereunder.
(d)    Each Lender (or Transferee) that is not a U.S. Person (a “Non-U.S.
Lender”) shall deliver to the Borrowers and the Administrative Agent (or, in the
case of a Participant, to the Lender from which the related participation shall
have been purchased) two copies of either IRS Form W-8BEN claiming eligibility
of such Non-U.S. Lender for benefits of an income tax treaty to which the United
States is a party, if any, or IRS Form W-8ECI, or, in the case of a Non-U.S.
Lender claiming exemption from U.S. federal withholding tax under Section 871(h)
or 881(c) of the Code with respect to payments of “portfolio interest,” a
certificate to the effect that such Non-U.S. Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of a
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code,
along with two copies of IRS Form W-8BEN, or any subsequent versions thereof or
successors to such forms, properly completed and duly executed by such Non-U.S.
Lender claiming complete exemption from, or a reduced rate of, if any, U.S.
federal withholding tax on all payments by the Borrowers under this Agreement
and the other Loan Documents. Such forms shall be delivered by each Non-U.S.
Lender on or before the date it becomes a party to this Agreement (or, in the
case of any Participant, on or before the date such Participant purchases the
related participation). In addition, each Non-U.S. Lender shall deliver such
forms promptly upon the material change, obsolescence or invalidity of any form
or certification previously delivered by such Non-U.S. Lender. Each Non-U.S.
Lender shall promptly notify the Borrowers and the Administrative Agent at any
time it determines that it is no longer in a position to provide any previously
delivered form or certificate to the Borrowers and the Administrative Agent (or
any other form of certification adopted by the U.S. taxing authorities for such
purpose). Notwithstanding any other provision of this Section 2.18(d), a
Non-U.S. Lender shall not be required to deliver any form or certification
pursuant to this paragraph that such Non-U.S. Lender is not legally able to
deliver.
(e)    Each Lender that is a U.S. Person shall deliver to the Borrowers and the
Administrative Agent two copies of IRS Form W-9 (or applicable successor form)
certifying that such Lender is not subject to U.S. backup withholding Taxes.
(f)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine the amount
to deduct and withhold from such payment pursuant to FATCA, if any. Solely for
purposes of this paragraph (f), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

41

--------------------------------------------------------------------------------








(g)    A Lender (or Transferee) that is entitled to an exemption from or
reduction of non-U.S. withholding tax under the law of the jurisdiction in which
a Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrowers (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law or reasonably requested by the Borrowers, such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate, provided that such Lender
(or Transferee) is legally entitled to complete, execute and deliver such
documentation and in such Lender’s (or Transferee’s) reasonable judgment such
completion, execution or submission would not materially prejudice the legal
position of such Lender (or Transferee).
(h)    If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by the Borrowers or with respect to
which the Borrowers have paid additional amounts pursuant to this Section 2.18,
it shall pay over such refund to the Borrowers (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrowers under this
Section 2.18 with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Agent or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, that the Borrowers, upon the
request of the Administrative Agent or such Lender, agree to repay the amount
paid over to the Borrowers (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) by the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. This Section 2.18 shall not be
construed to require the Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Borrowers or any other Person.
2.19    Indemnity. Each Borrower agrees to indemnify each Lender for, and to
hold each Lender harmless from, any loss or expense that such Lender may sustain
or incur as a consequence of (a) default by a Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after such Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by a Borrower in making any prepayment after such
Borrower has given a notice thereof in accordance with the provisions of this
Agreement or (c) the making of a prepayment or conversion of Eurodollar Loans on
a day that is not the last day of an Interest Period with respect thereto. Such
indemnification may include an amount equal to the excess, if any, of (i) the
amount of interest that would have accrued on the amount so prepaid, or not so
borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein over (ii) the amount of interest (as reasonably determined by such
Lender) that would have accrued to such Lender on such amount by placing such
amount on deposit for a comparable period with leading banks in the interbank
Eurodollar market. A certificate as to any amounts payable pursuant to this
Section submitted to the Borrowers by any Lender shall be conclusive in the
absence of manifest error. This

42

--------------------------------------------------------------------------------








covenant shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.
2.20    Illegality. Notwithstanding any other provision herein, if the adoption
of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Agreement, (a) the commitment of such
Lender hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans to Eurodollar Loans shall forthwith be canceled and
(b) such Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be
converted automatically to Base Rate Loans on the respective last days of the
then current Interest Periods with respect to such Loans or within such earlier
period as required by law. If any such conversion of a Eurodollar Loan occurs on
a day which is not the last day of the then current Interest Period with respect
thereto, the Borrowers shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 2.19.
2.21    Change of Lending Office. Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 2.17, 2.18(a) or 2.20 with
respect to such Lender, it will, if requested by the Borrowers, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans affected by such event with the object of
avoiding the consequences of such event; provided, that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
lending office(s) to suffer no economic, legal or regulatory disadvantage, and
provided, further, that nothing in this Section shall affect or postpone any of
the obligations of any Borrower or the rights of any Lender pursuant to
Section 2.17, 2.18(a) or 2.20.
2.22    Replacement of Lenders under Certain Circumstances; Defaulting Lenders.
(a)    Replacement of Lenders. The Borrowers shall be permitted to replace any
Lender that (i) requests reimbursement for amounts owing pursuant to
Section 2.17 or 2.18 or gives a notice of illegality pursuant to Section 2.20 or
(ii) is a Defaulting Lender; provided that (A) such replacement does not
conflict with any Requirement of Law, (B) no Event of Default shall have
occurred and be continuing at the time of such replacement, (C) prior to any
such replacement pursuant to clause (i) of this Section 2.22(a), such Lender
shall have taken no action under Section 2.21 to effectively eliminate the
continued need for payment of amounts owing pursuant to Section 2.17 or 2.18 or
to effectively eliminate the illegality referred to in such notice of illegality
given pursuant to Section 2.20, (D) the replacement financial institution (the
"Replacement Lender") shall purchase, at par, all Loans and Commitments and
other amounts owing to such replaced Lender on or prior to the date of
replacement, (E) the Borrowers shall be liable to such replaced Lender under
Section 2.19 (as though Section 2.19 were applicable) if any Eurodollar Loan
owing to such replaced Lender shall be purchased other than on the last day of
the Interest Period relating thereto, (F) the Replacement Lender, if not already
a Lender, shall be reasonably satisfactory to the Administrative Agent, (G) the
replaced Lender shall be obligated to make such replacement in accordance with
the provisions of Section 10.6 (provided that the Borrowers shall be obligated
to pay the registration and processing fee referred to therein), (H) the
Borrowers shall pay all additional amounts (if any) required pursuant to
Section 2.17 or 2.18, as the case may be, in respect of any

43

--------------------------------------------------------------------------------








period prior to the date on which such replacement shall be consummated, and
(I) any such replacement shall not be deemed to be a waiver of any rights that
the Borrowers, the Administrative Agent or any other Lender shall have against
the replaced Lender. In connection with the arrangement of such a Replacement
Lender, the Lender being replaced shall have no right to refuse to be replaced
hereunder, and agrees to execute and deliver a completed form of Assignment and
Acceptance in favor of the Replacement Lender (and agrees that it shall be
deemed to have executed and delivered such document if it fails to do so within
three (3) Business Days following request therefor) subject only to being repaid
its share of the outstanding Obligations; provided, however, that any such
assumption of the Commitment of a Defaulting Lender shall not be deemed to
constitute a waiver of any of the Agent's, the Lenders' or Borrowers’ rights or
remedies against any such Defaulting Lender arising out of or in relation to the
conditions causing it to be classified as a Defaulting Lender. In addition to
the foregoing, with respect to any Defaulting Lender who has failed to deliver
the Assignment and Acceptance referred to above in connection with a proposed
assignment to a Replacement Lender, the Administrative Agent may, but shall not
be obligated to, execute an Assignment and Acceptance on behalf of such
Defaulting Lender at any time with three (3) Business Days’ prior notice to such
Defaulting Lender and cause such Defaulted Lender’s Loans and Commitments to be
sold and assigned to such Replacement Lender, in whole or in part, at par.
(b)    Payments to Defaulting Lenders. (i)    The Administrative Agent shall not
be obligated to transfer to a Defaulting Lender any payments made by a Borrower
or any of its Subsidiaries to the Administrative Agent for the Defaulting
Lender’s benefit or proceeds of Collateral that would otherwise be remitted
hereunder to the Defaulting Lender, nor shall a Defaulting Lender be entitled to
the sharing of any payments hereunder (including any fees or lender expense
reimbursements) and, in the absence of such transfer to the Defaulting Lender,
the Administrative Agent shall transfer any such payments (A) first, to Swing
Line Lender to the extent of any Swing Line Loans that were made by Swing Line
Lender and that were required to be, but were not, funded or otherwise
reimbursed by the Defaulting Lender, (B) second, to the Issuing Lender, to the
extent of the portion of a Letter of Credit disbursement that was required to
be, but was not, repaid by the Defaulting Lender, (C) third, to a non-interest
bearing suspense account maintained by Agent, the proceeds of which shall be
retained by the Administrative Agent and may be made available by the
Administrative Agent to repay amounts owing to the Swing Line Lender in
connection with future Swing Line Loans that are subsequently borrowed by the
Borrowers and not funded or otherwise reimbursed by the Defaulting Lender in
accordance with the terms hereof and to the Issuing Lender to repay amounts
owing to the Issuing Lender in connection with subsequent Letter of Credit
disbursements and not funded or otherwise reimbursed by the Defaulting Lender in
accordance with the terms hereof, (D) fourth, to a non-interest bearing suspense
account maintained by the Administrative Agent, the proceeds of which shall be
retained by the Administrative Agent and may (in the Administrative Agent's
discretion) be made available to be re-advanced as a Revolving Credit Loan (or
other funding obligations) to or for the benefit of the Borrowers as if such
Defaulting Lender had funded its portion of requested Revolving Credit Loan (or
other funding obligations) hereunder, and (E) fifth, from and after the date on
which all other Obligations have been paid in full in cash and all Commitments
have terminated, to such Defaulting Lender. Subject to the foregoing, the
Administrative Agent may hold and, in its reasonable discretion, re-lend to
Borrowers for the account of such Defaulting Lender the amount of all such

44

--------------------------------------------------------------------------------








payments received and retained by the Administrative Agent for the account of
such Defaulting Lender.
(c)    Voting of Defaulting Lenders. Notwithstanding anything set forth herein
to the contrary, including Section 10.1, a Defaulting Lender shall not have any
voting or consent rights under or with respect to any Loan Document or
constitute a “Lender” or a “Revolving Credit Lender” (or be, or have its Loans
and Commitments, included in the determination of “Required Lenders,”
“Supermajority Lenders” or “Lenders directly affected” pursuant to Section 10.1)
for any voting or consent rights under or with respect to any Loan Document,
provided that (i) the Commitment of a Defaulting Lender may not be increased,
extended or reinstated, (ii) the principal of a Defaulting Lender’s Loans may
not be reduced or forgiven, and (iii) the interest rate applicable to
Obligations owing to a Defaulting Lender may not be reduced, in each case,
without the consent of such Defaulting Lender. Moreover, for the purposes of
determining “Required Lenders” or “Supermajority Lenders”, the Loans, L/C
Obligations, and Commitments held by Defaulting Lenders shall be excluded from
the total Loans and Commitments outstanding. The provisions of this Section
2.22(c) shall remain effective with respect to such Defaulting Lender from the
time such Lender qualified as a Defaulting Lender until the earlier of (i) the
date on which the non-Defaulting Lenders, the Administrative Agent, and
Borrowers shall have waived, in writing, the application of this Section 2.22(c)
to such Defaulting Lender, or (ii) the date on which such Defaulting Lender
makes payment of all amounts that it was obligated to fund hereunder, pays to
the Administrative Agent all amounts owing by Defaulting Lender in respect of
the amounts that it was obligated to fund hereunder, and, if requested by the
Administrative Agent, provides adequate assurance of its ability to perform its
future obligations hereunder (the “Defaulting Lender Period”). Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any claim or
cause of action, or right to indemnification, from and against the Borrowers,
the Administrative Agent or any other Lender for any matters set forth in this
Section 2.22 or in Section 10.5(a), (b), (d)(i) and (d)(iv) arising during a
Defaulting Lender Period.
(d)    Intentionally Omitted.
(e)    Fees. A Lender that is a Defaulting Lender pursuant to clause (a) of the
definition of Defaulting Lender shall not earn and shall not be entitled to
receive, and Borrowers shall not be required to pay, such Lender’s portion of
the Commitment Fee or any amendment or similar fees charged in connection with
any amendment, restatement, supplement, waiver or other modification of this
Agreement during the time such Lender is a Defaulting Lender pursuant to clause
(a) thereof. In the event that any reallocation of L/C Obligations occurs
pursuant to Section 2.22, during the period of time that such reallocation
remains in effect, the Letter of Credit Fee payable with respect to such
reallocated portion shall be payable to (i) all Revolving Credit Lenders based
on their pro rata share of such reallocation or (ii) to the L/C Issuer for any
remaining portion not reallocated to any other Revolving Credit Lenders.
(f)    Responsibility. The failure of any Defaulting Lender to make any
Revolving Credit Loan, to fund any purchase of any participation to be made or
funded by it, or to make any payment required by it hereunder on the date
specified therefor shall not relieve any other Lender of its obligations to make
such loan, fund the purchase of any such participation, or make any other

45

--------------------------------------------------------------------------------








payment required hereunder on such date, and neither the Administrative Agent
nor, other than as expressly set forth herein, any other Lender shall be
responsible for the failure of any Defaulting Lender to make a loan, fund the
purchase of a participation or make any other payment required hereunder.
(g)    Conflicts. In the event of a direct conflict between the priority
provisions of this Section 2.22 and any other provision contained in this
Agreement or any other Loan Document, it is the intention of the parties hereto
that such provisions be read together and construed, to the fullest extent
possible, to be in concert with each other. In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 2.22 shall control and govern.
2.23    Swing Line Commitment. (a). Borrowers acknowledge and agree that as of
the Third Restatement Effective Date, there are no “Swing Line Loans”
outstanding under the Existing Credit Agreement. Subject to the terms and
conditions hereof, the Swing Line Lender agrees that, during the Revolving
Credit Commitment Period, it will make available to the Borrowers in the form of
swing line loans (“Swing Line Loans”) a portion of the credit otherwise
available to the Borrowers under the Revolving Credit Commitments; provided that
(i) the aggregate principal amount of Swing Line Loans outstanding at any time
shall not exceed the Swing Line Commitment then in effect (notwithstanding that
the Swing Line Loans outstanding at any time, when aggregated with the Swing
Line Lender’s other outstanding Revolving Credit Loans hereunder, may exceed the
Swing Line Commitment then in effect or such Swing Line Lender’s Revolving
Credit Commitment then in effect) and (ii) the Borrowers shall not request, and
the Swing Line Lender shall not make, any Swing Line Loan if, after giving
effect to the making of such Swing Line Loan, the aggregate amount of the
Available Revolving Credit Commitments would be less than zero. During the
Revolving Credit Commitment Period, the Borrowers may use the Swing Line
Commitment by borrowing, repaying and reborrowing, all in accordance with the
terms and conditions hereof. Swing Line Loans shall be Base Rate Loans only.
(b)    The Borrowers shall repay all outstanding Swing Line Loans no less than
one time each calendar week and on the Revolving Credit Termination Date.
2.24    Procedure for Swing Line Borrowing; Refunding of Swing Line Loans. (a).
The Borrowers may borrow under the Swing Line Commitment on any Business Day
during the Revolving Credit Commitment Period, provided, the Borrowers shall
give the Swing Line Lender irrevocable telephonic notice confirmed promptly in
writing by facsimile (which written facsimile notice must be received by the
Swing Line Lender not later than 1:00 P.M., New York City time, on the proposed
Borrowing Date), specifying (i) the amount to be borrowed and (ii) the requested
Borrowing Date. Each borrowing under the Swing Line Commitment shall be in an
amount equal to $500,000 or a whole multiple of $100,000 in excess thereof. Not
later than 3:00 P.M., New York City time, on the Borrowing Date specified in the
borrowing notice in respect of any Swing Line Loan, the Swing Line Lender shall
make available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the amount of such Swing Line Loan. The
Administrative Agent shall make the proceeds of such Swing Line Loan available
to the Borrowers

46

--------------------------------------------------------------------------------








not later than 3:00 P.M., New York City time, on such Borrowing Date in like
funds as received by the Administrative Agent.
(b)    The Swing Line Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrowers (which hereby irrevocably
directs the Swing Line Lender to act on its behalf), on one Business Day’s
notice given by the Swing Line Lender no later than 12:00 Noon, New York City
time, request each Revolving Credit Lender to make, and each Revolving Credit
Lender hereby agrees to make, a Revolving Credit Loan (which shall initially be
a Base Rate Loan), in an amount equal to such Revolving Credit Lender’s
Revolving Credit Percentage of the aggregate amount of the Swing Line Loans (the
“Refunded Swing Line Loans”) outstanding on the date of such notice, to repay
the Swing Line Lender. Each Revolving Credit Lender shall make the amount of
such Revolving Credit Loan available to the Administrative Agent at the Funding
Office in immediately available funds, not later than 10:00 A.M., New York City
time, one Business Day after the date of such notice. The proceeds of such
Revolving Credit Loans shall be made immediately available by the Administrative
Agent to the Swing Line Lender for application by the Swing Line Lender to the
repayment of the Refunded Swing Line Loans.
(c)    If prior to the time a Revolving Credit Loan would have otherwise been
made pursuant to Section 2.24(b), one of the events described in Section 8(f)
shall have occurred and be continuing with respect to the Borrowers, or if for
any other reason, as determined by the Swing Line Lender in its sole discretion,
Revolving Credit Loans may not be made as contemplated by Section 2.24(b), each
Revolving Credit Lender shall, on the date such Revolving Credit Loan was to
have been made pursuant to the notice referred to in Section 2.24(b) (the
“Refunding Date”), purchase for cash an undivided participating interest in the
then outstanding Swing Line Loans by paying to the Swing Line Lender an amount
(the “Swing Line Participation Amount”) equal to (i) such Revolving Credit
Lender’s Revolving Credit Percentage times (ii) the sum of the aggregate
principal amount of Swing Line Loans then outstanding which were to have been
repaid with such Revolving Credit Loans.
(d)    Whenever, at any time after the Swing Line Lender has received from any
Revolving Credit Lender such Lender’s Swing Line Participation Amount, the Swing
Line Lender receives any payment on account of the Swing Line Loans, the Swing
Line Lender will distribute to such Lender its Swing Line Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swing Line Loans then due); provided,
however, that in the event that such payment received by the Swing Line Lender
is required to be returned, such Revolving Credit Lender will return to the
Swing Line Lender any portion thereof previously distributed to it by the Swing
Line Lender.
(e)    Each Revolving Credit Lender’s obligation to make the Loans referred to
in Section 2.24(b) and to purchase participating interests pursuant to
Section 2.24(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including, without limitation, (i) any setoff, counterclaim,
recoupment, defense or other right which such Revolving Credit Lender or the
Borrowers may have against the Swing Line Lender, the Borrowers or any other
Person for

47

--------------------------------------------------------------------------------








any reason whatsoever; (ii) the occurrence or continuance of a Default or an
Event of Default or the failure to satisfy any of the other conditions specified
in Section 5; (iii) any adverse change in the condition (financial or otherwise)
of the Borrowers; (iv) any breach of this Agreement or any other Loan Document
by the Borrowers, any other Loan Party or any other Revolving Credit Lender; or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.
2.25    Intentionally Omitted.
2.26    Increases in Revolving Credit Commitments. (a). At any time and from
time to time after the Third Restatement Effective Date and prior to the
Revolving Credit Termination Date, so long as no Default or Event of Default has
occurred and is continuing, the Borrowers may, by written notice to the
Administrative Agent (a “Revolving Commitment Increase Notice”), which notice
shall promptly be copied to each Lender, request an increase in the Total
Revolving Credit Commitments in an aggregate principal amount up to $50,000,000
(the “Revolving Offered Increase Amount”); provided, that in no event shall the
Total Revolving Credit Commitments be increased to an amount in excess of
$210,000,000, and provided, further, that each such Revolving Offered Increase
Amount shall be in minimum amounts of not less than $20,000,000 and multiples of
$5,000,000 in excess thereof (or such lesser amount constituting the entire
remaining Revolving Offered Increase Amount). The Borrowers may first offer all
Revolving Credit Lenders the opportunity to provide all or a portion of any
Revolving Offered Increase Amount pursuant to subparagraph (c) below, but each
such Lender shall have no obligation whatsoever to provide all or any portion of
the Revolving Offered Increase Amount. Each of the then existing Revolving
Credit Lenders shall have ten (10) Business Days following receipt of a
Revolving Commitment Increase Notice from the Borrowers to notify the Borrowers
of such Lender’s commitment to provide a portion of the Revolving Offered
Increase Amount. In the event that the Borrowers have not received commitments
from the existing Revolving Credit Lenders in an amount equal to the requested
Revolving Offered Increase Amount within such ten (10) Business Day period or if
the Borrowers have elected not to offer such Revolving Credit Increase Amount to
the Revolving Credit Lenders, then the Borrowers may, with the consent of the
Swing Line Lender, each Issuing Lender and the Administrative Agent (which
consent shall not be unreasonably withheld), invite other banks, financial
institutions or other entities the opportunity to provide all or a portion of
such Revolving Offered Increase Amount pursuant to subparagraph (b) below with
respect to the portion of such Revolving Offered Increase Amount for which
commitments from existing Revolving Credit Lenders shall have not been obtained
within such ten (10) Business Day period by existing Revolving Credit Lenders
(or for the entire amount of the Revolving Offered Increase Amount, in the event
the Borrowers have not offered such Revolving Offered Increase Amount to the
Revolving Credit Lenders). The Borrowers or, if requested by the Borrowers, the
Administrative Agent will notify each Revolving Credit Lender, and/or bank,
financial institution or other entity of the amount of the Revolving Offered
Increase Amount that shall be allocated to such Revolving Credit Lender or such
other bank, financial institution or other entity in accordance with the
forgoing.
(b)    Any additional bank, financial institution or other entity that the
Borrowers select to offer participation in any increased Total Revolving Credit
Commitments and that elects to become a party to this Agreement and provide a
Revolving Credit Commitment in an amount so

48

--------------------------------------------------------------------------------








offered and accepted by it pursuant to Section 2.26(a) shall execute a New
Lender Supplement with the Borrowers, the Swing Line Lender, each Issuing Lender
and the Administrative Agent, substantially in the form of Exhibit J (a “New
Lender Supplement”), whereupon such bank, financial institution or other entity
(herein called a “New Revolving Credit Lender”) shall become a Revolving Credit
Lender for all purposes and to the same extent as if originally a party hereto
and shall be bound by and entitled to the benefits of this Agreement, provided
that the Revolving Credit Commitment of any such New Revolving Credit Lender
shall be in an amount not less than $5,000,000.
(c)    Any Revolving Credit Lender that accepts an offer to it by the Borrowers
to increase its Revolving Credit Commitment pursuant to Section 2.26(a) shall,
in each case, execute a “Commitment Increase Supplement” with the Borrowers, the
Swing Line Lender, each Issuing Lender and the Administrative Agent,
substantially in the form of Exhibit K, whereupon such Revolving Credit Lender
shall be bound by and entitled to the benefits of this Agreement with respect to
the full amount of its Revolving Credit Commitment as so increased.
(d)    On any Revolving Credit Increase Effective Date (as defined in clause (f)
below), (i) each bank, financial institution or other entity that is a New
Revolving Credit Lender pursuant Section 2.26(b) or any Revolving Credit Lender
that has increased its Revolving Credit Commitment pursuant to Section 2.26(c)
shall make available to the Administrative Agent such amounts in immediately
available funds as the Administrative Agent shall determine, for the benefit of
the other Revolving Credit Lenders, as being required in order to cause, after
giving effect to such increase and the use of such amounts to make payments to
such other relevant Revolving Credit Lenders, each Revolving Credit Lender’s
portion of the outstanding Revolving Credit Loans of all the Lenders to equal
its Revolving Credit Percentage of such Revolving Credit Loans and (ii) the
Borrowers shall be deemed to have repaid and reborrowed all outstanding
Revolving Credit Loans of all the Revolving Credit Lenders to equal its
Revolving Credit Percentage of such outstanding Revolving Credit Loans as of the
date of any increase in the Revolving Credit Commitments (with such reborrowing
to consist of the Types of Loans, with related Interest Periods if applicable,
specified in a notice delivered by the Borrowers in accordance with the
requirements of Section 2.5). The deemed payments made pursuant to clause (ii)
of the immediately preceding sentence in respect of each Eurodollar Loan shall
be subject to indemnification by the Borrowers pursuant to the provisions of
Section 2.19 if the deemed payment occurs other than on the last day of the
related Interest Periods.
(e)    Notwithstanding anything to the contrary in this Section 2.26, (i)  in no
event may the Borrowers deliver more than six Revolving Commitment Increase
Notices, (ii) in no event shall there be more than three Revolving Credit
Increase Effective Dates and (iii) no Lender shall have any obligation to
increase its Revolving Credit Commitment unless it agrees to do so in its sole
discretion.
(f)    The increase in the Revolving Credit provided pursuant to this
Section 2.26 shall be effective on the date (the “Revolving Credit Increase
Effective Date”) the Administrative Agent, for the benefit of the Lenders
receives (i) a legal opinion of counsel to the Borrowers covering such matters
as are customary for transactions of this type and such other matters as may be

49

--------------------------------------------------------------------------------








reasonably requested by the Administrative Agent and (ii) certified copies of
resolutions of the Borrowers authorizing such Revolving Offered Increase Amount.
(g)    Prior to or concurrently with the initial increase of the Revolving
Credit Commitments pursuant to this Section 2.26, to the extent not previously
delivered, the Administrative Agent shall have received a mortgage amendment
increasing the amount of the Facilities covered up to $210,000,000 for each
Mortgage as the Administrative Agent shall reasonably determine is necessary to
maintain the priority of the first mortgage Lien encumbering the relevant
Mortgaged Property, executed and delivered by a duly authorized officer of the
relevant Loan Party.
SECTION 3.
LETTERS OF CREDIT

3.1    L/C Commitment. (a). As of the Third Restatement Effective Date, all of
the Existing Letters of Credit shall be deemed to be Letters of Credit issued
hereunder and shall be subject to all of the terms and provisions of this
Agreement and the other Loan Documents applicable to Letters of Credit issued
hereunder. Each Lender with a Revolving Credit Commitment agrees that its
obligations with respect to Letters of Credit pursuant to this Section 3.1 shall
include the Existing Letters of Credit and the Borrowers hereby (x) represent,
warrant, agree, covenant and reaffirm that they have no defense, set off, claim
or counterclaim against the Administrative Agent and the Lenders with regard to
their Obligations in respect of such Existing Letters of Credit and (y) reaffirm
their obligations to reimburse the Issuing Lender for amounts drawn under such
Existing Letters of Credit in accordance with the terms and provisions of this
Agreement and the other Loan Documents. Subject to the terms and conditions
hereof, each Issuing Lender, in reliance on the agreements of the other
Revolving Credit Lenders set forth in Section 3.4(a), agrees to issue letters of
credit (the letters of credit issued on and after the Third Restatement
Effective Date pursuant to this SECTION 3, together with the Existing Letters of
Credit, collectively, the “Letters of Credit”) for the account of the Borrowers
on any Business Day during the Revolving Credit Commitment Period in such form
as may be approved from time to time by such Issuing Lender; provided, that no
Issuing Lender shall have any obligation to issue any Letter of Credit if, after
giving effect to such issuance, (i) the L/C Obligations would exceed the L/C
Commitment or (ii) the aggregate amount of the Available Revolving Credit
Commitments would be less than zero. Each Letter of Credit shall (i) be
denominated in Dollars and (ii) expire no later than the earlier of (x) the
first anniversary of its date of issuance and (y) the date which is thirty (30)
days prior to the Revolving Credit Termination Date; provided that any Letter of
Credit with a one-year term may provide for the renewal thereof for additional
one-year periods (which shall in no event extend beyond the date referred to in
clause (y) above).
(b)    No Issuing Lender shall at any time be obligated to issue any Letter of
Credit hereunder if such issuance would conflict with, or cause such Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law. Notwithstanding anything else to the contrary herein, if any
Lender is a Defaulting Lender, no Issuing Lender shall be obligated to issue any
Letter of Credit unless (w) the Defaulting Lender has been replaced in
accordance with Section 2.22, (x) the L/C Obligations of such Defaulting Lender
have been cash collateralized, (y) the Total Revolving Credit Commitments of the
other Lenders have been increased by an amount

50

--------------------------------------------------------------------------------








sufficient to satisfy the Administrative Agent and the applicable Issuing Lender
that all future L/C Obligations will be covered by all Revolving Credit Lenders
that are not Defaulting Lenders, or (z) the L/C Obligations of such Defaulting
Lender have been reallocated to other Revolving Credit Lenders in a manner
consistent with Section 2.22.
3.2    Procedure for Issuance of Letter of Credit. Each Borrower may from time
to time request that an Issuing Lender issue a Letter of Credit by delivering to
such Issuing Lender at its address for notices specified herein an Application
therefor, completed to the satisfaction of such Issuing Lender, and such other
certificates, documents and other papers and information as such Issuing Lender
may request. Concurrently with the delivery of an Application to an Issuing
Lender, the relevant Borrower shall deliver a copy thereof to the Administrative
Agent. Upon receipt of any Application, an Issuing Lender will process such
Application and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures and shall promptly issue the Letter of Credit requested thereby by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by such Issuing Lender and the relevant Borrower (but
in no event shall any Issuing Lender be required to issue any Letter of Credit
earlier than three Business Days after its receipt of the Application therefor
and all such other certificates, documents and other papers and information
relating thereto). Promptly after issuance by an Issuing Lender of a Letter of
Credit, such Issuing Lender shall furnish a copy of such Letter of Credit to the
relevant Borrower. Each Issuing Lender shall promptly give notice to the
Administrative Agent of the issuance of each Letter of Credit issued by such
Issuing Lender (including the face amount thereof), and shall provide a copy of
such Letter of Credit to the Administrative Agent as soon as possible after the
date of issuance.
3.3    Fees and Other Charges. (a). The Borrowers will pay a fee on the
aggregate drawable amount of all outstanding Letters of Credit at a per annum
rate equal to the Applicable Margin with respect to Eurodollar Loans then in
effect, shared ratably among the Revolving Credit Lenders in accordance with
their respective Revolving Credit Percentages and payable quarterly in arrears
on each L/C Fee Payment Date after the issuance date (such fees, the "Letter of
Credit Fees"). In addition, the Borrowers shall pay to the relevant Issuing
Lender for its own account a fronting fee on the aggregate drawable amount of
all outstanding Letters of Credit issued by it equal to .125% per annum, payable
quarterly in arrears on each L/C Fee Payment Date after the issuance date.
(b)    In addition to the foregoing fees, the Borrowers shall pay or reimburse
each Issuing Lender for such normal and customary costs and expenses as are
incurred or charged by such Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.
(c)    The Borrowers hereby agree that accrued and unpaid “letter of credit
fees” in an amount equal to $11,367.73 due and owing to certain Lenders under
Section 3.3(a) of the Existing Credit Agreement as of the Third Restatement
Effective Date shall be paid in full in cash by the Borrowers to the
Administrative Agent, for the benefit of the Revolving Credit Lenders under the
Existing Credit Agreement on the date hereof.
3.4    L/C Participations. (a). Each Issuing Lender irrevocably agrees to grant
and hereby grants to each L/C Participant, and, to induce each Issuing Lender to
issue Letters of Credit hereunder,

51

--------------------------------------------------------------------------------








each L/C Participant irrevocably agrees to accept and purchase and hereby
accepts and purchases from each Issuing Lender, on the terms and conditions
hereinafter stated, for such L/C Participant’s own account and risk, an
undivided interest equal to such L/C Participant’s Revolving Credit Percentage
in each Issuing Lender’s obligations and rights under each Letter of Credit
issued by such Issuing Lender hereunder and the amount of each draft paid by
such Issuing Lender thereunder (including any interest payable with respect
thereto pursuant to Section 3.5). Each L/C Participant unconditionally and
irrevocably agrees with each Issuing Lender that, if a draft is paid under any
Letter of Credit issued by such Issuing Lender for which such Issuing Lender is
not reimbursed in full by the Borrowers in accordance with the terms of this
Agreement, such L/C Participant shall pay to the Administrative Agent for the
account of such Issuing Lender upon demand at such Issuing Lender’s address for
notices specified herein (and thereafter the Administrative Agent shall promptly
pay to such Issuing Lender) an amount equal to such L/C Participant’s Revolving
Credit Percentage of the amount of such draft, or any part thereof, that is not
so reimbursed (including any interest payable with respect thereto pursuant to
Section 3.5). Each L/C Participant’s obligation to pay such amount shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such L/C Participant may have against the Issuing Lender, the Borrowers or any
other Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in SECTION 5, (iii) any adverse change in the condition
(financial or otherwise) of the Borrowers or any other Loan Party, (iv) any
breach of this Agreement or any other Loan Document by the Borrowers, any other
Loan Party or any other L/C Participant or (v) any other circumstance, happening
or event whatsoever, whether or not similar to any of the foregoing.
(b)    If any amount (a “Participation Amount”) required to be paid by any L/C
Participant to an Issuing Lender pursuant to Section 3.4(a) in respect of any
unreimbursed portion of any payment made by such Issuing Lender under any Letter
of Credit is not paid to such Issuing Lender within three Business Days after
the date such payment is due, such Issuing Lender shall so notify the
Administrative Agent, which shall promptly notify the L/C Participants, and each
L/C Participant shall pay to the Administrative Agent, for the account of such
Issuing Lender, on demand (and thereafter the Administrative Agent shall
promptly pay to such Issuing Lender) an amount equal to the product of (i) such
Participation Amount, times (ii) the daily average Federal Funds Effective Rate
during the period from and including the date such payment is required to the
date on which such payment is immediately available to such Issuing Lender,
times (iii) a fraction the numerator of which is the number of days that elapse
during such period and the denominator of which is 360. If any Participation
Amount required to be paid by any L/C Participant pursuant to Section 3.4(a) is
not made available to the Administrative Agent for the account of the relevant
Issuing Lender by such L/C Participant within three Business Days after the date
such payment is due, the Administrative Agent on behalf of such Issuing Lender
shall be entitled to recover from such L/C Participant, on demand, such
Participation Amount with interest thereon calculated from such due date at the
rate per annum applicable to Base Rate Loans under the Revolving Credit
Facility. A certificate of the Administrative Agent submitted on behalf of an
Issuing Lender to any L/C Participant with respect to any amounts owing under
this Section shall be conclusive in the absence of manifest error.

52

--------------------------------------------------------------------------------








(c)    Whenever, at any time after an Issuing Lender has made payment under any
Letter of Credit and has received from the Administrative Agent any L/C
Participant's pro rata share of such payment in accordance with Section 3.4(a),
such Issuing Lender receives any payment related to such Letter of Credit
(whether directly from the Borrowers or otherwise, including proceeds of
collateral applied thereto by such Issuing Lender), or any payment of interest
on account thereof, such Issuing Lender will distribute to the Administrative
Agent for the account of such L/C Participant (and thereafter the Administrative
Agent will promptly distribute to such L/C Participant) its pro rata share
thereof; provided, however, that in the event that any such payment received by
such Issuing Lender shall be required to be returned by such Issuing Lender,
such L/C Participant shall return to the Administrative Agent for the account of
such Issuing Lender (and thereafter the Administrative Agent shall promptly
return to such Issuing Lender) the portion thereof previously distributed by
such Issuing Lender.
3.5    Reimbursement Obligation of the Borrowers. In the event any payment is
made under a Letter of Credit, the Issuing Lender or the Administrative Agent
shall promptly notify the Borrowers of the amount of the draft presented under
such Letter of Credit and the amount so paid by the Issuing Lender, and the
Borrowers shall pay to the Issuing Lender of any Letter of Credit, or to the
Administrative Agent for the benefit of such Issuing Lender, the amount of
(a) such draft so paid and (b) any taxes, fees, charges or other costs or
expenses incurred by such Issuing Lender in connection with such payment (the
amounts described in the foregoing clauses (a) and (b) in respect of any
drawing, collectively, the “Payment Amount”) no later than the first Business
Day after the date on which the Borrowers receive notice from such Issuing
Lender or from the Administrative Agent that payment has been made under such
Letter of Credit or that such Payment Amount is otherwise due (the “L/C
Reimbursement Date”). Each such payment shall be made to such Issuing Lender at
its address for notices provided by such Issuing Lender to the Administrative
Agent and the Borrowers when such Issuing Lender becomes an "Issuing Lender"
hereunder in lawful money of the United States of America and in immediately
available funds. Interest shall be payable on each Payment Amount from the date
of the applicable drawing until payment in full at the rate set forth in
(i) until the second Business Day following the L/C Reimbursement Date, Section
2.13(b) and (ii) thereafter, Section 2.13(c). Each drawing under any Letter of
Credit shall (unless an event of the type described in clause (i) or (ii) of
Section 8(f) shall have occurred and be continuing with respect to the
Borrowers, in which case the procedures specified in Section 3.4 for funding by
L/C Participants shall apply) constitute a request by the Borrowers to the
Administrative Agent for a borrowing pursuant to Section 2.5 of Base Rate Loans
(or, at the option of the Administrative Agent and the Swing Line Lender in
their sole discretion, a borrowing pursuant to Section 2.24 of Swing Line Loans)
in the amount of such drawing. The Borrowing Date with respect to such borrowing
shall be the first date on which a borrowing of Revolving Credit Loans (or, if
applicable, Swing Line Loans) could be made, pursuant to Section 2.5 (or, if
applicable, Section 2.24), if the Administrative Agent had received a notice of
such borrowing at the time the Administrative Agent receives notice from the
relevant Issuing Lender of such drawing under such Letter of Credit.
3.6    Obligations Absolute. Each Borrower’s obligations under this SECTION 3
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the
Borrowers may have or have had against any Issuing

53

--------------------------------------------------------------------------------








Lender, any beneficiary of a Letter of Credit or any other Person. Each Borrower
also agrees with each Issuing Lender that such Issuing Lender shall not be
responsible for, and such Borrower’s Reimbursement Obligations under Section 3.5
shall not be affected by the validity or genuineness of documents or of any
endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the Borrowers and
any beneficiary of any Letter of Credit or any other party to which such Letter
of Credit may be transferred or any claims whatsoever of the Borrowers against
any beneficiary of such Letter of Credit or any such transferee. No Issuing
Lender shall be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and non-appealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such Issuing Lender. Each Borrower agrees that any action taken or omitted by an
Issuing Lender under or in connection with any Letter of Credit issued by it or
the related drafts or documents, if done in the absence of gross negligence or
willful misconduct and in accordance with the standards or care specified in the
Uniform Commercial Code of the State of New York, shall be binding on such
Borrower and shall not result in any liability of such Issuing Lender to such
Borrower.
3.7    Letter of Credit Payments. If any draft shall be presented for payment
under any Letter of Credit, the relevant Issuing Lender shall promptly notify
the Borrowers and the Administrative Agent of the date and amount thereof. The
responsibility of the relevant Issuing Lender to the Borrowers in connection
with any draft presented for payment under any Letter of Credit, in addition to
any payment obligation expressly provided for in such Letter of Credit issued by
such Issuing Lender, shall be limited to determining that the documents
(including each draft) delivered under such Letter of Credit in connection with
such presentment appear on their face to be in conformity with such Letter of
Credit.
3.8    Applications. To the extent that any provision of any Application related
to any Letter of Credit is inconsistent with the provisions of this SECTION 3,
the provisions of this SECTION 3 shall apply.
SECTION 4.
REPRESENTATIONS AND WARRANTIES

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue or participate in the Letters of Credit, each Borrower
hereby jointly and severally represents and warrants to each Agent and each
Lender that:
4.1    Financial Condition. (a). Intentionally Omitted.
(b)    The audited consolidated balance sheets of MAPCO Express and its
consolidated Subsidiaries as at December 31, 2013, and the related consolidated
statements of income and of cash flows for the fiscal year ended on such date,
reported on by and accompanied by an unqualified report from Ernst & Young LLP,
copies of which have heretofore been furnished to each Lender, present fairly
the consolidated financial condition of MAPCO Express and its consolidated
Subsidiaries as at such date, and the consolidated results of its operations and
its consolidated cash flows for the fiscal year then ended. All such financial
statements, including the related schedules and notes thereto, have been
prepared in accordance with GAAP applied

54

--------------------------------------------------------------------------------








consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein). Except as set forth
on Schedule 4.1(b), the Borrowers and their Subsidiaries, taken as a whole, do
not have any material Guarantee Obligations, contingent liabilities and
liabilities for taxes, or any long‑term leases or unusual forward or long‑term
commitments, including, without limitation, any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives, that are not reflected in the most recent financial statements
referred to in this paragraph.
4.2    No Change. Since December 31, 2013 there has been no development or event
that has had or would reasonably be expected to have a Material Adverse Effect.
4.3    Corporate Existence; Compliance with Law. Each of the Borrowers and their
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has the corporate power
and authority, and the legal right, to own and operate its Property, to lease
the Property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign corporation or other
organization and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of Property or the conduct of its business
requires such qualification except to the extent the failure to so qualify would
not, in the aggregate, reasonably be expected to have a Material Adverse Effect,
(d) is in compliance with all Requirements of Law except to the extent that the
failure to comply therewith would not, in the aggregate, reasonably be expected
to have a Material Adverse Effect and (e) has the power and authority to declare
and pay the Third Restatement Effective Date Dividend.
4.4    Corporate Power; Authorization; Enforceable Obligations. Each Loan Party
has the corporate power and authority, and the legal right, to make, deliver and
perform the Loan Documents to which it is a party and, in the case of each
Borrower, to borrow hereunder. Each Loan Party has taken all necessary corporate
action to authorize the execution, delivery and performance of the Loan
Documents to which it is a party and, in the case of each Borrower, to authorize
the borrowings on the terms and conditions of this Agreement. Subject to
Schedule 4.4, no consent or authorization of, filing with, notice to or other
act by or in respect of, any Governmental Authority or any other Person is
required in connection with the borrowings hereunder or the execution, delivery,
performance, validity or enforceability of this Agreement or any of the other
Loan Documents, except (i) consents, authorizations, filings and notices that
have been obtained or made and are in full force and effect and (ii) the filings
referred to in Section 4.19. Each Loan Document has been duly executed and
delivered on behalf of each Loan Party that is a party thereto. This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
legal, valid and binding obligation of each Loan Party that is a party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
4.5    No Legal Bar. The execution, delivery and performance of this Agreement
and the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder, the use of the

55

--------------------------------------------------------------------------------








proceeds thereof and the declaration and payment of the Third Restatement
Effective Date Dividend, have been duly authorized by all necessary action, and
will not violate any material Requirement of Law or any Contractual Obligation
of any Borrower or any of its Subsidiaries and will not result in, or require,
the creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any Requirement of Law or any such Contractual Obligation
(other than the Liens created by the Security Documents). No Requirement of Law
or Contractual Obligation applicable to the Borrower or any of its Subsidiaries
would reasonably be expected to have a Material Adverse Effect.
4.6    No Material Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Borrowers, threatened in writing by or against any Borrower or any of its
Subsidiaries or against any of their respective properties or revenues (a) with
respect to any of the Loan Documents or any of the transactions contemplated
hereby or thereby, or (b) that would reasonably be expected to have a Material
Adverse Effect.
4.7    No Default. None of the Borrowers nor any of their Subsidiaries is in
default under or with respect to any of its Contractual Obligations in any
respect that would reasonably be expected to have a Material Adverse Effect. No
Default or Event of Default has occurred and is continuing.
4.8    Ownership of Property; Liens. Schedule 4.8(a) sets forth, as of the Third
Restatement Effective Date, all fee owned and leased real Property of the Loan
Parties and their Subsidiaries. Except as described on Schedule 4.8(b), each of
the Borrowers and their Subsidiaries has title in fee simple to, or a valid
leasehold interest in, all its material real property, and good title to, or a
valid leasehold interest in, all its other property, and none of such property
is subject to any Lien except as permitted by Section 7.3. Other than with
respect to the Exempt Properties, the Borrowers have previously executed and
delivered a first priority Mortgage in favor of the Administrative Agent, for
the benefit of the Secured Parties, covering all fee owned and leased real
Property of the Borrowers and the Subsidiary Guarantors.
4.9    Intellectual Property. Each of the Borrowers and each of their
Subsidiaries owns, or is licensed to use, all intellectual property reasonably
necessary for the conduct of its business as currently conducted. No claim has
been asserted and is pending by any Person challenging or questioning the use of
any intellectual property or the validity or effectiveness of any intellectual
property, except for claims that would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect, nor does any Borrower know of any
valid basis for any such claim. The use of intellectual property material to the
Borrowers or their Subsidiaries for the conduct of its business as currently
conducted, does not, to their knowledge after due inquiry, infringe on the
rights of any Person in any material respect.
4.10    Taxes. Each of the Borrowers and each of their Subsidiaries have filed
or caused to be filed all U.S. federal and state income tax returns and other
material tax returns that are required to be filed and has paid all taxes shown
to be due and payable on said returns or on any assessments made against it or
any of its Property and all other material taxes, fees or other charges imposed
on it or any of its Property by any Governmental Authority (other than (x) any
the amount or validity of which are currently being contested in good faith by
appropriate proceedings and with respect

56

--------------------------------------------------------------------------------








to which reserves in conformity with GAAP have been provided on the books of the
Borrower or its Subsidiaries or (y) taxes which are due and payable, but not yet
delinquent, as the case may be); and no material tax Lien has been filed, and,
to the knowledge of the Borrowers, no claim is being asserted, with respect to
any such tax, fee or other charge (other than Liens for current taxes not yet
delinquent).
4.11    Federal Regulations. No part of the proceeds of any loans, and no other
extensions of credit hereunder, will be used for “purchasing” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect or for any purpose
that violates the provisions of the Regulations of the Board. If requested by
any Lender or the Administrative Agent, the Borrowers will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G‑3 or FR Form U‑1 referred to in
Regulation U.
4.12    Labor Matters. There are no strikes or other labor disputes against the
Borrowers or any of their Subsidiaries pending or, to the knowledge of any
Borrower, threatened that (individually or in the aggregate) would reasonably be
expected to have a Material Adverse Effect. Hours worked by and payment made to
employees of the Borrowers and their Subsidiaries have not been in violation of
the Fair Labor Standards Act or any other applicable requirement of law dealing
with such matters that (individually or in the aggregate) would reasonably be
expected to have a Material Adverse Effect. All payments due from the Borrowers
or any of their Subsidiaries on account of employee health and welfare insurance
that (individually or in the aggregate) would reasonably be expected to have a
Material Adverse Effect if not paid have been paid or accrued as a liability on
the books of the relevant Borrower or the relevant Subsidiary.
4.13    ERISA. Neither a Reportable Event nor an “accumulated funding
deficiency” (within the meaning of Section 412 of the Code or Section 302 of
ERISA) has occurred during the five‑year period prior to the date on which this
representation is made or deemed made with respect to any Single Employer Plan,
and each Single Employer Plan has complied in all material respects with the
applicable provisions of ERISA and the Code. No termination of a Single Employer
Plan has occurred, and no Lien in favor of the PBGC or a Plan has arisen, during
such five-year period on the assets of a Borrower or any Commonly Controlled
Entity. The present value of all accrued benefits under each Single Employer
Plan (based on those assumptions used to fund such Plans) did not, as of the
last annual valuation date prior to the date on which this representation is
made or deemed made, exceed the value of the assets of such Plan allocable to
such accrued benefits by a material amount. None of the Borrowers nor any
Commonly Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or would reasonably be expected to result
in a material liability under ERISA, and neither of the Borrowers nor any
Commonly Controlled Entity would become subject to any material liability under
ERISA if a Borrower or any such Commonly Controlled Entity were to withdraw
completely from all Multiemployer Plans as of the valuation date most closely
preceding the date on which this representation is made or deemed made. No such
Multiemployer Plan is in reorganization or insolvent.

57

--------------------------------------------------------------------------------








4.14    Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness.
4.15    Subsidiaries. (a). The Subsidiaries listed on Schedule 4.15 constitute
all the Subsidiaries of the Borrowers as of the Third Restatement Effective
Date. Schedule 4.15 sets forth as of the Third Restatement Effective Date the
name and jurisdiction of incorporation of each Subsidiary and, as to each
Subsidiary, the percentage of each class of Capital Stock owned by each Loan
Party.
(b)    There are no outstanding subscriptions, options, warrants, calls, rights
or other agreements or commitments (other than the Management Stock Plans and
stock options granted to employees or directors and directors’ qualifying
shares) of any nature relating to any Capital Stock of the Borrowers or any of
their Subsidiaries.
4.16    Use of Proceeds. The proceeds of the Revolving Credit Loans and the
Swing Line Loans, and the Letters of Credit shall be used (a) to make the Third
Restatement Effective Date Dividend and other dividends expressly permitted
pursuant to Section 7.6 of this Agreement, (b) for working capital and general
corporate purposes not in contravention of any Requirement of Law and not in
violation of this Agreement, and (c) to pay costs and expenses of the
transactions contemplated hereby.
4.17    Environmental Matters. Materials of Environmental Concern are not
present at, on, under, in, or about any real property now or formerly owned,
leased or operated by any Borrower or any of its Subsidiaries, or at any other
location (including, without limitation, any location to which Materials of
Environmental Concern have been sent for re-use or recycling or for treatment,
storage, or disposal) which would reasonably be expected to (i) give rise to
liability of the Borrowers or any of their Subsidiaries under any applicable
Environmental Law or otherwise result in costs to the Borrowers or any of their
Subsidiaries, or (ii) interfere in any material respect with the Borrowers’ or
any of their Subsidiaries’ continued operations as a whole, or (iii) impair the
fair saleable value of any real property owned or leased by the Borrowers or any
of their Subsidiaries (it being understood that noncompliance with clauses (i)
and (iii) of this Section 4.17(b) shall be deemed not to constitute a breach of
this sentence of Section 4.17 if such noncompliance would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect).
Other than exceptions to any of the following that would not, individually or in
the aggregate, (x) reasonably be expected to result in the payment of a Material
Environmental Amount in any fiscal year and/or (y) reasonably be expected to
result in the payment of a Material Environmental Aggregate Amount during the
term of this Agreement (in each case, after giving effect to any insurance
coverage, Governmental Authority funds designated for the payment of such
amounts or any third party indemnity as to which the third party indemnitor has
acknowledged coverage):
(a)    each Borrower and its Subsidiaries: (i) are, and within the period of all
applicable statutes of limitation have been, in compliance with all applicable
Environmental Laws; (ii) hold all Environmental Permits (each of which is in
full force and effect) required for any of

58

--------------------------------------------------------------------------------








their current or intended operations or for any property owned, leased, or
otherwise operated by any of them; (iii) are, and within the period of all
applicable statutes of limitation have been, in compliance with all of their
Environmental Permits; and (iv) reasonably believe that: each of their
Environmental Permits will be timely renewed and complied with, without material
expense; any additional Environmental Permits that may be required of any of
them will be timely obtained and complied with, without material expense; and
compliance with any Environmental Law that is or is expected to become
applicable to any of them will be timely attained and maintained, without
material expense;
(b)    intentionally omitted;
(c)    there is no judicial, administrative, or arbitral proceeding (including
any notice of violation or alleged violation) under or relating to any
Environmental Law to which any Borrower or any of its Subsidiaries is, or to the
knowledge of the Borrowers or any of their Subsidiaries will be, named as a
party that is pending or, to the knowledge of any Borrower or any of its
Subsidiaries, threatened in writing;
(d)    none of the Borrowers nor any of their Subsidiaries has received any
written request for information, or been notified that it is a potentially
responsible party under or relating to the federal Comprehensive Environmental
Response, Compensation, and Liability Act or any similar Environmental Law, or
with respect to any Materials of Environmental Concern;
(e)    none of the Borrowers nor any of their Subsidiaries has entered into or
agreed to any consent decree, order, or settlement or other agreement, or is
subject to any judgment, decree, or order or other agreement, in any judicial,
administrative, arbitral, or other forum for dispute resolution, relating to
compliance with or liability under any Environmental Law; and
(f)    none of the Borrowers nor any of their Subsidiaries has assumed or
retained, by contract or operation of law, any liabilities of any kind, fixed or
contingent, known or unknown, under any Environmental Law or with respect to any
Material of Environmental Concern (it being understood that noncompliance with
this Section 4.17(f) shall be deemed not to constitute a breach of this Section
4.17(f) if such noncompliance would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect).
4.18    Accuracy of Information, etc. No statement or information contained in
this Agreement, any other Loan Document or any other document, certificate or
statement furnished to the Administrative Agent or the Lenders or any of them,
by or on behalf of any Loan Party for use in connection with the transactions
contemplated by this Agreement or the other Loan Documents, contained as of the
date such statement, information, document or certificate was so furnished, any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements contained herein or therein not misleading. The
projections and pro forma financial information contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
management of the Borrowers to be reasonable at the time made, it being
recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount. There is no fact known
to

59

--------------------------------------------------------------------------------








any Loan Party that would reasonably be expected to have a Material Adverse
Effect that has not been expressly disclosed herein, in the other Loan Documents
or in any other documents, certificates and statements furnished to the Agents
and the Lenders for use in connection with the transactions contemplated hereby
and by the other Loan Documents.
4.19    Security Documents. (a). The Guarantee and Collateral Agreement is
effective to create in favor of the Administrative Agent, for the benefit of the
Secured Parties, a legal, valid and enforceable security interest in the
Collateral described therein and proceeds thereof. The liens and security
interests previously granted by the Loan Parties to the Administrative Agent
under the Security Documents remain valid and existing, and no further action is
required to perfect any such liens and security interests and the amendment and
restatement of this Agreement and such Security Documents does not result in a
loss of priority from that which existed prior to the Third Restatement
Effective Date. The Administrative Agent currently has, for the benefit of the
Lenders, a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in such Collateral and the proceeds thereof
(other than Deposit Accounts, to the extent that there are no control agreements
with respect thereto), as security for the Obligations (as defined in the
Guarantee and Collateral Agreement), in each case prior and superior in right to
any other Person (except, in the case of Collateral other than Pledged Stock,
Liens permitted by Section 7.3).
(b)    Each of the Mortgages, as amended by the Mortgage Amendments, is
effective to create in favor of the Administrative Agent, for the benefit of the
Secured Parties, a legal, valid and enforceable Lien on the Mortgaged Properties
described therein and proceeds thereof; and each Mortgage shall constitute, or
shall continue to constitute, as applicable, a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in the
Mortgaged Properties described therein and the proceeds thereof, as security for
the Obligations (as defined in the relevant Mortgage), in each case prior and
superior in right to any other Person (other than Persons holding Liens or other
encumbrances or rights permitted by the relevant Mortgage).
4.20    Solvency. Each Loan Party is, and after giving effect to the
consummation of the transactions contemplated by this Agreement and the
incurrence (or deemed incurrence) of all Indebtedness and obligations being
incurred in connection herewith will be, Solvent.
4.21    Regulation H. No Mortgage encumbers improved real property which is
located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards and in which flood
insurance has been made available under the National Flood Insurance Act of 1968
(except any Mortgaged Properties as to which such flood insurance as required by
Regulation H has been obtained and is in full force and effect as required by
this Agreement).
4.22    Delek Build to Suit Leases.The Borrowers and their Subsidiaries have no
liabilities or other obligations owing to any Person (and, in the future will
have no liabilities or obligations owing to any Person) in respect of any Delek
Build to Suit Financing or any Delek Build to Suit Borrower Indebtedness (other
than standard and customary obligations of a tenant under the Delek Build to
Suit Leases). A default in the payment or performance of any term of any Delek
Build to Suit Lease will not result in any holder of Delek Build to Suit
Financing having any rights or

60

--------------------------------------------------------------------------------








remedies against MAPCO Express or any Subsidiary of MAPCO Express, other than,
in each case with respect to a Delek Financed Build to Suit Leased Location,
upon a default under the Delek Build to Suit Financing applicable to such
location (a) standard and customary rights and remedies of a landlord under a
lease and (b) rights with respect to Delek Funded FF&E securing such Delek Build
to Suit Financing.
SECTION 5.
CONDITIONS PRECEDENT

5.1    Conditions to Effectiveness. The occurrence of the Third Restatement
Effective Date and the agreement of each Lender to make extensions of credit
requested to be made by it hereunder (or deemed to be made by it hereunder) are
subject to the satisfaction of the following conditions precedent:
(a)    Agreement. The Administrative Agent shall have received this Agreement,
executed and delivered by a duly authorized officer of each Borrower.
(b)    Appraisals. (i) The Administrative Agent shall have received satisfactory
appraisals of all fee owned properties from a firm reasonably satisfactory to
the Administrative Agent (such Appraisals, the "Closing Date Appraisals") and
(ii) the Administrative Agent shall have received Closing Date Appraisals, which
shall demonstrate that the Funded Debt (on a pro forma basis after giving effect
to the consummation of the transactions contemplated hereby (including, without
limitation, the making of the Third Restatement Effective Date Dividend) and
giving effect to all Loans borrowed on the Third Restatement Effective Date) of
the Borrowers and their Subsidiaries does not exceed sixty five percent (65%) of
the appraised values for all such properties referred to in clause (i) above.
(c)    Financial Statements. The Lenders shall have received in accordance with
Section 6.1(a) audited consolidated financial statements of MAPCO Express and
its consolidated Subsidiaries for the fiscal year ended December 31, 2013; and
such financial statements shall not, in the reasonable judgment of the Lenders,
reflect any material adverse change in the consolidated financial condition of
MAPCO Express and its consolidated Subsidiaries, taken as a whole, as reflected
in the financial statements.
(d)    Approvals. All governmental and third party approvals (including
landlords’ and other consents) (i) materially necessary in connection with the
continuing operations of the Borrowers and their Subsidiaries, taken as a whole,
and (ii) necessary in connection with the transactions contemplated hereby shall
have been obtained and be in full force and effect.
(e)    Related Agreements. The Administrative Agent shall have received
(delivered by a method reasonably satisfactory to the Administrative Agent),
true and correct copies, certified as to authenticity by MAPCO Express, of such
documents or instruments as may be reasonably requested by the Administrative
Agent, including, without limitation, a copy of any debt instrument, security
agreement or other material contract to which the Loan Parties may be a party.
(f)    EBITDA and Leverage. The Administrative Agent shall have received a
properly completed Compliance Certificate, in form and substance reasonably
acceptable to the

61

--------------------------------------------------------------------------------








Administrative Agent, demonstrating that the ratio of (x) Consolidated Total
Debt of the Loan Parties as of the Third Restatement Effective Date after giving
effect to the consummation of the transactions contemplated hereby (including,
without limitation, the making of the Third Restatement Effective Date
Dividend), payment of all costs and expenses in connection therewith, funding of
the initial Loans, to (y) Consolidated EBITDA of MAPCO Express and its
consolidated Subsidiaries for the trailing twelve month period ended December
31, 2013 shall be not greater than 4.30 to 1.00.
(g)    Fees. The Lenders and the Administrative Agent shall have received all
fees required to be paid, and all expenses for which invoices have been
presented (including reasonable fees, disbursements and other charges of counsel
to the Administrative Agent), on or before the Third Restatement Effective Date.
All such amounts will be paid with proceeds of Loans made on the Third
Restatement Effective Date and will be reflected in the funding instructions
given by the Borrowers to the Administrative Agent on or before the Third
Restatement Effective Date.
(h)    Lien Searches. The Administrative Agent shall have received the results
of a recent lien search in each of the jurisdictions in which Uniform Commercial
Code financing statement or other filings or recordations should be made to
evidence or perfect security interests in all assets of the Loan Parties in
which a security interest may be created under the Uniform Commercial Code, and
such search shall reveal no liens on any of the assets of the Loan Party, except
for Liens permitted by Section 7.3.
(i)    Material Adverse Effect. Since December 31, 2013, there shall not have
occurred any Material Adverse Effect.
(j)    Closing Certificate. The Administrative Agent shall have received a
certificate of each Loan Party, dated the Third Restatement Effective Date,
substantially in the form of Exhibit C, with appropriate insertions and
attachments.
(k)    Legal Opinions. The Administrative Agent shall have received the legal
opinions of Bass, Berry & Sims PLC and Bradley Arant Boult Cummings, counsel to
the Borrowers and their Subsidiaries, in each case, in form and substance
reasonably acceptable to the Administrative Agent. Such legal opinion shall
cover such other matters incident to the transactions contemplated by this
Agreement as the Administrative Agent may reasonably require and shall be
addressed to the Administrative Agent and the Lenders.
(l)    PATRIOT Act. The Lenders shall have received, sufficiently in advance of
the Third Restatement Effective Date, all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including without limitation
the United States PATRIOT Act.
5.2    Conditions to Each Extension of Credit. The agreement of each Lender to
make any extension of credit requested to be made by it hereunder on any date
(including, without limitation, its initial extension of credit made or deemed
made on the Third Restatement Effective Date) is subject to the satisfaction of
the following conditions precedent:

62

--------------------------------------------------------------------------------








(a)    Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects on and as of such date as if made on
and as of such date.
(b)    No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
Each borrowing by and issuance of a Letter of Credit on behalf of the Borrowers
hereunder shall constitute a representation and warranty by the Borrowers as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.
SECTION 6.
AFFIRMATIVE COVENANTS

Each Borrower hereby jointly and severally agrees that, so long as the
Commitments remain in effect, any Letter of Credit remains outstanding or any
Loan or other amount is owing to any Lender or any Agent hereunder, each
Borrower shall and shall cause each of its Subsidiaries (and any Joint Venture
which is less than fifty percent (50%) owned by the Borrowers or any of its
Subsidiaries, if a Borrower or such Subsidiary is a general partner, or treated
as a general partner, of such Joint Venture resulting in general liability to a
Borrower or such Subsidiary) to:
6.1    Financial Statements. Furnish to the Administrative Agent and each
Lender:
(a)    as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrowers, a copy of the audited consolidated balance
sheet of MAPCO Express and its consolidated Subsidiaries as at the end of such
year and the related audited consolidated statements of income and of cash flows
for such year, in each case setting forth in comparative form the figures as of
the end of and for the previous year, and reported on without a “going concern”
or like qualification or exception, or qualification arising out of the scope of
the audit, by Ernst & Young LLP or other independent certified public
accountants of nationally recognized standing reasonably acceptable to the
Administrative Agent; and
(b)    as soon as available, but in any event not later than (x) 50 days after
the end of each of the first three fiscal quarters of each fiscal year of the
Borrowers and (y) 90 days after the end of the last fiscal quarter of each
fiscal year of the Borrowers, the unaudited consolidated balance sheet of MAPCO
Express and its consolidated Subsidiaries as at the end of such quarter and the
related unaudited consolidated statements of income and of cash flows for such
quarter and the portion of the fiscal year through the end of such quarter, in
each case, setting forth in each case in comparative form the figures as of the
end of and for the corresponding period in the previous year, certified by a
Responsible Officer as being fairly stated in all material respects (subject to
normal year‑end audit adjustments); and
(c)    as soon as available and in any event within 30 days after the end of
each calendar month, a summary report as to the economic terms of each Hedge
Agreement (other than interest rate swaps and other similar transactions that
hedge interest rate risk) to which any Borrower

63

--------------------------------------------------------------------------------








or any of their Subsidiaries is a party, including obligations of any Borrower
or any of their Subsidiaries under such Hedge Agreement as of the end of such
calendar month;
all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by Ernst & Young or such other independent certified
public accountant of nationally recognized standing chosen by the Borrowers and
reasonably acceptable to the Administrative Agent, as the case may be, and
disclosed therein).
6.2    Certificates; Other Information. Furnish the Administrative Agent and
each Lender:
(a)    intentionally omitted;
(b)    concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer of each Borrower stating
that, to the best of such Responsible Officer’s knowledge, each Loan Party
during such period has observed or performed all of its covenants and other
agreements, and satisfied every condition, contained in this Agreement and the
other Loan Documents to which it is a party to be observed, performed or
satisfied by it, and that such Responsible Officers have obtained no knowledge
of any Default or Event of Default except as specified in such certificate and
(ii) in the case of quarterly or annual financial statements, (x) a Compliance
Certificate containing all information and calculations necessary for
determining compliance by the Borrowers and their Subsidiaries with the
provisions of this Agreement referred to therein as of the last day of the
fiscal quarter or fiscal year of the Borrowers, as the case may be, (y) any UCC
financing statements or other filings specified in such Compliance Certificate
as being required to be delivered therewith and (z) copies of the most recent
Form 10Q (in the case of quarterly financial statements) and Form 10K (in the
case of annual financial statements) filed by Holdings with the SEC;
(c)    as soon as available, and in any event no later than 50 days after the
end of each fiscal year of the Borrowers, a detailed combined budget for the
following (or then current, as the case may be) fiscal year on a quarter by
quarter basis (including a projected combined balance sheet of the Borrowers and
their Subsidiaries as of the end of the following (or then current, as the case
may be) fiscal year, projected changes in financial position and projected
income and a description of the underlying assumptions applicable thereto), and,
as soon as available, significant revisions, if any, of such budget and
projections with respect to such fiscal year (collectively, the “Projections”),
which Projections shall in each case be accompanied by a certificate of a
Responsible Officer of each Borrower stating that such Projections are based on
reasonable estimates, information and assumptions and that such Responsible
Officers have no reason to believe that such Projections are incorrect or
misleading in any material respect;
(d)    (i) within 50 days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrowers, a narrative discussion and
analysis of the combined financial condition and results of operations of the
Borrowers and their Subsidiaries for such fiscal quarter and for the period from
the beginning of the then current fiscal year to the end of such fiscal quarter,
as compared to the comparable periods of the previous year and (ii) within 90
days after the end of each fiscal year of the Borrowers, a narrative discussion
and analysis of the combined financial

64

--------------------------------------------------------------------------------








condition and results of operations of the Borrowers and their Subsidiaries for
such fiscal year, as compared to the comparable periods of the previous year;
(e)    within 5 days after the same are sent, copies of all financial statements
and reports that a Borrower sends to the holders of any class of its debt
securities or public equity securities and, within 5 days after the same are
filed, copies of all financial statements and reports that a Borrower may make
to, or file with, the SEC;
(f)    concurrently with the delivery of the financial statements referred to in
Sections 6.1(a) and 6.1(b) above, (i) a summary setting forth in reasonable
detail all existing Joint Ventures and describing any additional Joint Ventures
entered into or formed, and any Joint Ventures that shall have been liquidated,
dissolved or otherwise terminated, since the date of the last such summary
delivered to the Administrative Agent and the Lenders in accordance with the
terms hereof, and (ii) to the extent available, copies of the most recent
financial statements of the Joint Ventures;
(g)    promptly, such additional financial and other information as the
Administrative Agent may from time to time reasonably request; and
(h)    concurrently with the delivery of the financial statements referred to in
Sections 6.1(a) and 6.1(b) above, (i) a summary setting forth in reasonable
detail all existing Delek Joint Ventures and describing any additional Delek
Joint Ventures entered into or formed, and any Delek Joint Ventures that shall
have been liquidated, dissolved or otherwise terminated, since the date of the
last such summary delivered to the Administrative Agent and the Lenders in
accordance with the terms hereof, (ii) a summary of each Delek Financed Build to
Suit Leased Location including, without limitation, the status of such project
and the amount of any Delek Build to Suit Financing then in place with respect
to such project, (iii) a summary of all Delek Build to Suit Borrower
Indebtedness then outstanding (or deemed outstanding), and (iv) a summary of all
Delek Funded FF&E acquired by any Borrower or any Subsidiary of any Borrower
during such period.
6.3    Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the Borrowers or their Subsidiaries (and any Joint Venture which is less than
fifty percent (50%) owned by such Borrower or any of its Subsidiaries, if the
Borrower or such Subsidiary is a general partner, or treated as a general
partner, of such Joint Venture resulting in general liability to such Borrower
or such Subsidiary), as the case may be.
6.4    Conduct of Business and Maintenance of Existence; Compliance.
(a)(i) Subject to Section 7.4, preserve, renew and keep in full force and effect
its organizational existence and (ii) take all reasonable action to maintain all
rights, privileges and franchises necessary or desirable in the normal conduct
of its business, except, in each case, as otherwise permitted by Section 7.4 and
except, in the case of clause (ii) above, to the extent that failure to do so
would not reasonably be expected to have a Material Adverse Effect; and
(b) comply with all Contractual Obligations and Requirements of Law, except to
the extent that failure to comply therewith would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

65

--------------------------------------------------------------------------------








6.5    Maintenance of Property; Insurance. (a) Keep all Property and systems
useful and necessary in its business in good working order and condition in all
material respects, ordinary wear and tear, casualty and condemnation excepted
and (b) maintain with financially sound and reputable insurance companies
insurance on all its Property in at least such amounts and against at least such
risks (but including in any event public liability, product liability and
business interruption) as are usually insured against in the same general area
by companies engaged in the same or a similar business and environmental
insurance in coverage and amounts reasonably satisfactory to the Administrative
Agent. Anything to the contrary contained in any Mortgage notwithstanding, (a)
the Borrowers shall cause all such insurance relating to any property of any
Loan Party to name the Administrative Agent as loss payee and mortgagee (other
than property consisting of a Build to Suit Leased Location on which
Administrative Agent does not have a Lien and is not required to have a Lien on
pursuant to the terms hereof) and (b) the Loan Parties shall direct all present
and future insurers under such policies of property insurance to pay all
proceeds payable thereunder directly to the Administrative Agent. If any
insurance proceeds are paid by check, draft or other instrument payable to any
Loan Party and the Administrative Agent jointly, the Administrative Agent may
endorse such Loan Party's name thereon and do such other things as the
Administrative Agent may deem advisable to reduce the same to cash. All proceeds
of any insurance policy of the Loan Parties paid to or for the account of the
Administrative Agent shall be applied to outstanding Revolving Credit Loans
(without a permanent reduction of the Total Revolving Credit Commitments) and,
in the event no Revolving Credit Loans are then outstanding, such proceeds shall
be paid directly to the Borrowers' accounts maintained at the Administrative
Agent. The Administrative Agent agrees to use reasonable efforts to assist the
Borrower in collecting all amounts owed to the Borrowers under such policies of
insurance, and shall cooperate with and permit Borrower to negotiate and agree
to all commercially reasonable settlements and adjustments of any claims made
under such policies. For purposes of clarification, in the event of a Recovery
Event, all proceeds paid from insurers under the Borrowers' policies of property
insurance on account of such Recovery Event that are applied to pay down the
outstanding Revolving Credit Loans and are subsequently borrowed by the
Borrowers and used by the Borrowers to restore or rebuild the property that was
the subject of the Recovery Event shall deemed permitted expenditures to the
same extent as if the Borrowers had received the proceeds of the Recovery Event
directly.
6.6    Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP shall be made of all dealings and transactions in relation
to its business and activities and (b) permit representatives of the
Administrative Agent to visit and inspect any of its properties and examine and
make abstracts from any of its books and records at any reasonable time and as
often as may reasonably be desired (but not more than two visits in any calendar
year unless an Event of Default has occurred and is continuing) and to discuss
the business, operations, properties and financial and other condition of the
Borrowers and their Subsidiaries with officers and employees of the Borrowers
and their Subsidiaries and with their independent certified public accountants
(such discussions with the independent certified accountants to be in the
presence of an officer or employee of the Borrowers or their Subsidiaries). Any
Lender may accompany the Administrative Agent in connection with any inspection
at such Lender's expense.
6.7    Notices. Promptly give notice to the Administrative Agent and each Lender
of:

66

--------------------------------------------------------------------------------








(a)    the occurrence of any Default or Event of Default;
(b)    any (i) default or event of default under any Contractual Obligation of a
Borrower or any of its Subsidiaries or (ii) litigation, investigation or
proceeding which may exist at any time between a Borrower or any of its
Subsidiaries and any Governmental Authority, that in either case, if not cured
or if adversely determined, as the case may be, would reasonably be expected to
have a Material Adverse Effect;
(c)    any litigation or proceeding against a Borrower or any of its
Subsidiaries (i) in which the amount involved is $3,000,000 or more and not
covered by independent third-party insurance, (ii) in which injunctive or
similar relief is sought or (iii) which relates to any Loan Document;
(d)    the following events, as soon as possible and in any event within 5 days
after any Borrower knows or has reason to know thereof: (i) the occurrence of
any Reportable Event with respect to any Plan, a failure to make any required
contribution to a Plan, the creation of any Lien on the assets of a Borrower or
any Commonly Controlled Entity in favor of the PBGC or a Plan or any withdrawal
from, or the termination, Reorganization or Insolvency of, any Multiemployer
Plan or (ii) the institution of proceedings or the taking of any other action by
the PBGC or a Borrower or any Commonly Controlled Entity or any Multiemployer
Plan with respect to the withdrawal from, or the termination, Reorganization or
Insolvency of, any Plan;
(e)    as soon as possible and in any event within 30 days of obtaining
knowledge thereof: (i) any development, event, or condition that, individually
or in the aggregate with other developments, events or conditions, would
reasonably be expected to result in the payment by the Borrowers and their
Subsidiaries, in the aggregate, of a Material Environmental Amount; and (ii) any
notice that any Governmental Authority may deny any application for an
Environmental Permit sought by, or revoke or refuse to renew any Environmental
Permit held by, any Borrower or any of its Subsidiaries, which denial,
revocation or refusal would reasonably be expected to materially impact any
Borrower or any of its Subsidiaries;
(f)    intentionally omitted; and
(g)    any development or event that has had or would reasonably be expected to
have a Material Adverse Effect.
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the related Borrower setting forth details of the
occurrence referred to therein and stating what action such Borrower or the
relevant Subsidiary proposes to take with respect thereto.
6.8    Environmental Laws. (a). Comply in all material respects with, and ensure
compliance in all material respects by all tenants and subtenants, if any, with,
all applicable Environmental Laws, and obtain and comply in all material
respects with and maintain, and use reasonable efforts to ensure that all
tenants and subtenants obtain and comply in all material respects with and
maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws. Noncompliance with any of the
foregoing shall be deemed not

67

--------------------------------------------------------------------------------








to constitute a breach of this Section 6.8(a) if (x) upon learning of such
noncompliance or suspected noncompliance, the Borrowers promptly undertake
reasonable efforts to achieve compliance, and (y) such noncompliance and any
other noncompliance would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
(b)    Conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other actions required under applicable
Environmental Laws and promptly comply with all final and non-appealable lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws. Noncompliance with any of the foregoing shall be deemed not to constitute
a breach of this Section 6.8(b) if, (x) upon learning of any such failure to
conduct or complete or any noncompliance or suspected noncompliance, the
Borrowers promptly undertake reasonable efforts to conduct and complete and/or
to achieve compliance, and (y) such failure to conduct and complete or such
noncompliance and any other noncompliance would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
(c)    Generate, use, treat, store, release, dispose of, and otherwise manage
Materials of Environmental Concern in a manner that would not reasonably be
expected to result in a material liability to any of the Borrowers or any of
their Subsidiaries or to materially affect any real property owned or leased by
any of them; and use reasonable efforts to prevent any other Person from
generating, using, treating, storing, releasing, disposing of, or otherwise
managing Materials of Environmental Concern in a manner that would reasonably be
expected to result in a material liability to, or materially affect any real
property owned or operated by, any of the Borrowers or any of their
Subsidiaries. Noncompliance with any of the foregoing shall be deemed not to
constitute a breach of this Section 6.8(c) if (x) upon learning of such
noncompliance or suspected noncompliance, the Borrowers promptly undertake
reasonable efforts to achieve compliance, and (y) such noncompliance and any
other noncompliance would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
6.9    Intentionally Omitted.
6.10    Additional Collateral, etc. (a). With respect to any Property acquired
after the Third Restatement Effective Date by any Borrower or any of its
Subsidiaries (other than (w) any real property or any Property described in
paragraph (c) of this Section, (x) vehicles or any Property subject to a Lien
expressly permitted by Sections 7.3(g), 7.3(k) or 7.3(n), (y) Property acquired
by an Excluded Foreign Subsidiary and (z) any Excluded Collateral (as such term
is defined in the Guarantee and Collateral Agreement)) as to which the
Administrative Agent, for the benefit of the Secured Parties, does not have a
perfected Lien, promptly (i) execute and deliver to the Administrative Agent
such amendments to the Guarantee and Collateral Agreement or such other
documents as the Administrative Agent deems necessary or advisable to grant to
the Administrative Agent, for the benefit of the Secured Parties, a security
interest in such Property and (ii) take all actions necessary or advisable to
grant to the Administrative Agent, for the benefit of the Secured Parties, a
perfected first priority security interest (or, solely with respect to Delek
Funded FF&E, for so long as Delek Build to Suit Financing is in place with
respect to the Delek Financed Build to Suit Leased Location where such Delek
Funded FF&E is located, take commercially reasonable, best efforts to grant to
the Administrative Agent, for the benefit of the Secured Parties, a perfected

68

--------------------------------------------------------------------------------








second priority security interest) in such Property (other than Deposit
Accounts, unless otherwise requested to take such action by the Administrative
Agent, in its sole reasonable discretion), including without limitation, the
filing of Uniform Commercial Code financing statements in such jurisdictions as
may be required by the Guarantee and Collateral Agreement or by law or as may be
requested by the Administrative Agent.
(b)    With respect to (i) any fee interest in any real property having an
aggregate appraised value (together with improvements thereof) of at least
$1,000,000 acquired in one or a series of transactions after the Third
Restatement Effective Date by any Borrower or any of its Subsidiaries (including
any such real property owned by any new Subsidiary acquired after the Third
Restatement Effective Date and excluding any such real property owned by an
Excluded Foreign Subsidiary or subject to a Lien expressly permitted by
Section 7.3(g) or 7.3(k)) or (ii) subject to the related Loan Party obtaining
the required landlord consent (provided that, each Loan Party shall use
commercially reasonable efforts to obtain such consent), any leasehold interest
in any real property having an aggregate appraised value of at least $1,000,000
acquired or leased (including any leasehold property interest owned by any new
Subsidiary acquired after the Third Restatement Effective Date) in one or a
series of transactions after the Third Restatement Effective Date by any
Borrower or any of its Subsidiaries, promptly (1) execute and deliver a first
priority Mortgage in favor of the Administrative Agent, for the benefit of the
Secured Parties, covering such real property, (2) deliver to the Administrative
Agent an appraisal of such real property from a firm reasonably satisfactory to
the Administrative Agent, (3) if requested by the Administrative Agent, provide
the Lenders with (x) title and extended coverage insurance covering such real
property in an amount at least equal to the purchase price of such real property
as well as a current ALTA survey thereof, together with a surveyor’s certificate
and (y) any consents, waivers or estoppels reasonably deemed necessary or
advisable by the Administrative Agent in connection with such Mortgage, each of
the foregoing in form and substance reasonably satisfactory to the
Administrative Agent and (4) if requested by the Administrative Agent, deliver
to the Administrative Agent legal opinions relating to the matters described
above, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Administrative Agent. Notwithstanding anything to
the contrary contained in this Section 6.10(b), (i) in the event that the
Borrower is required to obtain flood insurance for any parcel of real property
owned in fee with an aggregate appraised value of less than $2,000,000 or a
leasehold interest in any real property with an aggregate appraised value of
less than $2,000,000 which would otherwise be subject to the requirements of
this Section 6.10(b) and the Borrower believes the premiums for such flood
insurance to be uneconomical, subject to the following clause (ii), at the
Borrower’s written request, the Administrative Agent shall waive the Borrower’s
compliance with this Section 6.10(b) to the extent permitted by applicable law
(including, without limitation, any bank regulatory law or regulations),
provided that, the Borrower has provided the Administrative Agent satisfactory
support for such determination, and (ii) the aggregate appraised value of real
property either owned in fee or subject to a leasehold interest excluded from
the provisions of this Section 6.10(b) may not at any time exceed an amount
equal to 2% of the total asset value of the Borrowers and their Subsidiaries.
The Borrowers shall not be required to deliver a Mortgage covering any Exempt
Property. The forgoing notwithstanding, with respect to each Delek Build to Suit
Lease entered into by a Borrower or a Subsidiary of a Borrower, the Borrowers
shall promptly (1) execute and deliver a first priority leasehold Mortgage in
favor of the Administrative Agent, for the benefit of the Secured Parties,
covering such leasehold interest

69

--------------------------------------------------------------------------------








in real property if and to the extent permitted by the terms of such Delek Build
to Suit Lease and the holder of Delek Build to Suit Financing associated with
such Delek Build to Suit Lease (each such leasehold Mortgage a “Build to Suit
Leasehold Mortgage”), (2) solely in the event the Administrative Agent has or is
permitted to have a Build to Suit Leasehold Mortgage on such real property or if
otherwise required by law, deliver to the Administrative Agent an appraisal of
such real property from a firm reasonably satisfactory to the Administrative
Agent, (3) solely in the event the Administrative Agent has or is permitted to
have a Build to Suit Leasehold Mortgage on such real property, use commercially
reasonable, best efforts to deliver to the Administrative Agent a landlord
waiver and consent to leasehold mortgage in form and substance reasonably
acceptable to the Administrative Agent, (4) if requested by the Administrative
Agent and solely in the event the Administrative Agent has or is permitted to
have a Build to Suit Leasehold Mortgage on such real property, provide the
Lenders with any consents, waivers or estoppels reasonably deemed necessary or
advisable by the Administrative Agent in connection with such Mortgage, each of
the foregoing in form and substance reasonably satisfactory to the
Administrative Agent and (5) if requested by the Administrative Agent and solely
in the event the Administrative Agent has or is permitted to have a Build to
Suit Leasehold Mortgage on such real property, deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.
(c)    With respect to any new Subsidiary (other than an Excluded Foreign
Subsidiary or a Joint Venture that is a Subsidiary) created or acquired after
the Third Restatement Effective Date (which, for the purposes of this paragraph,
shall include any existing Subsidiary that ceases to be an Excluded Foreign
Subsidiary), by any Borrower or any of its Subsidiaries, promptly (i) execute
and deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement as the Administrative Agent deems necessary or advisable to
grant to the Administrative Agent, for the benefit of the Secured Parties, a
perfected first priority security interest in the Capital Stock of such new
Subsidiary that is owned by any Borrower or any of its Subsidiaries,
(ii) deliver to the Administrative Agent the certificates representing such
Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of such Borrower or such Subsidiary, as
the case may be, (iii) cause such new Subsidiary (A) to become a party to the
Guarantee and Collateral Agreement (both as a grantor of a security interest and
as a guarantor of the payment and performance of all the Obligations) and (B) to
take such actions necessary or advisable to grant to the Administrative Agent
for the benefit of the Secured Parties a perfected first priority security
interest in the Collateral described in the Guarantee and Collateral Agreement
with respect to such new Subsidiary, including, without limitation, the filing
of Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or by law or as may be
requested by the Administrative Agent, and (iv) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.
(d)    With respect to any new Excluded Foreign Subsidiary created or acquired
after the Third Restatement Effective Date by any Borrower or any of its
Subsidiaries (other than any Excluded Foreign Subsidiaries), promptly
(i) execute and deliver to the Administrative Agent such amendments to the
Guarantee and Collateral Agreement or such other documents as the

70

--------------------------------------------------------------------------------








Administrative Agent deems necessary or advisable in order to grant to the
Administrative Agent, for the benefit of the Secured Parties, a perfected first
priority security interest in the Capital Stock of such new Subsidiary that is
owned by such Borrower or any of its Subsidiaries (other than any Excluded
Foreign Subsidiaries), (provided that in no event shall more than 65% of the
total outstanding Capital Stock of any such new Excluded Foreign Subsidiary be
required to be so pledged), (ii) deliver to the Administrative Agent the
certificates representing such Capital Stock, together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of such
Borrower or such Subsidiary, as the case may be, and take such other action as
may be necessary or, in the opinion of the Administrative Agent, desirable to
perfect the Lien of the Administrative Agent thereon, and (iii) if requested by
the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.
6.11    Further Assurances. From time to time execute and deliver, or cause to
be executed and delivered, such additional instruments, certificates or
documents, and take such actions, as the Administrative Agent may reasonably
request for the purposes of implementing or effectuating the provisions of this
Agreement and the other Loan Documents, or of more fully perfecting or renewing
the rights of the Administrative Agent and the Lenders with respect to the
Collateral (or with respect to any additions thereto or replacements or proceeds
thereof or with respect to any other property or assets hereafter acquired by
the Borrowers or any Subsidiary which may be deemed to be part of the
Collateral) pursuant hereto or thereto. Upon the exercise by the Administrative
Agent or any Lender of any power, right, privilege or remedy pursuant to this
Agreement or the other Loan Documents which requires any consent, approval,
recording, qualification or authorization of any Governmental Authority, the
Borrowers will execute and deliver, or will cause the execution and delivery of,
all applications, certifications, instruments and other documents and papers
that the Administrative Agent or such Lender may be required to obtain from the
Borrowers or any of their Subsidiaries for such governmental consent, approval,
recording, qualification or authorization.
6.12    Interest Rate Protection. The Borrowers shall maintain the Hedge
Agreements providing protection against fluctuations in interest rates currently
in effect as were required pursuant to Section 6.12 of the Existing Credit
Agreement; provided, however, upon expiration of such Hedging Agreements in
accordance with its terms, the Borrowers shall not be required to enter into new
or replacement Hedging Agreements.
6.13    Post-Closing Requirements. The Borrowers to deliver or to cause to be
delivered to the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent, the items described on Schedule 6.13
on or before the dates specified with respect to such items, or such later dates
as may be agreed to by the Administrative Agent, in its reasonable discretion.
SECTION 7.
NEGATIVE COVENANTS

Each Borrower hereby jointly and severally agrees that, so long as the
Commitments remain in effect, any Letter of Credit remains outstanding or any
Loan or other amount is owing to any Lender or any Agent hereunder, each
Borrower shall not, and shall not permit any of its Subsidiaries to (and shall
not suffer or permit any Joint Venture which is less than fifty percent (50%)
owned by

71

--------------------------------------------------------------------------------








the Borrower or any of its Subsidiaries, if the Borrower or such Subsidiary is a
general partner, or treated as a general partner, of such Joint Venture
resulting in general liability to the Borrower or such Subsidiary, to), directly
or indirectly:
7.1    Financial Condition Covenants.
(a)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the last day of any period of four consecutive fiscal quarters of the Borrowers
ending with any fiscal quarter set forth below to exceed the ratio set forth
below opposite such fiscal quarter:
Fiscal Quarter
 
Consolidated 
Leverage Ratio
 
 
 
FQ1 2014
 
3.40 to 1.00
FQ2 2014
 
5.00 to 1.00
FQ3 2014
 
5.00 to 1.00
FQ4 2014
 
5.00 to 1.00
FQ1 2015
 
4.75 to 1.00
FQ2 2015
 
4.75 to 1.00
FQ3 2015
 
4.75 to 1.00
FQ4 2015
 
4.75 to 1.00
FQ1 2016
 
4.50 to 1.00
FQ2 2016
 
4.50 to 1.00
FQ3 2016
 
4.50 to 1.00
FQ4 2016
 
4.50 to 1.00
FQ1 2017
 
4.25 to 1.00
FQ2 2017
 
4.25 to 1.00
FQ3 2017
 
4.25 to 1.00
FQ4 2017
 
4.25 to 1.00
FQ1 2018
 
3.75 to 1.00
FQ2 2018
 
3.75 to 1.00
FQ3 2018
 
3.75 to 1.00
FQ4 2018 and thereafter
 
3.50 to 1.00



(b)    Intentionally Omitted.


(c)    Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio for any period of four consecutive fiscal quarters of the
Borrowers ending with any fiscal quarter set forth below to be less than the
ratio set forth below opposite such fiscal quarter:



72

--------------------------------------------------------------------------------








Fiscal Quarter
 
Consolidated Fixed Charge Coverage Ratio
FQ1 2014 and thereafter
 
1.25 to 1.00



(d)    Consolidated Adjusted Leverage Ratio.   Permit the Consolidated Adjusted
Leverage Ratio as of the last day of any period of four consecutive fiscal
quarters of the Borrowers ending with any fiscal quarter set forth below to
exceed the ratio set forth below opposite such fiscal quarter:


Fiscal Quarter
 
Consolidated Adjusted Leverage Ratio
 
 
 
FQ1 2014
 
4.75 to 1.00
FQ2 2014
 
5.75 to 1.00
FQ3 2014
 
5.75 to 1.00
FQ4 2014
 
5.75 to 1.00
FQ1 2015
 
5.50 to 1.00
FQ2 2015
 
5.50 to 1.00
FQ3 2015
 
5.50 to 1.00
FQ4 2015
 
5.50 to 1.00
FQ1 2016
 
5.25 to 1.00
FQ2 2016
 
5.25 to 1.00
FQ3 2016
 
5.25 to 1.00
FQ4 2016
 
5.25 to 1.00
FQ1 2017
 
5.00 to 1.00
FQ2 2017
 
5.00 to 1.00
FQ3 2017
 
5.00 to 1.00
FQ4 2017
 
5.00 to 1.00
FQ1 2018
 
4.75 to 1.00
FQ2 2018
 
4.75 to 1.00
FQ3 2018
 
4.75 to 1.00
FQ4 2018 and thereafter
 
4.50 to 1.00



7.2    Limitation on Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
(a)    Indebtedness of any Loan Party pursuant to any Loan Document;
(b)    Indebtedness of any Borrower to any other Borrower or any of their Wholly
Owned Subsidiaries that are Loan Parties and of any Wholly Owned Subsidiary
Guarantor to the Borrowers or any other Wholly Owned Subsidiary that are Loan
Parties;

73

--------------------------------------------------------------------------------








(c)    Indebtedness (including, without limitation, purchase money Indebtedness
and Capital Lease Obligations, other than purchase money Indebtedness and
Capital Lease Obligations set forth on Schedule 7.2) secured by Liens permitted
by Section 7.3(g) in an aggregate principal amount not to exceed $7,500,000 at
any one time outstanding;
(d)    Guarantee Obligations arising with respect to customary indemnification
obligations in favor of purchasers in connection with Dispositions permitted
under Section 7.5;
(e)    Guarantee Obligations made in the ordinary course of business by the
Borrowers or any of their Subsidiaries of obligations of any Borrower or any
Subsidiary Guarantor, which obligations are otherwise permitted hereunder;
provided that if such obligation is subordinated to the Obligations, such
guarantee shall be subordinated to the same extent;
(f)    Guarantee Obligations incurred in the ordinary course of business with
respect to surety and appeals bonds, performance bonds and other similar
obligations;
(g)    Additional unsecured Indebtedness of the Borrowers or any of their
Subsidiaries in an aggregate principal amount (for the Borrowers and all their
Subsidiaries) not to exceed $7,500,000 at any one time outstanding;
(h)    Additional Indebtedness of the Borrowers or any of their Subsidiaries in
an aggregate principal amount (for the Borrowers and all their Subsidiaries) not
to exceed $10,000,000 at any one time outstanding;
(i)    Indebtedness consisting of unpaid insurance premiums (not in excess of
one (1) years’ premiums) owing to insurance companies and insurance brokers
incurred in connection with the financing of insurance premiums in the ordinary
course of business;
(j)    Indebtedness in respect of netting services, overdraft protections and
other like services, in each case incurred in the ordinary course of business;
(k)    Indebtedness of the Borrower and its Subsidiaries in respect of Capital
Lease Obligations incurred in a sale and leaseback transaction permitted by
Section 7.10;
(l)    purchase money Indebtedness and Capital Lease Obligations existing on the
Third Restatement Effective Date and set forth in Schedule 7.2;
(m)    unsecured intercompany Indebtedness permitted pursuant to Section 7.8(f);
(n)    purchase money Indebtedness incurred by a Joint Venture secured by Liens
permitted by Section 7.3(l); provided, that, such Indebtedness shall be
non-recourse to the Joint Venture; and
(o)    Delek Build to Suit Borrower Indebtedness, in an aggregate amount not to
exceed $90,000,000 at any time outstanding; provided, that, such Indebtedness
constitutes “Indebtedness” solely as a result of GAAP accounting and is at all
times non-recourse the Borrowers and all Subsidiaries of the Borrowers.

74

--------------------------------------------------------------------------------








7.3    Limitation on Liens. Create, incur, assume or suffer to exist any Lien
upon any of its Property, whether now owned or hereafter acquired, except for:
(a)    Liens for taxes, assessments, charges and/or other governmental levies
that are not past due or remain payable without penalty, or that are being
contested in good faith by appropriate proceedings, provided that adequate
reserves with respect thereto are maintained on the books of the relevant
Borrower or its Subsidiaries, as the case may be, in conformity with GAAP;
(b)    Carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than 45 days or that are being contested in
good faith by appropriate proceedings;
(c)    Pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;
(d)    Deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(e)    Easements, rights-of-way, restrictions and other similar non-monetary
encumbrances which (x) with respect to Liens created on or prior to the Third
Restatement Effective Date, do not materially detract from the value of the
Property subject thereto as used in the business of the Borrowers or any of
their Subsidiaries or do not materially interfere with the ordinary conduct of
the business of the Borrowers or any of their Subsidiaries, and (y) with respect
Liens created after the Third Restatement Effective Date, are incurred in the
ordinary course of business that do not in any case materially detract from the
value of the Property subject thereto as used in the business of the Borrowers
or any of their Subsidiaries or do not materially interfere with the ordinary
conduct of the business of the Borrowers or any of their Subsidiaries;
(f)    Liens in existence on the date hereof listed on Schedule 7.3(f), securing
Indebtedness permitted by Section 7.2(l), provided that no such Lien is spread
to cover any additional Property after the Third Restatement Effective Date and
that the amount of Indebtedness secured thereby is not increased;
(g)    Liens securing Indebtedness of the Borrowers or any of their Subsidiaries
incurred pursuant to Section 7.2(c) to finance the acquisition of fixed or
capital assets, provided that (i) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets, (ii) such
Liens do not at any time encumber any Property other than the Property financed
by such Indebtedness, (iii) the amount of Indebtedness secured thereby is not
increased and (iv) the amount of Indebtedness initially secured thereby is not
less than 60%, or more than 100% of the purchase price of such fixed or capital
asset;
(h)    Liens created pursuant to the Security Documents;

75

--------------------------------------------------------------------------------








(i)    Any interest or title of a lessor under any lease or a sublessor under
any sublease entered into by a Borrower or any Subsidiary in the ordinary course
of its business and covering only the assets so leased;
(j)    Liens securing the obligations of the Borrowers and their Subsidiaries in
respect of Hedge Agreements (i) entered into to hedge against fluctuations in
the price of petroleum, fuel and related commodities (including, without
limitation, ethanol, biodiesel and other additives) in the ordinary course of
business and not for speculative purposes that have been disclosed to the
Administrative Agent, provided that, such Liens shall only consist of deposits
of cash and Cash Equivalents by the Borrowers and their Subsidiaries in an
aggregate amount not exceeding $7,000,000 at any one time and (ii) pursuant to
Section 6.12;
(k)    Liens not otherwise permitted by this Section 7.3 so long as neither
(i) the aggregate outstanding principal amount of the obligations secured
thereby nor (ii) the aggregate fair market value (determined, in the case of
each such Lien, as of the date such Lien is incurred) of the assets subject
thereto exceeds (as to the Borrowers and all their Subsidiaries) $10,000,000 at
any one time;
(l)    Liens securing Indebtedness of a Joint Venture (to the extent such Joint
Venture is not a Subsidiary) incurred pursuant to Section 7.2(n) to finance the
acquisition by the Joint Venture of a Build to Suit Leased Location, provided
that (i) such Liens do not at any time encumber any Property other than the
Build to Suit Leased Location and any equipment located thereon and used in
connection therewith financed by such Indebtedness, (ii) the amount of
Indebtedness secured thereby is not increased and (iii) the amount of
Indebtedness initially secured thereby is not less than 60% or more than 100% of
the purchase price of such Build to Suit Leased Location;
(m)    Liens on assets that are the subject of any sale and leaseback
transaction permitted by Section 7.10; and
(n)    Liens on Delek Funded FF&E located at a Delek Financed Build to Suit
Leased Location solely to the extent: (i) such Liens secure Delek Build to Suit
Financing at the Delek Financed Build to Suit Leased Location where the Delek
Funded FF&E is located, (ii) such Liens do not at any time encumber any Property
of Borrower or its Subsidiaries, other than the Delek Funded FF&E, (iii) 100% of
the purchase price paid to acquire such Delek Funded FF&E was financed through a
Holdings’ Equity Contribution, (iv) the amount of Indebtedness initially secured
thereby is not more than 100% of all costs associated with such Delek Financed
Build to Suit Leased Location, and (v) for so long as such Liens are in place,
Borrowers shall take commercially reasonable, best efforts to grant to the
Administrative Agent, for the benefit of the Secured Parties, a perfected second
priority security interest in such Delek Funded FF&E.
7.4    Limitation on Fundamental Changes. Enter into any merger, consolidation
or amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
Property or business, except that:

76

--------------------------------------------------------------------------------








(a)    any Subsidiary of the Borrowers (other than a Joint Venture) may be
merged or consolidated with or into a Borrower (provided that a Borrower shall
be the continuing or surviving corporation) or with or into any Wholly Owned
Subsidiary Guarantor (provided that (i) the Wholly Owned Subsidiary Guarantor
shall be the continuing or surviving corporation or (ii) simultaneously with
such transaction, the continuing or surviving corporation shall become a Wholly
Owned Subsidiary Guarantor and the relevant Borrower shall comply with
Section 6.10 in connection therewith); and
(b)    any Subsidiary of the Borrowers may Dispose of any or all of its assets
(upon voluntary liquidation or otherwise) to a Borrower or any Subsidiary
Guarantor.
7.5    Limitation on Disposition of Property. Dispose of any of its Property
(including, without limitation, receivables and leasehold interests), whether
now owned or hereafter acquired, or, in the case of any Subsidiary, issue or
sell any shares of such Subsidiary’s Capital Stock to any Person, except:
(a)    the Disposition of obsolete or worn out Property in the ordinary course
of business;
(b)    the sale of inventory in the ordinary course of business;
(c)    dispositions permitted by Section 7.4(b);
(d)    the sale or issuance of any Subsidiary’s Capital Stock to a Borrower or
any Subsidiary Guarantor;
(e)    the Disposition of other assets having a fair market value not to exceed
$10,000,000 in the aggregate for any fiscal year of the Borrowers, provided,
that, the fair market value of all fee or leased real property disposed of in
any fiscal year pursuant to this Section 7.5(e) shall not exceed $5,000,000 in
the aggregate;
(f)    in connection with any Recovery Event;
(g)    Sale and leaseback transactions permitted by Section 7.10;
(h)    Dispositions of fee owned or leased real Property interests of the
Borrowers or any of their Subsidiaries (other than Dispositions of Surplus
Growth Capital Expenditures) not otherwise permitted hereunder which are made
for fair market value; provided, that (i) at the time of any Disposition, no
Event of Default shall exist or shall result from such Disposition, (ii) one
hundred percent (100%) of the aggregate sales price from such Disposition shall
be paid in cash or Cash Equivalents, (iii) such Dispositions shall yield (either
individually or collectively in a series of related Dispositions that shall
occur within any six month period) Total Consideration of at least six times the
amount of Consolidated EBITDA generated by such real Property interests during
any twelve (12) month period ending on or after the date which is nine (9)
months prior to the date of such Disposition or, with respect to a series of
related Dispositions, prior to the date of the first Disposition of such series
(calculated on an aggregate basis for all such real Property interests that

77

--------------------------------------------------------------------------------








are part of the same or a related series of Dispositions occurring within any
six month period, pursuant to one or more binding purchase agreements, which may
involve different purchasers), as certified by a Responsible Officer, and
accompanied by a Compliance Certificate containing all information and
calculations necessary for determining the same; and (iv) the aggregate fair
market value of all fee owned or leased real Property interests so sold by the
Borrowers and their Subsidiaries, collectively, shall not exceed (x) $15,000,000
in any Fiscal Year of the Borrowers and (y) $60,000,000 at all times from and
after the Third Restatement Effective Date;
(i)    Dispositions of personal Property, plant and equipment associated with
the fee owned or leased real Property disposed of pursuant to Section 7.5(h)
that are made for fair market value; provided, that (i) at the time of any
Disposition, no Event of Default shall exist or shall result from such
Disposition, and (ii) one hundred percent (100%) of the aggregate sales price
from such Disposition shall be paid in cash or Cash Equivalents;
(j)    licenses, sublicenses, leases or subleases granted to third parties not
interfering with the business of the Loan Parties or any of their Subsidiaries
in any material respect (but specifically excluding any sale-leaseback
transaction or any lease of real Property);
(k)    lapse, abandonment or other dispositions of intellectual property that
is, in the reasonable good faith judgment of a Loan Party, no longer
economically practicable or commercially desirable to maintain or useful in the
conduct of the business of the Loan Parties or any of their Subsidiaries;
(l)    settlement of delinquent Accounts in the ordinary course of business or
in connection with the bankruptcy or reorganization of suppliers or customers;
(m)    transactions expressly permitted pursuant to Section 7.8 hereof;
(m)    any involuntary loss, damage or destruction of Property, including,
without limitation, condemnation, seizure and eminent domain;
(o)    the sale or issuance of Capital Stock of Holdings or MAPCO Express that
does not result in a Change of Control;
(p)    transfers of Property to a Joint Venture in connection with a Build to
Suit Project, provided (x) the aggregate fair market value of all assets so
transferred with respect to all Joint Ventures shall not exceed $5,000,000
reduced by the aggregate amount of all Investments made pursuant to Section
7.8(l) (including, without limitation, all cash Investments and all Capital
Expenditures expended by the Borrowers and their Subsidiaries at or with respect
to all Build to Suit Leased Locations owned by Joint Ventures), and (y) the
aggregate fair market value of all assets transferred to a Joint Venture in
connection with each individual Build to Suit Project shall not exceed
$1,500,000 reduced by the aggregate amount of all Investments made with respect
to such Build to Suit Project pursuant to Section 7.8(l) (including, without
limitation, all cash Investments and all Capital Expenditures expended by the
Borrowers and their Subsidiaries at or with respect to such Build to Suit Leased
Location owned by a Joint Venture);

78

--------------------------------------------------------------------------------








(q)    to the extent constituting a Disposition of Property, Liens permitted
pursuant to Section 7.3; and
(r)    Dispositions of Surplus Growth Capital Expenditures which are sold for
fair market value, provided, that (i) one hundred percent (100%) of the
aggregate sales price from such Disposition shall be paid in cash or Cash
Equivalents, (ii) the Surplus Growth Capital Expenditures are Disposed of within
twenty four (24) months following the date such Surplus Growth Capital
Expenditures were made and (iii) the aggregate fair market value of all Surplus
Growth Capital Expenditures permitted to be Disposed of by the Borrowers and
their Subsidiaries, collectively, shall not exceed $9,000,000 in any fiscal year
of the Borrowers; provided, further, that, no more than $3,000,000 of the
Surplus Growth Capital Expenditures disposed of in any fiscal year in accordance
with the forgoing shall be attributable to Surplus Growth Capital Expenditures
made in any fiscal year and any Surplus Growth Capital Expenditures made in any
fiscal year in excess of $3,000,000 may not be Disposed of by the Borrowers and
their Subsidiaries (for purposes of illustration only, if the Loan Parties made
Surplus Growth Capital Expenditures of (x) $5,000,000 on June 30, 2011, (y)
$0.00 in the fiscal year ending December 31, 2012 and (z) $3,000,000 on April
30, 2013, and none of such Surplus Growth Capital Expenditures have been
Disposed of as of April 30 2013, then the Loan Parties would be permitted to
Dispose of $6,000,000 of Surplus Growth Capital Expenditures during the fiscal
year ending December 31, 2013, which would represent $3,000,000 of the Surplus
Growth Capital Expenditures made on June 30, 2011 and $3,000,000 of the Surplus
Growth Capital Expenditures made on April 30, 2013); and
(s)    Disposition of the MAPCO Trucking Operations; provided, that (i) at the
time of any Disposition, no Event of Default shall exist or shall result from
such Disposition, (ii) the Net Cash Proceeds of dispositions of the MAPCO
Trucking Operations shall be applied to repay outstanding Revolving Credit Loans
(without a permanent reduction of the Total Revolving Credit Commitments) and
(iii) after giving effect to such Disposition, the Borrower is in compliance on
a pro forma basis with the covenants set forth in Section 7.1 for the most
recent fiscal quarter then ended for which financial statements have been timely
delivered, recomputed to exclude Consolidated EBITDA of the MAPCO Trucking
Operations that is subject to the Disposition for the four quarter period ended
on such date of measurement (as if such Disposition and repayment of
Indebtedness occurred on the first day of such period).
7.6    Limitation on Restricted Payments. Declare or pay any dividend on, or
make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any Capital Stock of a Borrower or any Subsidiary, whether now
or hereafter outstanding, or make any other distribution in respect thereof,
either directly or indirectly, whether in cash or Property or in obligations of
a Borrower or any Subsidiary, or enter into any derivatives or other transaction
with any financial institution, commodities or stock exchange or clearinghouse
(a “Derivatives Counterparty”) obligating any Borrower or any Subsidiary to make
payments to such Derivatives Counterparty as a result of any change in market
value of any such Capital Stock (collectively, “Restricted Payments”), except
that:

79

--------------------------------------------------------------------------------








(a)    Any Subsidiary of the Borrowers may make Restricted Payments to the
Borrowers or any Subsidiary Guarantor (and any Joint Venture may declare and pay
dividends on not less than a pro rata basis to a Borrower or a Subsidiary of a
Borrower, as the case may be, and otherwise to other joint venture interest
holders of such Joint Venture);
(b)    Any Borrower may make Restricted Payments in the form of its common
stock;
(c)    The Borrowers may pay dividends to Holdings to permit Holdings to pay
corporate overhead expenses incurred in the ordinary course of business not to
exceed $1,500,000 in the aggregate in any fiscal year;
(d)    (i) MAPCO Express may make, on the Third Restatement Effective Date (or
within thirty (30) days thereafter), in one or more payments, the Third
Restatement Effective Date Dividend, provided that, (A) no Default or Event of
Default has occurred and is continuing or would arise as a result of the making
of any portion of Third Restatement Effective Date Dividend, (B) the ratio of
(x) Consolidated Total Debt of the Loan Parties as of the date on which each
portion of the Third Restatement Effective Date Dividend is made after giving
effect to the consummation of the transactions contemplated hereby (including,
without limitation, the making of the Third Restatement Effective Date Dividend
to be made on such date), payment of all costs and expenses in connection
therewith and the funding of the initial Loans (or, with respects to portions of
the Third Restatement Effective Date Dividend made after the Third Restatement
Effective Date, any Loans made on the date such portion of the Third Restatement
Effective Date Dividend is made), to (y) Consolidated EBITDA of MAPCO Express
and its consolidated Subsidiaries for the trailing twelve month period ended
December 31, 2013 (or, with respect to a portion of the Third Restatement
Effective Date Dividend made after the Third Restatement Effective Date, for the
four quarter period ended December 31, 2013, or if such financial statements are
available, March 31, 2014) is not greater than 4.30 to 1.00, and (C) after
giving effect to the making of any portion of Third Restatement Effective Date
Dividend, the aggregate Available Revolving Credit Commitments exceeds
$20,000,000; and (ii) in the event MAPCO Express does not make all of the Third
Restatement Effective Date Dividend pursuant to clause (i) of this Section
7.6(d) in an aggregate amount equal to $50,000,000 within thirty days following
the Third Restatement Effective Date, the Borrowers may make up to four (4)
quarterly dividends to Holdings during the period commencing on August 1, 2014
and ending on May 31, 2015 in an aggregate amount not to exceed the sum of
$50,000,000 minus the aggregate amount of the Third Restatement Effective Date
Dividend that was made by MAPCO Express pursuant to clause (i) of this Section
7.6(d) (such dividends are referred to herein as the "Additional Dividends"),
provided, that, (A) such Additional Dividends shall be made quarterly during the
period commencing on August 1, 2014 and ending on May 31, 2015 (x) no earlier
than five (5) Business Days after the date on which financial statements for
June 30, 2014, September 30, 2014, December 31, 2014 and March 31, 2015 have
been timely received by the Administrative Agent (such financial statements, the
"7.6(d) Applicable Quarterly Financial Statements"), and (y) no later than forty
five (45) days following the date on which such 7.6(d) Applicable Quarterly
Financial Statements have been timely received by the Administrative Agent, (B)
after giving effect to such Additional Dividends, the Borrowers are in
compliance on a pro forma basis with the covenants set forth in Section 7.1,
recomputed using the 7.6(d) Applicable

80

--------------------------------------------------------------------------------








Quarterly Financial Statements and the Borrower shall have provided evidence to
the Administrative Agent that the Consolidated Leverage Ratio on a pro forma
basis after giving effect to the applicable Additional Dividend (and the
incurrence of any Indebtedness in connection therewith), is not greater than
.50x less than the covenant then in effect pursuant to Section 7.1, (C) after
giving effect to the making of any portion of any Additional Dividend, the
aggregate Available Revolving Credit Commitments exceeds $20,000,000 and (D) no
Default or Event of Default has occurred and is continuing or would arise as a
result of such Additional Dividend;
(e)    In addition to Restricted Payments otherwise permitted in this Section
7.6, at any time from and after April 30, 2015, the Borrowers may pay dividends
to Holdings in an aggregate amount not to exceed $15,000,000 in any trailing
four quarter period, provided, that, (i) such Restricted Payments shall be made
quarterly (x) no earlier than five (5) Business Days after the date on which
financial statements for the most recent quarter then ended have been timely
received by the Administrative Agent (such financial statements, the "Applicable
Quarterly Financial Statements"), and (y) no later than forty five (45) days
following the date on which such Applicable Quarterly Financial Statements have
been timely received by the Administrative Agent, (ii) after giving effect to
such Restricted Payment, the Borrower is in compliance on a pro forma basis with
the covenants set forth in Section 7.1, recomputed using the Applicable
Quarterly Financial Statements and the Borrower shall have provided evidence to
the Administrative Agent that the Consolidated Leverage Ratio on a pro forma
basis after giving effect to the applicable Restricted Payment (and the
incurrence of any Indebtedness in connection therewith), is not greater than
.50x less than the covenant then in effect pursuant to Section 7.1, and (iii) no
Default or Event of Default has occurred and is continuing or would arise as a
result of such Restricted Payment; and
(f)    MAPCO Express may make Restricted Payments in cash in respect of any
Capital Stock issued pursuant to a Management Stock Plan, provided that all of
the following conditions are satisfied: (i) no Default or Event of Default has
occurred and is continuing or would arise as a result of such Restricted Payment
and (ii) the sum of the aggregate Restricted Payments permitted in any fiscal
year of the Loan Parties shall not exceed $500,000.
7.7    Limitation on Growth Capital Expenditures. Make or commit to make any
Growth Capital Expenditure, except:
(a)    during any fiscal year of the Borrowers, Growth Capital Expenditures of
the Borrowers and their Subsidiaries in an aggregate amount not in excess
$40,000,000 during such fiscal year (with respect to each fiscal year, the
"Growth Capital Expenditure Limitation"); provided, that, (i) up to 75% of any
amount set forth above, if not expended in the fiscal year for which it is
permitted, commencing with the fiscal year ending December 31, 2014, may be
carried over for expenditure in the next succeeding fiscal year (which is, for
the avoidance of doubt, beginning with the fiscal year ending December 31,
2015), and (ii) Growth Capital Expenditures made pursuant to clause (a)(i)
during any fiscal year shall be deemed made, first, in respect of amounts
carried over from the prior fiscal year pursuant to clause (i) above, and
second, in respect of amounts permitted for such fiscal year as provided above.
In addition, if the Loan Parties (x) make a Growth Capital Expenditure in
accordance with the terms hereof in any fiscal year with the intent to sell

81

--------------------------------------------------------------------------------








(at the time such expenditure is made) a portion of the Property included in
such Growth Capital Expenditure that is not necessary to the business of the
Loan Parties (the Property that is intended to be sold is referred to herein as
"Surplus Growth Capital Expenditures"), and (y) are permitted to sell (pursuant
to Section 7.5(r) of this Agreement) and subsequently sell such Surplus Growth
Capital Expenditure within twenty four (24) months following the date on which
the Surplus Growth Capital Expenditure was originally made, then the Loan
Parties shall be permitted to increase the Growth Capital Expenditure Limitation
for the fiscal year immediately succeeding the fiscal year during which the
Surplus Growth Capital Expenditure was sold in an aggregate amount equal to the
lesser of (1) the Net Cash Proceeds actually received by such Loan Parties in
connection with such sale and (2) the purchase price paid by the Loan Parties to
acquire such Surplus Growth Capital Expenditures, provided, that in no event
shall the Growth Capital Expenditure Limitation for any fiscal year be increased
as a result of Dispositions of Surplus Growth Capital Expenditures by more than
$9,000,000.
(b)    Growth Capital Expenditures made with the proceeds of any Recovery Event.
(c)    Growth Capital Expenditures consisting purchases of Delek Funded FF&E.
(d)    Any amounts in connection with Build to Suit Projects that are required
by GAAP to be recognized as Capital Expenditures but are not paid in cash by
Borrowers.
7.8    Limitation on Investments. Make any advance, loan, extension of credit
(by way of guaranty or otherwise) or capital contribution to, or purchase any
Capital Stock, bonds, notes, debentures or other debt securities of, or any
assets constituting an ongoing business from, or make any other investment in,
any other Person (all of the foregoing, “Investments”), except:
(a)    Extensions of trade credit in the ordinary course of business;
(b)    Investments in Cash Equivalents;
(c)    Investments arising in connection with the incurrence of Indebtedness
permitted by Section 7.2(b) and (e);
(d)    Loans and advances to employees of the Borrowers or any of their
Subsidiaries in the ordinary course of business (including, without limitation,
for travel, entertainment and relocation expenses) in an aggregate amount for
the Borrowers and their Subsidiaries not to exceed $500,000 at any one time
outstanding;
(e)    Investments in assets otherwise permitted by Section 7.7 and all
Maintenance Capital Expenditures;
(f)    Investments (other than those relating to the incurrence of Indebtedness
permitted by Section 7.8(c)) by the Borrowers or any of their Subsidiaries
(other than Subsidiaries that are Joint Ventures) in a Borrower or any Person
that, prior to such Investment, is a Subsidiary Guarantor;

82

--------------------------------------------------------------------------------








(g)    In addition to Investments otherwise expressly permitted by this Section,
Investments by the Borrower or any of its Subsidiaries (other than (x) Growth
Capital Expenditures and (y) Investments in Joint Ventures, which shall only be
permitted to the extent set forth in clause (l) of this Section 7.8) in an
aggregate amount (valued at cost) not to exceed $50,000,000 at all times from
and after the Third Restatement Effective Date, which amount shall be increased
(effective, with respect to each increase in credit described in a Revolving
Commitment Increase Notice pursuant to Section 2.26, as of each Revolving Credit
Increase Effective Date in respect of such Revolving Commitment Increase Notice)
proportionately by the percentage increase in the Total Revolving Credit
Commitment (as in effect on the Third Restatement Effective Date) resulting from
the consummation of the increase in credit described in each Revolving
Commitment Increase Notice; provided, that with respect to any such Investment,
(i) after giving pro forma effect to such Investment, (x) the Consolidated
Leverage Ratio shall be at least 0.25x less than the covenant then in effect
pursuant to Section 7.1 and (y) the aggregate Available Revolving Credit
Commitments exceeds $25,000,000 and (ii) no Default or Event of Default shall
have occurred and be continuing immediately prior to or after giving effect to
such Investment;
(h)    Investments acquired in connection with the settlement of delinquent
Accounts in the ordinary course of business or in connection with the bankruptcy
or reorganization of an account debtor;
(i)    to the extent constituting Investments, deposits, prepayments and other
credits to lessors in connection with operating lease obligation made in the
ordinary course of business and securing contractual obligations of a Loan
Party;
(j)    Investments consisting of negotiable instruments held for collection in
the ordinary course of business;
(k)    Investments received as the non-cash portion of consideration received in
connection with transactions permitted pursuant to Section 7.5(e);
(l)    Investments in Joint Ventures (including, without limitation, cash
Investments and Capital Expenditures made in respect of Build to Suit Leased
Locations owned by such Joint Ventures) in connection with Build to Suit
Projects, in an aggregate amount not to exceed $5,000,000 reduced by the
aggregate amount of all transfers of Property made pursuant to Section 7.5(p);
provided, that, (x) the aggregate Investment permitted in a Joint Venture in
connection with each Build to Suit Project shall not exceed $1,500,000 in cash
reduced by (1) the aggregate amount of all transfers of Property made with
respect to such Build to Suit Project pursuant to Section 7.5(p) and (2) all
Capital Expenditures expended by the Borrowers and their Subsidiaries at or with
respect to such Build to Suit Leased Location (y) the percentage ownership
interest held by a Borrower or a Subsidiary of a Borrower in such Joint Venture
shall be reasonably acceptable to the Required Lenders; and
(m)    Investments resulting from Hedge Agreements entered into to hedge against
fluctuations in the price of fuel in the ordinary course of business and not for
speculative purposes that have been disclosed to the Administrative Agent or
pursuant to Section 6.12.

83

--------------------------------------------------------------------------------








In determining the amount of Investments permitted under Section 7.8(g) as of
any date of determination (1) Investments constituting a loan or advance shall
be valued as the amount then outstanding on such loan or advance (and not the
aggregate amount of the original Investment), (2) Investments constituting a
guaranty (to the extent constituting an Investment) shall be valued as the
amount then outstanding on such guaranty and, upon the cancellation or return of
such guaranty without a payment thereof, such Investment shall be deemed to be
zero, and (3) Investments not constituting Indebtedness shall be valued at the
amount of the aggregate cash Investment by the applicable Person, less all
dividends or other distributions on equity or returns of capital (but, in each
case, only to the extent received in cash or Cash Equivalents) received by such
Person with respect to such Investment (without regard to any increases while
such Investment is in existence).
7.9    Limitation on Transactions with Affiliates. Except as set forth on
Schedule 7.9, enter into any transaction, including, without limitation, any
purchase, sale, lease or exchange of Property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than a Borrower or any Subsidiary Guarantor) unless such transaction is
(a) otherwise permitted under this Agreement, (b) in the ordinary course of
business of the Borrowers or their Subsidiaries, as the case may be, and
(c) upon fair and reasonable terms no less favorable to the Borrowers or their
Subsidiaries, as the case may be, than it would obtain in a comparable arm’s
length transaction with a Person that is not an Affiliate.
7.10    Limitation on Sales and Leasebacks. Enter into or maintain any
arrangement with any Person providing for the leasing by a Borrower or any
Subsidiary of real or personal Property which has been or is to be sold by a
Borrower or such Subsidiary to such Person or to any other Person to whom funds
have been or are to be advanced by such Person on the security of such Property
or rental obligations of Holdings, a Borrower or such Subsidiary, except that a
Borrower or any of its Subsidiaries may enter into sale and leaseback
transactions if (i) the aggregate amount of Indebtedness incurred equal to the
Attributable Debt relating to all sale and leaseback transactions does not
exceed $12,500,000 in the aggregate outstanding at all times from and after the
Third Restatement Effective Date and (ii) the Net Cash Proceeds of each sale and
leaseback transaction are at least equal to the fair market value of the
Property that is the subject of such sale and leaseback transaction.
7.11    Limitation on Changes in Fiscal Periods. Permit the fiscal year of the
Borrowers to end on a day other than December 31 or change the Borrowers’ method
of determining fiscal quarters.
7.12    Limitation on Negative Pledge Clauses. Enter into or suffer to exist or
become effective any agreement that prohibits or limits the ability of any
Borrower or any of its Subsidiaries to create, incur, assume or suffer to exist
any Lien upon any of its Property or revenues, whether now owned or hereafter
acquired, to secure the Obligations or, in the case of any guarantor, its
obligations under the Guarantee and Collateral Agreement, other than (a) this
Agreement and the other Loan Documents, (b) leases existing on the date hereof
which are not subject to a Mortgage and leases entered into after the Third
Restatement Effective Date which are not required to be subject to a Mortgage in
accordance to Section 6.10(b), in either case, which require the relevant
landlord’s approval to mortgage or assign such lease and (c) any agreements
governing any purchase

84

--------------------------------------------------------------------------------








money Liens, Capital Lease Obligations or Liens otherwise permitted hereby (in
which case, any prohibition or limitation shall only be effective against the
assets financed thereby).
7.13    Limitation on Restrictions on Subsidiary Distributions. Enter into or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of any Subsidiary to (a) make Restricted Payments in respect of any
Capital Stock of such Subsidiary held by, or pay any Indebtedness owed to, any
Borrower or any other Subsidiary, (b) make Investments in any Borrower or any
other Subsidiary or (c) transfer any of its assets to any Borrower or any other
Subsidiary, except for such encumbrances or restrictions existing under or by
reason of (i) any restrictions existing under the Loan Documents, (ii) any
restrictions with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into in connection with the Disposition of all or substantially
all of the Capital Stock or assets of such Subsidiary and (iii) any document or
instrument governing Liens permitted pursuant to Section 7.3 provided that any
such restriction contained therein relates only to the asset or assets subject
to such permitted Liens.
7.14    Limitation on Lines of Business. Enter into any business, either
directly or through any Subsidiary, except for those businesses in which the
Borrowers and their Subsidiaries are engaged on the date of this Agreement or
that are reasonably related thereto (including, without limitation,
transportation and marketing of petroleum and petroleum related products).
7.15    Intentionally Omitted.
7.16    Limitation on Hedge Agreements. Enter into any Hedge Agreement other
than (a) Hedge Agreements required hereunder and (b) Hedge Agreements entered
into in the ordinary course of business, and not for speculative purposes, to
protect against changes in interest rates, commodity prices or foreign exchange
rates.
SECTION 8.
EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:
(a)    The Borrowers shall fail to pay any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof; or the
Borrowers shall fail to pay any interest on any Loan or Reimbursement
Obligation, or any other amount payable hereunder or under any other Loan
Document, within five (5) days after any such interest or other amount becomes
due in accordance with the terms hereof or thereof; or
(b)    Any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made or furnished; or
(c)    Any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to the
Borrowers only),

85

--------------------------------------------------------------------------------








Section 6.7(a) or SECTION 7, or in Section 5 of the Guarantee and Collateral
Agreement (other than Section 5.1 of the Guarantee and Collateral Agreement); or
(d)    Any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied (or is not otherwise waived) for a period of
30 days after the earlier to occur of (i) the date upon which any Loan Party
becomes aware of such default and (ii) the date upon which written notice
thereof is given to the Borrowers by the Administrative Agent or the Required
Lenders; or
(e)    Any Borrower or any of its Subsidiaries (or any Joint Venture that is
less than fifty percent (50%) owned by the Borrower or any of its Subsidiaries,
if the Borrower or such Subsidiary is a general partner, or treated as a general
partner, of such Joint Venture resulting in general liability to the Borrower or
such Subsidiary) shall (i) default in making any payment of any principal of any
Indebtedness (including, without limitation, any Guarantee Obligation, but
excluding the Loans and Reimbursement Obligations) on the scheduled or original
due date with respect thereto beyond the period of grace, if any, in the
instrument or agreement under which such Indebtedness was created; or
(ii) default in making any payment of any interest on any such Indebtedness
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created; or (iii) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or beneficiary of such Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity or to become
subject to a mandatory offer to purchase by the obligor thereunder or (in the
case of any such Indebtedness constituting a Guarantee Obligation) to become
payable; provided, that a default, event or condition described in clause (i),
(ii) or (iii) of this paragraph (e) shall not at any time constitute an Event of
Default unless, at such time, one or more defaults, events or conditions of the
type described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the outstanding
principal amount of which exceeds in the aggregate $5,000,000; or
(f)    (i) any Borrower or any of its Subsidiaries shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding‑up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or any
Borrower or any of its Subsidiaries shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against any Borrower
or any of its Subsidiaries any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against any

86

--------------------------------------------------------------------------------








Borrower or any of its Subsidiaries any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets that results in the entry of
an order for any such relief that shall not have been vacated, discharged, or
stayed or bonded pending appeal within 60 days from the entry thereof; or
(iv) any Borrower or any of its Subsidiaries shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clause (i), (ii), or (iii) above; or (v) any
Borrower or any of its Subsidiaries shall generally not, or shall be unable to,
or shall admit in writing its inability to, pay its debts as they become due; or
(g)    (i) any Person shall engage in any “prohibited transaction” (as defined
in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan, or any Lien in
favor of the PBGC or a Plan shall arise on the assets of a Borrower or any
Commonly Controlled Entity, (iii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Required Lenders, likely to result
in the termination of such Plan for purposes of Title IV of ERISA, (iv) any
Single Employer Plan shall terminate for purposes of Title IV of ERISA, (v) any
Borrower or any Commonly Controlled Entity shall incur any liability in
connection with a withdrawal from, or the Insolvency or Reorganization of, a
Multiemployer Plan or (vi) any other event or condition shall occur or exist
with respect to a Plan; and in each case in clauses (i) through (vi) above, such
event or condition, together with all other such events or conditions, if any,
would reasonably be expected to have a Material Adverse Effect; or
(h)    One or more judgments or decrees shall be entered against any Borrower or
any of its Subsidiaries (or any Joint Venture that is less than fifty percent
(50%) owned by the Borrower or any of its Subsidiaries, if the Borrower or such
Subsidiary is a general partner, or treated as a general partner, of such Joint
Venture resulting in general liability to the Borrower or such Subsidiary)
involving for the Borrowers and their Subsidiaries (and any Joint Venture that
is less than fifty percent (50%) owned by the Borrower or any of its
Subsidiaries, if the Borrower or such Subsidiary is a general partner, or
treated as a general partner, of such Joint Venture resulting in general
liability to the Borrower or such Subsidiary), taken as a whole, a liability
(other than liabilities fully covered by independent, third-party insurance as
to which the relevant insurance company has acknowledged coverage or fully paid)
of $5,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 45 days from the
entry thereof; or
(i)    Any of the Security Documents (other than the Mortgages) shall cease, for
any reason (other than by reason of the express release thereof pursuant to
Section 10.15), to be in full force and effect, or any Loan Party or any
Affiliate of any Loan Party shall so assert, or any Lien created by any of the
Security Documents (other than the Mortgages) shall cease to be enforceable and
of the same effect and priority purported to be created thereby or a material
amount of the Mortgages shall cease, for any reason (other than by reason of the
express release thereof pursuant to Section 10.15), to be in full force and
effect, or any Loan Party or any Affiliate of any

87

--------------------------------------------------------------------------------








Loan Party shall so assert, or the Mortgages shall cease to create a valid Lien
on a portion of the Collateral purported to be covered thereby having an
appraised value of $28,500,000 or more individually or in the aggregate, or such
Lien shall for any reason cease to be an effective and first priority Lien on a
portion of the Collateral purported to be covered thereby having an appraised
value of $28,500,000 or more individually or in the aggregate, subject only to
Liens permitted pursuant to Section 7.3; or
(j)    The guarantee contained in Section 2 of the Guarantee and Collateral
Agreement or the guarantee set forth in the Holdings Guaranty shall cease, for
any reason (other than by reason of the express release thereof pursuant to
Section 10.15), to be in full force and effect or any Loan Party or any
Affiliate of any Loan Party shall so assert; or
(k)    Any Change of Control shall occur; or
(l)    Any event described in Section 8(f) shall occur with respect to any Joint
Venture which is less than fifty percent (50%) owned by a Borrower or any of its
Subsidiaries if a Borrower or such Subsidiary is a general partner, or treated
as a general partner, of such Joint Venture resulting in general liability to
the Borrower or such Subsidiary;
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to any Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including, without limitation, all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) shall immediately become due and payable, and (B) if such event is
any other Event of Default, either or both of the following actions may be
taken: (i) with the consent of the Required Lenders, the Administrative Agent
may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrowers declare the Revolving Credit Commitments to be
terminated forthwith, whereupon the Revolving Credit Commitments shall
immediately terminate; and (ii) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrowers, declare the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including, without limitation, all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable. In the case of all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrowers shall at such time
deposit in a cash collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired face amount of such
Letters of Credit. Amounts held in such cash collateral account shall be applied
by the Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrowers hereunder and under the other Loan Documents. After
all such Letters of Credit shall have expired or been fully drawn upon, all
Reimbursement Obligations shall have been satisfied and all other

88

--------------------------------------------------------------------------------








obligations of the Borrowers hereunder and under the other Loan Documents shall
have been paid in full, the balance, if any, in such cash collateral account
shall be returned to the Borrowers (or such other Person as may be lawfully
entitled thereto).
SECTION 9.
THE AGENTS

9.1    Appointment. Each Lender hereby irrevocably designates and appoints the
Agents as the agents of such Lender under this Agreement and the other Loan
Documents, and each Lender irrevocably authorizes each Agent, in such capacity,
to take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to such Agent by the terms of this Agreement and the other
Loan Documents, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement, no Agent shall have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against any Agent.
9.2    Delegation of Duties. Each Agent may execute any of its duties under this
Agreement and the other Loan Documents by or through agents or attorneys‑in‑fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties. No Agent shall be responsible for the negligence or misconduct of
any agents or attorneys-in‑fact selected by it with reasonable care.
9.3    Exculpatory Provisions. Neither any Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
non-appealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party to perform its obligations hereunder or
thereunder. The Agents shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.
9.4    Reliance by Agents. Each Agent shall be entitled to rely, and shall be
fully protected in relying, upon any instrument, writing, resolution, notice,
consent, certificate, affidavit, letter, telecopy, telex or teletype message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Loan Parties), independent accountants and other
experts selected by such Agent. The Agents may deem

89

--------------------------------------------------------------------------------








and treat the payee of any Note as the owner thereof for all purposes unless
such Note shall have been transferred in accordance with Section 10.6 and all
actions required by such Section in connection with such transfer shall have
been taken. Each Agent shall be fully justified in failing or refusing to take
any action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders or any other instructing group of Lenders
specified by this Agreement) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. Each Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all Lenders or any other instructing group of Lenders specified by
this Agreement), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans.
9.5    Notice of Default. No Agent shall be deemed to have knowledge or notice
of the occurrence of any Default or Event of Default hereunder unless such Agent
shall have received notice from a Lender or a Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”. In the event that the Administrative Agent
shall receive such a notice, the Administrative Agent shall give notice thereof
to the Lenders. The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all Lenders or any other
instructing group of Lenders specified by this Agreement); provided that unless
and until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.
9.6    Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither any of the Agents nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by any Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent to any Lender. Each Lender represents to the Agents that
it has, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, no Agent shall have any duty or responsibility
to provide any Lender with any credit or other information concerning the
business, operations, property, condition (financial or otherwise), prospects or
creditworthiness of any Loan

90

--------------------------------------------------------------------------------








Party or any affiliate of a Loan Party that may come into the possession of such
Agent or any of its officers, directors, employees, agents, attorneys‑in‑fact or
affiliates.
9.7    Indemnification. The Lenders agree to indemnify each Agent in its
capacity as such (to the extent not reimbursed by the Borrowers and without
limiting the obligation of each Borrower to do so), ratably according to their
respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with such Aggregate Exposure
Percentages immediately prior to such date), for, and to save each Agent
harmless from and against, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time (including, without limitation, at
any time following the payment of the Loans) be imposed on, incurred by or
asserted against such Agent in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and non-appealable decision of a court
of competent jurisdiction to have resulted from such Agent’s gross negligence or
willful misconduct. The agreements in this Section shall survive the payment of
the Loans and all other amounts payable hereunder.
9.8    Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.
9.9    Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon ten days’ notice to the Lenders and the Borrowers. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under SECTION 8(a) or SECTION 8(f) with
respect to any Borrower shall have occurred and be continuing) be subject to
approval by the Borrowers (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is ten days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties

91

--------------------------------------------------------------------------------








of the Administrative Agent hereunder until such time, if any, as the Required
Lenders appoint a successor agent as provided for above. Any Co-Syndication
Agent may, at any time, by notice to the Lenders and the Administrative Agent,
resign as a Co-Syndication Agent hereunder, whereupon the duties, rights,
obligations and responsibilities of such Co-Syndication Agent hereunder shall
automatically be assumed by, and inure to the benefit of, the Administrative
Agent, without any further act by such Co-Syndication Agent, the Administrative
Agent or any Lender. After any retiring Agent’s resignation as Agent, the
provisions of this SECTION 9 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Agent under this Agreement and the
other Loan Documents.
9.10    Authorization to Release Liens and Guarantees. The Administrative Agent
is hereby irrevocably authorized by each of the Lenders to effect any release of
Liens or guarantee obligations contemplated by Section 10.15.
9.11    The Arrangers; the Co-Syndication Agents. None of the Arrangers nor the
Co-Syndication Agents, in their respective capacities as such, shall have any
duties or responsibilities, nor shall any such Person incur any liability, under
this Agreement and the other Loan Documents.
SECTION 10.
MISCELLANEOUS

10.1    Amendments and Waivers. Neither this Agreement or any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1. The
Required Lenders and each Loan Party party to the relevant Loan Document may, or
(with the written consent of the Required Lenders) the Administrative Agent and
each Loan Party party to the relevant Loan Document may, from time to time,
(a) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents (including amendments and restatements hereof or
thereof) for the purpose of adding any provisions to this Agreement or the other
Loan Documents or changing in any manner the rights of the Lenders or of the
Loan Parties hereunder or thereunder or (b) waive, on such terms and conditions
as may be specified in the instrument of waiver, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall:
(i)    forgive or reduce the principal amount or extend the final scheduled date
of maturity of any Loan or Reimbursement Obligation, reduce the stated rate of
any interest or fee payable under this Agreement (except (x) in connection with
the waiver of applicability of any post-default increase in interest rates
(which waiver shall be effective with the consent of the Required Lenders) and
(y) that any amendment or modification of defined terms used in the financial
covenants in this Agreement shall not constitute a reduction in the rate of
interest or fees for purposes of this clause (i)) or extend the scheduled date
of any payment thereof, or increase the amount or extend the expiration date of
any Commitment of any Lender, in each case without the consent of each Lender
directly affected thereby;
(ii)    amend, modify or waive any provision of this Section or reduce any
percentage specified in the definition of Required Lenders or Supermajority
Lenders,

92

--------------------------------------------------------------------------------








consent to the assignment or transfer by any Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, release all or
substantially all of the Collateral, release all or substantially all of the
Subsidiary Guarantors from their guarantee obligations under the Guarantee and
Collateral Agreement or release Holdings from its guarantee obligations under
the Holdings Guaranty, in each case without the consent of all the Lenders;
(iii)    amend, modify or waive any provision of Section 7.5(g), Section 7.5(h),
Section 7.5(i), Section 7.5(p) or Section 7.10 hereof, without the consent of
Supermajority Lenders;
(iv)    intentionally omitted;
(v)    amend, modify or waive any provision of SECTION 9, or any other provision
affecting the rights, duties or obligations of any Agent, without the consent of
any Agent directly affected thereby;
(vi)    amend, modify or waive any provision of Section 2.16 or Section 6.5 of
the Guarantee and Collateral Agreement without the consent of each Lender
directly affected thereby;
(vii)    amend, modify or waive any provision of SECTION 3 without the consent
of each Issuing Lender affected thereby;
(viii)    impose restrictions on assignments and participations that are more
restrictive than, or additional to, those set forth in Section 10.6 without the
consent of each Lender directly affected thereby; or
(ix)    amend, modify or waive any provision of Section 2.23 or 2.24 without the
consent of the Swing Line Lender.
Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Agents and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders and the Agents shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon. Any such waiver,
amendment, supplement or modification shall be effected by a written instrument
signed by the parties required to sign pursuant to the foregoing provisions of
this Section; provided, that delivery of an executed signature page of any such
instrument by facsimile transmission shall be effective as delivery of a
manually executed counterpart thereof.
In addition to the amendments described above, and notwithstanding anything in
this Section 10.1 to the contrary, any amendment to this Agreement or other Loan
Documents to effectuate a Revolving Offered Increase Amount may be effected as
contemplated by Section 2.26.

93

--------------------------------------------------------------------------------








10.2    Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed (a) in the case of the Borrowers and the Administrative Agent, as
follows and (b) in the case of the Lenders, as set forth in an administrative
questionnaire delivered to the Administrative Agent or on Schedule 1.1C hereto
or, in the case of a Lender which becomes a party to this Agreement pursuant to
an Assignment and Acceptance, in such Assignment and Acceptance or (c) in the
case of any party, to such other address as such party may hereafter notify to
the other parties hereto:
MAPCO Express:
MAPCO Express, Inc.
7102 Commerce Way
Brentwood, TN 37027
Attention: Assi Ginzburg, Chief Financial Officer or Gregory A Intemann,
Treasurer
Telecopy: (615) 224-1185
Telephone: (615) 224-1159
With a copy to:
Bass, Berry & Sims PLC 
150 Third Avenue South, Suite 2800 Nashville, TN 37201
Attention: Susan Foxman, Esq.
Telecopy: (615) 742-2785
Telephone: (615) 742-6200
The Administrative Agent:
Fifth Third Bank 
38 Fountain Square Plaza
Cincinnati, Ohio 45263
Attention: Judy Huls
Telecopy: 513-534-0875
Telephone: 513-534-4224


With a copy to:
Katten Muchin Rosenman LLP
525 West Monroe Street 
Chicago, IL 60661
Attention: Jennifer Wolfe, Esq.
Telecopy: (312) 577-8713
Telephone: (312) 902-5525
Issuing Lender:
As notified by such Issuing Lender to the Administrative Agent and the Borrowers

provided that any notice, request or demand to or upon the Agents, any Issuing
Lender or any Lender shall not be effective until received.
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to SECTION 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrowers may, in their
discretion, agree to accept notices and other communications to it hereunder

94

--------------------------------------------------------------------------------








by electronic communications pursuant to procedures approved by it; provided
that approval of such procedures may be limited to particular notices or
communications.
10.3    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
10.4    Survival of Representations and Warranties. All representations and
warranties made herein, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
10.5    Payment of Expenses. Each Borrower jointly and severally agrees (a) to
pay or reimburse the Administrative Agent for all its reasonable out‑of‑pocket
costs and expenses incurred in connection with the syndication of the Facilities
(other than fees payable to syndicate members) and the development, preparation
and execution of, and any amendment, supplement or modification to, this
Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including, without limitation, the
reasonable fees and disbursements and other charges of counsel to the
Administrative Agent and the charges of Intralinks, (b) to pay or reimburse each
Lender and the Agents for all their costs and expenses incurred in connection
with the enforcement or preservation of any rights under this Agreement, the
other Loan Documents and any other documents prepared in connection herewith or
therewith, including, without limitation, the fees and disbursements of counsel
(including the allocated fees and disbursements and other charges of in-house
counsel) to each Lender and of counsel to the Agents, (c) to pay, indemnify, or
reimburse each Lender and the Agents for, and hold each Lender and the Agents
harmless from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any delay in paying, stamp, excise and other
taxes, if any, which may be payable or determined to be payable in connection
with the execution and delivery of, or consummation or administration of any of
the transactions contemplated by, or any amendment, supplement or modification
of, or any waiver or consent under or in respect of, this Agreement, the other
Loan Documents and any such other documents, and (d) to pay, indemnify or
reimburse each Lender, each Agent, their respective affiliates, and their
respective officers, directors, trustees, employees, advisors, agents and
controlling persons (each, an “Indemnitee”) for, and hold each Indemnitee
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever incurred by an Indemnitee or asserted against
any Indemnitee by any third party or by any Borrower or any other Loan Party
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
or thereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit

95

--------------------------------------------------------------------------------








or the use or proposed use of the proceeds thereof (including any refusal by any
Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Materials of Environmental Concern on or from any Property owned,
occupied or operated by the Borrowers or any of their Subsidiaries, or any
violation of, non-compliance with or liability under any Environmental Laws
related in any way to the Borrowers or any of their Subsidiaries or any or their
respective properties, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by any third party or by any
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto (all the foregoing in this clause (d), collectively, the
“Indemnified Liabilities”), provided, that the Borrowers shall have no
obligation hereunder to any Indemnitee with respect to Indemnified Liabilities
to the extent such Indemnified Liabilities are found by a final and
non-appealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnitee. No
Indemnitee shall be liable for any damages arising from the use by unauthorized
persons of Information or other materials sent through electronic,
telecommunications or other information transmission systems that are
intercepted by such persons or for any special, indirect, consequential or
punitive damages in connection with the Facilities. Without limiting the
foregoing, and to the extent permitted by applicable law, each Borrower agrees
not to assert and to cause its Subsidiaries not to assert, and hereby waives and
agrees to cause its Subsidiaries so to waive, all rights for contribution from
the Lenders or any other rights of recovery from the Lenders with respect to all
claims, demands, penalties, fines, liabilities, settlements, damages, costs and
expenses of whatever kind or nature, under or related to Environmental Laws,
that any of them might have by statute or otherwise against any Indemnitee,
provided that, such waiver shall not apply if, and to the extent, such claim for
contribution or recovery arises out of the gross negligence or willful
misconduct of such Indemnitee as found by a final non-appealable decision of a
court of competent jurisdiction. All amounts due under this Section shall be
payable not later than 30 days after written demand therefor. Statements payable
by the Borrowers pursuant to this Section shall be submitted to the president
and the chief financial officer of each Borrower, at the address of MAPCO
Express set forth in Section 10.2, or to such other Person or address as may be
hereafter designated by the Borrowers in a notice to the Administrative Agent.
The agreements in this Section shall survive repayment of the Loans and all
other amounts payable hereunder.
10.6    Successors and Assigns; Participations and Assignments. (a). This
Agreement shall be binding upon and inure to the benefit of the Borrowers, the
Lenders, the Agents, all future holders of the Loans and their respective
successors and assigns, except that neither of the Borrowers may assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of the Agents and each Lender.
(b)    Any Lender may, without the consent of the Borrowers, in accordance with
applicable law, at any time sell to one or more banks, financial institutions or
other entities (each, a “Participant”) participating interests in any Loan owing
to such Lender, any Commitment of such Lender or any other interest of such
Lender hereunder and under the other Loan Documents. In the event of any such
sale by a Lender of a participating interest to a Participant, such Lender’s
obligations under this Agreement to the other parties to this Agreement shall
remain unchanged,

96

--------------------------------------------------------------------------------








such Lender shall remain solely responsible for the performance thereof, such
Lender shall remain the holder of any such Loan for all purposes under this
Agreement and the other Loan Documents, and the Borrowers and the Agents shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and the other Loan
Documents. In no event shall any Participant under any such participation have
any right to approve any amendment or waiver of any provision of any Loan
Document, or any consent to any departure by any Loan Party therefrom, except to
the extent that such amendment, waiver or consent would require the consent of
all Lenders pursuant to Section 10.1. Each Borrower agrees that if amounts
outstanding under this Agreement and the Loans are due or unpaid, or shall have
been declared or shall have become due and payable upon the occurrence of an
Event of Default, each Participant shall, to the maximum extent permitted by
applicable law, be deemed to have the right of setoff in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement, provided that, in purchasing such participating
interest, such Participant shall be deemed to have agreed to share with the
Lenders the proceeds thereof as provided in Section 10.7(a), as fully as if such
Participant were a Lender hereunder. Each Borrower also agrees that each
Participant shall be entitled to the benefits of Sections 2.17, 2.18 and 2.19
with respect to its participation in the Commitments and the Loans outstanding
from time to time as if such Participant were a Lender; provided that, in the
case of Section 2.18, such Participant shall have complied with the requirements
of said Section (including the requirements of paragraphs (d) through (g) of
Section 2.18, as applicable, as though it were a Lender), and provided, further,
that no Participant shall be entitled to receive any greater amount pursuant to
any such Section than the transferor Lender would have been entitled to receive
in respect of the amount of the participation transferred by such transferor
Lender to such Participant had no such transfer occurred. Each Lender that sells
a participation shall, acting solely for this purpose as an agent of the
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, or other obligation is in registered
form under Section 5f.103-1(c) of the U.S. Treasury regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(c)    Any Lender (an “Assignor”) may, in accordance with applicable law and
upon written notice to the Administrative Agent, at any time and from time to
time assign to any Lender or any affiliate, Related Fund or Control Investment
Affiliate thereof (other than a Defaulting Lender or an affiliate, Related Fund
or Control Investment Affiliate thereof) or, with the consent of the Borrowers
and the Administrative Agent and, in the case of any assignment of Revolving
Credit Commitments, the written consent of the Issuing Lender and the Swing Line
Lender (which, in each case, shall not be unreasonably withheld or delayed), to
an additional bank, financial institution or

97

--------------------------------------------------------------------------------








other entity, other than a Loan Party or any Affiliate of a Loan Party (an
“Assignee”) all or any part of its rights and obligations under this Agreement
pursuant to an Assignment and Acceptance, substantially in the form of Exhibit E
(an "Assignment and Acceptance"), executed by such Assignee and such Assignor
(and, where the consent of the Borrower, the Administrative Agent, the Issuing
Lender or the Swing Line Lender is required pursuant to the foregoing
provisions, by the Borrower and such other Persons) and delivered to the
Administrative Agent for its acceptance and recording in the Register; provided
that no such assignment to an Assignee (other than any Lender or any affiliate
thereof, including any Related Fund) shall be in an aggregate principal amount
of less than $5,000,000 (other than in the case of an assignment of all of a
Lender’s interests under this Agreement) and, after giving effect thereto, the
assigning Lender (if it shall retain any commitments or Loans) shall have
commitments and Loans aggregating at least $5,000,000, in each case, unless
otherwise agreed by the Borrowers and the Administrative Agent. Upon such
execution, delivery, acceptance and recording, from and after the effective date
determined pursuant to such Assignment and Acceptance, (x) the Assignee
thereunder shall be a party hereto and, to the extent provided in such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
with Commitments and/or Loans as set forth therein, and (y) the Assignor
thereunder shall, to the extent provided in such Assignment and Acceptance, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all of an Assignor’s rights and obligations
under this Agreement, such Assignor shall cease to be a party hereto, except as
to Section 2.17, 2.18 and 10.5 in respect of the period prior to such effective
date). Notwithstanding any provision of this Section, the consent of the
Borrowers shall not be required for any assignment that occurs at any time when
any Event of Default shall have occurred and be continuing. For purposes of the
minimum assignment amounts set forth in this paragraph, multiple assignments by
two or more Related Funds shall be aggregated.
(d)    The Administrative Agent shall, on behalf of the Borrowers as an agent
solely for this purpose, maintain at its address referred to in Section 10.2 a
copy of each Assignment and Acceptance delivered to it and a register (the
“Register”) for the recordation of the names and addresses of the Lenders and
the Commitment of, and principal amount (and stated interest) of the Loans owing
to, each Lender from time to time. The entries in the Register shall be
conclusive, in the absence of manifest error, and the Borrowers, each Agent and
the Lenders shall treat each Person whose name is recorded in the Register as
the owner of the Loans and any Notes evidencing such Loans recorded therein for
all purposes of this Agreement. Any assignment of any Loan, whether or not
evidenced by a Note, shall be effective only upon appropriate entries with
respect thereto being made in the Register (and each Note shall expressly so
provide). Any assignment or transfer of all or part of a Loan evidenced by a
Note shall be registered on the Register only upon surrender for registration of
assignment or transfer of the Note evidencing such Loan, accompanied by a duly
executed Assignment and Acceptance; thereupon one or more new Notes in the same
aggregate principal amount shall be issued to the designated Assignee, and the
old Notes shall be returned by the Administrative Agent to the Borrowers marked
“canceled”. The Register shall be available for inspection by the Borrowers or
any Lender (with respect to any entry relating to such Lender’s Loans) at any
reasonable time and from time to time upon reasonable prior notice. The
Administrative Agent shall update the Register on the Third Restatement
Effective Date to reflect the Revolving Credit Commitments of the Lenders after
giving effect to this Agreement.

98

--------------------------------------------------------------------------------








(e)    Upon its receipt of an Assignment and Acceptance executed by an Assignor
and an Assignee (and, in any case where the consent of any other Person is
required by Section 10.6(c), by each such other Person) together with payment to
the Administrative Agent of a registration and processing fee of $3,500
(treating multiple, simultaneous assignments by or to two or more Related Funds
as a single assignment) (except that no such registration and processing fee
shall be payable in the case of an Assignee which is already a Lender or is an
affiliate or Related Fund of a Lender or a Person under common management with a
Lender), the Administrative Agent shall (i) promptly accept such Assignment and
Acceptance and (ii) on the effective date determined pursuant thereto record the
information contained therein in the Register and give notice of such acceptance
and recordation to the Borrowers. On or prior to such effective date, the
Borrowers, at their own expense, upon request, shall execute and deliver to the
Administrative Agent (in exchange for the Revolving Credit Note of the assigning
Lender) a new Revolving Credit Note to the order of such Assignee in an amount
equal to the Revolving Credit Commitment assumed or acquired by it pursuant to
such Assignment and Acceptance and, if the Assignor has retained a Revolving
Credit Commitment, upon request, a new Revolving Credit Note to the order of the
Assignor in an amount equal to the Revolving Credit Commitment retained by it
hereunder. Such new Note or Notes shall be dated the Third Restatement Effective
Date and shall otherwise be in the form of the Note or Notes replaced thereby.
(f)    For avoidance of doubt, the parties to this Agreement acknowledge that
the provisions of this Section concerning assignments of Loans and Notes relate
only to absolute assignments and that such provisions do not prohibit
assignments creating security interests in Loans and Notes, including, without
limitation, any pledge or assignment by a Lender of any Loan or Note to any
Federal Reserve Bank in accordance with applicable law.
(g)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrowers, the option to provide to the Borrowers
all or any part of any Loan that such Granting Lender would otherwise be
obligated to make to the Borrowers pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to make any Loan and
(ii) if an SPC elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof. The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other indebtedness of any SPC, it will not institute
against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any state thereof. In addition,
notwithstanding anything to the contrary in this Section 10.6(g), any SPC may
(A) with notice to, but without the prior written consent of, the Borrowers and
the Administrative Agent and without paying any processing fee therefor, assign
all or a portion of its interests in any Loans to the Granting

99

--------------------------------------------------------------------------------








Lender, or with the prior written consent of the Borrowers and the
Administrative Agent (which consent shall not be unreasonably withheld) to any
financial institutions providing liquidity and/or credit support to or for the
account of such SPC to support the funding or maintenance of Loans, and
(B) disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPC; provided that
non-public information with respect to any Borrower may be disclosed only with
such Borrower’s consent which will not be unreasonably withheld. This
paragraph (g) may not be amended without the written consent of any SPC with
Loans outstanding at the time of such proposed amendment.
10.7    Adjustments; Set-off. (a). Except to the extent that this Agreement
provides for payments to be allocated to a particular Lender or to the Lenders
under the Facility, if any Lender (a “Benefited Lender”) shall at any time
receive any payment of all or part of the Obligations owing to it, or receive
any collateral in respect thereof (whether voluntarily or involuntarily, by
set‑off, pursuant to events or proceedings of the nature referred to in SECTION
8(f), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of such other
Lender’s Obligations, such Benefited Lender shall purchase for cash from the
other Lenders a participating interest in such portion of each such other
Lender’s Obligations, or shall provide such other Lenders with the benefits of
any such collateral, as shall be necessary to cause such Benefited Lender to
share the excess payment or benefits of such collateral ratably with each of the
Lenders; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefited Lender, such purchase shall
be rescinded, and the purchase price and benefits returned, to the extent of
such recovery, but without interest. If a Defaulting Lender receives any such
payment as described in the previous sentences, such Lender shall turn over such
payments to the Administrative Agent in an amount that would satisfy the cash
collateral requirements set forth in Section 2.22.
(b)    In addition to any rights and remedies of the Lenders provided by law,
each Lender shall have the right, without prior notice to the Borrowers, any
such notice being expressly waived by each Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by each Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of any Borrower. Each Lender agrees promptly to notify the
Borrowers and the Administrative Agent after any such setoff and application
made by such Lender, provided that the failure to give such notice shall not
affect the validity of such setoff and application.
10.8    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrowers and the Administrative Agent.

100

--------------------------------------------------------------------------------








10.9    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
10.10    Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrowers, the Agents, the Arrangers and the Lenders
with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Arrangers, any
Agent or any Lender relative to subject matter hereof not expressly set forth or
referred to herein or in the other Loan Documents.
10.11    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
10.12    Submission To Jurisdiction; Waivers. Each Borrower hereby irrevocably
and unconditionally:
(a)    submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non‑exclusive general jurisdiction of the courts of the State of New York
sitting in the Borough of Manhattan, the courts of the United States of America
for the Southern District of New York, and appellate courts from any thereof;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Borrower at its
address set forth in Section 10.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
10.13    Acknowledgments. Each Borrower hereby acknowledges that:

101

--------------------------------------------------------------------------------








(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;
(b)    neither the Arrangers, any Agent nor any Lender has any fiduciary
relationship with or duty to the Borrowers arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Arrangers, the Agents and the Lenders, on one hand, and the Borrowers, on
the other hand, in connection herewith or therewith is solely that of creditor
and debtor; and
(c)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Arrangers, the Agents and the Lenders or among the Borrowers and the Lenders.
10.14    Confidentiality. Each of the Agents and the Lenders agrees to keep
confidential all non-public information provided to it by any Loan Party
pursuant to this Agreement that is designated by such Loan Party as
confidential; provided that nothing herein shall prevent any Agent or any Lender
from disclosing any such information (a) to the Arrangers, any Agent, any other
Lender or any affiliate of any thereof, (b) to any Participant or Assignee
(each, a “Transferee”) or prospective Transferee that agrees to comply with the
provisions of this Section or substantially equivalent provisions, (c) to any of
its employees, directors, agents, attorneys, accountants and other professional
advisors, (d) to any financial institution that is a direct or indirect
contractual counterparty in swap agreements or such contractual counterparty’s
professional advisor (so long as such contractual counterparty or professional
advisor to such contractual counterparty agrees to be bound by the provisions of
this Section), (e) upon the request or demand of any Governmental Authority
having jurisdiction over it, (f) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (g) in connection with any litigation or similar proceeding,
(h) that has been publicly disclosed other than in breach of this Section,
(i) to the National Association of Insurance Commissioners or any similar
organization or any nationally recognized rating agency that requires access to
information about a Lender’s investment portfolio in connection with ratings
issued with respect to such Lender or (j) in connection with the exercise of any
remedy hereunder or under any other Loan Document.
10.15    Release of Collateral and Guarantee Obligations.
(a)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, upon request of the Borrowers in connection with any Disposition
of Property permitted by the Loan Documents, the Administrative Agent shall
(without notice to, or vote or consent of, any Lender, or any affiliate of any
Lender that is a party to any Specified Hedge Agreement or that is owed any
Funds Transfer and Deposit Account Liability) take such actions as shall be
required to release its security interest in any Collateral being Disposed of in
such Disposition, and to release any guarantee obligations under any Loan
Document of any Person being Disposed of in such Disposition, to the extent
necessary to permit consummation of such Disposition in accordance with the Loan
Documents.
(b)    Notwithstanding anything to the contrary contained herein or any other
Loan Document, when all Obligations (other than obligations in respect of any
Specified Hedge

102

--------------------------------------------------------------------------------








Agreement and Funds Transfer and Deposit Account Liability) have been paid in
full, all Commitments have terminated or expired, no Letter of Credit shall be
outstanding, and all Obligations arising under Specified Hedge Agreements have
been terminated, satisfied in full or cash collateralized in the manner required
pursuant to the ISDA (together with any schedules thereto) relating to such
Specified Hedge Agreement or, in the event the ISDA (or such schedules) relating
to such Specified Hedge Agreement does not so require, in a manner reasonably
satisfactory to the applicable Qualified Counterparty, if any, and all Funds
Transfer and Deposit Account Liability then outstanding, if any, has been cash
collateralized in a manner reasonably satisfactory to the Lender or Affiliate
thereof that is owed such liabilities, if required by such Lender or such
Affiliate, as the case may be, upon request of the Borrowers, the Administrative
Agent shall (without notice to, or vote or consent of, any Lender, or any
affiliate of any Lender that is a party to any Specified Hedge Agreement or that
is owed any Funds Transfer and Deposit Account Liability) take such actions as
shall be required to release its security interest in all Collateral, and to
release all guarantee obligations under any Loan Document. Any such release of
guarantee obligations shall be deemed subject to the provision that such
guarantee obligations shall be reinstated if after such release any portion of
any payment in respect of the Obligations guaranteed thereby shall be rescinded
or must otherwise be restored or returned upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of any Borrower or any Subsidiary
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, any Borrower or any
Subsidiary Guarantor or any substantial part of its Property, or otherwise, all
as though such payment had not been made.
10.16    Accounting Changes. In the event that any “Accounting Change” (as
defined below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
the Borrowers and the Administrative Agent agree to enter into negotiations in
order to amend such provisions of this Agreement so as to equitably reflect such
Accounting Change with the desired result that the criteria for evaluating the
Borrowers’ financial condition shall be the same after such Accounting Change as
if such Accounting Change had not been made. Until such time as such an
amendment shall have been executed and delivered by the Borrowers, the
Administrative Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Change had not occurred. “Accounting Change”
refers to any change in accounting principles required by the promulgation of
any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.
10.17    Intentionally Omitted.
10.18    WAIVERS OF JURY TRIAL. EACH BORROWER, THE AGENTS AND THE LENDERS HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.
10.19    Joint and Several Liability. The obligations of the Borrowers hereunder
and under the other Loan Documents are joint and several. Without limiting the
generality of the foregoing,

103

--------------------------------------------------------------------------------








reference is hereby made to Section 2 of the Guarantee and Collateral Agreement,
to which the obligations of Borrowers and the other Loan Parties are subject.
10.20    Effect of Amendment and Restatement of the Existing Credit Agreement.
On the Third Restatement Effective Date, the Existing Credit Agreement shall be
amended, restated and superseded in its entirety by this Agreement. The parties
hereto acknowledge and agree that (a) this Agreement and the other Loan
Documents, whether executed and delivered in connection herewith or otherwise,
do not constitute a novation, payment and reborrowing, or termination of the
“Obligations” (as defined in the Existing Credit Agreement) under the Existing
Credit Agreement as in effect prior to the Third Restatement Effective Date,
(b) such “Obligations” are in all respects continuing (as amended and restated
hereby) with only the terms thereof being modified as provided in this Agreement
and (c) upon the effectiveness of this Agreement all Loans of Lenders
outstanding under the Existing Credit Agreement immediately before the
effectiveness of this Agreement will be and become Loans hereunder on the terms
and conditions set forth in this Agreement.
10.21    Dodd-Frank.Notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States of America or foreign
regulatory authorities, in each case in respect of this clause (ii) pursuant to
Basel III, shall, in each case, be deemed to be a change in a Requirement of Law
and/or a change in capital adequacy regulation, regardless of the date enacted,
adopted or issued.


[Remainder of page intentionally left blank;
signature pages follow.
IN WITNESS WHEREOF, the Borrower has caused this Agreement to be duly executed
and delivered by its proper and duly authorized officers as of the day and year
first above written.
BORROWER:
MAPCO EXPRESS, INC., a Delaware corporation
 
By: /s/ Danny C. Norris ______________________
Name: Danny C. Norris  
Title: VP and Chief Accounting Officer


By: /s/ Andrew L. Schwarcz___________________
Name: Andrew L. Schwarcz 
Title: VP and Assistant Secretary
 






104

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Administrative Agent has caused this Agreement to be
duly executed and delivered by its proper and duly authorized officer as of the
day and year first above written.
ADMINISTRATIVE AGENT:
FIFTH THIRD BANK, an Ohio banking corporation, as Administrative Agent and a
Lender
 
By: /s/ Lisa Cook______________________
Name: Lisa Cook
Title: Vice President









--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned Lender has caused this Agreement to be duly
executed and delivered by its proper and duly authorized officer as of the day
and year first above written.
REGIONS BUSINESS CAPITAL, A DIVISION OF REGIONS BANK, as Co-Syndication Agent
 

By: /s/ James T. Coleman, III__________________ 
Name: James T. Coleman, III
Title: SVP


REGIONS BANK, as a Lender
 
By: /s/ James T. Coleman, III__________________ 
Name: James T. Coleman, III
Title: SVP







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned Lender has caused this Agreement to be duly
executed and delivered by its proper and duly authorized officer as of the day
and year first above written.


BMO CAPITAL MARKETS, as Joint Lead Arranger and Co-Syndication Agent
 

By: /s/ C. Scott Place______________________
Name: C. Scott Place
Title: Director



BANK OF MONTREAL, as a Lender
 

By: /s/ C. Scott Place______________________ 
Name: C. Scott Place
Title: Director







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned Lender has caused this Agreement to be duly
executed and delivered by its proper and duly authorized officer as of the day
and year first above written.
BANK OF AMERICA, N.A., as Co-Syndication Agent and as a Lender 

By: /s/ Thomas C. Kilcrease, Jr.________________
Name: Thomas C. Kilcrease, Jr.
Title: Senior Vice President









--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned Lender has caused this Agreement to be duly
executed and delivered by its proper and duly authorized officer as of the day
and year first above written.
BANK HAPOALIM B.M., as a Lender
 

By: /s/ Yael Weinstock-Shemesh______________ 
Name: Yael Weinstock-Shemesh
Title: Senior Vice President, Head of the Israeli Business Group


By: /s/ Lenroy Hackett__________________ 
Name: Lenroy Hackett
Title: Senior Vice President



 









--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned Lender has caused this Agreement to be duly
executed and delivered by its proper and duly authorized officer as of the day
and year first above written.
FIRST TENNESSEE BANK NATIONAL ASSOCIATION, as a Lender 

By: /s/ Sharon Shipley__________________ 
Name: Sharon Shipley
Title: Vice President









--------------------------------------------------------------------------------




Annex A
Existing Letter of Credit
Issuer                 Beneficiary                 LC #


Fifth Third Bank        Hartford Insurance Company         S403970         
Fifth Third Bank        City of Franklin             S406325         
Bank of Montreal, Chicago    Ace American Insurance
Company    BMCH434722OS        






--------------------------------------------------------------------------------




Schedule 1.1A-1
Exempt Properties
Owned Property


ID
Address
City
State
Zip
County
1133
4531 Chapman Highway
Knoxville
TN
37920
Knox
3155 (Parcel 2)
202 Hwy 75 North
Heth
AR
72346
St. Francis
3288
6566 Winchseter
Memphis
TN
38115
Shelby
3421
126 North Mt Juliet Rd
Mt Juliet
TN
37122
Wilson
3426
801 Expo Drive
Smyrna
TN
37167
Rutherford
3521
399 Cloud Springs Rd
Ft. Oglethorpe
GA
30742
Catoosa
3533
4500 Dayton Blvd
Red Bank
TN
37415
Hamilton
3610
1010 N. Third Ave
Chatsworth
GA
30705
Murray
3621
1261 Dawnville Road NE
Dalton
GA
30720
Whitfield
3681
2625 Dayton Blvd
Chattanooga
TN
37415
Hamilton
5188
64940 AL Hwy 77 North
Talledega
AL
35160
Talladega
5533
605 Broadway Avenue
Talladega
AL
35160
Talladega
5537
734 Airport Drive
Alexander City
AL
35010
Tallapoosa
5538
35160 Al Hwy 21
Talladega
AL
35160
Talladega
5540
102 Main Street
Weaver
AL
36277
Calhoun
7318
527 Columbia Street
Helena
AR
72342
Phillips
7324
10106 I-30
Little Rock
AR
72209
Pulaski
7334
604 Highway 63 South
Truman
AR
72472
Poinsett
Alabama Div Office (5001)
1603 Godfrey Avenue
Fort Payne
AL
35967
DeKalb
Vacant (f/k/a/ 34047)
8040 Horton Hwy
Arrington
TN
37014
Williamson
Vacant
(f/k/a 5004)
2114 W 10th St
Anniston
AL
36201
Calhoun
Vacant
(f/k/a 5510)
6108 McClellan Blvd
Anniston
AL
36206
Calhoun



Leased Property


ID
Address
City
State
Zip
County
1107
801 S.E. Jefferson Street
Athens
AL
35611
Limestone
1201
401 21st Avenue South
Nashville
TN
37203
Davidson
3137
2099 Rees Street
Breaux Bridge
LA
70517
St. Martin Parish
3144 (Tract 1)
5325 Summer Avenue
Memphis
TN
38122
Shelby





--------------------------------------------------------------------------------




ID
Address
City
State
Zip
County
3144 (Tract 2)
Summer Avenue
Memphis
TN
38122
Shelby
3155
202 Hwy 75 North
Heth
AR
72346
St. Francis
3201
1507 21st Avenue South
Nashville
TN
37212
Davidson
3247
6379 Navy Road
Millington
TN
38053
Shelby
3276
3271 East Shelby Drive
Memphis
TN
38116
Shelby
3292
2100 Sycamore View Road
Memphis
TN
38134
Shelby
3302
26-A Tusculum Road
Antioch
TN
37013
Davidson
3303
501 Liberty Pike/Sycamore Drive
Franklin
TN
37064
Williamson
3304
3053 Dickerson Road
Nashville
TN
37207
Davidson
3305
1218 Hazelwood Drive
Smyrna
TN
37167
Rutherford
3306
5500 Saundersville Road
Mt. Juliet
TN
37122
Wilson
3312
2430 S. Church Street
Murfreesboro
TN
37130
Rutherford
3314
4401 Harding Road
Nashville
TN
37205
Davidson
3315
770 East Main Street
Hendersonville
TN
37075
Sumner
3316
1883 Almaville Road
Smyrna
TN
37167
Rutherford
3318
588 Waldron Road
Lavergne
TN
37086
Rutherford
3319
4337 Saundersville Road
Old Hickory
TN
37138
Davidson
3320
194 S. Mt. Juliet Road
Mt. Juliet
TN
37122
Wilson
3321
710 Stewarts Ferry
Nashville
TN
37214
Davidson
3322
585 Stewarts Ferry Pike
Nashville
TN
37214
Davidson
3323
3900 Lebanon Road
Hermitage
TN
37076
Davidson
3324
401 Myatt Drive
Madison
TN
37115
Davidson
3325
311 Harding Place
Nashville
TN
37211
Davidson
3340
1100 Hillsboro Road
Franklin
TN
37069
Williamson
3410
4314 Harding Road
Nashville
TN
37205
Davidson
3539
104 Sequoyah Road
Soddy Daisy
TN
37379
Hamilton
3540
521 West Main Street
Monteagle
TN
37356
Grundy
3608
973 Rome Road, SW
Calhoun
GA
30701
Gordon
3617
1128 North Thornton Avenue
Dalton
GA
30720
Whitfield
3641
2809 Chattanooga Road
Rocky Face
GA
30740
Whitfield
3648
702 North Varnell Road
Tunnel Hill
GA
30755
Whitfield
3652
20146 Hwy. 431
Guntersville
AL
35976
Marshall
3686
201 Browns Ferry Rd
Chattanooga
TN
37419
Hamilton
3688
7300 Lee Hwy.
Chattanooga
TN
37421
Hamilton
3697
7301 Middlebrook Pike
Knoxville
TN
37909
Sevier
3704 (sign)
4323 Chapman Hwy
Knoxville
TN
37920
Knox
4044
10150 Hull Street
Midlothian
VA
23112
Chesterfield
4050
626 Warrenton Road
Fredericksburg
VA
22405
Stafford
4059
9800 West Broad Street
Glen Allen
VA
23060
Henrico





--------------------------------------------------------------------------------




ID
Address
City
State
Zip
County
4062
10007 James Madison Hwy
Warrenton
VA
20187
Fauquier
4065
13200 Kingston Road
Chester
VA
23836
Chesterfield
5122
53410 US Hwy 78 W/P.O. Box 315
Eastaboga
AL
36260
Talladega
5177
1590 Hwy 22 West
Alexander City
AL
35010
Tallapoosa
5219
3014 Hwy 20 West
Decatur
AL
35602
Lauderdale
5510 (f/k/a 5509)
6010 Hwy 117
Mentone
AL
35984
Dekalb
5624
1208 Central Avenue
Trion
GA
30753
Chattooga
5629
1135 Trion/Teloga Road
Trion
GA
30753
Chattooga
5645
1031 Georgia Hwy 100 S
Tallapoosa
GA
30176
Haralson
7455
1101 Gallatin Road
Nashville
TN
37206
Davidson
7501
10340 Hwy 107
Sherwood
AR
72120
Pulaski
7502
2099 Wilma Rudolph Blvd.
Clarksville
TN
37040
Montgomery
7503
100 Segler Drive
Oak Grove
KY
42262
Christian
7504
7131 University Dr
Huntsville
AL
35806
Madison
7505
6737 Hwy 69 S
Tuscaloosa
AL
35405
Tuscaloosa
7506
4139 Central Ave
Hot Springs
AR
71913
Garland
7507
7002 City Center Way
Fairview
TN
37062
Williamson
7508
1775 Madison St
Clarksville
TN
37043
Montgomery
7509
1500 Tiny Town Road
Clarksville
TN
37042
Montgomery
7510
905 Memorial Pkwy NW
Huntsville
AL
35801
Madison
7512
8897 Hwy 72W
Huntsville
AL
35758
Madison
7514
2491 Ft. Campbell Blvd.
Clarksville
TN
37040
Montgomery
7516
7670 Vaughn Road
Montgomery
AL
36116
Montgomery
7517
5550 Atlanta Highway
Montgomery
AL
36117
Montgomery
7521
1280 Church Road West
Southaven
MS
38671
DeSoto
7525
403 South Broadway
Portland
TN
37147
Sumner
7526
545 Industrial Blvd. @ I-40
Conway
AR
72032
Faulkner
Memphis Div Office
1255 Lynfield Ave.
Memphis
TN
38119
Shelby
Corporate Office
7102 Commerce Way
Brentwood
TN
37027
Williamson







--------------------------------------------------------------------------------




Schedule 1.1A-2
Mortgage Amendments


 
Deed of Trust and Recording Info
1.
Amended and Restated Mortgage, Security Agreement, Assignment of Leases and
Rents, and Fixture Filing dated as of April 28, 2005, recorded in Book 1194,
Page 567 on May 20, 2005 in Crittenden County, Arkansas.
2.
Amended and Restated Mortgage, Security Agreement, Assignment of Leases and
Rents, and Fixture Filing dated as of April 28, 2005, recorded in Book 2005,
Page 968 on May 19, 2005 in Monroe County, Arkansas.
3.
Amended and Restated Mortgage, Security Agreement, Assignment of Leases and
Rents, and Fixture Filing dated as of April 28, 2005, recorded in Book 838, Page
110 on May 19, 2005 in Phillips County, Arkansas.
4.
Amended and Restated Mortgage, Security Agreement, Assignment of Leases and
Rents, and Fixture Filing dated as of April 28, 2005, recorded as Instrument
Number 05-1881 on May 19, 2005 in Poinsett County, Arkansas.
5.
Amended and Restated Mortgage, Security Agreement, Assignment of Leases and
Rents, and Fixture Filing dated as of April 28, 2005, recorded as Instrument
Number 2005043306 on May 20, 2005 in Pulaski County, Arkansas.
6.
Amended and Restated Mortgage, Security Agreement, Assignment of Leases and
Rents, and Fixture Filing dated as of April 28, 2005, recorded in Book 740, Page
164 on May 20, 2005 in St. Francis County, Arkansas.
7.
Deed to Secure Debt, Security Agreement, and Assignment of Leases and Rents
dated as of April 2, 2007, recorded in Book 2204, Page 151 on June 18, 2007 in
Bartow County, Georgia.
8.
Deed to Secure Debt, Security Agreement, and Assignment of Leases and Rents
dated as of July 13, 2006, recorded in Book 2085, Page 22 on July 19, 2006 in
Bartow County, Georgia.
9.
Deed to Secure Debt, Security Agreement, and Assignment of Leases and Rents
dated as of April 2, 2007, recorded in Book 1378, Page 693 on June 29, 2007 in
Catoosa County, Georgia.
10.
Deed to Secure Debt, Security Agreement, and Assignment of Leases and Rents
dated as of July 13, 2006, recorded in Book 1296, Page 0851 on July 19, 2006 in
Catoosa County, Georgia.
11.
Deed to Secure Debt, Security Agreement, and Assignment of Leases and Rents
dated as of July 13, 2006, recorded in Book 8928, Page 43 on July 21, 2006 in
Cherokee County, Georgia.
12.
Deed to Secure Debt, Security Agreement, and Assignment of Leases and Rents
dated as of July 13, 2006, recorded in Book 00363, Page 0016 on July 19, 2006 in
Dade County, Georgia.





--------------------------------------------------------------------------------




 
Deed of Trust and Recording Info
13.
Deed to Secure Debt, Security Agreement, and Assignment of Leases and Rents
dated as of April 2, 2007, recorded in Book 2088, Page 393 on June 18, 2007 in
Floyd County, Georgia.
14.
Deed to Secure Debt, Security Agreement, and Assignment of Leases and Rents
dated as of April 2, 2007, recorded in Book 644, Page 704 on June 29, 2007 in
Murray County, Georgia.
15.
Deed to Secure Debt, Security Agreement, and Assignment of Leases and Rents
dated as of July 13, 2006, recorded in Book 605, Page 719 on July 20, 2006 in
Murray County, Georgia.
16.
Deed to Secure Debt, Security Agreement, and Assignment of Leases and Rents
dated as of July 13, 2006, recorded in Book 1168, Page 0161 on July 19, 2006 in
Polk County, Georgia.
17.
Deed to Secure Debt, Security Agreement, and Assignment of Leases and Rents
dated as of April 2, 2007, recorded in Book 1501, Page 447 on July 2, 2007 in
Walker County, Georgia.
18.
Amended and Restated Deed to Secure Debt, Security Agreement, Assignment of
Leases and Rents, and Fixture Filing dated as of April 28, 2005, recorded on
July 20, 2005 in Book 1343, Page 656 in Walker County, Georgia.
19.
Deed to Secure Debt, Security Agreement, and Assignment of Leases and Rents
dated as of July 13, 2006, recorded in Book 1429, Page 103 on August 2, 2006 in
Walker County, Georgia.
20.
Deed to Secure Debt, Security Agreement, and Assignment of Leases and Rents
dated as of April 2, 2007, recorded in Book 5026, Page 83 on June 18, 2007 in
Whitfield County, Georgia.
21.
Deed to Secure Debt, Security Agreement, and Assignment of Leases and Rents
dated as of July 13, 2006, recorded in Book 4804, Page 136 on July 19, 2006 in
Whitfield County, Georgia.
22.
Amended and Restated Mortgage, Security Agreement, Assignment of Leases and
Rents, and Fixture Filing dated as of April 28, 2005, recorded in Book 242, Page
70 on June 8, 2005 in Bell County, Kentucky.
23.
Amended and Restated Mortgage, Security Agreement, Assignment of Leases and
Rents, and Fixture Filing dated as of April 28, 2005, recorded in Book 258, Page
297 on June 7, 2005 in Simpson County, Kentucky.
24.
Amended and Restated Deed of Trust, Security Agreement, Assignment of Leases and
Rents and Fixture Filing dated as of April 28, 2005, recorded as Instrument
Number 200503979 Page 1-32 on May 10, 2005 in Alcorn County, Mississippi
25.
Amended and Restated Deed of Trust, Security Agreement, Assignment of Leases and
Rents and Fixture Filing dated as of April 28, 2005, recorded in Book 2213, page
672 on May 10, 2005 in DeSoto County, Mississippi





--------------------------------------------------------------------------------




 
Deed of Trust and Recording Info
26.
Deed of Trust, Security Agreement, Assignment of Leases and Rents, and Fixture
Filing dated as of April 2, 2007, recorded as Instrument #537119, Book 2167,
Page 1530-1560 on August 7, 2007 in Blount County, Tennessee Register of Deeds.
27.
Deed of Trust, Security Agreement, Assignment of Leases and Rents, and Fixture
Filing dated as of July 13, 2006, recorded as Instrument #06013933, in BK/PG
1662/552-582 on July 25, 2006 with the Bradley County, Tennessee Register of
Deeds.
28.
Amended and Restated Deed of Trust, Security Agreement, Assignment of Leases and
Rents, and Fixture Filing dated as of April 28, 2005, recorded in Book 146, Page
845 on May 10, 2005 in Cheatham County, Tennessee.
29.
Amended and Restated Deed of Trust, Security Agreement, Assignment of Leases and
Rents, and Fixture Filing dated as of April 28, 2005, recorded in Book T646,
Page 830 on May 12, 2005 with the Coffee County, Tennessee Register of Deeds and
re-recorded in Book T668, Page 63 on November 22, 2005 with the Coffee County,
Tennessee Register of Deeds.
30.
Deed of Trust, Security Agreement, Assignment of Leases and Rents, and Fixture
Filing dated as of December 15, 2005, recorded as Instrument #20060111-0004563
on January 11, 2006 in Davidson County, Tennessee.
31.
Amended and Restated Deed of Trust, Security Agreement, Assignment of Leases and
Rents, and Fixture Filing dated as of April 28, 2005, recorded as Instrument
#20050506-0051103 on May 6, 2005 in Davidson County, Tennessee.
32.
Deed of Trust, Security Agreement, Assignment of Leases and Rents, and Fixture
Filing dated as of April 28, 2005, recorded in Book 212, Page 489 on December
27, 2005 in Decatur County, Tennessee.
33.
Amended and Restated Deed of Trust, Security Agreement, Assignment of Leases and
Rents, and Fixture Filing dated as of April 28, 2005, recorded in Record Book
221, Page 601 on May 9, 2005 in DeKalb County, Tennessee.
34.
Deed of Trust, Security Agreement, Assignment of Leases and Rents, and Fixture
Filing dated as of April 2, 2007, recorded as Instrument No. 07066776 in Book
DT447, Page 335 on August 29, 2007 with the Giles County, Tennessee Register of
Deeds.


35.
Deed of Trust, Security Agreement, Assignment of Leases and Rents, and Fixture
Filing dated as of April 2, 2007, recorded as Instrument #2007080700076, Book
and Page GI 8430 392 on August 7, 2007 in Hamilton County, Tennessee.




36.
Deed of Trust, Security Agreement, Assignment of Leases and Rents, and Fixture
Filing dated as of July 13, 2006, recorded as Instrument #2006072500091, Book
and Page GI 8023 72 on July 25, 2006 in Hamilton County, Tennessee.





--------------------------------------------------------------------------------




 
Deed of Trust and Recording Info
37.
Deed of Trust, Security Agreement, Assignment of Leases and Rents, and Fixture
Filing dated as of August 15, 2006, recorded as Instrument #2006081700175, Book
and Page GI 8051 702 on August 17, 2006 in Hamilton County, Tennessee.
38.
Amended and Restated Deed of Trust, Security Agreement, Assignment of Leases and
Rents, and Fixture Filing dated as of April 28, 2005, recorded as Instrument No.
05003045 in Book 16, Page 1123 on May 9, 2005 with the Hickman County, Tennessee
Register of Deeds.
39.
Amended and Restated Deed of Trust, Security Agreement, Assignment of Leases and
Rents, and Fixture Filing dated as of April 28, 2005, recorded as Instrument
#200505090089413 on May 9, 2005 in Knox County, Tennessee Register of Deeds.
40.
Deed of Trust, Security Agreement, Assignment of Leases and Rents, and Fixture
Filing dated as of February 8, 2010, recorded in Book 337, Page 881 on March 2,
2010 with the Lawrence County, Tennessee Register of Deeds.
41.
Deed of Trust, Security Agreement, Assignment of Leases and Rents, and Fixture
Filing dated as of April 2, 2007, recorded as Document Nos. 07004695 and
07004696 in BK/PG TD593/209-239 and BK/PG TD593/240-270 on August 8, 2007 with
the Lincoln County, Tennessee Register of Deeds.
42.
Amended and Restated Deed of Trust, Security Agreement, Assignment of Leases and
Rents, and Fixture Filing dated as of April 28, 2005 recorded in Book TD 378,
Page 1 on May 9, 2005 in Macon County, Tennessee.
43.
Deed of Trust, Security Agreement, Assignment of Leases and Rents, and Fixture
Filing dated as of July 13, 2006, recorded in Book 374, Page 309 on July 19,
2006 in Marion County, Tennessee.
44.
Deed of Trust, Security Agreement, Assignment of Leases and Rents, and Fixture
Filing dated as of April 2, 2007, recorded as Instrument #07002656, Book and
Page TD 363/153-184 on August 3, 2007 in Polk County, Tennessee Register of
Deeds.
45.
Amended and Restated Deed of Trust, Security Agreement, Assignment of Leases and
Rents, and Fixture Filing dated as of April 28, 2005, recorded in Record Book
227, Page 464 on May 10, 2005 with the Putnam County, Tennessee Register of
Deeds.
46.
Amended and Restated Deed of Trust, Security Agreement, Assignment of Leases and
Rents, and Fixture Filing dated as of April 28, 2005, recorded as Instrument No.
144188 in Book 1026, Pages 616-651 on June 1, 2005 in Robertson County,
Tennessee.
47.
Amended and Restated Deed of Trust, Security Agreement, Assignment of Leases and
Rents, and Fixture Filing dated as of April 28, 2005, recorded in Book 1026,
Pages 652-686 on June 1, 2005 in Robertson County, Tennessee.
48.
Deed of Trust, Security Agreement, Assignment of Leases and Rents and Fixture
Filing dated as of December 15, 2005, recorded in Book 583, Page 1452 on January
13, 2006 with the Rutherford County, TN Register of Deeds.





--------------------------------------------------------------------------------




 
Deed of Trust and Recording Info
49.
Amended and Restated Deed of Trust, Security Agreement, Assignment of Leases and
Rents, and Fixture Filing dated as of April 28, 2005, recorded as Instrument
#1343244 in Book 501, Page 1868 on May 20, 2005 with the Rutherford County,
Tennessee Register of Deeds.
50.
Amended and Restated Deed of Trust, Security Agreement, Assignment of Leases and
Rents, and Fixture Filing dated as of April 28, 2005, recorded as Instrument
#05084180 on June 1, 2005 in Shelby County, Tennessee.
51.
Amended and Restated Deed of Trust, Security Agreement, Assignment of Leases and
Rents and Fixture Filing dated as of April 28, 2005, recorded as Instrument
#050841482 on June 1, 2005 in Shelby County, Tennessee.
52.
Deed of Trust, Security Agreement, Assignment of Leases and Rents, and Fixture
Filing dated as of December 15, 2005, recorded in Book 2423, Page 250 on January
13, 2006 in Sumner County, Tennessee.
53.
Amended and Restated Deed of Trust, Security Agreement, Assignment of Leases and
Rents, and Fixture Filing dated as of April 28, 2005, recorded in Book 2255,
Page 22 on May 25, 2005 in Sumner County, Tennessee.
54.
Deed of Trust, Security Agreement, Assignment of Leases and Rents, and Fixture
Filing dated as of April 28, 2005, recorded in Book 1206, Page 535 on May 23,
2005 in Tipton County, Tennessee.
55.
Amended and Restated Deed of Trust, Security Agreement, Assignment of Leases and
Rents, and Fixture Filing dated as of April 28, 2005, recorded in Book 128, Page
114 on May 16, 2005 with the Warren County, Tennessee Register of Deeds.
56.
Amended and Restated Deed of Trust, Security Agreement, Assignment of Leases and
Rents, and Fixture Filing dated as of April 28, 2005, recorded as Instrument
#05044315, Book RB179, Page 648-681 on May 10, 2005 in White County, Tennessee.
57.
Deed of Trust, Security Agreement, Assignment of Leases and Rents, and Fixture
Filing dated as of December 15, 2005, recorded in Book 3802, Page 93 on January
13, 2006 in Williamson County, Tennessee.
58.
Amended and Restated Deed of Trust, Security Agreement, Assignment of Leases and
Rents, and Fixture Filing made dated as of April 28, 2005, recorded in Book
4080, Page 100 on October 23, 2006 in Williamson County, Tennessee.
59.
Deed of Trust, Security Agreement, Assignment of Leases and Rents, and Fixture
Filing dated as of October 13, 2006, recorded in Book 1210, Page 1520 on October
18, 2006 in Wilson County, Tennessee.
60.
Deed of Trust, Security Agreement, Assignment of Leases and Rents, and Fixture
Filing dated as of December 15, 2005, recorded in Book 1161, Page 532 on January
30, 2006 in Wilson County, Tennessee.
61.
Amended and Restated Deed of Trust, Security Agreement, Assignment of Leases and
Rents, and Fixture Filing dated as of April 28, 2005, recorded in Book 1114,
Page 145 on May 20, 2005 in Wilson County, Tennessee.





--------------------------------------------------------------------------------




 
Deed of Trust and Recording Info
62.
Amended and Restated Deed of Trust, Security Agreement, Assignment of Leases and
Rents, and Fixture Filing dated as of April 28, 2005, recorded in Book 1114,
Page 98 on May 20, 2005 in Wilson County, Tennessee.
63.
Credit Line Deed of Trust, Security Agreement, Assignment of Leases and Rents,
and Fixture Filing dated as of April 28, 2005, recorded as Instrument #050002019
on May 6, 2005 in Dinwiddie County, Virginia.
64.
Credit Line Deed of Trust, Security Agreement, Assignment of Leases and Rents,
and Fixture Filing dated as of April 28, 2005, recorded in Book 2506, Page 736
on May 6, 2005 in Hanover County, Virginia.
65.
Credit Line Deed of Trust, Security Agreement, Assignment of Leases and Rents,
and Fixture Filing dated as of April 28, 2005, recorded as Instrument #05002133
on May 6, 2005 in Prince George County, Virginia.
66.
Deed of Trust, Security Agreement, Assignment of Leases and Rents, and Fixture
Filing dated as of March 23, 2011, recorded in Book GI 9379, Page 110 on April
6, 2011 in Hamilton County, Tennessee
67.
Deed to Secure Debt, Security Agreement, and Assignment of Leases and Rents
dated as of March 23, 2011, recorded in Book 01678, Page 0209on April 1, 2011 in
Walker County, Georgia
68.
Deed of Trust, Security Agreement, Assignment of Leases and Rents, and Fixture
Filing dated as of March 23, 2011, recorded in Book 3409, Page 439 on April 1,
2011 in Sumner County, Tennessee







--------------------------------------------------------------------------------




Schedule 1.1(C)
Revolving Credit Commitments


Fifth Third Bank
$35,000,000
Bank of Montreal
$32,500,000
Regions Bank
$32,500,000
Bank of America, N.A.
$20,000,000
First Tennessee Bank National Association
$20,000,000
Bank Hapoalim B.M.
$20,000,000









--------------------------------------------------------------------------------




Schedule 2.4
"Revolving Credit Commitments"
under the Existing Credit Agreement


Fifth Third Bank
$105,000,000
Bank of Montreal
$28,500,000
Regions Bank
$28,500,000
First Tennessee Bank National Association
$9,500,000
Bank Hapoalim B.M.
$28,500,000









--------------------------------------------------------------------------------




Schedule 4.1(b)
Guarantee Obligations


None.






--------------------------------------------------------------------------------




Schedule 4.4
Consents
1.
Transfer of ownership or a change of officers of the Borrowers or their
Subsidiaries upon foreclosure pursuant to the terms of certain of the Security
Documents would require consents or approval of, or registrations or filings
with, certain Governmental Authorities that have issued licenses and permits to
the Borrowers and their Subsidiaries in order to obtain such licenses and
permits, including, without limitation, (i) licenses and permits for the sale of
alcohol, tobacco, fuel and lottery products, (ii) licenses and permits from
various city and county governmental authorities applicable to convenience store
operations, (iii) licenses and permits to operate or own underground storage
tanks for fuel, (iv) permits for the acceptance of electronic benefit transfers
(i.e. food stamps), and (v) money transmitter service license in the state of
Alabama.



2.
The grant of certain security interests in equipment leases (or equipment leased
pursuant to such leases) and/or leasehold mortgages in real estate leases by
Borrower or its Subsidiaries as contemplated by the Loan Documents may require
certain notices to and/or consents of such lessors.











--------------------------------------------------------------------------------




Schedule 4.8(a)
Real Property of the Loan Parties
Owned Property


ID
Address
City
State
Zip
County
1004
127 North Central Hwy
Centerville
TN
37033
Hickman
1014
234 Beersheba Hwy
McMinnville
TN
37110
Warren
1018
3043 Nolensville Road
Nashville
TN
37211
Davidson
1033
712 Main Street
Nashville
TN
37206
Davidson
1040
1301 Dickerson Road
Goodlettsville
TN
37072
Davidson
1060
951 Riverview Avenue
Pineville
KY
40977
Bell
1106
501 North Gault
Ft. Payne
AL
35967
DeKalb
1115
P.O. Box 472/Hwy 31 East
Westmoreland
TN
37186
Sumner
1133
4531 Chapman Highway
Knoxville
TN
37920
Knox
3005
1521 North Missouri
West
AR
72301
Crittenden
3009
2218 Hwy. 72 East
Corinth
MS
38834
Alcorn
3065
6624 Charlotte Avenue
Nashville
TN
37209
Davidson
3142
6127 Stage Road
Bartlett
TN
38134
Shelby
3148
3161 U.S. Hwy 61
Memphis
TN
38109
Shelby
3150
6193 Mt. Moriah
Memphis
TN
38115
Shelby
3154
1030 Hwy 78 North
Wheatley
AR
72032
St. Francis
3155(1)
 (Parcel 2)
202 Hwy 75 North
Heth
AR
72346
St. Francis
3156
2201 Whites Creek Pike
Nashville
TN
37207
Davidson
3159
979 East Brooks Road
Memphis
TN
38116
Shelby
3162
1251 Church St. (Sanbyrn)
Murfreesboro
TN
37130
Rutherford
3164
459 E. H. Crump Blvd.
Memphis
TN
38126
Shelby
3165
2454 Elvis Presley
Memphis
TN
38106
Shelby
3174
3703 Jackson (Orchi)
Memphis
TN
38108
Shelby
3178
1415 Main Street
Brinkley
AR
72021
Monroe
3181
5420 W. 12th (Fairpark)
Little Rock
AR
72204
Pulaski
3184
4190 Nolensville Rd.
Nashville
TN
37211
Davidson
3185
5040 Nolensville Rd.
Nashville
TN
37211
Davidson
3186
2406 Elm Hill/McGavock Pike
Nashville
TN
37214
Davidson
3187
1191 Murfreesboro Rd.
Nashville
TN
37217
Davidson
3189
1090 Murfreesboro Rd.
Nashville
TN
37217
Davidson
3208
111 Luyben Hills Rd.
Kingston
TN
37082
Cheatham
3215
1201 South Gallatin Rd.
Madison
TN
37115
Davidson
3216
15131 Old Hickory Blvd
Nashville
TN
37211
Davidson
3217
7600 Hwy 70 South
Nashville
TN
37221
Davidson









--------------------------------------------------------------------------------




3219
481 Old Hickory Blvd
Nashville
TN
37209
Davidson
3245
3333 Thomas/US Hwy 51
Memphis
TN
38127
Shelby
3246
2120 Frayser Blvd.
Memphis
TN
38127
Shelby
3251
4000 Raleigh Millington
Memphis
TN
38128
Shelby
3252
4311 New Allen Rd.
Memphis
TN
38128
Shelby
3261
2142 Central Ave.
Memphis
TN
38104
Shelby
3262
3278 Summer Ave.
Memphis
TN
38112
Shelby
3265
5263 Hwy 61 S.
Memphis
TN
38109
Shelby
3267
2515 Goodman Rd. W.
Horn Lake
MS
38637
Desoto
3269
1505 E. Brooks Rd.
Memphis
TN
38116
Shelby
3282
2767 Mt. Moriah
Memphis
TN
38115
Shelby
3287
3210 Hickory Hill Rd.
Memphis
TN
38115
Shelby
3288
6566 Winchseter
Memphis
TN
38115
Shelby
3291
6215 Macon Rd.
Memphis
TN
38134
Shelby
3295
2214 Whitten Rd.
Memphis
TN
38134
Shelby
3310
2408 Goosecreek by-pass
Franklin
TN
37064
Williamson
3311
553 Murfreesboro Road
Nashville
TN
37210
Davidson
3331
365 Harding Place
Nashville
TN
37211
Davidson
3332
2601 Murfreesboro Pike
Nashville
TN
37217
Davidson
3333
4805 Trousdale
Nashville
TN
37220
Davidson
3334
465 Donelson Pike
Nashville
TN
37214
Davidson
3336
4134 Gallatin Road
Nashville
TN
37216
Davidson
3338
4211 Charlotte Avenue
Nashville
TN
37209
Davidson
3340(2)
1100 Hillsboro Road
Franklin
TN
37069
Williamson
3341
11247 Lebanon Road
Mt. Juliet
TN
37122
Wilson
3343
765 Bell Road
Antioch
TN
37013
Davidson
3344
1415 Memorial Blvd.
Murfreesboro
TN
37130
Rutherford
3347
611 51st Avenue North
Nashville
TN
37209
Davidson
3351
803 South Cumberland
Lebanon
TN
37087
Wilson
3352
2813 Dickerson Pike
Nashville
TN
37207
Davidson
3354
667 South Hartman Drive
Lebanon
TN
37087
Wilson
3400
254 Long Hollow Pike
Goodlettsville
TN
37072
Davidson
3401
5400 Old Hickory Blvd
Hermitage
TN
37076
Davidson
3402
4711 Andrew Jackson
Hermitage
TN
37076
Davidson
3403
550 Donelson Pike
Nashville
TN
37214
Davidson
3404
2301 Murfreesboro Road
Nashville
TN
37217
Davidson
3405
1101 Bell Road
Antioch
TN
37013
Davidson
3406
2010 NW Broad Street
Murfreesboro
TN
37129
Rutherford
3407
1320 Memorial Blvd
Murfreesboro
TN
37129
Rutherford
3408
1301 Murfreesboro
Franklin
TN
37064
Williamson
3409
158 Franklin Road
Brentwood
TN
37027
Williamson
3411
7101 Harding Road
Nashville
TN
37221
Davidson









--------------------------------------------------------------------------------




3412
7108 Moores Lane
Brentwood
TN
37027
Williamson
3413
15109 Old Hickory Blvd
Nashville
TN
37211
Davidson
3414
7670 Hwy 70 South
Nashville
TN
37221
Davidson
3415
629 Old Hickory Blvd
Nashville
TN
37209
Davidson
3416
801 Jefferson Street
Nashville
TN
37208
Davidson
3421
126 North Mt Juliet Rd
Mt Juliet
TN
37122
Wilson
3426
801 Expo Drive
Smyrna
TN
37167
Rutherford
3427
985 Greensboro Drive
Gallatin
TN
37066
Sumner
3501
630 South 3rd Ave
Chatsworth
GA
30705
Murray
3502
6672 Alabama Hwy
Ringgold
GA
30736
Catoosa
3503
955 Hwy 299
Wildwood
GA
30757
Dade
3507
1406 Cleveland Hwy
Dalton
GA
30720
Whitfield
3508
815 A Chickamauga Ave
Rossville
GA
30741
Walker
3509
1430 Kellogg Creek Road
Acworth
GA
30101
Cherokee
3510
1822 Dug Gap Road
Dalton
GA
30720
Whitfield
3513
324 Glenwood Ave
Dalton
GA
30720
Whitfield
3514
1217 North 3rd Ave 411
Chatsworth
GA
30705
Murray
3516
1029 Hwy 411 South
Chatsworth
GA
30705
Murray
3519
2210 Chattanooga Road
Rocky Face
GA
30740
Whitfield
3521
399 Cloud Springs Rd
Ft. Oglethorpe
GA
30742
Catoosa
3523
5090 Hwy 136
Trenton
GA
30752
Dade
3524
444 Hooker Road
Wildwood
GA
30757
Dade
3526
2403 Cloud Springs Road
Rossville
GA
30741
Catoosa
3529
118 Tennessee Street
Cartersville
GA
30120
Bartow
3530
4600 Hwy 58
Chattanooga
TN
37416
Hamilton
3531
3410 Brainerd Road
Chattanooga
TN
37411
Hamilton
3532
4711 Brainerd Road
Chattanooga
TN
37411
Hamilton
3533
4500 Dayton Blvd
Red Bank
TN
37415
Hamilton
3534
100 West 20th St.
Chattanooga
TN
37408
Hamilton
3536
8604 N. Hickory Valley Rd
Chattanooga
TN
37416
Hamilton
3537
1933 Hamill Road
Hixson
TN
37343
Hamilton
3538
3709 Cummings Hwy
Chattanooga
TN
37419
Hamilton
3542
2727 Rossville Blvd
Chattanooga
TN
37404
Hamilton
3543
140 Rowland Drive
Jasper
TN
37347
Marion
3544
2452 N. Highway 27
Lafayette
GA
30728
Walker
3606
2505 Shorter Ave
Rome
GA
30161
Floyd
3607
2900 Martha Berry Hwy NE
Rome
GA
30161
Floyd
3610
1010 N. Third Ave
Chatsworth
GA
30705
Murray
3611
6305 Hwy 225 N.
Crandall
GA
30711
Murray
3612
304 North Thornton Ave
Dalton
GA
30720
Whitfield
3615
1950 Chattanooga Rd
Dalton
GA
30720
Whitfield









--------------------------------------------------------------------------------




3616
3550 Cleveland Hwy
Dalton
GA
30720
Whitfield
3620
2112 Cleveland Hwy
Dalton
GA
30720
Whitfield
3621
1261 Dawnville Road NE
Dalton
GA
30720
Whitfield
3622
825 Riverbend Drive
Dalton
GA
30720
Whitfield
3623
2299 Abutment Road
Dalton
GA
30720
Whitfield
3627
1210 Dawnville Rd NE
Dalton
GA
30720
Whitfield
3628
3405 Hwy 411 N
Eton
GA
30724
Murray
3629
2618 Hwy 193
Flintstone
GA
30725
Walker
3631
E Hwy 136 & Hwy 201
Villanow
GA
30728
Walker
3637
2755 Hwy 41 N
Ringgold
GA
30736
Catoosa
3638
3668 Battlefield Pkwy
Ringgold
GA
30736
Catoosa
3640
8040 Hwy 27 N
Rock Springs
GA
30739
Walker
3644
408 James St.
Rossville
GA
30741
Walker
3645
2090 McFarland Ave
Rossville
GA
30741
Walker
3649
8890 Hwy 72 W
Madison
AL
35758
Madison
3654
3392 Memorial Blvd
Murfreesboro
TN
37127
Rutherford
3655
1900 Candies Creek Lane
Cleveland
TN
37362
Bradley
3659
1409 Huntsville Hwy
Fayetteville
TN
37334
Lincoln
3660
6120 Hwy 58
Harrison
TN
37341
Hamilton
3662
5500 Hwy 153
Hixson
TN
37343
Hamilton
3665
Hwy 411 & Ladd Springs Rd SE
Old Fort
TN
37362
Polk
3666
9115 Lee Highway
Ooltewah
TN
37363
Hamilton
 
 
 
 
 
 
3668
3720 Taft Hwy
Signal Mtn
TN
37377
Hamilton
3669
1206 Taft Hwy
Signal Mtn
TN
37377
Hamilton
3671
101 Cedar Lane
Tullahoma
TN
37388
Coffee
3672
315 E. Lincoln St
Tullahoma
TN
37388
Coffee
3675
2130 Amnicola Hwy
Chattanooga
TN
37406
Hamilton
3677
3131 S. Broad St.
Chattanooga
TN
37408
Hamilton
3678
1221 E. Main St.
Chattanooga
TN
37404
Hamilton
3680
6514 Ringgold Rd
Chattanooga
TN
37412
Hamilton
3681
2625 Dayton Blvd
Chattanooga
TN
37415
Hamilton
3682
3637 Hixson Pk
Chattanooga
TN
37415
Hamilton
3683
314 Morrison Springs Rd
Chattanooga
TN
37415
Hamilton
3685
200 Browns Ferry Rd
Chattanooga
TN
37419
Hamilton
3686(3)
201 Browns Ferry Rd
Chattanooga
TN
37419
Hamilton
3687
7701 Lee Hwy
Chattanooga
TN
37421
Hamilton
3690
8107 Standifer Gap Rd
Chattanooga
TN
37421
Hamilton
3692
6200 Lee Hwy
Chattanooga
TN
37421
Hamilton
3694
2556 E. Broadway Ave
Maryville
TN
37804
Blount
3698
5300 Central Ave
Knoxville
TN
37912
Knox









--------------------------------------------------------------------------------




3699
5412 Asheville Hwy
Knoxville
TN
37914
Knox
3701
7001 Kingston Pike
Knoxville
TN
37919
Knox
3702
7901 Kingston Pike
Knoxville
TN
37919
Knox
3703
4607 Kingston Pike
Knoxville
TN
37919
Knox
3704
4323 Chapman Hwy
Knoxville
TN
37920
Knox
3705
4409 Western Ave
Knoxville
TN
37921
Knox
3707
924 Mill Street
Pulaski
TN
38479
Giles
5101
2380 Pelham Rd. South
Jacksonville
AL
36265
Calhoun
5102
1601 Pelham Rd. South
Jacksonville
AL
36265
Calhoun
5107
22 Choccolocca
Anniston
AL
36201
Calhoun
5108
706 Pelham Road South
Jacksonville
AL
36265
Calhoun
5113
8689 AL Hwy 202
Bynum
AL
36253
Calhoun
5117
7665 Hwy 431/ PO Box 422
Alexandria
AL
36250
Calhoun
5118
401 Memorial Drive
Piedmont
AL
36272
Calhoun
5119
7876 Alabama Hwy 77
Ohatchee
AL
36271
Calhoun
5123
828 Lenlock Lane
Anniston
AL
36206
Calhoun
5124
7640 US Hwy 431 N/PO Box
Alexandria
AL
36250
Calhoun
5146
3501 Rainbow Drive
Rainbow City
AL
35906
Etowah
5148
8873 Hwy 431
Albertville
AL
35950
Marshall
5150
43118 US Hwy 72
Stevenson
AL
35772
Jackson
5151
5585 Alabama Hwy 68
Collinsville
AL
35961
DeKalb
5157
5202 Greenhill Blvd. NW
Fort Payne
AL
35967
DeKalb
5158
4414A Gault Ave. North
Fort Payne
AL
35967
DeKalb
5159
14732 AL Hwy 68
Crossville
AL
35962
DeKalb
5160
9000 AL Hwy 40
Henagar
AL
36978
DeKalb
5163
5396 Tammy Little Drive
Section
AL
35771
Jackson
5165
1808 Gault Ave South
Fort Payne
AL
35967
DeKalb
5168
5408 Hwy 68
Collinsville
AL
35961
DeKalb
5169
189 AL Hwy 35
Fyffe
AL
35971
Jackson
5174
13084 Hwy 22 East
New Site
AL
36256
Tallapoosa
5175
8361 Hwy 31 N/PO Box 135
Calera
AL
35040
Shelby
5176
1312 Talladega Highway
Sylacauga
AL
35150
Talladega
5179
67420 AL Hwy 77
Talladega
AL
35160
Talladega
5181
88801 Hwy 9 North
Lineville
AL
36266
Clay
5182
83162 Hwy 9
Ashland
AL
36251
Clay
5184
4761 Hwy 280 East
Alexander City
AL
35010
Tallapoosa
5185
946 Hillabee Street
Alexander City
AL
35010
Tallapoosa
5188
64940 AL Hwy 77 North
Talledega
AL
35160
Talladega
5190
6158 US Hwy 11/PO Box 964
Springville
AL
35146
St. Clair









--------------------------------------------------------------------------------




5191
14590 US Hwy 411
Odenville
AL
35120
St. Clair
5193
32751 US Hwy 280
Childersburg
AL
35044
Talladega
5195
22065 Hwy 21
Alpine
AL
35014
Talladega
5203
12245 US 231/431 North
Meridianville
AL
35759
Madison
5206
624 Jeff Road
Huntsville
AL
35810
Madison
5207
2220 Zierdt Road SW
Huntsville
AL
35824
Madison
5210
6016 Hwy 72 East
Gurley
AL
35748
Madison
5211
7606 Wall Triana Hwy
Harvest
AL
35749
Madison
5212
28890 AL Hwy 99
Elkmont
AL
35620
Limestone
5213
10475 Hwy 72
Rogersville
AL
35652
Lauderdale
5214
1009 Winchester Road NE
Huntsville
AL
35810
Madison
5215
2000 Helton Drive
Florence
AL
35630
Lauderdale
5216
2291 Florence Blvd
Florence
AL
35630
Lauderdale
5217
4401 Chisholm Road
Florence
AL
35630
Lauderdale
5218
5909 AL Hwy 53
Harvest
AL
35749
Madison
5220
1006 Harvest Road
Harvest
AL
35749
Madison
5221
S 302 Cox Creek Parkway
Florence
AL
35630
Lauderdale
5224
2411 Darby Drive
Florence
AL
35630
Lauderdale
5250
102 North Military Street
Loretto
TN
38469
Lawrence
5533
605 Broadway Avenue
Talladega
AL
35160
Talladega
5537
734 Airport Drive
Alexander City
AL
35010
Tallapoosa
5538
35160 Al Hwy 21
Talladega
AL
35160
Talladega
5540
102 Main Street
Weaver
AL
36277
Calhoun
7301
1315 Pine Street
Florence
AL
35630
Lauderdale
7317
209 Jackson St./Illinois Ave
Harrisburg
AR
72432
Poinsett
7318
527 Columbia Street
Helena
AR
72342
Phillips
7324
10106 I-30
Little Rock
AR
72209
Pulaski
7328
3401 John F. Kennedy Blvd.
N. Little Rock
AR
72116
Pulaski
7334
604 Highway 63 South
Truman
AR
72472
Poinsett
7449
1691 Poplar Avenue
Memphis
TN
38104
Shelby
7460
10 North Willow & Broad
Cookeville
TN
38501
Putnam
Alabama Div Office (5001)
1603 Godfrey Avenue
Fort Payne
AL
35967
DeKalb
Vacant (f/k/a/ 34047)
8040 Horton Hwy
Arrington
TN
37014
Williamson
Vacant
(f/k/a 5004)
2114 W 10th St
Anniston
AL
36201
Calhoun
Vacant
(f/k/a 5510)
6108 McClellan Blvd
Anniston
AL
36206
Calhoun









--------------------------------------------------------------------------------






Leased Property


ID
Address
City
State
Zip
County
1001
5756 Old Hickory Blvd.
Hermitage
TN
37076
Davidson
1007
2732 York Road
Pleasant View
TN
37146
Robertson
1010
137 E. Bockman Way
Sparta
TN
38583
White
1024
19 West Spring Street
Cookeville
TN
38501
Putnam
1027
406 South Water Street
Gallatin
TN
37066
Sumner
1028
8631 Hwy 25 East/I-65 & Hwy 25
Cross Plains
TN
37049
Robertson
1030
2616 Franklin Road
Nashville
TN
37204
Davidson
1044
601 North Main Street
Franklin
KY
42134
Simpson
1045
819 Columbia Avenue
Franklin
TN
37064
Williamson
1092
1000 R.B.S. Road
Lafayette
TN
37083
Macon
1107
801 S.E. Jefferson Street
Athens
AL
35611
Limestone
1149
1425 Robinson Road
Old Hickory
TN
37138
Davidson
1201
401 21st Avenue South
Nashville
TN
37203
Davidson
2004
2715 West 65th Street
Little Rock
AR
72209
Pulaski
2012
925 Tennessee Avenue South
Parsons
TN
38363
Decatur
3041
833 Highway 51 North
Covington
TN
38019
Tipton
3046
7790 Highway 51 North
Millington
TN
38053
Shelby
3056
1723 Jackson (Evergreen)
Memphis
TN
38107
Shelby
3063
128 East Broad Street
Smithville
TN
37166
DeKalb
3064
240 Hwy 109 North @ I-40
Lebanon
TN
37087
Wilson
3066
301 Long Hollow Pike
Goodlettsville
TN
37072
Davidson
3068
1187 West Main Street
Hendersonville
TN
37075
Sumner
3138
298 East Mallory Avenue
Memphis
TN
38109
Shelby
3143
272 South Danny Thomas Blvd.
Memphis
TN
38126
Shelby
3144 (Tract 1)
5325 Summer Avenue
Memphis
TN
38122
Shelby
3144 (Tract 2)
Summer Avenue
Memphis
TN
38122
Shelby
3155 (Parcel 1)
202 Hwy 75 North
Heth
AR
72346
St. Francis
3191
5001 Linbar Drive
Nashville
TN
37211
Davidson
3193
1500 Lebanon Road
Nashville
TN
37210
Davidson
3194
440 Harding Place
Nashville
TN
37211
Davidson
3195
4677 Trousdale Drive
Nashville
TN
37204
Davidson
3198
3410 West End Avenue
Nashville
TN
37203
Davidson









--------------------------------------------------------------------------------




3200
1302 Neely's Bend Road
Madison
TN
37115
Davidson
3201
1507 21st Avenue South
Nashville
TN
37212
Davidson
3204
160 McGavock Pike
Nashville
TN
37214
Davidson
3212 (Parcel 1)
8007 Moore's Lane
Brentwood
TN
37027
Williamson
3212 (Parcel 2)
8009 Moore's Lane
Brentwood
TN
37027
Williamson
3214
18 Thompson Lane
Nashville
TN
37211
Davidson
3218
2101 Murfreesboro Road
Nashville
TN
37217
Davidson
3220
2827 Smith Springs Road
Nashville
TN
37217
Davidson
3247
6379 Navy Road
Millington
TN
38053
Shelby
3271
2185 Winchester/Airways
Memphis
TN
38116
Shelby
3276
3271 East Shelby Drive
Memphis
TN
38116
Shelby
3280
1781 Kirby Parkway
Memphis
TN
38138
Shelby
3283
5009 Park Avenue
Memphis
TN
38117
Shelby
3292
2100 Sycamore View Road
Memphis
TN
38134
Shelby
3299
100 Highway 76
White House
TN
37188
Robertson
3302
26-A Tusculum Road
Antioch
TN
37013
Davidson
3303
501 Liberty Pike/Sycamore Drive
Franklin
TN
37064
Williamson
3304
3053 Dickerson Road
Nashville
TN
37207
Davidson
3305
1218 Hazelwood Drive
Smyrna
TN
37167
Rutherford
3306
5500 Saundersville Road
Mt. Juliet
TN
37122
Wilson
3307
2103 21st Avenue South
Nashville
TN
37212
Davidson
3312
2430 S. Church Street
Murfreesboro
TN
37130
Rutherford
3314
4401 Harding Road
Nashville
TN
37205
Davidson
3315
770 East Main Street
Hendersonville
TN
37075
Sumner
3316
1021 Almaville Rd.
Smyrna
TN
37167
Rutherford
3317
2924 Franklin Road
Murfreesboro
TN
37129
Rutherford
3318
558 Waldron Road


Lavergne
TN
37086
Rutherford
3319
4337 Saundersville Road
Old Hickory
TN
37138
Davidson
3320
194 S. Mt. Juliet Road
Mt. Juliet
TN
37122
Wilson
3321
710 Stewarts Ferry
Nashville
TN
37214
Davidson
3322
585 Stewarts Ferry Pike
Nashville
TN
37214
Davidson
3323
3900 Lebanon Road
Hermitage
TN
37076
Davidson
3324
401 Myatt Drive
Madison
TN
37115
Davidson
3325
311 Harding Place
Nashville
TN
37211
Davidson
3326
240 North Franklin Road
Franklin
TN
37064
Williamson
3327
7725 Highway 70 South
Bellevue
TN
37221
Davidson
3328
626 Old Hickory
Nashville
TN
37209
Davidson
3340
1100 Hillsboro Road
Franklin
TN
37069
Williamson









--------------------------------------------------------------------------------




3353
883 Hartsville Pike
Gallatin
TN
37066
Sumner
3378
1501 Murfreesboro Road
Franklin
TN
37064
Williamson
3410
4314 Harding Road
Nashville
TN
37205
Davidson
3417
157 West Main Street
Hendersonville
TN
37075
Sumner
3418
1516 Gallatin Pike South
Madison
TN
37115
Davidson
3419
6509 Charlotte Avenue
Nashville
TN
37209
Davidson
3420
1908 8th Avenue South
Nashville
TN
37203
Davidson
3428
West Haven, Hwy 96/Downs
Franklin
TN
37064
Williamson
3517
1194 Hwy 76
Chatsworth
GA
30705
Murray
3522
610 Chickamauga Avenue
Rossville
GA
30741
Walker
3525
315 Deerhead Cove Road
Rising Fawn
GA
30738
Dade
3527
104 GTM Parkway
Rockmart
GA
30153
Polk
3528
802 Cartersville Hwy
Rockmart
GA
30153
Polk
3539
104 Sequoyah Road
Soddy Daisy
TN
37379
Hamilton
3540
521 West Main Street
Monteagle
TN
37356
Grundy
3600
6434 J. Frank Harris Parkway
Adairsville
GA
30103
Bartow
3603
1050 Catersville Hwy.
Rome
GA
30161
Floyd
3608
973 Rome Road, SW
Calhoun
GA
30701
Gordon
3617
1128 North Thornton Avenue
Dalton
GA
30720
Whitfield
3625
3000 E. Walnut Avenue
Dalton
GA
30720
Whitfield
3634
Highway 151 & Highway 41
Ringgold
GA
30736
Catoosa
3641
2809 Chattanooga Road
Rocky Face
GA
30740
Whitfield
3642
601 LaFayette Road
Rocky Face
GA
30740
Whitfield
3643
1200 Lakeview Drive
Rossville
GA
30741
Catoosa
3648
702 North Varnell Road
Tunnel Hill
GA
30755
Whitfield
3652
20146 Hwy. 431
Guntersville
AL
35976
Marshall
3663
1226 Lula Lake Road
Lookout Mountain
GA
30750
Walker
3664
Hwy 411 & Hwy 64
Ocoee
TN
37361
Polk
3667
14816 Dayton Pike
Sale Creek
TN
37373
Hamilton
3673
1265 E. Third Street
Chattanooga
TN
37421
Hamilton
3686
201 Browns Ferry Rd
Chattanooga
TN
37419
Hamilton
3691
8126 E. Brainard Road
Chattanooga
TN
37421
Hamilton
3697
7301 Middlebrook Pike
Knoxville
TN
37909
Sevier
4044
10150 Hull Street
Midlothian
VA
23112
Chesterfield
4050
626 Warrenton Road
Fredericksburg
VA
22405
Stafford
4058
4707 County Drive
Disputanta
VA
23842
Prince George
4059
9800 West Broad Street
Glen Allen
VA
23060
Henrico
4061
801 England Street
Ashland
VA
23005
Hanover









--------------------------------------------------------------------------------




4062
10007 James Madison Hwy
Warrenton
VA
20187
Fauquier
4064
6460 Boydton Plank Road
Petersburg
VA
23803
Dinwiddie
4065
13200 Kingston Road
Chester
VA
23836
Chesterfield
5111
5958 Speedway Blvd.
Eastaboga
AL
36260
Talladega
5112
140 US Hwy 278 Bypass E
Piedmont
AL
36272
Calhoun
5114
1513 Greenbriar Road
Anniston
AL
36201
Calhoun
5116
1443 Lenlock Lane
Anniston
AL
36201
Calhoun
5121
45235 Hwy 78
Lincoln
AL
35096
Talladega
5122
53410 US Hwy 78 W/P.O. Box 315
Eastaboga
AL
36260
Talladega
5130
5101 Oscar Baxter Blvd.
Tuscaloosa
AL
35405
Tuscaloosa
5131
1921 McFarland Blvd.
Northport
AL
35473
Tuscaloosa
5132
13518 US Hwy 43 N
Northport
AL
35475
Tuscaloosa
5142
100 Piedmont Road
Centre
AL
35960
Cherokee
5143
25 Steele Station Road
Rainbow City
AL
35906
Etowah
5145
2001 DeSoto Parkway East
Fort Payne
AL
35967
DeKalb
5149
1115 Greenhill Blvd. NW
Fort Payne
AL
35967
DeKalb
5152
16 Main Street East
Rainsville
AL
35986
DeKalb
5153
1402 Glenn Blvd.
Fort Payne
AL
35967
DeKalb
5155
41425 AL Hwy 75 & 227
Geraldine
AL
35974
DeKalb
5166
1800 Gault Avenue North
Fort Payne
AL
35967
DeKalb
5167
1401 Glenn Blvd.
Fort Payne
AL
35967
DeKalb
5172
1718 Main Street East
Rainsville
AL
35986
DeKalb
5177
1590 Hwy 22 West
Alexander City
AL
35010
Tallapoosa
5183
2154 East University Drive
Auburn
AL
36830
Lee
5189
US Hwy 231 & Al Hwy 22
Rockford
AL
35136
Coosa
5192
36851 US Hwy 231
Ashville
AL
35953
St. Clair
5196
2417 East Glenn Avenue
Auburn
AL
36830
Lee
5204
6670 Hwy 431 South
Owens Cross
AL
35763
Madison
5219
3014 Hwy 20 West
Decatur
AL
35602
Lauderdale
5225
100 Wilson Dam Road
Muscle Shoals
AL
35661
Colbert
5510 (f/k/a 5509)
6010 Hwy 117
Mentone
AL
35984
DeKalb
5515
9180 Hwy 117
Valley Head
AL
35989
DeKalb
5546
2331 Frayser Boulevard
Memphis
TN
38127
Shelby
7501
10340 Hwy 107
Sherwood
AR
72120
Pulaski
7502
2099 Wilma Rudolph Blvd.
Clarksville
TN
37040
Montgomery
7503
100 Segler Drive
Oak Grove
KY
42262
Christian









--------------------------------------------------------------------------------




7504
7131 University Dr
Huntsville
AL
35806
Madison
7505
6737 Hwy 69 S
Tuscaloosa
AL
35405
Tuscaloosa
7506
4139 Central Ave
Hot Springs
AR
71913
Garland
7507
7002 City Center Way
Fairview
TN
37062
Williamson
7508
1775 Madison St
Clarksville
TN
37043
Montgomery
7509
1500 Tiny Town Road
Clarksville
TN
37042
Montgomery
7510
905 Memorial Pkwy NW
Huntsville
AL
35801
Madison
7512
8897 Hwy 72W
Huntsville
AL
35758
Madison
7514
2491 Ft. Campbell Blvd.
Clarksville
TN
37040
Montgomery
7516
7670 Vaughn Road
Montgomery
AL
36116
Montgomery
7517
5550 Atlanta Highway
Montgomery
AL
36117
Montgomery
7521
1280 Church Road West
Southaven
MS
38671
DeSoto
7525
403 South Broadway
Portland
TN
37147
Sumner
7526
545 Industrial Blvd. @ I-40
Conway
AR
72032
Faulkner
Corporate Office
7102 Commerce Way
Brentwood
TN
37027
Williamson
Memphis Div Office
3175 Lenox Park Blvd, Suite 111
Memphis
TN
 
Shelby
Nashville Div Office (3321)
710 Stewarts Ferry
Nashville
TN
37214
Davidson



            
(1) 
Site includes both owned and leased property. Borrower leases the main site with
store and owns an adjacent parcel.

(2) 
Site includes both owned and leased property. Borrower owns the parcel with the
canopy and tanks and leases the parcel with the building.

(3) 
Site includes both owned and leased property. Borrower owns the main site and
improvements and leases the adjacent parcel for parking.











--------------------------------------------------------------------------------




Schedule 4.8(b)
Ownership of Property


None.












--------------------------------------------------------------------------------




Schedule 4.15
Subsidiaries


Name
Jurisdiction
Percentage of Capital Stock
Owned by Loan Parties
Class of Capital Stock
Owned by Loan Parties
 
 
 
 
Gasoline Associated Services, Inc.
Alabama
100% owned by MAPCO Express, Inc.
Common
 
 
 
 
Liberty Wholesale Co., Inc.
Alabama
100% owned by MAPCO Express, Inc.
Common









--------------------------------------------------------------------------------




Schedule 6.13
Post-Closing Requirements     


1.
The Borrowers shall deliver, or cause to be delivered, to Administrative Agent
not later than ten (10) Business Days following the Third Restatement Effective
Date a date down endorsement, in form and substance reasonably acceptable to
Administrative Agent, to each of the Title Policies set forth below:



a.
FA-31-550339

b.
FA-31-550330

c.
FA-31-550335

d.
M-9994-7159064

e.
M-9996-020001



2.
The Borrowers shall deliver, or cause to be delivered, to Administrative Agent
not later than one hundred eighty (180) days following the Third Restatement
Effective Date a date down endorsement, in form and substance reasonably
acceptable to Administrative Agent, to each of the Title Policies set forth
below:



a.
FA-82-472869

b.
FA-82-472848

c.
FA-82-472855

d.
472957-2

e.
472957-3

f.
472957-4

g.
TN3615-81-C201101041-2011.81307-83262811



3.
The Borrowers shall deliver, or cause to be delivered, to Administrative Agent
not later than thirty (30) days following the Third Restatement Effective Date
evidence, in form and substance reasonably acceptable to Administrative Agent,
that the following liens recorded against MAPCO Express set forth below have
been terminated:







--------------------------------------------------------------------------------




 
Secured Party
Jurisdiction
Date of Filing


Filing No.
a    
Bartow County Tax Commissioner
Bartow Co., GA
3/6/13
BK 165 PG 447
Doc. 004211


b    
State of Georgia
Catoosa Co., GA
3/25/14
BK 78 PG 567


c    
State of Georgia
Catoosa Co., GA
3/25/14
BK 78 PG 568


d    
State of Georgia
Catoosa Co., GA
3/25/14
BK 78 PG 569


e    
State of Georgia
Catoosa Co., GA
3/25/14
BK 78 PG 570


f    
State of Georgia
Catoosa Co., GA
3/25/14
BK 78 PG 571


g    
Riverbend Estates Homeowners Association
Davidson Co., TN
1/23/12
20120123-0006257





4.
The Borrowers shall deliver, or cause to be delivered, to Administrative Agent
not later than one hundred eighty (180) days following the Third Restatement
Effective Date a title search, in form and substance reasonably acceptable to
Administrative Agent, with respect to each of the real Properties set forth
below:



 
Site No.
Address
City
State
County
a    
1106
501 North Gault
Ft. Payne
AL
DeKalb
b    
3649
8890 Hwy 72 W
Madison
AL
Madison
c    
3649
8890 Hwy 72 W
Madison
AL
Madison
d    
5001
   1603 Godfrey Ave
Fort Payne
AL
DeKalb
e    
5101
2380 Pelham Rd. South
Jacksonville
AL
Calhoun
f    
5102
1601 Pelham Rd. South
Jacksonville
AL
Calhoun
g    
5107
22 Choccolocca
Anniston
AL
Calhoun
h    
5108
706 Pelham Road South
Jacksonville
AL
Calhoun
i    
5111
5958 Speedway Blvd.
Eastaboga
AL
Talladega
j    
5112
140 US Hwy 278 Bypass E
Piedmont
AL
Calhoun
k    
5113
8689 AL Hwy 202
Bynum
AL
Calhoun
l    
5114
1513 Greenbriar Road
Anniston
AL
Calhoun
m    
5116
1443 Lenlock Lane
Anniston
AL
Calhoun
n    
5117
7665 Hwy 431/ PO Box 422
Alexandria
AL
Calhoun
o    
5118
401 Memorial Drive
Piedmont
AL
Calhoun
p    
5119
7876 Alabama Hwy 77
Ohatchee
AL
Calhoun
q    
5121
45235 Hwy 78
Lincoln
AL
Talladega
r    
5123
828 Lenlock Lane
Anniston
AL
Calhoun


2



--------------------------------------------------------------------------------




 
Site No.
Address
City
State
County
s    
5124
7640 US Hwy 431 N/PO Box
Alexandria
AL
Calhoun
t    
5130
5101 Oscar Baxter Blvd.
Tuscaloosa
AL
Tuscaloosa
u    
5131
1921 McFarland Blvd.
Northpoint
AL
Tuscaloosa
v    
5132
13518 US Hwy 43 N
Northpoint
AL
Tuscaloosa
w    
5142
100 Piedmont Road
Centre
AL
Cherokee
x    
5143
25 Steele Station Road
Rainbow City
AL
Etowah
y    
5145
2001 DeSoto Parkway East
Fort Payne
AL
DeKalb
z    
5146
3501 Rainbow Drive
Rainbow City
AL
Etowah
aa    
5148
8873 Hwy 431
Albertville
AL
Marshall
bb    
5149
1115 Greenhill Blvd. NW
Fort Payne
AL
DeKalb
cc    
5150
43118 US Hwy 72
Stevenson
AL
Jackson
dd    
5151
5585 Alabama Hwy 68
Collinsville
AL
DeKalb
ee    
5152
16 Main Street East
Rainsville
AL
DeKalb
ff    
5152
16 Main Street East
Rainsville
AL
DeKalb
gg    
5153
1402 Glenn Blvd.
Fort Payne
AL
DeKalb
hh    
5155
41425 AL Hwy 75 & 227
Geraldine
AL
DeKalb
ii    
5157
5202 Greenhill Blvd. NW
Fort Payne
AL
DeKalb
jj    
5158
4414A Gault Ave. North
Fort Payne
AL
DeKalb
kk    
5159
14732 AL Hwy 68
Crossville
AL
DeKalb
ll    
5160
9000 AL Hwy 40
Henagar
AL
DeKalb
mm    
5163
5396 Tammy Little Drive
Section
AL
Jackson
nn    
5165
1808 Gault Ave South
Fort Payne
AL
DeKalb
oo    
5166
1800 Gault Avenue North
Fort Payne
AL
DeKalb
pp    
5167
1401 Glenn Blvd.
Fort Payne
AL
DeKalb
qq    
5168
5408 Hwy 68
Collinsville
AL
DeKalb
rr    
5169
189 AL Hwy 35
Fyffe
AL
Jackson
ss    
5172
1718 Main Street East
Rainsville
AL
DeKalb
tt    
5174
13084 Hwy 22 East
New Site
AL
Tallapoosa
uu    
5175
8361 Hwy 31 N/PO Box 135
Calera
AL
Shelby
vv    
5176
1312 Talladega Highway
Sylacauga
AL
Talladega
ww    
5179
67420 AL Hwy 77
Talladega
AL
Talladega
xx    
5181
88801 Hwy 9 North
Lineville
AL
Clay
yy    
5182
83162 Hwy 9
Ashland
AL
Clay
zz    
5183
2154 East University Drive
Auburn
AL
Lee
aaa    
5184
4761 Hwy 280 East
Alexander City
AL
Tallapoosa
bbb    
5185
946 Hillabee Street
Alexander City
AL
Tallapoosa
ccc    
5188
64940 AL Hwy 77 North
Talladega
AL
Talladega
ddd    
5189
US Hwy 231 & Al Hwy 22
Rockford
AL
Coosa
eee    
5190
6158 US Hwy 11/PO Box 964
Springville
AL
St. Clair
fff    
5191
14590 US Hwy 411
Odenville
AL
St. Clair
ggg    
5192
36851 US Hwy 231
Ashville
AL
St. Clair
hhh    
5193
32751 US Hwy 280
Childersburg
AL
Talladega


3



--------------------------------------------------------------------------------




 
Site No.
Address
City
State
County
iii    
5195
22065 Hwy 21
Alpine
AL
Talladega
jjj    
5196
2417 East Glenn Avenue
Auburn
AL
Lee
kkk    
5203
12245 US 231/431 North
Meridianville
AL
Madison
lll    
5204
6670 Hwy 431 South
Owens Cross
AL
Madison
mmm    
5206
624 Jeff Road
Huntsville
AL
Madison
nnn    
5207
2220 Zierdt Road SW
Huntsville
AL
Madison
ooo    
5210
6016 Hwy 72 East
Gurley
AL
Madison
ppp    
5211
7606 Wall Triana Hwy
Harvest
AL
Madison
qqq    
5212
28890 AL Hwy 99
Elkmont
AL
Limestone
rrr    
5213
10475 Hwy 72
Rogersville
AL
Lauderdale
sss    
5214
1009 Winchester Road NE
Huntsville
AL
Madison
ttt    
5215
2000 Helton Drive
Florence
AL
Lauderdale
uuu    
5216
2291 Florence Blvd
Florence
AL
Lauderdale
vvv    
5217
4401 Chisholm Road
Florence
AL
Lauderdale
www    
5218
5909 AL Hwy 53
Harvest
AL
Madison
xxx    
5220
1006 Harvest Road
Harvest
AL
Madison
yyy    
5221
S 302 Cox Creek Parkway
Florence
AL
Lauderdale
zzz    
5224
2411 Darby Drive
Florence
AL
Lauderdale
aaaa    
5225
100 Wilson Dam Road
Muscle Shoals
AL
Colbert
bbbb    
5510
6010 Hwy 117
Mentone
AL
Calhoun
cccc    
5515
9180 Hwy 117
Valley Head
AL
DeKalb
dddd    
5533
605 Broadway Avenue
Talladega
AL
Talladega
eeee    
5537
734 Airport Drive
Alexander City
AL
Tallapoosa
ffff    
5538
35160 Al Hwy 21
Talladega
AL
Talladega
gggg    
5540
102 Main Street
Weaver
AL
Calhoun
hhhh    
7301
1315 Pine Street
Florence
AL
Lauderdale
iiii    
3668
3720 Taft Hwy
Signal Mtn
TN
Hamilton
jjjj    
3675
2130 Amnicola Hwy
Chattanooga
TN
Hamilton
kkkk    
3678
1221 E. Main St.
Chattanooga
TN
Hamilton
llll    
3631
E Hwy 136 & Hwy 201
Villanow
GA
Walker
mmmm    
3644
408 James St.
Rossville
GA
Walker
nnnn
3645
2090 McFarland Ave
Rossville
GA
Walker
oooo
1115
P.O. Box 472/Hwy 31 East
Westmoreland
TN
Sumner












4



--------------------------------------------------------------------------------




Schedule 7.2


Existing Capital Lease Obligations and Purchase Money Indebtedness




Capital Lease Obligations owing pursuant to that certain Lease Agreement dated
October 1, 1999, between Elmo Giddens, as lessor, and MAPCO Express, Inc., as
lessee and successor in interest to Calfee Company of Dalton, Inc., in the
aggregate amount of $521,613.00 as of March 31, 2014.








--------------------------------------------------------------------------------




Schedule 7.3(f)


Permitted Liens Securing Purchase Money Indebtedness and Capital Lease
Obligations




Any liens, statutory or otherwise, securing the capital lease obligation
pursuant to that certain Lease Agreement dated October 1, 1999, between Elmo
Giddens, as lessor, and MAPCO Express, Inc., as lessee and successor in interest
to Calfee Company of Dalton, Inc.








--------------------------------------------------------------------------------




Schedule 7.9
Affiliate Transactions


None.








--------------------------------------------------------------------------------




EXHIBIT A
Form of Borrower Joinder Document

JOINDER TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT AND NOTES
This JOINDER TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT AND NOTES (this
“Agreement”) dated as of this ____ day of ___________, 200__ from [New
Borrower], a _________________ (“New Borrower”), to Fifth Third Bank, an Ohio
banking corporation, in its capacity as administrative agent for the benefit of
the Administrative Agent, the Lenders, and the other Secured Parties (in such
capacity, together with its successors and assigns, “Administrative Agent”).
WITNESSETH THAT:
WHEREAS, certain parties (the “Existing Borrowers”) have entered into that
certain Third Amended and Restated Credit Agreement dated as of May 6, 2014 or
executed and delivered joinders thereto (such Third Amended and Restated Credit
Agreement, as the same may from time to time be amended, restated, supplemented
or otherwise modified, including without limitation pursuant to joinders thereto
which add additional parties as Borrowers thereunder, being hereinafter referred
to as the “Credit Agreement”) with the other Loan Parties party thereto, the
Administrative Agent and the Lenders from time to time a party thereto, whereby
Administrative Agent and the Lenders have agreed to provide certain credit
facilities and financial accommodations to the Borrowers thereunder; and
WHEREAS, it is a condition to the continuing extension of Loans and other
financial accommodations by the Secured Parties under the Credit Agreement that
the New Borrower be joined as a party to the Credit Agreement and all Notes, if
any, executed by Existing Borrowers; and
WHEREAS, it is to the direct economic benefit of New Borrower to execute and
deliver this Agreement and be joined as a party to the Credit Agreement and all
Notes, if any, executed by Existing Borrowers.
NOW, THEREFORE, FOR VALUE RECEIVED, and in consideration of advances made or to
be made, or credit accommodations given or to be given, to New Borrower and the
Existing Borrowers by Secured Parties from time to time, New Borrower hereby
agrees as follows:
1.    New Borrower acknowledges and agrees that it is a “Borrower” and a “Loan
Party” under the Credit Agreement and the Notes, if any, effective upon the date
of New Borrower’s execution of this Agreement. All references in the Credit
Agreement and the Notes, if any, to the term “Borrower”, “Borrowers”, “Loan
Party” or “Loan Parties” shall be deemed to include the New Borrower. Without
limiting the generality of the foregoing, New Borrower hereby repeats and
reaffirms all covenants, agreements, representations and warranties contained in
the Credit Agreement and the Notes, if any.




--------------------------------------------------------------------------------




2.    New Borrower hereby acknowledges and agrees that it is jointly and
severally liable for the all the Obligations under the Credit Agreement and the
Notes, if any, to the same extent and with the same force and effect as if New
Borrower had originally been one of the Existing Borrowers under the Credit
Agreement and the Notes, if any, and had originally executed the same as such an
Existing Borrower. Except as specifically modified hereby, all of the terms and
conditions of the Credit Agreement and Notes, if any, shall remain unchanged and
in full force and effect.
3.    New Borrower agrees to execute and deliver such further instruments and
documents and do such further acts and things as the Administrative Agent may
deem reasonably necessary or proper to carry out more effectively the purposes
of this Agreement.
4.    No reference to this Agreement need be made in the Credit Agreement or in
any other Loan Document or other document or instrument making reference to the
same, any reference to Loan Documents in any of such to be deemed a reference to
the Credit Agreement, or other Loan Documents, as applicable, as modified
hereby.
5.    The laws of the State of New York shall govern all matters arising out of,
in connection with or relating to this Agreement, including, without limitation,
its validity, interpretation, construction, performance and enforcement.
[Remainder of Page Intentionally Left Blank;
Signature Page Follows]



2



--------------------------------------------------------------------------------




Witness the due execution hereof by the respective duly authorized officers of
the undersigned as of the date first written above.
NEW BORROWER:

[New Borrower], a _________________

By:    ______________________________
Name:    ______________________________
Its:    ______________________________
Acknowledged and accepted as of the year and
date first written above:
ADMINISTRATIVE AGENT:

FIFTH THIRD BANK, an Ohio banking
corporation, as the Administrative Agent

By:    ______________________________
Name:    ______________________________
Its:    ______________________________






--------------------------------------------------------------------------------




EXHIBIT B
FORM OF COMPLIANCE CERTIFICATE
This Compliance Certificate is delivered pursuant to Section 6.2 of the Third
Amended and Restated Credit Agreement, dated as of May 6, 2014 (as amended,
restated, amended and restated, supplemented or modified from time to time, the
“Credit Agreement”), among MAPCO EXPRESS, INC., a Delaware corporation (“MAPCO
Express”, together with each other Person who becomes a borrower thereunder by
execution of a joinder, as “Borrowers”), the Lenders parties thereto, FIFTH
THIRD BANK, an Ohio banking corporation, as joint lead arranger and sole
bookrunner (in such capacity, the “Arranger”), FIFTH THIRD BANK, an Ohio banking
corporation, as administrative agent (in such capacity, the “Administrative
Agent”), and others. Terms defined in the Credit Agreement are used herein as
therein defined.
The undersigned hereby certifies to the Arranger, the Agents and the Lenders as
follows:
SECTION 11.    I am the duly elected, qualified and acting [Chief Financial
Officer] [Vice President - Finance] [Treasurer] of the Borrowers.
SECTION 12.    I have reviewed and am familiar with the contents of this
Certificate.
SECTION 13.    I have reviewed the terms of the Credit Agreement and the Loan
Documents and have made or caused to be made under my supervision, a review in
reasonable detail of the transactions and condition of the Borrowers during the
accounting period covered by the financial statements attached hereto as
Attachment 1 (the “Financial Statements”). Such review did not disclose the
existence during or at the end of the accounting period covered by the Financial
Statements, and I have no knowledge of the existence, as of the date of this
Certificate, of any condition or event which constitutes a Default or Event of
Default[, except as set forth below].
SECTION 14.    Attached hereto as Attachment 2 are the computations showing
compliance with the covenants set forth in Sections 7.1, 7.2, 7.5 7.6 and 7.7 of
the Credit Agreement.
SECTION 15.    Since the Third Restatement Effective Date:
15.1    No Loan Party has changed its name, identity or corporate structure;
15.2    No Loan Party has changed its jurisdiction of organization or the
location of its chief executive office;
15.3    No Inventory or Equipment (as such terms are defined in the Guarantee
and Collateral Agreement) having a value in excess of $100,000 is being kept at
any location other than the locations listed in Schedule 5 to the Guarantee and
Collateral Agreement; and
15.4    No Loan Party has acquired any material Intellectual Property; except,
in each case, (i) any of the foregoing that has been previously disclosed in
writing to the Administrative Agent and in respect of which the Borrowers have
delivered to the Administrative Agent all required UCC financing statements and
other filings required to




--------------------------------------------------------------------------------




maintain the perfection and priority of the Administrative Agent's security
interest in the Collateral after giving effect to such event, in each case as
required by Sections 5.5 and 5.6 of the Guarantee and Collateral Agreement and
(ii) any of the foregoing described in Attachment 3 hereto in respect of which
the Borrowers are delivering to the Administrative Agent herewith all required
UCC financing statements and other filings required to maintain the perfection
and priority of the Administrative Agent's security interest in the Collateral
after giving effect to such event, in each case as required by Sections 5.5 and
5.6 of the Guarantee and Collateral Agreement.
SECTION 16.    Since December 31, 2013 there has been no development or event
that has had or would reasonably be expected to have a Material Adverse Effect.
SECTION 17.    Since the Third Restatement Effective Date:
17.1    No Loan Party has acquired any Property of the type described in
Section 6.10(a) of the Credit Agreement as to which the Administrative Agent
does not have a perfected Lien pursuant to the Security Documents;
17.2    No Loan Party has acquired any fee or leasehold interest in any real
property [(except as described in Attachment 4 hereto)];
17.3    No Loan Party has formed or acquired any Subsidiary (and no Foreign
Subsidiary that was an Excluded Foreign Subsidiary has ceased to be an Excluded
Foreign Subsidiary); and
17.4    No Loan Party has acquired or formed any Excluded Foreign Subsidiary;
except, in each case, (i) any of the foregoing that has been previously
disclosed in writing to the Administrative Agent and in respect of which the
Borrowers have taken all actions required by Section 6.10 of the Credit
Agreement with respect thereto and (ii) any of the foregoing described in
Attachment 3 hereto in respect of which the Borrowers are concurrently herewith
taking all actions required by Section 6.10 of the Credit Agreement with respect
thereto.








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of the date set forth below.
 
MAPCO EXPRESS, INC.
 
 
 
By:   
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Date:                , 20__




--------------------------------------------------------------------------------




Attachment 1
to Exhibit B
[Attach Financial Statements]






--------------------------------------------------------------------------------




Attachment 2
to Exhibit B
The information described herein is as of             , 20__, and pertains to
the period from            , 20__ to            , 20__.


[Set forth Covenant Calculations]

EXHIBIT B-5



--------------------------------------------------------------------------------




Attachment 3
to Exhibit B
Disclosure of Events Pursuant to Sections 5.5 and 5.6 of Guarantee and
Collateral
Agreement and Section 6.10 of the Credit Agreement






--------------------------------------------------------------------------------




Attachment 4
to Exhibit B
Disclosure of acquired fee or leasehold interest in any real property






--------------------------------------------------------------------------------




EXHIBIT C

FORM OF CLOSING CERTIFICATE
This Closing Certificate is delivered in connection with that certain Third
Amended and Restated Credit Agreement, dated as of May 6, 2014 among MAPCO
EXPRESS, INC., a Delaware corporation (“MAPCO Express”, together with each other
Person who becomes a borrower under the Credit Agreement by execution of a
joinder, as “Borrowers”), the Lenders parties thereto, FIFTH THIRD BANK, as
joint lead arranger and sole bookrunner (in such capacity, the “Arranger”),
FIFTH THIRD BANK, an Ohio banking corporation, as administrative agent (in such
capacity, the “Administrative Agent”), and others (the "Credit Agreement").
Terms defined in the Credit Agreement are used herein as therein defined.
The undersigned [INSERT TITLE OF OFFICER] of [INSERT NAME OF COMPANY] (the
“Company”) hereby certifies to the Arranger, the Administrative Agent and the
Lenders as follows:
1.    The representations and warranties of the Company set forth in each of the
Loan Documents to which it is a party or which are contained in any certificate
furnished by or on behalf of the Company pursuant to any of the Loan Documents
to which it is a party are true and correct in all material respects on and as
of the date hereof with the same effect as if made on the date hereof, except
for representations and warranties expressly stated to relate to a specific
earlier date, in which case such representations and warranties were true and
correct in all material respects as of such earlier date.
2.    ____________________ is the duly elected and qualified Corporate Secretary
of the Company and the signature set forth for such officer below is such
officer’s true and genuine signature.
3.    No Default or Event of Default has occurred and is continuing as of the
date hereof or after giving effect to the Loans to be made (or deemed made) on
the date hereof. [Borrowers only]
4.    The conditions precedent set forth in Section 5.1 of the Credit Agreement
were satisfied as of the Third Restatement Effective Date. [Borrowers only]
The undersigned Corporate Secretary of the Company certifies as follows:
1.    There are no liquidation or dissolution proceedings pending or to my
knowledge threatened against the Company, nor has any other event occurred
adversely affecting or threatening the continued corporate existence of the
Company.
2.    The Company is a corporation duly incorporated, validly existing and in
good standing under the laws of the jurisdiction of its organization.

1

--------------------------------------------------------------------------------




3.    Attached hereto as Annex 1 is a true and complete copy of resolutions duly
adopted by the Board of Directors of the Company on _______________, 2014; such
resolutions have not in any way been amended, modified, revoked or rescinded,
have been in full force and effect since their adoption to and including the
date hereof and are now in full force and effect and are the only corporate
proceedings of the Company now in force relating to or affecting the matters
referred to therein.
4.    Attached hereto as Annex 2 is a true and complete copy of the By-Laws of
the Company as in effect on the date hereof.
5.    Attached hereto as Annex 3 is a true and complete copy of the Certificate
of Incorporation of the Company as in effect on the date hereof, and such
certificate has not been amended, repealed, modified or restated.
6.    Attached hereto as Annex 4 is a true and complete copy of the Good
Standing Certificate of the Company issued as of a recent date by the [Secretary
of State] of the state of _________ as in effect on the date hereof, and such
certificate has not been amended, repealed, modified or restated.
7.    The following persons are now duly elected and qualified officers of the
Company holding the offices indicated next to their respective names below, and
the signatures appearing opposite their respective names below are the true and
genuine signatures of such officers, and any two of such officers are duly
authorized to execute and deliver on behalf of the Company each of the Loan
Documents to which it is a party and any certificate or other document to be
delivered by the Company pursuant to the Loan Documents to which it is a party:
Name
Office
Date
Signature
 
 
 
 




2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed the Closing Certificate as of
the date set forth below.
   
   
Name:
Name:
Title:
Title:
 
 
Date: ________________, 2014
 
 
 







--------------------------------------------------------------------------------




ANNEX 1


[Board Resolutions]



Annex 1 - 1

--------------------------------------------------------------------------------




ANNEX 2


[By Laws of the Company]



Annex 2 - 1

--------------------------------------------------------------------------------




ANNEX 3


[Certificate of Incorporation]

Annex 3 - 1

--------------------------------------------------------------------------------




ANNEX 4


[Good Standing Certificate]

Annex 4 - 1

--------------------------------------------------------------------------------




EXHIBIT D


FORM OF MORTGAGE




After recording please return to:
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, Illinois 60661
Attention: _________________
 
 
 
MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS, AND
FIXTURE FILING
made by
MAPCO EXPRESS, INC., Mortgagor,
to
FIFTH THIRD BANK, an Ohio banking corporation, as administrative agent,
Mortgagee
Dated as of ________ ___, 20__







--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
Page
Background
1
Granting Clauses
2
Terms and Conditions
5
1
Defined Terms
5
2
Warranty of Title
5
3
Payment of Obligations
6
4
Requirements
6
5
Payment of Taxes and Other Impositions
6
6
Insurance
7
7
Restrictions on Liens and Encumbrances
9
8
Due on Sale and Other Transfer Restrictions
9
9
Condemnation/Eminent Domain
9
10
Leases
9
11
Further Assurances
10
12
Mortgagee’s Right to Perform
10
13
Remedies
10
14
Right of Mortgagee to Credit Sale
12
15
Appointment of Receiver
12
16
Extension, Release, etc
13
17
Security Agreement under Uniform Commercial Code
13
18
Assignment of Rents
14
19
Additional Rights
15
20
Notices
15
21
No Oral Modification
15
22
Partial Invalidity
15
23
Mortgagor’s Waiver of Rights
16
24
Remedies Not Exclusive
16
25
Multiple Security
17
26
Successors and Assigns
18
27
No Waivers, etc
18
28
Governing Law, etc
18
29
Certain Definitions
18
30
Maximum Rate of Interest
19
31
Mortgaged Lease Provisions
19
32
Release
24
33
Last Dollars Secured; Priority
24
34
Receipt of Copy
24
35
[__________ Law Provisions.]
24




i



--------------------------------------------------------------------------------




MORTGAGE, SECURITY AGREEMENT,
ASSIGNMENT OF LEASES AND RENTS, AND FIXTURE FILING
THIS MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS, AND FIXTURE
FILING, dated as of _________ ___, 20__, is made by MAPCO EXPRESS, INC., a
Delaware (“Mortgagor”), whose address is 830 Crescent Centre Drive, Suite 300,
Franklin, Tennessee 37067, in favor of FIFTH THIRD BANK, an Ohio banking
corporation, as administrative agent under the Credit Agreement referred to
below (in such capacity, “Mortgagee”), whose address is 38 Fountain Square
Plaza, Cincinnati, Ohio 45263. References to this “Mortgage” shall mean this
instrument and any and all renewals, modifications, amendments, supplements,
extensions, consolidations, substitutions, spreaders and replacements of this
instrument.
Background
A.Mortgagor (i) is the owner of the fee simple estate in the parcel(s) of real
property located in the State of _____________, if any, described on Schedule A
attached hereto (the “Owned Land”); (ii) is the owner of a leasehold estate in
the parcel(s) of real property located in the State of _______________, if any,
described on Schedule B attached hereto (collectively, the “Leased Land”;
together with the Owned Land, collectively, the “Land”), pursuant to the
agreement(s) described on Schedule B attached hereto (as the same may be
amended, supplemented or otherwise modified from time to time, the “Mortgaged
Leases”; each a “Mortgaged Lease”); and (iii) owns, leases or otherwise has the
right to use all of the buildings, improvements, structures, and fixtures now or
subsequently located on the Land (collectively, the “Improvements”; the Land and
the Improvements being collectively referred to as the “Real Estate”).
B.    The Mortgagor (together with each other Person who becomes a borrower
thereunder by execution of a joinder, as “Borrowers”), the Lenders parties
thereto, Mortgagee, as administrative agent, and others, are parties to that
certain Third Amended and Restated Credit Agreement, dated as of May 6, 2014 (as
amended, restated, amended and restated, and as the same may be further amended,
supplemented, restated, replaced or otherwise modified from time to time, the
“Credit Agreement”). The terms of the Credit Agreement are incorporated by
reference in this Mortgage as if the terms thereof were fully set forth herein.
In the event of any conflict between the provisions of this Mortgage and the
provisions of the Credit Agreement, the applicable provisions of the Credit
Agreement shall govern and control.
C.    Pursuant to the Credit Agreement, the Lenders have severally agreed to
make and continue loans and other extensions of credit to Borrowers upon the
terms and subject to the conditions set forth therein, such extensions of credit
include, without limitation, Revolving Credit Loans (in the aggregate maximum
principal amount not to exceed $160,000,000 and being due and payable in full on
May 6, 2019, if not sooner paid), a Swing Line Loan and Letters of Credit.
D.    Certain of the Qualified Counterparties may enter into Specified Hedge
Agreements with the Borrowers.




--------------------------------------------------------------------------------




E.    It is a condition precedent to the obligation of the Lenders to make and
continue their respective extensions of credit to the Borrowers under the Credit
Agreement that Mortgagor shall have executed and delivered this Mortgage to
Mortgagee for the ratable benefit of the Secured Parties.
Granting Clauses
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Mortgagor agrees that to secure Obligations (provided, that
obligations of the Borrowers or any Subsidiary under any Specified Hedge
Agreement shall be secured hereby only to the extent that, and for so long as,
the other Obligations are so secured);
MORTGAGOR HEREBY GRANTS TO MORTGAGEE A LIEN UPON AND A SECURITY INTEREST IN, AND
HEREBY MORTGAGES AND WARRANTS, GRANTS, BARGAINS,

2



--------------------------------------------------------------------------------




SELLS, ASSIGNS, TRANSFERS AND SETS OVER TO MORTGAGEE, IN EACH CASE FOR THE
RATABLE BENEFIT OF THE SECURED PARTIES:
(a)the Owned Land;
(b)the leasehold estate created under and by virtue of the Mortgaged Leases, any
interest in any fee, greater or lesser title to the Leased Land and Improvements
located thereon that Mortgagor may own or hereafter acquire (whether acquired
pursuant to a right or option contained in the Mortgaged Leases or otherwise)
and all credits, deposits, options, privileges and rights of Mortgagor under the
Mortgaged Leases (including all rights of use, occupancy and enjoyment) and
under any amendments, supplements, extensions, renewals, restatements,
replacements and modifications thereof (including, without limitation, (i) the
right to give consents, (ii) the right to receive moneys payable to Mortgagor,
(iii) the right, if any, to renew or extend the Mortgaged Leases for a
succeeding term or terms, (iv) the right, if any, to purchase the Leased Land
and Improvements located thereon, and (v) the right to terminate or modify the
Mortgaged Leases); all of Mortgagor’s claims and rights to the payment of
damages arising under the Bankruptcy Code (as defined below) from any rejection
of the Mortgaged Leases by the lessor thereunder or any other party;
(c)all right, title and interest Mortgagor now has or may hereafter acquire in
and to the Improvements or any part thereof (whether owned in fee by Mortgagor
or held pursuant to the Mortgaged Leases or otherwise) and all the estate,
right, title, claim or demand whatsoever of Mortgagor, in possession or
expectancy, in and to the Real Estate or any part thereof;
(d)all right, title and interest of Mortgagor in, to and under all easements,
rights of way, licenses, operating agreements, abutting strips and gores of
land, streets, ways, alleys, passages, sewer rights, waters, water courses,
water and flowage rights, development rights, air rights, mineral and soil
rights, plants, standing and fallen timber, and all estates, rights, titles,
interests, privileges, licenses, tenements, hereditaments and appurtenances
belonging, relating or appertaining to the Real Estate, and any reversions,
remainders, rents, issues, profits and revenue thereof and all land lying in the
bed of any street, road or avenue, in front of or adjoining the Real Estate to
the center line thereof;
(e)all right, title and interest of Mortgagor in, to and under all of the
fixtures, and all appurtenances and additions thereto and substitutions or
replacements thereof (together with, in each case, attachments, components,
parts and accessories) currently owned or subsequently acquired by Mortgagor and
now or subsequently attached to, or contained in or used or usable in any way in
connection with any operation or letting of the Real Estate, including but
without limiting the generality of the foregoing, all storm doors and windows,
heating, electrical, and mechanical equipment, lighting, switchboards, plumbing,
ventilating, air conditioning and air-cooling apparatus, refrigerating, and
incinerating equipment, escalators, elevators, loading and unloading equipment
and systems, cleaning systems (including window cleaning apparatus),
communication systems (including satellite dishes and antennae), sprinkler
systems and other fire prevention and extinguishing apparatus and materials,
security systems, motors, engines, machinery, pipes,

3



--------------------------------------------------------------------------------




pumps, tanks, gas pumps, gas tanks, conduits, appliances, fittings and fixtures
of every kind and description (all of the foregoing in this paragraph (e) being
referred to as the “Equipment”);
(f)all right, title and interest of Mortgagor in and to all substitutes and
replacements of, and all additions and improvements to, the Real Estate and the
Equipment, subsequently acquired by or released to Mortgagor or constructed,
assembled or placed by Mortgagor on the Real Estate, immediately upon such
acquisition, release, construction, assembling or placement, including, without
limitation, any and all building materials whether stored at the Real Estate or
offsite, and, in each such case, without any further deed, conveyance,
assignment or other act by Mortgagor;
(g)all right, title and interest of Mortgagor in, to and under all leases,
subleases, underlettings, concession agreements, management agreements, licenses
and other agreements relating to the use or occupancy of the Real Estate or the
Equipment or any part thereof, now existing or subsequently entered into by
Mortgagor and whether written or oral and all guarantees of any of the foregoing
(collectively, as any of the foregoing may be amended, restated, extended,
renewed or modified from time to time, the “Leases”), and all rights of
Mortgagor in respect of cash and securities deposited thereunder and the right
to receive and collect the revenues, income, rents, issues and profits thereof,
together with all other rents, royalties, issues, profits, revenue, income and
other benefits arising from the use and enjoyment of the Mortgaged Property (as
defined below) (collectively, the “Rents”);
(h)all unearned premiums under insurance policies now or subsequently obtained
by Mortgagor relating to the Real Estate or Equipment and Mortgagor’s interest
in and to all proceeds of any such insurance policies (including title insurance
policies) including the right to collect and receive such proceeds, subject to
the provisions relating to insurance generally set forth below or in the Credit
Agreement; and all awards and other compensation, including the interest payable
thereon and the right to collect and receive the same, made to the present or
any subsequent owner of the Real Estate or Equipment for the taking by eminent
domain, condemnation or otherwise, of all or any part of the Real Estate or any
easement or other right therein subject to the provisions set forth below or in
the Credit Agreement;
(i)all right, title and interest of Mortgagor in and to (i) all contracts from
time to time executed by Mortgagor or any manager or agent on its behalf
relating to the ownership, construction, maintenance, repair, operation,
occupancy, sale or financing of the Real Estate or Equipment or any part thereof
and all agreements and options relating to the purchase or lease of any portion
of the Real Estate or any property which is adjacent or peripheral to the Real
Estate, together with the right to exercise such options and all leases of
Equipment, (ii) all consents, licenses, building permits, certificates of
occupancy and other governmental approvals relating to construction, completion,
occupancy, use or operation of the Real Estate or any part thereof, and (iii)
all drawings, plans, specifications and similar or related items relating to the
Real Estate; and

4



--------------------------------------------------------------------------------




(j)all proceeds, both cash and noncash, of the foregoing (all of the foregoing
property and rights and interests now owned or held or subsequently acquired by
Mortgagor and described in the foregoing clauses (a) through (d) are
collectively referred to as the “Premises”, and those described in the foregoing
clauses (a) through (j) are collectively referred to as the “Mortgaged
Property”).
TO HAVE AND TO HOLD the Mortgaged Property and the rights and privileges hereby
granted unto Mortgagee, its successors and assigns for the uses and purposes set
forth, until the Obligations are fully paid and fully performed.
This Mortgage covers present and future advances and re-advances, in the
aggregate amount of the obligations secured hereby, made by the Secured Parties
for the benefit of Mortgagor, and the lien of such future advances and
re-advances shall relate back to the date of this Mortgage.
Terms and Conditions
Mortgagor further represents, warrants, covenants and agrees with Mortgagee and
the Secured Parties as follows:
1.    Defined Terms. Capitalized terms used herein (including in the
“Background” and “Granting Clauses” sections above) and not otherwise defined
herein shall have the meanings ascribed thereto in the Credit Agreement.
References in this Mortgage to the “Default Rate” shall mean the interest rate
applicable pursuant to Section 2.13(c)(ii) of the Credit Agreement. References
herein to the “Secured Parties” shall mean the collective reference to (i)
Mortgagee, (ii) the Lenders (including any Issuing Lender in its capacity as
Issuing Lender), (iii) each Qualified Counterparty, and (iv) the respective
successors, indorsees, transferees and assigns of each of the foregoing.
2.    Warranty of Title. Mortgagor warrants that it has good record title in fee
simple to, or a valid leasehold interest in, the Real Estate, and good title to,
or a valid leasehold interest in, the rest of the Mortgaged Property, subject
only to the matters that are set forth in Schedule B of the title insurance
policy or policies being issued to Mortgagee to insure the lien of this Mortgage
and any other lien or encumbrance as permitted by Section 7.3 of the Credit
Agreement (the “Permitted Exceptions”). Mortgagor shall warrant, defend and
preserve such title and the lien of this Mortgage against all claims of all
persons and entities (not including the holders of the Permitted Exceptions).
Mortgagor represents and warrants that (a) it has the right to mortgage the
Mortgaged Property; (b) the Mortgaged Leases are in full force and effect and
Mortgagor is the holder of the lessee’s or tenant’s interest thereunder; (c) the
Mortgaged Leases have not been amended, supplemented or otherwise modified,
except as may be specifically described in Schedule B attached to this Mortgage
or as otherwise notified in writing to the Mortgagee; (d) Mortgagor has paid all
rents and other charges to the extent due and payable under the Mortgaged Leases
(except to the extent Mortgagor is contesting in good faith by appropriate
proceedings any such rents and other charges in accordance with and to the
extent permitted by the terms of the relevant Mortgaged Lease), is not in
default under the Mortgaged Leases in any material respect, has received no
notice of default from the lessor thereunder and knows of no material default by
the lessor thereunder; and (e) the granting of this Mortgage does not violate
the terms of the Mortgaged Leases nor is any

5



--------------------------------------------------------------------------------




consent of the lessor under the Mortgaged Leases required to be obtained in
connection with the granting of this Mortgage unless such consent has been
obtained.
3.    Payment of Obligations. Mortgagor shall pay and perform the Obligations at
the times and places and in the manner specified in the Loan Documents.
4.    Requirements.
(a)    Subject to the applicable provisions of the Credit Agreement, Mortgagor
shall promptly comply with, or cause to be complied with, and conform to all
Requirements of Law of all Governmental Authorities which have jurisdiction over
the Mortgaged Property, and all covenants, restrictions and conditions now or
later of record which may be applicable to any of the Mortgaged Property, or to
the use, manner of use, occupancy, possession, operation, maintenance,
alteration, repair or reconstruction of any of the Mortgaged Property, except to
the extent that failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.
(b)    From and after the date of this Mortgage, Mortgagor shall not by act or
omission permit any building or other improvement on any premises not subject to
the lien of this Mortgage to rely on the Premises or any part thereof or any
interest therein to fulfill any Requirement of Law; provided, that the foregoing
shall not prevent, restrict or otherwise limit any such reliance to the extent
existing on of the date of this Mortgage to fulfill any Requirement of Law.
Mortgagor shall not by act or omission impair the integrity of any of the Real
Estate as a single zoning lot separate and apart from all other premises.
5.    Payment of Taxes and Other Impositions.
(a)    Promptly when due or prior to the date on which any fine, penalty,
interest or cost may be added thereto or imposed, Mortgagor shall pay and
discharge all taxes, charges and assessments of every kind and nature
(including, without limitation, all real property taxes), all charges for any
easement or agreement maintained for the benefit of any of the Real Estate, all
general and special assessments, levies, permits, inspection and license fees,
all water and sewer rents and charges, vault taxes, and all other public charges
even if unforeseen or extraordinary, imposed upon or assessed against or which
may become a lien on any of the Real Estate, or arising in respect of the
occupancy, use or possession thereof, together with any penalties or interest on
any of the foregoing (all of the foregoing are collectively referred to as
“Impositions”). If there is an Event of Default which is continuing, Mortgagor
shall within 30 days after each due date deliver to Mortgagee (i) original or
copies of receipted bills and cancelled checks evidencing payment of such
Imposition if it is a real estate tax or other public charge and (ii) evidence
reasonable acceptable to Mortgagee showing the payment of any other such
Imposition. If by law any Imposition, at Mortgagor’s option, may be paid in
installments (whether or not interest shall accrue on the unpaid balance of such
Imposition), Mortgagor may elect to pay such Imposition in such installments and
shall be responsible for the payment of such installments with interest, if any.

6



--------------------------------------------------------------------------------




(b)    If the Mortgagee has failed to pay an Imposition within thirty (30) days
of when it is due, Mortgagee with notice to Mortgagor may pay any such
Imposition at any time thereafter. Any sums paid by Mortgagee in discharge of
any Impositions shall be payable on demand by Mortgagor to Mortgagee and the
amount so paid shall be added to the Obligations. Any sums paid by Mortgagee in
discharge of any Impositions shall be (i) a lien on the Premises secured hereby
prior to any right or title to, interest in, or claim upon the Premises
subordinate to the lien of this Mortgage, and (ii) payable on demand by
Mortgagor to Mortgagee together with interest at the Default Rate.
(c)    Mortgagor shall have the right before any delinquency occurs to contest
or object in good faith to the amount or validity of any Imposition by
appropriate legal proceedings, but such right shall not be deemed or construed
with respect to any material Imposition, in any way as relieving, modifying, or
extending Mortgagor’s covenant to pay any such material Imposition at the time
and in the manner provided in this Section unless (i) Mortgagor has given prior
written notice to Mortgagee of Mortgagor’s intent so to contest or object to a
material Imposition, (ii) Mortgagor shall demonstrate to Mortgagee’s reasonable
satisfaction that the legal proceedings shall operate conclusively to prevent
the sale of the Mortgaged Property, or any part thereof, to satisfy such
material Imposition prior to final determination of such proceedings and (iii)
Mortgagor shall either (x) furnish a good and sufficient bond or surety as
requested by and reasonably satisfactory to Mortgagee or (y) maintain adequate
reserves in conformity with GAAP on Mortgagor’s books, in each case in the
amount of the material Imposition which is being contested plus any interest and
penalty which may be imposed thereon and which could become a lien against the
Real Estate or any part of the Mortgaged Property.
6.    Insurance.
(a)    Mortgagor shall maintain or cause to be maintained on all of the
Premises:
(i)    property insurance against loss or damage by fire, lightning, windstorm,
tornado, water damage, flood, earthquake and by such other further risks and
hazards as now are or subsequently may be covered by an “all risk” policy or a
fire policy covering “special” causes of loss, and the policy limits shall be
automatically reinstated after each loss;
(ii)    commercial general liability insurance under a policy including the
“broad form CGL endorsement” (or which incorporates the language of such
endorsement), covering claims for personal injury, bodily injury or death, or
property damage occurring on, in or about the Premises in an amount not less
than $10,000,000 combined single limit (which $10,000,000 requirement may be
satisfied through the purchase of primary or excess liability coverage) with
respect to injury and property damage relating to any one occurrence plus such
excess limits as Mortgagee shall request from time to time;

7



--------------------------------------------------------------------------------




(iii)    insurance against rent loss, extra expense or business interruption in
amounts satisfactory to Mortgagee, but not less than one year’s gross rent or
gross income; and
(iv)    such other insurance in such amounts as Mortgagee may reasonably request
from time to time against loss or damage by any other risk commonly insured
against by persons occupying or using like properties in the locality or
localities in which the Real Estate is situated.
(b)    Each property insurance policy shall (x) provide that it shall not be
cancelled, non-renewed or materially amended without 30-days’ prior written
notice to Mortgagee, and (y) with respect to all property insurance, provide for
deductibles in an amount reasonably satisfactory to Mortgagee, and contain a
“Replacement Cost Endorsement” without any deduction made for depreciation and
with no co-insurance penalty (or attaching an agreed amount endorsement
satisfactory to Mortgagee), without contribution, under a “standard” or “New
York” mortgagee clause acceptable to Mortgagee. Liability insurance policies
shall name Mortgagee as an additional insured and contain a waiver of
subrogation against Mortgagee. Each policy of property insurance shall expressly
provide that any proceeds which are payable to Mortgagee shall be paid by check
payable to the order of Mortgagee only and requiring the endorsement of
Mortgagee only.
(c)    Mortgagor shall deliver to Mortgagee a certificate of such insurance
reasonably acceptable to Mortgagee. Mortgagor shall (i) pay as they become due
all premiums for such insurance and (ii) not later than 15 days prior to the
expiration of each policy to be furnished pursuant to the provisions of this
Section, deliver a renewed policy or policies, or duplicate original or
originals thereof, marked “premium paid,” or accompanied by such other evidence
of payment satisfactory to Mortgagee.
(d)    If Mortgagor is in default of its obligations to insure or deliver any
such prepaid policy or policies, then Mortgagee, at its option and with notice
to Mortgagor, may effect such insurance from year to year, and pay the premium
or premiums therefor, and Mortgagor shall pay to Mortgagee on demand such
premium or premiums so paid by Mortgagee with interest from the time of payment
at the Default Rate.
(e)    Mortgagor promptly shall comply with and conform to (i) all material
provisions of each such insurance policy, and (ii) all requirements of the
insurers applicable to Mortgagor or to any of the Mortgaged Property or to the
use, manner of use, occupancy, possession, operation, maintenance, alteration or
repair of any of the Mortgaged Property. Mortgagor shall not use or permit the
use of the Mortgaged Property in any manner which would not allow the Mortgagor
to obtain the insurance policies required pursuant to this Section 6.
(f)    If the Mortgaged Property, or any material part thereof, shall be
destroyed or damaged, Mortgagor shall give notice thereof to Mortgagee. Provided
that no Event of Default shall have occurred and be continuing, Mortgagor shall
have the right to adjust such loss, and the insurance proceeds relating to such
loss shall be paid over to Mortgagor.

8



--------------------------------------------------------------------------------




(g)    In the event of foreclosure of this Mortgage or other transfer of title
to the Mortgaged Property to the Mortgagee, all right, title and interest of
Mortgagor in and to any insurance policies then in force shall pass to the
purchaser or grantee.
(h)    Mortgagor may maintain insurance required under this Mortgage by means of
one or more blanket insurance policies maintained by Mortgagor; provided,
however, that (A) any such policy shall specify, or Mortgagor shall furnish to
Mortgagee a written statement from the insurer so specifying, the maximum amount
of the total insurance afforded by such blanket policy that is allocated to the
Premises and the other Mortgaged Property and any sublimits in such blanket
policy applicable to the Premises and the other Mortgaged Property, (B) each
such blanket policy shall include an endorsement providing that, in the event of
a loss resulting from an insured peril, insurance proceeds shall be allocated to
the Mortgaged Property in an amount equal to the coverages required to be
maintained by Mortgagor as provided above and (C) the protection afforded under
any such blanket policy shall be no less than that which would have been
afforded under a separate policy or policies as required hereunder relating only
to the Mortgaged Property.
7.    Restrictions on Liens and Encumbrances. Except for the lien of this
Mortgage and the Permitted Exceptions, and except as expressly permitted under
the Credit Agreement or this Mortgage, Mortgagor shall not, without the prior
written consent of Mortgagee, further mortgage, nor otherwise encumber the
Mortgaged Property nor create or suffer to exist any lien, charge or encumbrance
on the Mortgaged Property, or any part thereof, whether superior or subordinate
to the lien of this Mortgage and whether recourse or non-recourse.
8.    Due on Sale and Other Transfer Restrictions. Except as expressly permitted
under the Credit Agreement, Mortgagor shall not, without the prior written
consent of Mortgagee, sell, transfer, convey or assign all or any portion of, or
any interest in, the Mortgaged Property.
9.    Condemnation/Eminent Domain. Subject to the Credit Agreement, upon
obtaining knowledge of the institution of any proceedings for the condemnation
of the Mortgaged Property, or any portion thereof, Mortgagor will notify
Mortgagee of the pendency of such proceedings. Mortgagee is hereby authorized
and empowered by Mortgagor to settle or compromise any claim in connection with
such condemnation. Notwithstanding the preceding sentence, provided no Event of
Default shall have occurred and be continuing, (i) Mortgagor shall, at its
expense, diligently prosecute any proceeding relating to such condemnation, (ii)
Mortgagor may settle or compromise any claims in connection therewith and (iii)
Mortgagor may receive any awards or proceeds thereof, provided that Mortgagor
shall (a) in the event of a partial taking of an individual Mortgaged Property
and to the extent reasonable possible promptly repair and restore the remaining
portion of such Mortgaged Property to its condition prior to such condemnation,
regardless of whether any award shall have been received or whether such award
is sufficient to pay for the costs of such repair and restoration or, in the
alternative, have the landlord of any leasehold Mortgaged Property repair and
restore same in accordance with the applicable provisions of the applicable
Mortgaged Lease, or (b) otherwise comply with the provisions of the Credit
Agreement relating to a Recovery Event.
10.    Leases. Except as expressly permitted under the Credit Agreement,
Mortgagor shall not (a) execute an assignment or pledge of any Lease relating to
all or any portion of the Mortgaged

9



--------------------------------------------------------------------------------




Property other than in favor of Mortgagee, or (b) without the prior written
consent of Mortgagee, which consent shall not be unreasonably withheld or
delayed, execute or permit to exist any Lease of any of the Mortgaged Property.
11.    Further Assurances. To further assure Mortgagee’s rights under this
Mortgage, Mortgagor agrees upon written demand of Mortgagee to do any act or
execute any additional documents (including, but not limited to, security
agreements on any personalty included or to be included in the Mortgaged
Property and a separate assignment of each Lease in recordable form) as may be
reasonably required by Mortgagee to confirm the lien of this Mortgage and all
other rights or benefits conferred on Mortgagee by this Mortgage.
12.    Mortgagee’s Right to Perform. If Mortgagor fails to perform any of the
covenants or agreements of Mortgagor contained herein, within the applicable
grace period, if any, provided for in the Credit Agreement, Mortgagee, without
waiving or releasing Mortgagor from any obligation or default under this
Mortgage may (but shall be under no obligation to), at any time upon delivery of
written notice to Mortgagor pay or perform the same, and the amount or cost
thereof, with interest at the Default Rate, shall be due on demand from
Mortgagor to Mortgagee and the same shall be secured by this Mortgage and shall
be a lien on the Mortgaged Property prior to any right, title to, interest in,
or claim upon the Mortgaged Property attaching subsequent to the lien of this
Mortgage. No payment or advance of money by Mortgagee under this Section shall
be deemed or construed to cure Mortgagor’s default or waive any right or remedy
of Mortgagee.
13.    Remedies.
(a)    Upon the occurrence and during the continuance of any Event of Default,
Mortgagee may immediately take such action, without notice or demand, as it
deems advisable to protect and enforce its rights against Mortgagor and in and
to the Mortgaged Property, including, but not limited to, the following actions,
each of which may be pursued concurrently or otherwise, at such time and in such
manner as Mortgagee may determine, in its sole discretion, without impairing or
otherwise affecting the other rights and remedies of Mortgagee:
(i)    This Mortgage shall be subject to foreclosure and may be foreclosed as
provided by law in case of past-due mortgages, and Mortgagee shall be
authorized, at its option, whether or not possession of the Mortgaged Property
is taken, to sell the Mortgaged Property (or such part of parts thereof as
Mortgagee may from time to time elect to sell) under the power of sale which is
hereby given to Mortgagee, at public outcry, to the highest bidder for cash, at
the front or main door of the courthouse of the county in which the Mortgaged
Property to be sold, or a substantial or material part thereof, is located,
after first giving notice by publication one a week for three successive weeks
of the time, place and terms of such sale, together with a description of the
Mortgaged Property to be sold, by publication in some newspaper published in the
county or counties in which the Mortgaged Property to be sold is located. If
there is Mortgaged Property to be sold in more than one county, publication
shall be made in all counties where the Mortgaged Property to be sold is
located, but if no newspaper is published in any such county, the notice shall
be published in a

10



--------------------------------------------------------------------------------




newspaper published in an adjoining county for three successive weeks. The sale
shall be held between the hours of 11:00 a.m. and 4:00 p.m. on the day
designated for the exercise of the power of sale hereunder. Mortgagee may bid at
any sale held under this Mortgage and may purchase the Mortgaged Property, or
any part thereof, if the highest bidder therefor. The purchaser at any such sale
shall be under no obligation to see to the proper application of the purchase
money. At any sale all or any part of the Mortgaged Property, real, personal, or
mixed, may be offered for sale in parcels or en masse for one total price, and
the proceeds of any such sale en masse shall be accounted for in one amount
without distinction between the items included therein and without assigning to
them any proportion of such proceeds, Mortgagor hereby waiving the application
of any doctrine of marshalling or like proceeding. In case Mortgagee, in the
exercise of the power of sale herein given, elects to sell the Mortgaged
Property in parts or parcels, sales thereof may be held from time to time, and
the power of sale granted herein shall not be fully exercised until all of the
Mortgaged Property not previously sold shall have been sold or all the
Obligations shall have been paid in full and this Mortgage shall have been
terminated as provided herein. In case of any sale of the Mortgaged Property as
authorized by this paragraph, all prerequisites to the sale shall be presumed to
have been performed, and in any conveyance given hereunder all statements of
facts, or other recitals therein made, as to the nonpayment of any of the
Obligations or as to the advertisement of sale, or the time, place and manner of
sale, or as to any other fact or thing, shall be taken in all courts of law or
equity as rebuttably presumptive evidence that the facts so stated or recited
are true.
(ii)    Mortgagee may, to the extent permitted by applicable law, (A) institute
and maintain an action of judicial foreclosure against all or any part of the
Mortgaged Property, or (B) take such other action at law or in equity for the
enforcement of this Mortgage or any of the Loan Documents as the law may allow.
Mortgagee may proceed in any such action to final judgment and execution thereon
for all sums due hereunder, together with interest thereon at the applicable
Default Rate or a lesser amount if required by law and all costs of suit,
including, without limitation, reasonable attorneys’ fees and disbursements. To
the fullest extent permitted by applicable law, interest at the Default Rate
shall be due on any judgment obtained by Mortgagee hereunder from the date of
judgment until actual payment is made of the full amount of the judgment.
(iii)    Mortgagee may personally, or by its agents, attorneys and employees and
without regard to the adequacy or inadequacy of the Mortgaged Property or any
other collateral as security for the Obligations enter into and upon the
Mortgaged Property and each and every part thereof and exclude Mortgagor and its
agents and employees therefrom without liability for trespass, damage or
otherwise (Mortgagor hereby agreeing to surrender possession of the Mortgaged
Property to Mortgagee upon demand at any such time) and use, operate, manage,
maintain and control the Mortgaged Property and every part thereof. Following
such entry and taking of possession, Mortgagee shall be entitled, without
limitation, (x) to lease all or any

11



--------------------------------------------------------------------------------




part or parts of the Mortgaged Property for such periods of time and upon such
conditions as Mortgagee may, in its discretion, deem proper, (y) to enforce,
cancel or modify any Lease subject to the rights of any existing tenants and (z)
generally to execute, do and perform any other act, deed, matter or thing
concerning the Mortgaged Property as Mortgagee shall deem appropriate as fully
as Mortgagor might do.
(b)    In case of a foreclosure sale, the Real Estate may be sold, at
Mortgagee’s election, in one parcel or in more than one parcel and Mortgagee is
specifically empowered (without being required to do so, and in its sole and
absolute discretion) to cause successive sales of portions of the Mortgaged
Property to be held as more particularly described in Section 14(a)(i).
(c)    Upon the occurrence and during the continuance of an Event of Default
resulting from any breach of any of the covenants, agreements, terms or
conditions contained in this Mortgage, Mortgagee shall be entitled to enjoin
such breach and obtain specific performance of any covenant, agreement, term or
condition and Mortgagee shall have the right to invoke any equitable right or
remedy as though other remedies were not provided for in this Mortgage.
(d)    It is agreed that if an Event of Default shall occur and be continuing,
any and all proceeds of the Mortgaged Property received by Mortgagee shall be
held by Mortgagee for the benefit of the Secured Parties as collateral security
for the Obligations (whether matured or unmatured), and shall be applied in
payment of the Obligations in the manner and in the order set forth in Section
6.5 of the Guarantee and Collateral Agreement.
[ADD OTHER LOCAL LAW REMEDIES, IF ANY]
14.    Right of Mortgagee to Credit Sale. Upon the occurrence of any sale made
under this Mortgage in connection with the exercise of remedies hereunder upon
the occurrence and during the continuation of any Event of Default, whether made
under the power of sale or by virtue of judicial proceedings or of a judgment or
decree of foreclosure and sale, Mortgagee may bid for and acquire the Mortgaged
Property or any part thereof. In lieu of paying cash therefor, Mortgagee may
make settlement for the purchase price by crediting upon the Obligations or
other sums secured by this Mortgage, the net sales price after deducting
therefrom the expenses of sale and the cost of the action and any other sums
which Mortgagee is authorized to deduct under this Mortgage. In such event, this
Mortgage, the Credit Agreement, the Guarantee and Collateral Agreement and
documents evidencing expenditures secured hereby may be presented to the person
or persons conducting the sale in order that the amount so used or applied may
be credited upon the Obligations as having been paid.
15.    Appointment of Receiver. If an Event of Default shall have occurred and
be continuing, Mortgagee as a matter of right and without notice to Mortgagor,
unless otherwise required by applicable law, and without regard to the adequacy
or inadequacy of the Mortgaged Property or any other collateral or the interest
of Mortgagor therein as security for the Obligations, shall have the right to
apply to any court having jurisdiction to appoint a receiver or receivers or

12



--------------------------------------------------------------------------------




other manager of the Mortgaged Property, and Mortgagor hereby irrevocably
consents to such appointment and waives notice of any application therefor
(except as may be required by law). Any such receiver or receivers or manager
shall have all the usual powers and duties of receivers in like or similar cases
and all the powers and duties of Mortgagee in case of entry as provided in this
Mortgage, including, without limitation and to the extent permitted by law, the
right to enter into leases of all or any part of the Mortgaged Property, and
shall continue as such and exercise all such powers until the date of
confirmation of sale of the Mortgaged Property unless such receivership is
sooner terminated.
16.    Extension, Release, etc.
(a)    Without affecting the lien or charge created by this Mortgage upon any
portion of the Mortgaged Property not then or theretofore released as security
for the full amount of the Obligations, Mortgagee may, from time to time and
without notice, agree to (i) release any person liable for the indebtedness
borrowed or guaranteed under the Loan Documents, (ii) extend the maturity or
alter any of the terms of the indebtedness borrowed or guaranteed under the Loan
Documents or any other guaranty thereof, (iii) grant other indulgences, (iv)
release or reconvey, or cause to be released or reconveyed at any time at
Mortgagee’s option any parcel, portion or all of the Mortgaged Property, (v)
take or release any other or additional security for any obligation herein
mentioned, or (vi) make compositions or other arrangements with debtors in
relation thereto.
(b)    No recovery of any judgment by Mortgagee and no levy of an execution
under any judgment upon the Mortgaged Property or upon any other property of
Mortgagor shall affect the lien created by this Mortgage or any liens, rights,
powers or remedies of Mortgagee hereunder, and such liens, rights, powers and
remedies shall continue unimpaired.
(c)    If Mortgagee shall have the right to foreclose this Mortgage, Mortgagor
authorizes Mortgagee at its option to foreclose the lien created by this
Mortgage subject to the rights of any tenants of the Mortgaged Property. The
failure to make any such tenants parties defendant to any such foreclosure
proceeding and to foreclose their rights, or to provide notice to such tenants
as required in any statutory procedure governing a foreclosure of the Mortgaged
Property, or to terminate such tenant’s rights in such foreclosure will not be
asserted by Mortgagor as a defense to any proceeding instituted by Mortgagee to
collect the Obligations or to foreclose the lien created by this Mortgage.
(d)    Unless expressly provided otherwise, in the event that Mortgagee’s
interest in this Mortgage and title to the Mortgaged Property or any estate
therein shall become vested in the same person or entity, this Mortgage shall
not merge in such title but shall continue as a valid lien on the Mortgaged
Property for the amount secured hereby.
17.    Security Agreement under Uniform Commercial Code.
(a)    It is the intention of the parties hereto that this Mortgage shall
constitute a Security Agreement within the meaning of the Uniform Commercial
Code (the “Code”) of the State in which the Mortgaged Property is located. If an
Event of Default shall occur and

13



--------------------------------------------------------------------------------




be continuing under this Mortgage, then in addition to having any other right or
remedy available at law or in equity, Mortgagee shall have the option of either
(i) proceeding under the Code and exercising such rights and remedies as may be
provided to a secured party by the Code with respect to all or any portion of
the Mortgaged Property which is personal property (including, without
limitation, taking possession of and selling such property) or (ii) treating
such property as real property and proceeding with respect to both the real and
personal property constituting the Mortgaged Property in accordance with
Mortgagee’s rights, powers and remedies with respect to the real property (in
which event the default provisions of the Code shall not apply). If Mortgagee
shall elect to proceed under the Code, then ten days’ notice of sale of the
personal property shall be deemed reasonable notice and the reasonable expenses
of retaking, holding, preparing for sale, selling and the like incurred by
Mortgagee shall include, but not be limited to, reasonable attorneys’ fees and
legal expenses. At Mortgagee’s request, Mortgagor shall assemble the personal
property and make it available to Mortgagee at a place designated by Mortgagee
which is reasonably convenient to both parties.
(b)    Certain portions of the Mortgaged Property are or will become “fixtures”
(as that term is defined in the Code) on the Land, and this Mortgage, upon being
filed for record in the real estate records of the county wherein such fixtures
are situated, shall operate also as a financing statement filed as a fixture
filing in accordance with the applicable provisions of said Code upon such
portions of the Mortgaged Property that are or become fixtures. The addresses of
the Mortgagor, as debtor, and Mortgagee, as secured party, are set forth in the
first page of this Mortgage.
(c)    The real property to which the fixtures relate is described in Schedule A
and Schedule B attached hereto. The record owner of the Owned Land is described
in Schedule A and the record owner of the Leased Land is described on Schedule
B. The name, type of organization and jurisdiction of organization of the debtor
for purposes of this financing statement are the name, type of organization and
jurisdiction of organization of the Mortgagor set forth in the first paragraph
of this Mortgage, and the name of the secured party for purposes of this
financing statement is the name of the Mortgagee set forth in the first
paragraph of this Mortgage. The mailing address of the Mortgagor/debtor is the
address of the Mortgagor set forth in the first paragraph of this Mortgage. The
mailing address of the Mortgagee/secured party from which information concerning
the security interest hereunder may be obtained is the address of the Mortgagee
set forth in the first paragraph of this Mortgage. Mortgagor’s organizational
identification number is _______________.
18.    Assignment of Rents.
(a)    Mortgagor hereby assigns to Mortgagee the Rents as further security for
the payment and performance of the Obligations, and Mortgagor grants to
Mortgagee the right to enter the Mortgaged Property for the purpose of
collecting the same and to let the Mortgaged Property or any part thereof, and
to apply the Rents on account of the Obligations. The foregoing assignment and
grant is present and absolute and shall continue in effect until the Obligations
secured hereby are paid in full, but Mortgagee hereby waive the right to

14



--------------------------------------------------------------------------------




enter the Mortgaged Property for the purpose of collecting the Rents and
Mortgagor shall be entitled to collect, receive, use and retain the Rents until
the occurrence and during the continuation of an Event of Default under this
Mortgage; such right of Mortgagor to collect, receive, use and retain the Rents
may be revoked by Mortgagee upon the occurrence and during the continuance of
any Event of Default under this Mortgage by giving not less than five days’
written notice of such revocation to Mortgagor; in the event such notice is
given, Mortgagor shall pay over to Mortgagee, or to any receiver appointed to
collect the Rents, any lease security deposits and such Rents. Mortgagor shall
not accept prepayments of installments of Rent to become due for a period of
more than one month in advance (except for security deposits and estimated
payments of percentage rent, if any).
(b)    Mortgagor will not affirmatively do any act which would prevent Mortgagee
from, or limit Mortgagee in, acting under any of the provisions of the foregoing
assignment.
(c)    Except for any matter disclosed in the Credit Agreement, no action has
been brought or, to the best of Mortgagor’s knowledge, is threatened, which
would interfere in any way with the right of Mortgagor to execute the foregoing
assignment and perform all of Mortgagor’s obligations contained in this Section
and in the Leases.
19.    Additional Rights. The holder of any subordinate lien or subordinate
mortgage on the Mortgaged Property shall have no right to terminate any Lease
whether or not such Lease is subordinate to this Mortgage nor shall any holder
of any subordinate lien or subordinate mortgage join any tenant under any Lease
in any action to foreclose the lien or modify, interfere with, disturb or
terminate the rights of any tenant under any Lease. By recordation of this
Mortgage all subordinate lienholders and the mortgagees under subordinate
mortgages are subject to and notified of this provision, and any action taken by
any such lienholder or beneficiary contrary to this provision shall be null and
void.
20.    Notices. All notices, requests, demands and other communications
hereunder shall be given in accordance with the provisions of Section 10.2 of
the Credit Agreement to Mortgagor and to Mortgagee as specified therein.
21.    No Oral Modification. This Mortgage may not be amended, supplemented or
otherwise modified except in accordance with the provisions of Section 10.1 of
the Credit Agreement. Any agreement made by Mortgagor and Mortgagee after the
date of this Mortgage relating to this Mortgage shall be superior to the rights
of the holder of any intervening or subordinate lien or encumbrance.
22.    Partial Invalidity. In the event any one or more of the provisions
contained in this Mortgage shall for any reason be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision hereof, but each shall be construed as if
such invalid, illegal or unenforceable provision had never been included.

15



--------------------------------------------------------------------------------




23.    Mortgagor’s Waiver of Rights.
(a)    Mortgagor hereby voluntarily and knowingly releases and waives any and
all rights to retain possession of the Mortgaged Property after the occurrence
of an Event of Default hereunder and any and all rights of redemption from sale
under any order or decree of foreclosure (whether full or partial), pursuant to
rights, if any, therein granted, as allowed under any applicable law, on its own
behalf, on behalf of all persons claiming or having an interest (direct or
indirectly) by, through or under each constituent of Mortgagor and on behalf of
each and every person acquiring any interest in the Mortgaged Property
subsequent to the date hereof, it being the intent hereof that any and all such
rights or redemption of each constituent of Mortgagor and all such other persons
are and shall be deemed to be hereby waived to the fullest extent permitted by
applicable law or replacement statute. Each constituent of Mortgagor shall not
invoke or utilize any such law or laws or otherwise hinder, delay, or impede the
execution of any right, power, or remedy herein or otherwise granted or
delegated to Mortgagee, but shall permit the execution of every such right,
power, and remedy as though no such law or laws had been made or enacted.
(b)    To the fullest extent permitted by law, Mortgagor waives the benefit of
all laws now existing or that may subsequently be enacted providing for (i) any
appraisement before sale of any portion of the Mortgaged Property, (ii) any
extension of the time for the enforcement of the collection of the Obligations
or the creation or extension of a period of redemption from any sale made in
collecting such debt and (iii) exemption of the Mortgaged Property from
attachment, levy or sale under execution or exemption from civil process. To the
full extent Mortgagor may do so, Mortgagor agrees that Mortgagor will not at any
time insist upon, plead, claim or take the benefit or advantage of any law now
or hereafter in force providing for any appraisement, valuation, stay,
exemption, extension or redemption, or requiring foreclosure of this Mortgage
before exercising any other remedy granted hereunder and Mortgagor, for
Mortgagor and its successors and assigns, and for any and all persons ever
claiming any interest in the Mortgaged Property, to the extent permitted by law,
hereby waives and releases all rights of redemption, valuation, appraisement,
stay of execution, notice of election to mature (except as expressly provided in
the Credit Agreement) or declare due the whole of the secured indebtedness and
marshalling in the event of exercise by Mortgagee of the power of sale, or other
rights hereby created.
[ADD OTHER WAIVERS REQUIRED OR CUSTOMARY IN LOCAL JURISDICTION]
24.    Remedies Not Exclusive. Mortgagee shall be entitled to enforce payment of
the Obligations and performance of the Obligations and to exercise all rights
and powers under this Mortgage or under any of the other Loan Documents or other
agreement or any laws now or hereafter in force, notwithstanding some or all of
the Obligations may now or hereafter be otherwise secured, whether by deed of
trust, mortgage, security agreement, pledge, lien, assignment or otherwise.
Neither the acceptance of this Mortgage nor its enforcement, shall prejudice or
in any manner affect Mortgagee’s right to realize upon or enforce any other
security now or hereafter held by Mortgagee, it being agreed that Mortgagee
shall be entitled to enforce this Mortgage and any other security

16



--------------------------------------------------------------------------------




now or hereafter held by Mortgagee in such order and manner as Mortgagee may
determine in its absolute discretion. No remedy herein conferred upon or
reserved to Mortgagee is intended to be exclusive of any other remedy herein or
by law provided or permitted, but each shall be cumulative and shall be in
addition to every other remedy given hereunder or now or hereafter existing at
law or in equity or by statute. Every power or remedy given by any of the Loan
Documents to Mortgagee or to which either may otherwise be entitled, may be
exercised, concurrently or independently, from time to time and as often as may
be deemed expedient by Mortgagee as the case may be. In no event shall
Mortgagee, in the exercise of the remedies provided in this Mortgage (including,
without limitation, in connection with the assignment of Rents to Mortgagee, or
the appointment of a receiver and the entry of such receiver on to all or any
part of the Mortgaged Property), be deemed a “mortgagee in possession,” and
Mortgagee shall not in any way be made liable for any act, either of commission
or omission, in connection with the exercise of such remedies.
25.    Multiple Security. If (a) the Premises shall consist of one or more
parcels, whether or not contiguous and whether or not located in the same
county, or (b) in addition to this Mortgage, Mortgagee shall now or hereafter
hold or be the beneficiary of one or more additional mortgages, liens, deeds of
trust or other security (directly or indirectly) for the Obligations upon other
property in the State in which the Premises are located (whether or not such
property is owned by Mortgagor or by others) or (c) both the circumstances
described in clauses (a) and (b) shall be true, then to the fullest extent
permitted by law, Mortgagee may, at its election, commence or consolidate in a
single foreclosure action all foreclosure proceedings against all such
collateral securing the Obligations (including the Mortgaged Property), which
action may be brought or consolidated in the courts of, or sale conducted in,
any county in which any of such collateral is located. Mortgagor acknowledges
that the right to maintain a consolidated foreclosure action is a specific
inducement to Lenders to extend the indebtedness borrowed pursuant to or
guaranteed by the Loan Documents, and Mortgagor expressly and irrevocably waives
any objections to the commencement or consolidation of the foreclosure
proceedings in a single action and any objections to the laying of venue or
based on the grounds of forum non conveniens which it may now or hereafter have.
Mortgagor further agrees that if Mortgagee shall be prosecuting one or more
foreclosure or other proceedings against a portion of the Mortgaged Property or
against any collateral other than the Mortgaged Property, which collateral
directly or indirectly secures the Obligations, or if Mortgagee shall have
obtained a judgment of foreclosure and sale or similar judgment against such
collateral, then, whether or not such proceedings are being maintained or
judgments were obtained in or outside the State in which the Premises are
located, Mortgagee may commence or continue any foreclosure proceedings and
exercise its other remedies granted in this Mortgage against all or any part of
the Mortgaged Property and Mortgagor waives any objections to the commencement
or continuation of a foreclosure of this Mortgage or exercise of any other
remedies hereunder based on such other proceedings or judgments, and waives any
right to seek to dismiss, stay, remove, transfer or consolidate either any
action under this Mortgage or such other proceedings on such basis. Neither the
commencement nor continuation of proceedings to foreclose this Mortgage, nor the
exercise of any other rights hereunder nor the recovery of any judgment by
Mortgagee in any such proceedings shall prejudice, limit or preclude Mortgagee’s
right to commence or continue one or more foreclosure or other proceedings or
obtain a judgment against any other collateral (either in or outside the State
in which the Premises are located) which directly or indirectly secures the
Obligations, and Mortgagor expressly waives any objections to the commencement
of, continuation of, or entry of a judgment in such other sales or

17



--------------------------------------------------------------------------------




proceedings or exercise of any remedies in such sales or proceedings based upon
any action or judgment connected to this Mortgage, and Mortgagor also waives any
right to seek to dismiss, stay, remove, transfer or consolidate either such
other sales or proceedings or any sale or action under this Mortgage on such
basis. It is expressly understood and agreed that to the fullest extent
permitted by law, Mortgagee may, at its election, cause the sale of all
collateral which is the subject of a single foreclosure action at either a
single sale or at multiple sales conducted simultaneously and take such other
measures as are appropriate in order to effect the agreement of the parties to
dispose of and administer all collateral securing the Obligations (directly or
indirectly) in the most economical and least time-consuming manner.
26.    Successors and Assigns. All covenants of Mortgagor contained in this
Mortgage are imposed solely and exclusively for the benefit of Mortgagee and its
successors and assigns, and no other person or entity shall have standing to
require compliance with such covenants or be deemed, under any circumstances, to
be a beneficiary of such covenants, any or all of which may be freely waived in
whole or in part by Mortgagee at any time if in the sole discretion of either of
them such a waiver is deemed advisable. All such covenants of Mortgagor shall
run with the land and bind Mortgagor, the successors and assigns of Mortgagor
(and each of them) and all subsequent owners, encumbrancers and tenants of the
Mortgaged Property, and shall inure to the benefit of Mortgagee and its
successors and assigns. The word “Mortgagor” shall be construed as if it read
“Mortgagors” whenever the sense of this Mortgage so requires and if there shall
be more than one Mortgagor, the obligations of the Mortgagors shall be joint and
several.
27.    No Waivers, etc. Any failure by Mortgagee to insist upon the strict
performance by Mortgagor of any of the terms and provisions of this Mortgage
shall not be deemed to be a waiver of any of the terms and provisions hereof,
and Mortgagee, notwithstanding any such failure, shall have the right thereafter
to insist upon the strict performance by Mortgagor of any and all of the terms
and provisions of this Mortgage to be performed by Mortgagor. Mortgagee may
release, regardless of consideration and without the necessity for any notice to
or consent by the beneficiary of any subordinate mortgage or the holder of any
subordinate lien on the Mortgaged Property, any part of the security held for
the obligations secured by this Mortgage without, as to the remainder of the
security, in any way impairing or affecting the lien of this Mortgage or the
priority of this Mortgage over any subordinate lien or mortgage.
28.    Governing Law, etc. This Mortgage shall be governed by and construed and
interpreted in accordance with the laws of the State in which the Mortgaged
Property is located, except that Mortgagor expressly acknowledges that by their
respective terms the Loan Documents shall be governed and construed in
accordance with the laws of the State of New York, without regard to principles
of conflict of law, and for purposes of consistency, Mortgagor agrees that in
any in personam proceeding related to this Mortgage the rights of the parties to
this Mortgage shall also be governed by and construed in accordance with the
laws of the State of New York governing contracts made and to be performed in
that State, without regard to principles of conflict of law.
29.    Certain Definitions. Unless the context clearly indicates a contrary
intent or unless otherwise specifically provided herein, words used in this
Mortgage shall be used interchangeably in singular or plural form and the word
“Mortgagor” shall mean “each Mortgagor or any subsequent

18



--------------------------------------------------------------------------------




owner or owners of the Mortgaged Property or any part thereof or interest
therein,” the word “Mortgagee” shall mean “Mortgagee or any successor agent for
the Lenders,” the word “person” shall include any individual, corporation,
partnership, limited liability company, trust, unincorporated association,
government, governmental authority, or other entity, and the words “Mortgaged
Property” shall include any portion of the Mortgaged Property or interest
therein. Whenever the context may require, any pronouns used herein shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns and pronouns shall include the plural and vice versa. The captions
in this Mortgage are for convenience or reference only and in no way limit or
amplify the provisions hereof.
30.    Maximum Rate of Interest. Nothing herein contained, nor in any Loan
Document or transaction related thereto, shall be construed or so operate as to
require Mortgagor or any person liable for the payment of the Obligations made
pursuant to the Credit Agreement, to pay interest in an amount or at a rate
greater than the maximum allowed by law. Should any interest or other charges in
the nature of the interest paid by Mortgagor or any parties liable for the
payment of the Obligations made pursuant to the Credit Agreement result in the
computation or earning of interest in excess of the maximum rate of interest
allowed by applicable law, then any and all such excess shall be and the same is
hereby waived by the holder hereof, and all such excess shall be automatically
credited against and in reduction of the principal balance, and any portion of
said excess which exceeds the principal balance shall be paid by the holder
hereof to Mortgagor or any parties liable for the payment of the Obligations
made pursuant to the said Credit Agreement, it being the intent of the parties
hereto that under no circumstances shall Mortgagor or any parties liable for the
payment of the Obligations hereunder be required to pay interest in excess of
the maximum rate allowed by law.
31.    Mortgaged Lease Provisions.
(a)    Mortgagor shall pay or cause to be paid all rent and other charges
required under the Mortgaged Leases as and when the same are due and shall
promptly and faithfully perform or cause to be performed all other material
terms, obligations, covenants, conditions, agreements, indemnities,
representations, warranties or liabilities of the lessee under the Mortgaged
Leases. Mortgagor shall not after the date hereof, unless Mortgagor shall
receive a subordination, non-disturbance and attornment agreement reasonable
acceptable to Mortgagee or except as required under the Mortgaged Leases, permit
the subordination of the Mortgaged Leases to any mortgage or deed of trust and
any attempt to do any of the foregoing shall be null and void and of no effect
and shall constitute an Event of Default hereunder.
(b)    Except as may be expressly permitted under the Credit Agreement,
Mortgagor shall do, or cause to be done, all things reasonable necessary to
preserve and keep unimpaired all material rights of Mortgagor as lessee under
the Mortgaged Leases, and to prevent any default under the Mortgaged Leases.
Mortgagor does hereby authorize and irrevocably appoint and constitute Mortgagee
as its true and lawful attorney-in-fact, which appointment is coupled with an
interest, in its name, place and stead, (i) to do and take, but without any
obligation so to do, if Mortgagor fails to do so at least 5 Business Days prior
to the expiration of any applicable cure period, any action which Mortgagee
reasonably

19



--------------------------------------------------------------------------------




deems necessary or desirable to cure any default, or to prevent any imminent
default, by Mortgagor under the Mortgaged Leases and (ii) to enter into and upon
the Premises or any part thereof to such extent and as often as Mortgagee, in
its sole discretion, deems necessary or desirable in order to take any action
permitted to be taken by Mortgagee pursuant to clause (i) (in each case, with
respect to all of the actions described in clauses (i) and (ii), after ten days’
notice to Mortgagor, unless Mortgagor has itself taken the action(s) in question
within such ten day period), to the end that the rights of Mortgagor in and to
the leasehold estate created by the Mortgaged Leases shall be kept unimpaired
and free from default. All sums so expended by Mortgagee, with interest thereon
at the Default Rate from the date of each such expenditure, shall be paid by
Mortgagor to Mortgagee promptly upon demand by Mortgagee. Mortgagor shall,
within 5 Business Days after written request by Mortgagee, execute and deliver
to Mortgagee, or to any person designated by Mortgagee, such further
instruments, agreements, powers, assignments, conveyances or the like as may be
necessary to complete or perfect the interest, rights or powers of Mortgagee
pursuant to this paragraph.
(c)    Mortgagor shall use commercially reasonable efforts to enforce the
material obligations of the lessor under the Mortgaged Leases and shall promptly
notify Mortgagee in writing of any material default by either the lessor or
Mortgagor in the performance or observance of any of the terms, covenants and
conditions contained in the Mortgaged Leases. Mortgagor shall deliver to
Mortgagee, within ten Business Days after receipt, a copy of any written notice
of default or noncompliance, material demand or material complaint made by the
lessor under the Mortgaged Leases. If the lessor shall deliver to Mortgagee a
copy of any notice of default given to Mortgagor, such notice shall constitute
full authority and protection to Mortgagee for any actions taken or omitted to
be taken in good faith by Mortgagee on such notice.
(d)    If any action or proceeding shall be instituted to evict Mortgagor or to
recover possession of the Mortgaged Property from Mortgagor or any part thereof
or interest therein or any action or proceeding otherwise affecting the
Mortgaged Leases or this Mortgage shall be instituted, then Mortgagor shall,
immediately after receipt deliver to Mortgagee a true and complete copy of each
petition, summons, complaint, notice of motion, order to show cause and all
other pleadings and papers, however designated, served in any such action or
proceeding.
(e)    Mortgagor covenants and agrees that the fee title to the Leased Land and
the leasehold estate created under the Mortgaged Leases shall not merge but
shall always remain separate and distinct, notwithstanding the union of said
estates either in Mortgagor or a third party by purchase or otherwise; and in
case Mortgagor acquires the fee title or any other estate, title or interest in
and to the Leased Land, the lien of this Mortgage shall, without further
conveyance, simultaneously with such acquisition, be spread to cover and attach
to such acquired estate and as so spread and attached shall be prior to the lien
of any Mortgage placed on the acquired estate after the date of this Mortgage.
(f)    No release or forbearance of any of Mortgagor’s obligations under the
Mortgaged Leases, pursuant to the Mortgaged Leases or otherwise, shall release
Mortgagor

20



--------------------------------------------------------------------------------




from any of its obligations under this Mortgage, including its obligations to
pay rent and to perform all of the terms, provisions, covenants, conditions and
agreements of the lessee under the Mortgaged Leases.
(g)    Upon the occurrence and during the continuance of any Event of Default
hereunder, all rights of consent and approval, and all elections of Mortgagor as
lessee under the Mortgaged Leases, together with the right to terminate or to
modify the Mortgaged Leases, which have been assigned for collateral purposes to
Mortgagee, shall automatically vest exclusively in and be exercisable solely by
Mortgagee.
(h)    Mortgagor will give Mortgagee prompt written notice of the commencement
of any arbitration or appraisal proceeding under and pursuant to the provisions
of any Mortgaged Lease involving amounts in excess of $100,000 on a present
value basis. So long as no Event of Default shall have occurred and be
continuing hereunder, Mortgagor may conduct such proceeding provided that (i)
Mortgagee shall have the right to intervene and participate in any such
proceeding, (ii) Mortgagor shall confer with Mortgagee, (iii) Mortgagor shall
exercise all rights of arbitration conferred upon it by the Mortgaged Leases and
(iv) Mortgagor’s selection of an arbitrator or appraiser shall be subject to
prior written approval by Mortgagee; provided, however, that automatically upon
the occurrence of an Event of Default and for so long as it shall be continuing,
Mortgagee shall have the sole authority to conduct any such proceeding and
Mortgagor hereby irrevocably appoints and constitutes Mortgagee as its true and
lawful attorney-in-fact, which appointment is coupled with an interest, in its
name, place and stead, to exercise, at the expense of Mortgagor, all right,
title and interest of Mortgagor in connection with such proceeding, including
the right to appoint arbitrators and to conduct arbitration proceedings on
behalf of Mortgagor, following and during the continuance of an Event of
Default. Nothing contained herein shall obligate Mortgagee to participate in
such proceeding.
(i)    Mortgagor shall give Mortgagee simultaneous written notice of any
exercise of any option or right to renew or extend the term of a Mortgage Lease,
together with a copy of the notice or other document given to the lessor, and
shall promptly deliver to Mortgagee a copy of any acknowledgment by such lessor
of the exercise of such option or right. Nothing contained herein shall affect
or limit any rights of Mortgagor or Mortgagee granted under the Mortgaged
Leases.
(j)    Mortgagor shall, within ten (10) Business Days after written demand from
Mortgagee, deliver to Mortgagee proof of payment of all items that are required
to be paid by Mortgagor under the Mortgaged Leases, including, without
limitation, rent, taxes, operating expenses and other charges.
(k)    (i). The lien of this Mortgage shall attach to all of Mortgagor’s rights
and remedies at any time arising under or pursuant to Section 365(h) of the
Bankruptcy Code, 11 U.S.C. § 365(h), as the same may hereafter be amended (the
“Bankruptcy Code”), including, without limitation, all of Mortgagor’s rights to
remain in possession of the Leased Land. Except as may be expressly permitted
under the Credit Agreement, Mortgagor shall not, without Mortgagee’s prior
written consent,

21



--------------------------------------------------------------------------------




elect to treat the applicable Mortgaged Lease as terminated under Section
365(h)(1)(A)(i) of the Bankruptcy Code. Any such election made without
Mortgagee’s consent shall be void.
(ii)    Mortgagee shall have the right, if an Event of Default shall have
occurred and be continuing or if Mortgagor fails to do so at least 5 Business
Days prior to the last day on which the Mortgagor has the right to do so, to
proceed in its own name or in the name of Mortgagor in respect of any claim,
suit, action or proceeding relating to the rejection of any Mortgaged Lease by
the lessor or any other party, including, without limitation, the right to file
and prosecute under the Bankruptcy Code, without joining or the joinder of
Mortgagor, any proofs of claim, complaints, motions, applications, notices and
other documents. Any amounts received by Mortgagee as damages arising out of the
rejection of any Mortgaged Lease as aforesaid shall be applied first to all
costs and expenses of Mortgagee (including, without limitation, reasonable
attorneys’ fees) incurred in connection with the exercise of any of its rights
or remedies under this paragraph and thereafter in accordance with Section 13(d)
of this Mortgage. Mortgagor acknowledges that the assignment of all claims and
rights to the payment of damages from the rejection of any Mortgaged Lease made
under the granting clauses of this Mortgage constitutes a present irreversible
and unconditional assignment and Mortgagor shall, at the request of Mortgagee,
promptly make, execute, acknowledge and deliver, in form and substance
satisfactory to Mortgagee, a UCC Financing Statement (Form UCC-1) and all such
additional instruments, agreements and other documents, as may at any time
hereafter be required by Mortgagee to carry out such assignment.
(iii)    If pursuant to Section 365(h)(1)(B) of the Bankruptcy Code, Mortgagor
shall seek to offset against the rent reserved in the Mortgaged Leases the
amount of any damages caused by the nonperformance by the lessor or any other
party of any of their respective obligations under such Mortgaged Leases after
the rejection by the lessor or such other party of such Mortgaged Leases under
the Bankruptcy Code, then Mortgagor shall, if a Default or Event of Default
shall have occurred and be continuing, prior to effecting such offset, notify
Mortgagee of its intent to do so, setting forth the amount proposed to be so
offset and the basis therefor. In such event, Mortgagee shall have the right to
object to all or any part of such offset that, in the reasonable judgment of
Mortgagee, would constitute a breach of such Mortgaged Lease, and in the event
of such objection, Mortgagor shall not effect any offset of the amounts found
objectionable by Mortgagee. Neither Mortgagee’s failure to object as aforesaid
nor any objection relating to such offset shall constitute an approval of any
such offset by Mortgagee.
(iv)    If any action, proceeding, motion or notice shall be commenced or filed
in respect of the lessor under any Mortgaged Lease or any other party or in
respect of any such Mortgaged Lease in connection with any case under the
Bankruptcy Code, then Mortgagee shall have the option, exercisable upon notice
from Mortgagee to Mortgagor, to conduct and control any such litigation with
counsel

22



--------------------------------------------------------------------------------




of Mortgagee’s choice. Mortgagee may proceed in its own name or in the name of
Mortgagor in connection with any such litigation, and Mortgagor agrees to
execute any and all powers, authorizations, consents or other documents required
by Mortgagee in connection therewith. Mortgagor shall, upon demand, pay to
Mortgagee all costs and expenses (including reasonable attorneys’ fees) paid or
incurred by Mortgagee in connection with the prosecution or conduct of any such
proceedings. Mortgagor shall not commence any action, suit, proceeding or case,
or file any application or make any motion, in respect of any Mortgaged Lease in
any such case under the Bankruptcy Code without the prior written consent of
Mortgagee.
(v)    Mortgagor shall, after obtaining knowledge thereof, promptly notify
Mortgagee of any filing by or against the lessor or other party with an interest
in the Real Estate of a petition under the Bankruptcy Code. Mortgagor shall
promptly deliver to Mortgagee, following receipt, copies of any and all notices,
summonses, pleadings, applications and other documents received by Mortgagor in
connection with any such petition and any proceedings relating thereto.
(vi)    If there shall be filed by or against Mortgagor a petition under the
Bankruptcy Code and Mortgagor, as lessee under the applicable Mortgaged Lease,
shall determine to reject such Mortgaged Lease pursuant to Section 365(a) of the
Bankruptcy Code, then Mortgagor shall give Mortgagee not less than 20 days’
prior notice of the date on which Mortgagor shall apply to the Bankruptcy Court
for authority to reject such Mortgaged Lease. Mortgagee shall have the right,
but not the obligation, to serve upon Mortgagor within such twenty (20) day
period a notice stating that Mortgagee demands that Mortgagor apply to the
Bankruptcy Court for authority to assume and assign such Mortgaged Lease to
Mortgagee pursuant to Section 365 of the Bankruptcy Code. If Mortgagee shall
serve upon Mortgagor the notice described in the preceding sentence, Mortgagor
shall not seek to reject such Mortgaged Lease and shall comply with the demand
provided for in the preceding sentence. In addition, effective upon the entry of
an order for relief with respect to Mortgagor under the Bankruptcy Code,
Mortgagor hereby assigns and transfers to Mortgagee a non-exclusive right to
apply to the Bankruptcy Court under subsection 365(d)(4) of the Bankruptcy Code
for an order extending the period during which such Mortgaged Lease may be
rejected or assumed.
(l)    Mortgagor shall request and use commercially reasonable efforts to
furnish to Mortgagee, from time to time upon receipt of reasonable notice from
Mortgagee, in form and substance reasonably satisfactory to Mortgagee, an
estoppel certificate from the lessor under any Mortgaged Leases with respect to
such Mortgaged Lease.
(m)    If any Mortgaged Lease shall be terminated prior to the natural
expiration of its term, and if, pursuant to any provision of such Mortgaged
Lease or otherwise, Mortgagee or its designee shall acquire from the lessor
under such Mortgaged Lease a new lease of the Real Estate or any part thereof,
Mortgagor shall have no right, title or interest in or to such new lease or the
leasehold estate created thereby, or renewal privileges therein contained.

23



--------------------------------------------------------------------------------




(n)    Notwithstanding anything to the contrary set forth herein, to the extent
that any covenant or other obligation of Mortgagor contained herein shall be
expressly imposed upon the lessor under any Mortgaged Lease pursuant to the
provisions thereof, Mortgagor shall not be deemed to be in default of such
obligation or covenant with respect to such portion of the Premises as is
covered by such Mortgaged Lease, provided that Mortgagor shall be using
commercially reasonable efforts to enforce such obligations of such lessor in
accordance with the terms of the applicable Mortgaged Lease.
32.    Release. If any of the Mortgaged Property shall be sold, transferred or
otherwise disposed of by Mortgagor in a transaction permitted by the Credit
Agreement, such Mortgaged Property shall be automatically released from the Lien
of this Mortgage without further action on the part of Mortgagor, Mortgagee or
the Lenders, and shall cease to constitute collateral hereunder, and then
Mortgagee, at the request and sole expense of Mortgagor, shall execute and
deliver to Mortgagor all releases or other documents reasonably necessary or
desirable for the release of the Liens created hereby on such Mortgaged
Property. No consent of any Qualified Counterparty shall be required for any
release of Mortgaged Property pursuant to this Section 32.
33.    Last Dollars Secured; Priority. To the extent that this Mortgage secures
only a portion of the indebtedness owing or which may become owing by Mortgagor
to the Secured Parties, the parties agree that any payments or repayments of
such indebtedness shall be and be deemed to be applied first to the portion of
the indebtedness that is not secured hereby, it being the parties’ intent that
the portion of the indebtedness last remaining unpaid shall be secured hereby.
If at any time this Mortgage shall secure less than all of the principal amount
of the Obligations, it is expressly agreed that any repayments of the principal
amount of the Obligations shall not reduce the amount of the lien of this
Mortgage until such lien amount shall equal the principal amount of the
Obligations outstanding.
34.    Receipt of Copy. The Mortgagor acknowledges that it has received a true
copy of this Mortgage.
35.    [__________ Law Provisions.]    [ADD OTHER PROVISIONS REQUIRED OR
CUSTOMARY IN LOCAL JURISDICTION.]



24



--------------------------------------------------------------------------------




This Mortgage has been duly executed by Mortgagor as of the date first set forth
above.


MAPCO EXPRESS, INC.


By:                     
Name:
Title:


By:                     
Name:
Title:






--------------------------------------------------------------------------------




CERTIFICATE OF ACKNOWLEDGMENT
State of ____________________    )
County of __________________    ) ss:
On the ___ day of ______________ in the year 20__ before me, the undersigned,
personally appeared ________________ personally known to me or proved to me on
the basis of satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.



NOTARY PUBLIC







2



--------------------------------------------------------------------------------




Schedule A
Description of the Owned Land


















--------------------------------------------------------------------------------




Schedule B
Description of the Leased Land and Mortgaged Leases








--------------------------------------------------------------------------------






EXHIBIT E
FORM OF
ASSIGNMENT AND ACCEPTANCE
Reference is made to the Third Amended and Restated Credit Agreement, dated as
of May 6, 2014 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among MAPCO
EXPRESS, INC., a Delaware corporation (“MAPCO Express”, together with each other
Person who becomes a borrower thereunder by execution of a joinder, as
“Borrowers”), the Lenders parties thereto, FIFTH THIRD BANK, an Ohio banking
corporation, as joint lead arranger and sole bookrunner (in such capacity, the
“Arranger”), FIFTH THIRD BANK, an Ohio banking corporation, as administrative
agent (in such capacity, the “Administrative Agent”), and others. Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.
The Assignor identified on Schedule 1 hereto (the “Assignor”) and the Assignee
identified on Schedule 1 hereto (the “Assignee”) agree as follows:
1.    The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date (as defined below), the interest described in Schedule 1 hereto (the
“Assigned Interest”) in and to the Assignor’s rights and obligations under the
Credit Agreement with respect to those credit facilities contained in the Credit
Agreement as are set forth on Schedule 1 hereto (individually, an “Assigned
Facility”; collectively, the “Assigned Facilities”), in a principal amount for
each Assigned Facility as set forth on Schedule 1 hereto.
2.    The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto, other than that the Assignor has not
created any adverse claim upon the interest being assigned by it hereunder and
that such interest is free and clear of any such adverse claim; (b) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Borrower, any of its Subsidiaries or any other
obligor or the performance or observance by such Borrower, any of its
Subsidiaries or any other obligor of any of their respective obligations under
the Credit Agreement or any other Loan Document or any other instrument or
document furnished pursuant hereto or thereto; and (c) attaches any Notes held
by it evidencing the Assigned Facilities and (i) requests that the
Administrative Agent, upon request by the Assignee, exchange the attached Notes
for a new Note or Notes payable to the Assignee and (ii) if the Assignor has
retained any interest in the Assigned Facility, requests that the Administrative
Agent exchange the attached Notes for a new Note or Notes payable to the
Assignor, in each case in amounts which reflect the assignment being made hereby
(and after giving effect to any other assignments which have become effective on
the Effective Date).




--------------------------------------------------------------------------------






3.    The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Acceptance; (b) confirms that it has received a
copy of the Credit Agreement, together with copies of the financial statements
delivered pursuant to Section 4.1 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (c) agrees that it will,
independently and without reliance upon the Assignor, the Agents or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement, the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto; (d) appoints and
authorizes the Agents to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement, the other Loan Documents
or any other instrument or document furnished pursuant hereto or thereto as are
delegated to the Agents by the terms thereof, together with such powers as are
incidental thereto; and (e) agrees that it will be bound by the provisions of
the Credit Agreement and will perform in accordance with its terms all the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender including, if it is organized under the laws of a
jurisdiction outside the United States, its obligation pursuant to Section
2.18(d) of the Credit Agreement.
4.    The effective date of this Assignment and Acceptance shall be the
Effective Date of Assignment described in Schedule 1 hereto (the “Effective
Date”). Following the execution of this Assignment and Acceptance, it will be
delivered to the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to the Credit Agreement, effective as of the
Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, be earlier than five Business Days after the date of such
acceptance and recording by the Administrative Agent).
5.    Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) [to the
Assignor for amounts which have accrued to the Effective Date and to the
Assignee for amounts which have accrued subsequent to the Effective Date] [to
the Assignee whether such amounts have accrued prior to the Effective Date or
accrue subsequent to the Effective Date. The Assignor and the Assignee shall
make all appropriate adjustments in payments by the Agent for periods prior to
the Effective Date or with respect to the making of this assignment directly
between themselves.]
6.    From and after the Effective Date, (a) the Assignee shall be a party to
the Credit Agreement and, to the extent provided in this Assignment and
Acceptance, have the rights and obligations of a Lender thereunder and under the
other Loan Documents and shall be bound by the provisions thereof and (b) the
Assignor shall, to the extent provided in this Assignment and Acceptance,
relinquish its rights and be released from its obligations under the Credit
Agreement.
7.    This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.






--------------------------------------------------------------------------------




Schedule 1
to Assignment and Acceptance


Name of Assignor:                 
Name of Assignee:                 
Effective Date of Assignment:         


Credit
Facility Assigned
 
Principal
Amount Assigned
[Revolving Credit Percentage Assigned]*
 
 
 
 
 
 
$_______
___.___%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Name of Assignee]
[Name of Assignor]
 
 
By:                  
By:                  
Title:
Title:
 
 





















                


*
Calculate the Commitment Percentage that is assigned to at least 15 decimal
places and show as a percentage of the aggregate commitments of all Lenders.





--------------------------------------------------------------------------------




Accepted:
Consented To:*
 
 
FIFTH THIRD BANK, as
Administrative Agent
MAPCO EXPRESS, INC.
 
 
By:                  
By:                  
Title:
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
FIFTH THIRD BANK, as Administrative Agent
 
 
 
By:                  
 
Title:
 
 
 
 
 
[Issuing Lender]
 
 
 
By:                  
 
Title:
 
 

















                
* If required.




--------------------------------------------------------------------------------










--------------------------------------------------------------------------------




EXHIBIT G-1
FORM OF THIRD AMENDED AND SUBSTITUTED REVOLVING CREDIT NOTE
THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.
$            
New York, New York
 
Dated as of April 28, 2005
 
Amended and Substituted as of December 10, 2009
 
Further Amended and Substituted as of December 23, 2010
Further Amended and Substituted as of ________ ___, 2014
 
 

FOR VALUE RECEIVED, the undersigned, MAPCO EXPRESS, INC., a Delaware corporation
(“MAPCO Express”, together with each other Person who becomes a borrower under
the Credit Agreement referred to below by execution of a joinder, the
“Borrowers”), hereby unconditionally, jointly and severally, promise to pay to
___________________ (the “Lender”) or its registered assigns at the Payment
Office specified in the Credit Agreement (as hereinafter defined) in lawful
money of the United States and in immediately available funds, on the Revolving
Credit Termination Date the principal amount of (a) ___________ DOLLARS
($______________), or, if less, (b) the aggregate unpaid principal amount of all
Revolving Credit Loans made by the Lender to the Borrowers pursuant to Section
2.4 of the Credit Agreement. The Borrowers further jointly and severally agree
to pay interest in like money at such Payment Office on the unpaid principal
amount hereof from time to time outstanding at the rates and on the dates
specified in Section 2.13 of the Credit Agreement.
The holder of this Note is authorized to indorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, Type and amount of each Revolving Credit
Loan made pursuant to the Credit Agreement and the date and amount of each
payment or prepayment of principal thereof, each continuation thereof, each
conversion of all or a portion thereof to another Type and, in the case of
Eurodollar Loans, the length of each Interest Period with respect thereto. Each
such indorsement shall constitute prima facie evidence of the accuracy of the
information indorsed. The failure to make any such indorsement or any error in
any such indorsement shall not affect the obligations of the Borrowers in
respect of any Revolving Credit Loan.
This Third Amended and Substituted Revolving Credit Note (a) is one of the
Revolving Credit Notes referred to in the Third Amended and Restated Credit
Agreement dated as of May 6, 2014 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrowers, the Lender, the other Lenders parties thereto, Fifth Third
Bank, as Administrative Agent, and others, (b) is subject to the provisions of




--------------------------------------------------------------------------------




the Credit Agreement and (c) is subject to optional and mandatory prepayment in
whole or in part as provided in the Credit Agreement. This Note is secured and
guaranteed as provided in the Loan Documents. Reference is hereby made to the
Loan Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
the guarantees, the terms and conditions upon which the security interests and
each guarantee were granted and the rights of the holder of this Note in respect
thereof.
Upon the occurrence of any one or more of the Events of Default, all principal
and all accrued interest then remaining unpaid on this Note shall become, or may
be declared to be, immediately due and payable, all as provided in the Credit
Agreement.
All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, indorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE CREDIT
AGREEMENT.
It is expressly understood and agreed by each Borrower that (i) the principal
balance of this Note includes certain Obligations hitherto evidenced by those
certain Revolving Credit Notes dated April 28, 2005, those certain Amended and
Substituted Revolving Credit Notes dated as of December 10, 2009, those certain
Second Amended and Substituted Revolving Credit Notes dated as of December 23,
2010 and any other Revolving Credit Notes executed by any Borrower in favor of
Lender in accordance with the Credit Agreement (the “Existing Notes”) and (ii)
to the extent any of such Obligations are included in the principal balance of
this Note, this Note (a) merely re-evidences such Obligations, (b) is given in
substitution for, and not in payment of, the Existing Notes and (c) is in no way
intended, and shall not be deemed or construed, to constitute a novation of the
Existing Notes.



2



--------------------------------------------------------------------------------




THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
MAPCO EXPRESS, INC.
 
 
By:                  
Name:
Title:
 
By:                  
Name:
Title:
 
 
 
 
 







--------------------------------------------------------------------------------




Schedule A
to Revolving Credit Note
LOANS, CONVERSIONS AND REPAYMENTS OF BASE RATE LOANS
Date
Amount of Base Rate Loans
Amount Converted to Base Rate Loans
Amount of Principal of Base Rate Loans Repaid
Amount of Base Rate Loans Converted to Eurodollar Loans
Unpaid Principal Balance of Base Rate Loans
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------




Schedule B
to Revolving Credit Note
LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS
Date
Amount of Eurodollar Loans
Amount Converted to Eurodollar Loans
Interest Period and Eurodollar Rate with Respect Thereto
Amount of Principal of Eurodollar Loans Repaid
Amount of Eurodollar Loans Converted to Base Rate Loans
Unpaid Principal Balance of Eurodollar Loans
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









--------------------------------------------------------------------------------




EXHIBIT G-2
FORM OF THIRD AMENDED AND SUBSTITUTED SWING LINE NOTE
THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.
$10,000,000
New York, New York
 
Dated as of April 28, 2005
 
Amended and Substituted as of December 10, 2009
 
Further Amended and Substituted as of December 23, 2010
Further Amended and Substituted as of ______ __, 2014
 
 

FOR VALUE RECEIVED, the undersigned, MAPCO EXPRESS, INC., a Delaware corporation
(“MAPCO Express”, together with each other Person who becomes a borrower under
the Credit Agreement referred to below by execution of a joinder, the
“Borrowers”), hereby unconditionally, jointly and severally, promise to pay to
Fifth Third Bank (the “Swing Line Lender”) or its registered assigns at the
Payment Office specified in the Credit Agreement (as hereinafter defined) in
lawful money of the United States and in immediately available funds, on the
Revolving Credit Termination Date the principal amount of (a) TEN MILLION
DOLLARS ($10,000,000), or, if less, (b) the aggregate unpaid principal amount of
all Swing Line Loans made by the Swing Line Lender to the Borrowers pursuant to
Section 2.23 of the Credit Agreement, as hereinafter defined, outstanding on
such date. The Borrowers further jointly and severally agree to repay each
outstanding Swing Line Loan made by the Swing Line Lender on the date that is
the earlier of (x) the Revolving Credit Termination Date and (y) the date that
is the seventh Business Day after the date on which such Swing Line Loan is
made. Furthermore, the Borrowers agree to pay interest in like money at such
office on the unpaid principal amount hereof from time to time outstanding at
the rates and on the dates specified in Section 2.13 of such Credit Agreement.
The holder of this Note is authorized to indorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date and amount of each Swing Line Loan made
pursuant to the Credit Agreement and the date and amount of each payment or
prepayment of principal thereof. Each such indorsement shall constitute prima
facie evidence of the accuracy of the information indorsed. The failure to make
any such indorsement or any error in any such indorsement shall not affect the
obligations of the Borrowers in respect of any Swing Line Loan.
This Third Amended and Substituted Swing Line Note (a) is the Swing Line Note
referred to in the Third Amended and Restated Credit Agreement dated as of May
6, 2014 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrowers, the
Swing Line Lender, the other Lenders parties thereto,




--------------------------------------------------------------------------------




Fifth Third Bank, as Administrative Agent, and others, (b) is subject to the
provisions of the Credit Agreement and (c) is subject to optional and mandatory
prepayment in whole or in part as provided in the Credit Agreement. This Note is
secured and guaranteed to the extent provided in the Loan Documents. Reference
is hereby made to the Loan Documents for a description of the properties and
assets in which a security interest has been granted, the nature and extent of
the security and the guarantees, the terms and conditions upon which the
security interests and each guarantee were granted and the rights of the holder
of this Note in respect thereof.
Upon the occurrence of any one or more of the Events of Default, all principal
and all accrued interest then remaining unpaid on this Note shall become, or may
be declared to be, immediately due and payable, all as provided in the Credit
Agreement.
All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, indorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE CREDIT
AGREEMENT.
It is expressly understood and agreed by each Borrower that (i) the principal
balance of this Note includes certain Obligations hitherto evidenced by that
certain Swing Line Note dated April 28, 2005, that certain Amended and
Substituted Swing Line Note dated December 10, 2009, that certain Second Amended
and Substituted Swing Line Note dated December 23, 2010 and any other Swing Line
Notes executed by any Borrower in favor of Swing Line Lender in accordance with
the Credit Agreement (the “Existing Notes”) and (ii) to the extent any of such
Obligations are included in the principal balance of this Note, this Note (a)
merely re-evidences such Obligations, (b) is given in substitution for, and not
in payment of, the Existing Notes and (c) is in no way intended, and shall not
be deemed or construed, to constitute a novation of the Existing Notes.





2

--------------------------------------------------------------------------------




THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
MAPCO EXPRESS, INC.
 
 
By:                  
Name:
Title:
 
By:                  
Name:
Title:
 
 
 







--------------------------------------------------------------------------------




ANNEX I
Schedule A
to Swing Line Note
LOANS AND REPAYMENTS OF SWING LINE LOANS
Date
Amount of Swing Line Loans
Amount of Principal of Swing Line Loans Repaid
Unpaid Principal Balance of Swing Line Loans
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------




EXHIBIT H
FORM OF EXEMPTION CERTIFICATE
Reference is made to the Third Amended and Restated Credit Agreement, dated as
of May 6, 2014 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) MAPCO EXPRESS,
INC., a Delaware corporation (“MAPCO Express”, together with each other Person
who becomes a borrower thereunder by execution of a joinder, the “Borrowers”),
the Lenders parties thereto, FIFTH THIRD BANK, as Joint Lead Arranger and Sole
Bookrunner, FIFTH THIRD BANK, as Administrative Agent, and others. Capitalized
terms used herein that are not defined herein shall have the meanings ascribed
to them in the Credit Agreement.
(the “Non-U.S. Lender”) is providing this certificate pursuant to Section
2.18(d) of the Credit Agreement. The Non-U.S. Lender hereby represents and
warrants that:
SECTION 18.    The Non-U.S. Lender is the sole record and beneficial owner of
the Loans or the obligations evidenced by Note(s) in respect of which it is
providing this certificate.
SECTION 19.    The Non-U.S. Lender is not a “bank” for purposes of Section
881(c)(3)(A) of the Internal Revenue Code of 1986, as amended (the “Code”). In
this regard, the Non-U.S. Lender further represents and warrants that:
19.1    the Non-U.S. Lender is not subject to regulatory or other legal
requirements as a bank in any jurisdiction; and
19.2    the Non-U.S. Lender has not been treated as a bank for purposes of any
tax, securities law or other filing or submission made to any Governmental
Authority, any application made to a rating agency or qualification for any
exemption from tax, securities law or other legal requirements;
SECTION 20.    The Non-U.S. Lender is not a 10-percent shareholder of the
Borrowers within the meaning of Section 881(c)(3)(B) of the Code; and
SECTION 21.    The Non-U.S. Lender is not a controlled foreign corporation
receiving interest from a related person within the meaning of Section
881(c)(3)(C) of the Code.


[Remainder of Page Intentionally Left Blank; Signature Page Follows.]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
set forth below.
[NAME OF NON-U.S. LENDER]


By:                            
    Name:
    Title:
Date:                        






--------------------------------------------------------------------------------




EXHIBIT I
FORM OF BORROWING NOTICE
To:    Fifth Third Bank
38 Fountain Square Plaza
Cincinnati, Ohio 45263
Attention: Judy Huls
Telecopy: 513-534-0875
Telephone: 513-579-4224


Reference is hereby made to the Third Amended and Restated Credit Agreement,
dated as of May 6, 2014 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among MAPCO EXPRESS, INC., a Delaware corporation (“MAPCO Express”, together
with each other Person who becomes a borrower under the Credit Agreement
referred to below by execution of a joinder, the “Borrowers”), the Lenders party
thereto (the “Lenders”), Fifth Third Bank, as Joint Lead Arranger and Sole
Bookrunner, Fifth Third Bank, as Administrative Agent, and others. Terms defined
in the Credit Agreement and not otherwise defined herein are used herein with
the meanings so defined.
The Borrowers hereby give notice to the Administrative Agent that Loans under
the Facility, and of the type and amount, set forth below are requested to be
made on the date indicated below:
REVOLVING CREDIT LOANS
Type of Loans
 
Interest Period
 
Aggregate Amount
 
Date of Loans
 
 
 
 
 
 
 
Base Rate Loans
 
N/A
 
      
 
      
Eurodollar Loans*
 
   
 
      
 
      
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



The Borrowers hereby request that the proceeds of Loans described in this
Borrowing Notice be made available to it as follows:
[insert transmittal instructions].
The Borrowers hereby certify that all conditions contained in the Credit
Agreement to the making of any Loan requested have been met or satisfied in
full.
*If more than one Interest Period is requested, the Borrowers shall list
duration of each requested Interest Period and the amount of requested Loans
allocated to each Interest Period.




--------------------------------------------------------------------------------




MAPCO EXPRESS, INC.


By:                            
    Title:
DATE:                    






--------------------------------------------------------------------------------




EXHIBIT J
Form of New Lender Supplement



SUPPLEMENT, dated ____________________, to the THIRD AMENDED AND RESTATED CREDIT
AGREEMENT, dated as of May 6, 2014 (as amended, restated, amended and restated
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among MAPCO EXPRESS, INC., a Delaware corporation (“MAPCO Express”, together
with each other Person who becomes a borrower thereunder by execution of a
joinder in the form of Exhibit A attached thereto, the “Borrowers”), the several
banks and other financial institutions or entities from time to time parties to
the Credit Agreement (the “Lenders”), and FIFTH THIRD BANK, an Ohio banking
corporation, as administrative agent (in such capacity, the “Administrative
Agent”).


WITNESSETH:


WHEREAS, the Borrowers have requested that the Total Revolving Credit
Commitments be increased by $[_________] to $[_________] pursuant to Section
2.26 to the Credit Agreement;


WHEREAS, Section 2.26(b) of the Credit Agreement provides that any bank,
financial institution or other entity, although not originally a party thereto,
may become a party to the Credit Agreement in accordance with the terms thereof
by executing and delivering to the Borrowers and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and


WHEREAS, the undersigned was not an original party to the Credit Agreement but
now desires to become a party thereto.


NOW, THEREFORE, the undersigned hereby agrees as follows:


1.    The undersigned agrees to be bound by the provisions of the Credit
Agreement, and agrees that it shall, on the date this Supplement is accepted by
the Borrowers and the Administrative Agent, become a Revolving Credit Lender for
all purposes of the Credit Agreement to the same extent as if originally a party
thereto, with a Revolving Credit Commitment of $_______________.


2.    The undersigned (a) represents and warrants that it is legally authorized
to enter into this Supplement; (b) confirms that it has received a copy of the
Credit Agreement, together with copies of the financial statements delivered
pursuant to Section 6.1 thereof and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Supplement; (c) agrees that it has made and will, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own




--------------------------------------------------------------------------------




credit decisions in taking or not taking action under the Credit Agreement or
any instrument or document furnished pursuant hereto or thereto; (d) appoints
and authorizes the Administrative Agent to take such action as administrative
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any instrument or document furnished pursuant hereto or thereto as
are delegated to the Administrative Agent by the terms thereof, together with
such powers as are incidental thereto; and (e) agrees that it will be bound by
the provisions of the Credit Agreement and will perform in accordance with its
terms all the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Lender including, without limitation, if it
is organized under the laws of a jurisdiction outside the United States, its
obligation pursuant to Section 2.18 of the Credit Agreement.


3.    The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:


____________________
____________________


4.    Terms defined in the Credit Agreement shall have their defined meanings
when used herein.




[Remainder of Page Intentionally Left Blank; Signature Pages Follow]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Supplement to be executed
and delivered by a duly authorized officer on the date first above written.


[INSERT NAME OF LENDER]
            
By:______________________________
Name:____________________________
Title:_____________________________




Accepted this __ day of
__________, 20__.




MAPCO EXPRESS, INC.


By:_________________________
Name:______________________
Title:_______________________


Accepted this __ day of
__________, 20__.


FIFTH THIRD BANK, an Ohio banking
corporation, as Administrative Agent


By:_________________________
Name:______________________
Title:_______________________










--------------------------------------------------------------------------------




EXHIBIT K
Form of Revolving Credit Commitment Increase Supplement



SUPPLEMENT, dated ____________________, to the THIRD AMENDED AND RESTATED CREDIT
AGREEMENT, dated as of May 6, 2014 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among MAPCO EXPRESS, INC., a Delaware corporation (“MAPCO Express”, together
with each other Person who becomes a borrower thereunder by execution of a
joinder in the form of Exhibit A attached thereto, the “Borrowers”), the several
banks and other financial institutions or entities from time to time parties to
the Credit Agreement (the “Lenders”), FIFTH THIRD BANK, an Ohio banking
corporation, as administrative agent (in such capacity, the “Administrative
Agent”).


WITNESSETH:


WHEREAS, the Borrowers have requested that the Total Revolving Credit
Commitments be increased by $[_________] to $[_________] pursuant to Section
2.26 to the Credit Agreement;


WHEREAS, Section 2.26(b) of the Credit Agreement provides that the undersigned
may increase the amount of its Revolving Credit Commitment in accordance with
the terms thereof by executing and delivering to the Borrowers and the
Administrative Agent a supplement to the Credit Agreement in substantially the
form of this Supplement; and


WHEREAS, the undersigned now desires to increase the amount of its Revolving
Credit Commitment under the Credit Agreement.


NOW, THEREFORE, the undersigned hereby agrees as follows:


1.    Subject to the terms and conditions of the Credit Agreement, that on the
date this Supplement is accepted by the Borrowers and the Administrative Agent
it shall have its Revolving Credit Commitment increased by $_______________,
thereby making the amount of its Revolving Credit Commitment $_______________.


2.    Terms defined in the Credit Agreement shall have their defined meanings
when used herein.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Supplement to be executed
and delivered by a duly authorized officer on the date first above written.


[INSERT NAME OF LENDER]
            
By:______________________________
Name:____________________________
Title:_____________________________




Accepted this __ day of
__________, 20__.




MAPCO EXPRESS, INC.


By:_________________________
Name:______________________
Title:_______________________


Accepted this __ day of
__________, 20__.


FIFTH THIRD BANK, an Ohio banking
corporation, as Administrative Agent


By:_________________________
Name:______________________
Title:_______________________








